Exhibit 10.2

 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

[g140961ki01i001.jpg]

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

made and entered into
as of November 5, 2009
by and among

 

NEENAH PAPER, INC.,
CERTAIN SUBSIDIARIES OF NEENAH PAPER, INC.,
as joint and several borrowers,

 

CERTAIN SUBSIDIARIES OF NEENAH PAPER, INC.,
as guarantors,

 

EACH OF THE FINANCIAL INSTITUTIONS WHICH IS
A SIGNATORY HERETO OR
WHICH MAY FROM TIME TO TIME
BECOME A PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Agent for such Financial Institutions

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Collateral Agent for such Financial Institutions

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 

and

 

J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

INDEX TO CREDIT AGREEMENT

 

 

 

Page No.

 

 

 

 

1.

Definitions

2

 

1.1

Certain Defined Terms

2

 

1.2

Accounting Terms and Determinations

42

 

1.3

UCC Changes

43

 

1.4

Joint and Several Obligations; Borrowers’ Agent

43

 

 

 

 

2.

Loans; Letters of Credit; Notes; Payments; Prepayments; Interest Rates

43

 

2.1

Commitments

43

 

2.2

Loans

44

 

2.3

Commitment Fees

46

 

2.4

Termination and Reductions of Revolving Commitments

47

 

2.5

Mandatory and Voluntary Prepayments

47

 

2.6

Notes; Payments; Accounts

49

 

2.7

Application of Payments and Prepayments

50

 

2.8

Interest Rates for Loans

52

 

2.9

Special Provisions Applicable to LIBOR Borrowings

54

 

2.10

Letters of Credit

57

 

2.11

Swingline Loans

62

 

2.12

Pro-Rata Treatment

65

 

2.13

Sharing of Payments, Etc.

66

 

2.14

Recapture

66

 

2.15

Increase of Revolving Commitments

67

 

2.16

Defaulting Lenders

68

 

 

 

 

3.

Collateral

69

 

3.1

Security Documents

69

 

3.2

Filing and Recording

69

 

3.3

Special Cash Collateral Account

70

 

 

 

 

4.

Conditions

70

 

4.1

All Loans

70

 

4.2

First Loan or Letter of Credit

71

 

4.3

Post-Closing Deliveries

75

 

 

 

 

5.

Representations and Warranties

76

 

5.1

Organization

76

 

5.2

Financial Statements

76

 

5.3

Enforceable Obligations; Authorization

76

 

5.4

Other Debt

77

 

5.5

Litigation

77

 

5.6

Taxes

77

 

5.7

No Material Misstatements; Full Disclosure

78

 

5.8

Subsidiaries and Offshore Entities

78

 

i

--------------------------------------------------------------------------------


 

 

5.9

Representations by Others

78

 

5.10

Permits, Licenses, Etc.

78

 

5.11

ERISA

79

 

5.12

Title to Properties; Possession Under Leases

79

 

5.13

Assumed Names

80

 

5.14

Investment Company Act

80

 

5.15

Public Utility Holding Company Act

80

 

5.16

Agreements

80

 

5.17

Environmental Matters

80

 

5.18

No Change in Credit Criteria or Collection Policies

81

 

5.19

Solvency

82

 

5.20

Status of Receivables and Other Collateral

83

 

5.21

Transactions with Related Parties

83

 

5.22

Intellectual Property

83

 

5.23

[RESERVED]

84

 

5.24

Canadian Pension and Benefit Plan Matters

84

 

5.25

Related Businesses

84

 

5.26

Material Leasehold Properties

84

 

5.27

Security Interests

84

 

5.28

[RESERVED]

85

 

5.29

Deposit Accounts

85

 

 

 

 

6.

Affirmative Covenants

85

 

6.1

Businesses and Properties

85

 

6.2

Taxes

86

 

6.3

Financial Statements and Information

86

 

6.4

Inspections; Field Examinations; Inventory Appraisals and Physical Counts

88

 

6.5

Further Assurances

90

 

6.6

Books and Records

90

 

6.7

Insurance

90

 

6.8

ERISA

91

 

6.9

Use of Proceeds

92

 

6.10

Borrowers; Guarantors; Joinder Agreements

92

 

6.11

Notice of Events

93

 

6.12

Environmental Matters

94

 

6.13

End of Fiscal Year

94

 

6.14

Pay Obligations and Perform Other Covenants

94

 

6.15

Collection of Receivables; Application of Receivables Proceeds

95

 

6.16

Receivables and Other Collateral Matters

96

 

6.17

Agreements

97

 

6.18

Hedging Strategy

97

 

6.19

Canadian Pension Plans; Canadian Benefit Plans

97

 

6.20

Conforming Leasehold Interests; Matters Relating to Additional Real Property
Collateral

98

 

ii

--------------------------------------------------------------------------------


 

7.

Negative Covenants

100

 

7.1

Indebtedness

100

 

7.2

Liens

103

 

7.3

Contingent Liabilities

105

 

7.4

Mergers, Consolidations and Dispositions and Acquisitions of Assets

105

 

7.5

Nature of Business

109

 

7.6

Transactions with Related Parties

109

 

7.7

Investments, Loans

110

 

7.8

ERISA Compliance

110

 

7.9

Trade Credit Extensions

111

 

7.10

Change in Accounting Method

111

 

7.11

Redemption, Dividends, Stock Issuance, Distributions and Payments

111

 

7.12

Fixed Charge Coverage Ratio

112

 

7.13

Sale of Receivables

112

 

7.14

Sale and Lease-Back Transactions

112

 

7.15

Change of Name or Place of Business

113

 

7.16

Restrictive Agreements

113

 

7.17

Tax Classification

113

 

7.18

Deposit Accounts

113

 

7.19

Organizational Documents; Tax Sharing Agreements

114

 

7.20

Limitation on Indebtedness of Offshore Entities

114

 

 

 

 

8.

Events of Default and Remedies

114

 

8.1

Events of Default

114

 

8.2

Remedies Cumulative

117

 

 

 

 

9.

The Agent; the Canadian Collateral Agent

117

 

9.1

Appointment, Powers and Immunities

117

 

9.2

Reliance

118

 

9.3

Defaults

119

 

9.4

Rights as a Lender

119

 

9.5

Indemnification

119

 

9.6

Non-Reliance on Agent and Other Lenders

120

 

9.7

Failure to Act

120

 

9.8

Resignation or Removal of Agent

120

 

9.9

Syndication Agent; Joint Lead Arrangers; Joint Bookrunners

121

 

 

 

 

10.

Miscellaneous

121

 

10.1

No Waiver

121

 

10.2

Notices

121

 

10.3

Governing Law

122

 

10.4

Survival; Parties Bound

122

 

10.5

Counterparts

122

 

10.6

Limitation of Interest

122

 

10.7

Survival

123

 

10.8

Captions

123

 

10.9

Expenses, Etc.

123

 

iii

--------------------------------------------------------------------------------


 

 

10.10

Indemnification

123

 

10.11

Amendments, Waivers, Etc.

124

 

10.12

Successors and Assigns

125

 

10.13

Entire Agreement

129

 

10.14

Severability

129

 

10.15

Disclosures

129

 

10.16

Capital Adequacy

129

 

10.17

Taxes

131

 

10.18

Waiver of Claim

134

 

10.19

Right of Setoff

134

 

10.20

Waiver of Right to Jury Trial

134

 

10.21

Additional Provisions Regarding Collection of Receivables and other Collateral

135

 

10.22

Bank Product Obligations

137

 

10.23

Construction

140

 

10.24

Joint and Several Obligations

140

 

10.25

USA Patriot Act

140

 

10.26

Judgment

140

 

10.27

Jurisdiction; Service of Process

141

 

10.28

Confidentiality

141

 

10.29

No Fiduciary Duty/Conflicts

142

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

-

Form of Revolving Credit Note

Exhibit B

-

Form of Swingline Note

Exhibit C

-

Form of Term Note

Exhibit D

-

Form of Compliance Certificate

Exhibit E

-

Form of Request for Extension of Credit

Exhibit F

-

Form of Rate of Section Notice

Exhibit G

-

Form of Borrowing Base Compliance Certificate

Exhibit H

-

Form of Receivables Report

Exhibit I

-

Form of Inventory Designation Report

Exhibit J

-

Form of Solvency Certificate

Exhibit K

-

Form of Canadian Guaranty

Exhibit L

-

Form of Perfection Certificate

Exhibit M

-

Form of US Patent Security Agreement

Exhibit N

-

Form of US Trademark Security Agreement

Exhibit O

-

Form of US Copyright Security Agreement

Exhibit P

-

Form of Assignment And Acceptance

Exhibit Q

-

Form of Commitment Increase Agreement

Exhibit R

-

Form of New Lender Agreement

 

 

 

Schedule 1.1A

-

Revolving Credit Commitments

Schedule 1.1B

-

Material Leasehold Properties

Schedule 1.1C

-

Equipment Component

 

iv

--------------------------------------------------------------------------------


 

Schedule 1.1D

-

Quarterly Equipment Component Amortization Amount

Schedule 1.1E

-

Quarterly Real Estate Component Amortization Amount

Schedule 1.1F

-

Real Estate Component

Schedule 1.4

-

Responsible Officers of Neenah

Schedule 2.10(a)

-

Existing Letters of Credit

Schedule 4.2(n)

-

Access Agreement and Waivers, Subordinations or Landlord and Warehouse Waivers

Schedule 4.2(r)-1

-

List of Closing Date Mortgaged Properties

Schedule 4.2(r)-2

-

List of Endorsements

Schedule 5.3

-

Governmental Authorization

Schedule 5.5

-

Material Litigation

Schedule 5.8

-

Subsidiaries, Jurisdictions of Foreign Qualification; Capitalization

Schedule 5.10

-

Permits, Licenses, Etc.

Schedule 5.12(b)

-

Real Property Leases

Schedule 5.13

-

Assumed Names

Schedule 5.16

-

Indebtedness

Schedule 5.17

-

Environmental Matters

Schedule 5.22

-

Intellectual Property

Schedule 5.27

-

Financing Statements

Schedule 5.29

-

Deposit Accounts

Schedule 7.2

-

Liens

Schedule 7.6

-

Permitted Affiliated Transactions

 

v

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

 

Page No.

 

 

$

42

10 percent shareholder

133

Act

140

Additional Mortgage

98

Additional Mortgage Policies

99

Additional Mortgaged Property

98

Additional Mortgages

98

Additional Senior Indenture

2

Additional Senior Note Documents

2

Additional Senior Notes

2

Adjusted LIBOR Rate

2

Affiliate

2

Agent

1

Agreement

1

Alternate Base Rate

3

Alternate Base Rate Borrowing

3

Annual Audited Financial Statements

3

Annualized Basis

4

Applicable Commitment Fee Percentage

4

Applicable Lending Office

4

Applicable Margin

4

Applications

5

Approved Fund

5

Assignment and Acceptance

127

Availability

5

bank

133

Bank Product Amount

6

Bank Products

6

Borrower

1

Borrowers

1

Borrowers’ Agent

7

Borrowing Base

7

Borrowing Base Compliance Certificate

7

Borrowing Base Deficiency

7

Business Day

7

Business Entity

7

Canadian Benefit Plans

8

Canadian Collateral Agent

8

Canadian Dollars

8

Canadian Licenses

8

Canadian Pension Plans

8

Canadian Subsidiary

8

Capital Expenditures

8

 

vi

--------------------------------------------------------------------------------


 

Capital Lease Obligations

8

Cash Dividends

8

Cash Officer

8

Cdn.$

8

Change of Control

8

Closing Date

9

Closing Date Mortgage

73

Closing Date Mortgage Policy

73

Closing Date Mortgaged Property

73

Closing Date Mortgages

73

Code

9

Collateral

9

Collection Account

9

Commitment

10

Commitment Fee

46

Commitment Increase Agreement

10

Commitment Percentage

10

Compliance Certificate

10

Concentration Limit

10

Consequential Loss

10

Consolidated

11

Contingent Obligation

11

Contribution Agreement

11

Controlled Account

11

controlled foreign corporation

133

Copyrights

24

Credit Parties

11

Current Sum

11

Default

16

Default Rate

11

Defaulting Lender

12

Designated Timber Agent

137

Disbursement/Pass-Through Account

113

Discontinued Operations

12

Disposition

12

Dollar

12

dollars

42

Domestic Lending Office

12

Domestic Subsidiary

12

Dominion Event

95

Dominion Termination Event

95

EBITDA

13

Eligible Assignee

13

Eligible Equipment

13

Eligible Inventory

14

Eligible Real Estate

14

 

vii

--------------------------------------------------------------------------------


 

Eligible Receivables

14

Environmental Claim

15

Environmental Law

15

Environmental Liabilities

15

Environmental Permit

16

Equipment

16

Equipment Component

16

ERISA

16

ERISA Affiliate

16

Event of Default

16

Excess Interest Amount

16

Excluded Foreign Subsidiary

16

Existing Credit Agreement

1

Existing Indebtedness

1

Existing Lenders

1

Existing Letters of Credit

16

Extended Facility Letter of Credit

62

Federal Funds Effective Rate

17

Financial Officer

17

FinCo

17

Fixed Charge Coverage Ratio

17

Flood Hazard Property

18

Foreign Lender

18

GAAP

18

Governmental Authority

18

Grantor

18

guarantor

11

Guarantors

18

Guaranty

18

Hazardous Substance

19

Hedging Obligation Amount

19

Hedging Obligations

19

Hedging Obligations Aggregate Amount

19

Highest Lawful Rate

19

Indebtedness

19

Indemnifiable Tax

131

Indenture Cap

20

Ineligible Inventory

20

Ineligible Receivables

22

Initial Pledged Inter-Company Loan

24

Intellectual Property

24

Intellectual Property Security Agreements

84

interest

122

Interest Expense

25

Interest Option

52

Interest Options

52

 

viii

--------------------------------------------------------------------------------


 

Interest Payment Dates

25

Interest Period

25

Inventory

25

Investment

26

IRS

26

Issuing Bank

26

ITA

26

Joinder Agreement

26

JPMorgan

1

Judgment Currency

140

Kimberly-Clark

26

LC Collateral Account

62

Leasehold Property

26

Legal Requirement

26

Lender

1

Lender or Lenders

26

Lender Party

26

Lenders

1

Letter of Credit Advances

27

Letter of Credit Exposure Amount

27

Letters of Credit

26

LIBOR Borrowing

27

LIBOR Lending Office

27

LIBOR Rate

27

Lien

27

Loan Documents

28

Loans

28

Material Adverse Effect

28

Material Lease

28

Material Leasehold Property

28

Mill Properties

28

Monthly Unaudited Financial Statements

28

Mortgage

29

Mortgaged Property

29

Mortgages

29

Neenah Germany

29

Net Income

29

Net Recovery Value Percentage

30

New Lender

68

New Lender Agreement

30

Non-Reporting Lender Party

6

Notes

30

Notice of Default

119

Nova Scotia Woodlands

30

NP International

30

NP International HoldCo

30

 

ix

--------------------------------------------------------------------------------


 

Obligation Currency

140

Obligations

30

Obligees

137

Offshore Entities

31

Organizational Documents

31

Original Closing Date

1

Other Tax

131

Parent

1

Parties

31

Patents

24

PBGC

31

Perfection Certificate

32

Permitted Affiliate Transactions

32

Permitted Investment Securities

32

Permitted Overadvances

46

Person

33

Plan

33

Pledged Cash

33

Pledged Inter-Company Loan

33

Pledged Inter-Company Note

33

PPSA (Nova Scotia)

33

primary obligations

11

primary obligor

11

Prime Rate

33

Principal Office

34

Prior Term Loan Agreement

34

Prohibited Transaction

34

Proper Form

34

Property

34

PUHCA

80

purpose credit

92

Quarterly Equipment Component Amortization Amount

34

Quarterly Real Estate Component Amortization Amount

34

Quarterly Unaudited Financial Statements

34

Rate Selection Date

34

Rate Selection Notice

52

Reaffirmation Agreement

35

Real Estate Component

35

Real Property Asset

35

Receivables

35

Refinancing Indebtedness

35

Reg U

92

Register

128

Regulation D

36

Regulatory Change

36

Related Obligations

137

 

x

--------------------------------------------------------------------------------


 

Reportable Event

36

Request for Extension of Credit

36

Required Lenders

36

Requirements of Environmental Law

36

Reserves

36

Responsible Officer

36

Revolving Commitment

36

Revolving Commitment Increase Notice

67

Revolving Credit Alternate Base Rate Borrowing

37

Revolving Credit LIBOR Borrowing

37

Revolving Credit Notes

37

Revolving Exposure

37

Revolving Loans

37

Scheduled Principal Payments

37

Security Agreements

37

Security Documents

38

Senior Note Documents

38

Senior Note Indenture

38

Senior Notes

38

Settlement

64

Settlement Date

64

Special Cash Collateral Account

39

Standby Letters of Credit

39

Statutory Reserves

39

Stock

39

Subordinated Indebtedness

39

Subsidiary

39

Swingline Exposure

39

Swingline Lender

40

Swingline Loan

62

Swingline Loans

40

Swingline Note

40

Synthetic Lease

40

Tax

131

Term Lenders

40

Term Loan Alternate Base Rate Borrowing

40

Term Loan Commitment

40

Term Loans

40

Term Notes

40

Termination Date

40

Timberland Properties

41

Title Company

41

Total Commitment

41

Total Revolving Commitment

41

Trade Letters of Credit

41

Trademarks

24

 

xi

--------------------------------------------------------------------------------


 

Tri-Party Agreements

41

UCC

41

Unpledged Inter-Company Loan

41

Unused Commitment

41

 

xii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (together with all amendments,
modifications and supplements hereto and restatements hereof, this “Agreement”)
is made and entered into effective as of November 5, 2009, by and among Neenah
Paper, Inc., a Delaware corporation (“Parent”), each subsidiary of Parent listed
as a “Borrower” on the signature pages hereto (together with Parent, each a
“Borrower” and collectively, the “Borrowers”), each subsidiary of Parent listed
as a “Guarantor” on the signature pages hereto, each of the financial
institutions which is a signatory hereto or which may from time to time become a
party hereto (individually, a “Lender” and collectively, the “Lenders”),
JPMorgan Chase Bank, N.A. (“JPMorgan”), as agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Agent”), and
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian collateral agent for the
Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, Neenah Paper Company of Canada, the Agent, the Canadian
Collateral Agent and each of the financial institutions a party thereto as
lenders (“Existing Lenders”), are parties to that certain Credit Agreement dated
as of November 30, 2004 (the “Original Closing Date”), pursuant to which
Existing Lenders provided certain loans and extensions of credit to the
Borrowers (such Credit Agreement, as heretofore amended, the “Existing Credit
Agreement” and all Indebtedness arising pursuant to the Existing Credit
Agreement, the “Existing Indebtedness”); and

 

WHEREAS, subject to the conditions precedent set forth herein, the parties
hereto desire to amend and restate the Existing Credit Agreement in its entirety
in the form of this Agreement, and Borrowers desire to obtain Loans (a) to
refinance the Existing Indebtedness, and (b) for other purposes permitted
herein; and

 

WHEREAS, after giving effect to the amendment and restatement of the Existing
Credit Agreement pursuant to the terms hereof, the Commitment Percentage of each
Lender hereunder will be as set forth on Schedule 1.1A hereto; and

 

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and subject to the satisfaction of each condition precedent
contained in Section 4.2 hereof, the Existing Credit Agreement shall be amended
and restated as of the Closing Date in the form of this Agreement.  It is the
intention of the Borrowers, Guarantors, the Agent, the Canadian Collateral Agent
and Lenders, and such parties hereby agree, that this Agreement supersedes and
replaces the Existing Credit Agreement in its entirety, and that (a) such
amendment and restatement shall operate to renew, amend and modify certain of
the rights and obligations of the parties under the Existing Credit Agreement as
provided herein, but shall not act as a novation thereof, and (b) the Liens
securing the “Obligations” under and as defined in the Existing Credit Agreement
shall not be extinguished, but shall be carried forward and shall secure such
obligations and Indebtedness as renewed, amended, restated and modified hereby. 
The parties hereto further agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Definitions

 

1.1           Certain Defined Terms.  Unless a particular word or phrase is
defined therein or the context otherwise requires, capitalized words and phrases
used in the other Loan Documents have the meanings provided below.  As used in
this Agreement, the following terms shall have the following meanings:

 

“Additional Mortgage” shall have the meaning specified for such term in
Section 6.20(b)(A).

 

“Additional Mortgage Policies” shall have the meaning specified for such term in
Section 6.20(b)(F).

 

“Additional Mortgaged Property” shall have the meaning specified for such term
in Section 6.20(b).

 

“Additional Senior Indenture” shall mean a trust indenture between the Parent
and a financial institution serving as trustee thereunder, having covenants (but
not necessarily economic terms) substantially consistent with those in the
Senior Note Indenture (and if relating to senior subordinated Additional Senior
Notes, having subordination provisions customary for similar financings and
satisfactory to the Agent and its counsel).

 

“Additional Senior Note Documents” shall mean any and all agreements,
instruments and other documents pursuant to which the Additional Senior Notes
have been or will be issued or otherwise setting forth the terms of the
Additional Senior Notes, the Additional Senior Indenture and the obligations
with respect thereto, including any guaranty agreements, bank product agreements
or hedging agreements related thereto, all ancillary agreements as to which any
agent, trustee or lender is a party or a beneficiary and all other agreements,
instruments, documents and certificates executed in connection with any of the
foregoing, in each case as such agreement, instrument or other document may be
amended, restated, supplemented, refunded, replaced or otherwise modified from
time to time in accordance with the terms thereof.

 

“Additional Senior Notes” shall mean any senior unsecured or senior subordinated
unsecured Indebtedness issued by the Parent as permitted pursuant to
Section 7.1(m) pursuant to an Additional Senior Indenture.

 

“Adjusted LIBOR Rate” shall mean, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (a) the product of (i) the LIBOR Rate
in effect for such Interest Period and (ii) Statutory Reserves and (b) the
Applicable Margin.

 

“Affiliate” of any Person shall mean any other Person which controls or is
controlled by or under common control with such Person.  For purposes of this
definition, “control” (including “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person through the
ownership of securities or by contract.  Without limiting the generality of the
foregoing, control of the right to vote of ten percent (10%) or more of all
voting securities of a Person or beneficial ownership of ten percent (10%) of
the outstanding equity interests in such

 

2

--------------------------------------------------------------------------------


 

Person shall be deemed to be control for purposes of compliance with the
provisions of Section 7.6 hereof.  The Credit Parties and Kimberly-Clark shall
not be deemed to be under common control for purposes hereof solely due to the
fact that Parent and Kimberly-Clark have common shareholders.

 

“Agent” shall have the meaning specified in the preamble to this Agreement.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1%) equal to the sum of (a) the greatest of (i) the Prime
Rate (computed on the basis of the actual number of days elapsed over a 360-day
year) in effect on such day, (ii) the Federal Funds Effective Rate (computed on
the basis of the actual number of days elapsed over a 360-day year) in effect
for such day plus ½ of 1%, and (iii) the Adjusted LIBOR Rate (determined without
regard to clause (b) in the definition thereof) for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 2.50%, and (b) the Applicable Margin.  For purposes of this
Agreement, any change in the Alternate Base Rate due to a change in the Prime
Rate, Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be effective
on the effective date of such change in the Prime Rate, Federal Funds Effective
Rate or the Adjusted LIBOR Rate, respectively.  If for any reason the Agent
shall have determined (which determination shall be conclusive and binding,
absent manifest error) that it is unable to ascertain the Federal Funds
Effective Rate or the Adjusted LIBOR Rate for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms hereof, the Alternate Base Rate shall be determined without
regard to clause (a)(i) and/or (a)(iii), as applicable, until the circumstances
giving rise to such inability no longer exist.

 

“Alternate Base Rate Borrowing” shall mean, as of any date, that portion of the
principal balance of the Loans bearing interest at the Alternate Base Rate as of
such date.

 

“Annual Audited Financial Statements” shall mean (a) the annual financial
statements of the Parent and its Subsidiaries, including all notes thereto,
which statements shall include, on a Consolidated basis, a balance sheet as of
the end of such fiscal year and a statement of operations, a retained earnings
statement and a statement of cash flows for such fiscal year, all setting forth
in comparative form the corresponding figures from the previous fiscal year and
accompanied by a report and opinion of independent certified public accountants
with Deloitte & Touche LLP or an accounting firm of national standing reasonably
acceptable to the Agent, which report shall not contain any qualification (and
be without comment as to the accountants’ opinion whether such Person is a
“going concern” or can continue to be a “going concern”), except that such
report may contain qualification with respect to new accounting principles
mandated by the Financial Accounting Standards Board (or its successor
organization), and shall state that such financial statements, in the opinion of
such accountants, present fairly, in all material respects, the financial
position of such Person as of the date thereof and the results of its operations
and cash flows for the period covered thereby in conformity with GAAP and
(b) annual consolidating financial statements of the Credit Parties and their
Subsidiaries containing a balance sheet as of the end of such fiscal year and a
statement of operations for such fiscal year prepared in reasonable detail. 
Such statements shall be accompanied by a certificate of such accountants that
in making the appropriate audit and/or investigation in connection with such
report and opinion, such accountants did not become aware of any Default or
Event of Default

 

3

--------------------------------------------------------------------------------


 

with respect to a breach of Section 7.12, or if in the opinion of such
accountant any such Default or Event of Default exists with respect to a breach
of Section 7.12, a description of the nature and status thereof.

 

“Annualized Basis” shall mean, with respect to the components of the Fixed
Charge Coverage Ratio for the first fiscal quarter ending following the Closing
Date (the first such fiscal quarter being the fiscal quarter in which the
Closing Date occurs), each such component of the Fixed Charge Coverage Ratio
during the three fiscal quarters ending December 31, 2009, divided by 0.75;

 

provided, that the cash Interest Expense paid on the Senior Notes shall be
$4,148,437.50 during the first fiscal quarter ending December 31, 2009
(regardless of when such expense is actually paid); provided, further, that the
Borrowers shall provide the Agent with the calculation of the Annualized Basis
in form and substance reasonably satisfactory to the Agent.

 

“Applicable Commitment Fee Percentage” shall mean, with respect to any
Commitment Fee, a rate per annum of (a) 0.50% at all times while the Term Loan
is outstanding, and (b) at all times after the Term Loan has been paid in full
in cash, (1) 0.75% if the aggregate amount of the Lenders’ average Unused
Commitments for the calculation period is greater than fifty percent (50%) of
the Total Revolving Commitment, and (2) 0.50% if the aggregate amount of the
Lenders’ average Unused Commitments for the calculation period is less than or
equal to fifty percent (50%) of the Total Revolving Commitment.

 

“Applicable Lending Office” shall mean, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of an Alternate Base Rate Borrowing
and such Lender’s LIBOR Lending Office in the case of a LIBOR Borrowing.

 

“Applicable Margin” shall mean, (a) with respect to any Term Loans bearing
interest at the Adjusted LIBOR Rate, 4.25% and for any Term Loans bearing
interest at the Alternate Base Rate, 2.75%, and (b) with respect to any
Revolving Loan, the applicable rate per annum determined in accordance with the
remainder of this definition.  As of the end of each fiscal quarter of the
Credit Parties, commencing with the quarter ending December 31, 2009, the
Applicable Margin for Revolving Loans shall be adjusted upward or downward, as
applicable, to the respective percentages shown in the schedule below based on
Availability, tested on an average daily basis for the most recently completed
fiscal quarter of the Credit Parties. For purposes hereof, any such adjustment
in the respective amounts of the Applicable Margin, whether upward or downward,
shall be effective ten (10) Business Days after the Borrowing Base Compliance
Certificate of the Credit Parties and their Subsidiaries with respect to the
final month of such fiscal quarter has been delivered to and received by the
Agent in accordance with the terms of Section 6.3(i) hereof; provided, however,
if any such Borrowing Base Compliance Certificate is not delivered in a timely
manner as required under the terms of Section 6.3(i) hereof, the Applicable
Margin for Revolving Loans from the date such Borrowing Base Compliance
Certificate was due until ten (10) Business Days after Agent and Lenders receive
the same will be the applicable rate per annum set forth below in Category 1;
provided further, that the Applicable Margin from and after the Closing Date and
continuing until the first upward or downward adjustment of the Applicable
Margin for Revolving Loans, as hereinabove provided, shall be at least the
applicable rate per annum set forth below in Category 2; provided further,

 

4

--------------------------------------------------------------------------------


 

that upon the sale or other disposition of (i) Neenah Paper FR, LLC’s facility
located in Ripon, California the Applicable Margin for Revolving Loans set forth
in the grid below will be reduced by 0.25% and (ii) all of the Nova Scotia
Woodlands the Applicable Margin for Revolving Loans set forth in the grid below
will be reduced by 0.25%.

 

Availability

 

Per Annum Percentage
for Revolving Credit
LIBOR Borrowings

 

Per Annum Percentage
for Revolving Credit
Alternate Base Rate
Borrowings

 

Category 1:
Less than $25,000,000

 

4.00

%

2.50

%

Category 2:
Less than $70,000,000, but greater than or equal to $25,000,000

 

3.75

%

2.25

%

Category 3:
Greater than or equal to $70,000,000

 

3.50

%

2.00

%

 

“Applications” shall mean all applications and agreements for Letters of Credit,
or similar instruments or agreements, in Proper Form, now or hereafter executed
by any Person in connection with any Letter of Credit now or hereafter issued or
to be issued under the terms hereof at the request of the Borrower’s Agent.

 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Acceptance” shall have the meaning specified in
Section 10.12(c) hereof.

 

“Availability” shall mean at any time (a) the lesser at such time of (i) the
Total Revolving Commitment (as such amount may have been reduced or increased in
accordance with the provisions of this Agreement) and (ii) (A) the Borrowing
Base as of such time, less (B) all applicable Reserves, less (b) the sum of the
following:

 

(i)            the aggregate amount of each Lender’s Current Sum at such time;

 

(ii)           the aggregate amount of due and payable interest outstanding
under the Loans at such time; and

 

(iii)          all other outstanding Obligations hereunder or any other Loan
Documents which are past due and payable at such time, including without
limitation, Commitment Fees, fees related to any Letters of Credit, and legal
fees and other amounts payable under Section 10.9 hereof.

 

5

--------------------------------------------------------------------------------


 

“Bank Product Amount” shall mean, with respect to any Bank Product at any time,
the applicable Credit Party’s or Subsidiary’s net payment obligation with
respect to such Bank Product as of the end of the preceding calendar month (or
other period as provided herein), as determined utilizing the methodology agreed
to with respect to such Bank Product between the applicable Lender Party and
Credit Party and reported to the Agent pursuant to the terms hereof.  In the
event that no Bank Product Amount is reported as provided herein for any Bank
Product for any period, the Agent may use the most recently reported Bank
Product Amount for such Bank Product, as adjusted in the Agent’s reasonable
credit judgment.

 

“Bank Products” shall mean any of the following a Lender Party provides to, or
enters into with, a Credit Party or Subsidiary of a Credit Party:

 

(a)           any arrangement with respect to Hedging Obligations (other than
any arrangement with respect to Hedging Obligations secured by a Lien pursuant
to Section 7.2(m));

 

(b)           any deposit, lockbox or other cash management arrangement; or

 

(c)           any other commercial bank product, service or agreement pursuant
to which a Credit Party or Subsidiary of a Credit Party may be indebted or owe
obligations to a Lender or one of its Affiliates, including, without limitation,
credit cards for commercial customers (including, without limitation,
“commercial credit cards”, E-Payables and purchasing cards), stored value cards
and treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, returned items, overdrafts
and interstate depository network services);

 

provided that for any of the foregoing to be included as a “Bank Product”
hereunder:  (a) except in the case of Bank Products provided by or owing to
JPMorgan Chase Bank, N.A. or any of its Affiliates, the applicable Lender Party
and Borrowers’ Agent must have provided the Agent written notice of:  (i) the
existence of such Bank Product and (ii) the methodology agreed upon by the
Lender Party and the applicable Credit Party or Subsidiary to determine, from
time to time, the Bank Product Amount and, with respect to Bank Products
constituting Hedging Obligations, the Hedging Obligation Amount, (b) the
applicable Credit Party must otherwise be permitted to enter into such
arrangement under this Agreement or must not be restricted from entering into
such arrangement under this Agreement (including in each case Section 7.1
hereof), and (c) the applicable Lender Party must remain a Lender Party;
provided further, that each Lender Party other than JPMorgan Chase Bank, N.A.
and its Affiliates shall notify the Agent in writing, as soon as available and
in any event within fifteen (15) days after the end of each calendar month (or
at more frequent intervals, and with such reporting dates, as the Agent may
require in its discretion), of the Bank Product Amount and, with respect to Bank
Products constituting Hedging Obligations, the Hedging Obligation Amount, in
respect of its Bank Products as of the end of such calendar month (or other
interval), and any Lender Party that fails to make such notification by the last
day of the month in which due (or, with respect to any interval more frequent
than monthly, within 10 Business Days of the date when due) and any Affiliate
thereof (each, a “Non-Reporting Lender Party”) shall be subject to the
provisions of Section 2.7(d) with respect to Bank Products owed to Non-Reporting
Lender Parties.

 

6

--------------------------------------------------------------------------------


 

“Borrower” or “Borrowers” shall have the respective meanings specified in the
preamble of this Agreement.

 

“Borrowers’ Agent” shall mean Neenah Paper, Inc., in its capacity as agent for
the Borrowers and the other Credit Parties, as more fully described in
Section 1.4(b).

 

“Borrowing Base” shall mean, as of any date, the amount of the then most recent
computation of the Borrowing Base, determined by calculating the amount equal to
the following:

 

(a)           85% of Eligible Receivables; plus

 

(b)           the lesser of (i) 75% of the value of Eligible Inventory (valued
at the lower of cost or fair market value), and (ii) 85% of the applicable Net
Recovery Value Percentage of Eligible Inventory; plus

 

(c)           the Equipment Component; plus

 

(d)           the Real Estate Component; plus

 

(e)           the Pledged Cash (if any) held in the Special Cash Collateral
Account.

 

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Compliance Certificate delivered to the Agent pursuant to
Section 6.3(i) subject to immediate adjustment as a result of (i) reductions in
the Equipment Component, including those resulting from the Quarterly Equipment
Component Amortization Amount, (ii) reductions in the Real Estate Component,
including those resulting from the Quarterly Real Estate Component Amortization
Amount, and (iii) reductions in the amount of Pledged Cash held in the Special
Cash Collateral Account based on the amount specified as Pledged Cash in the
most recently delivered Borrowing Base Compliance Certificate.

 

“Borrowing Base Compliance Certificate” shall mean a certificate completed in
the form of Exhibit G attached hereto and signed by a Responsible Officer of the
Borrowers’ Agent.

 

“Borrowing Base Deficiency” occurs if at any time the total Revolving Exposure
exceeds the Borrowing Base then in effect.

 

“Business Day” shall mean a day when the principal office in New York City of
the Agent is open for business and the Lenders’ Applicable Lending Offices are
generally open for business; provided, however, that with respect to LIBOR
Borrowings, Business Day shall mean a Business Day on which transactions in
dollar deposits between lenders may be carried on in the London eurodollar
interbank market.

 

“Business Entity” shall mean corporations, partnerships, joint ventures, joint
stock associations, business trusts, limited liability companies, unlimited
liability companies, and other business entities.

 

7

--------------------------------------------------------------------------------

 


 

“Canadian Benefit Plans” shall mean all material employee benefit plans of any
nature or kind whatsoever that are not Canadian Pension Plans and are maintained
or contributed to by any Credit Party having employees in Canada.

 

“Canadian Collateral Agent” shall mean JPMorgan Chase Bank, N.A., Toronto
Branch, in its capacity as Canadian collateral agent for, and on behalf of, the
Lenders hereunder, and any successor in such capacity.

 

“Canadian Dollars” and the sign “Cdn.$” shall mean lawful currency of Canada.

 

“Canadian Licenses” shall have the meaning specified for such term in
Section 5.10.

 

“Canadian Pension Plans” shall mean each plan which is considered to be a
pension plan for the purposes of any applicable pension benefits standards
statute and/or regulation in Canada or a registered pension plan under the ITA
established, maintained or contributed to by any Credit Party for its employees
or former employees, but shall not mean the Canadian Pension Plan that is
maintained by the Government of Canada or the Quebec Pension Plan that is
maintained by the Government of Quebec.

 

“Canadian Subsidiary” shall mean any Subsidiary of a Credit Party that is
created or organized under the laws of Canada or a province or territory of
Canada.

 

“Capital Expenditures” shall mean, with respect to any Person for any period,
all capital expenditures of such Person, on a Consolidated basis, for such
period (including without limitation, the aggregate amount of Capital Lease
Obligations incurred during such period which are required to be capitalized and
reported as a liability on the consolidated balance sheet of such Person),
determined in accordance with GAAP, consistently applied.

 

“Capital Lease Obligations” shall mean the obligations of a Person to pay that
portion of rent or other amounts constituting payments of principal under a
lease of (or other agreement conveying the right to use) real and/or personal
Property which obligations are required to be classified and accounted for as a
capital lease on a balance sheet of such Person under GAAP (including Statement
of Financial Accounting Standards No. 13 of the Financial Accounting Standards
Board, as amended), provided that for purposes of this Agreement, the amount of
such obligations shall be only the capitalized amount thereof, determined in
accordance with GAAP (including such Statement No. 13).

 

“Cash Dividends” shall mean, with respect to any Person for any period, all cash
dividend payments actually made on any Stock of such Person for such period.

 

“Cash Officer” shall mean, with respect to any Person, any person holding the
title of “cash manager”, “cash officer” or any like title of such Person.

 

“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date of this Agreement),
of Stock representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Stock of the Parent; (b) occupation of
a

 

8

--------------------------------------------------------------------------------


 

majority of the seats (other than vacant seats) on the board of directors of the
Parent by Persons who were neither (i) nominated by the board of directors of
the Parent nor (ii) appointed by directors so nominated; (c) the Parent shall
cease to have beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 100% of the aggregate voting power of the Stock
of each other Credit Party, free and clear of all Liens (other than any Liens
granted under the Loan Documents and Liens permitted under Section 7.2), except
to the extent resulting from a transaction specifically permitted under
Section 7.4; (d) (i) any Credit Party consolidates or amalgamates with or merges
into another entity or conveys, transfers or leases all or substantially all of
its property and assets to another Person except in a transaction specifically
permitted under Section 7.4, or (ii) any entity consolidates or amalgamates with
or merges into any Credit Party in a transaction pursuant to which the
outstanding voting Stock of such Credit Party is reclassified or changed into or
exchanged for cash, securities or other property, other than any such
transaction described in this clause (ii) in which either (A) in the case of any
such transaction involving the Parent, no Person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) has, directly or indirectly, acquired
beneficial ownership of more than 30% of the aggregate outstanding ordinary
voting Stock of the Parent, or (B) in the case of any such transaction involving
a Credit Party other than the Parent, the Parent has beneficial ownership,
directly or indirectly, of 100% of the aggregate voting power of all Stock of
the resulting, surviving or transferee entity; (e) any “Change of Control” (or
any similar term) as set forth in the Senior Note Indenture or any Additional
Senior Indenture; or (f) the Parent shall cease to have the beneficial
ownership, directly or indirectly, of 100% of the Stock of FinCo, free and clear
of all Liens (other than any Liens granted under the Loan Documents and Liens
permitted under Section 7.2).

 

“Closing Date” shall mean the date on which the conditions specified in
Section 4.2 are satisfied (or waived in accordance with Section 10.11).

 

“Closing Date Mortgage Policy” shall have the meaning specified for such term in
Section 4.2(r).

 

“Closing Date Mortgaged Property” shall have the meaning specified for such term
in Section 4.2(r).

 

“Closing Date Mortgages” shall have the meaning specified for such term in
Section 4.2(r).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder by the Internal Revenue Service.

 

“Collateral” shall mean all collateral and security as described in the Security
Documents.

 

“Collection Account” shall mean a deposit account of a Credit Party or any of
its Subsidiaries into which payments on account of Receivables of the Credit
Parties are received, including through (a) associated lockbox addresses and
(b) accounts related to foreign exchange conversion and similar purposes
pursuant to arrangements acceptable to the Agent.

 

9

--------------------------------------------------------------------------------


 

“Commitment” shall mean, as to any Lender, the obligation of such Lender subject
to the terms and conditions of this Agreement to make Term Loans in a principal
amount not exceeding such Lender’s Term Loan Commitment, and to make Revolving
Loans and incur liability for the Letter of Credit Exposure Amount and the
Swingline Loans in an aggregate principal amount at any one time outstanding up
to, but not exceeding, the amount set forth as such Lender’s Revolving
Commitment.  The initial amount of each Lender’s Commitment is set forth on
Schedule 1.1A attached hereto, as each may be adjusted from time to time
pursuant to other provisions of this Agreement, and Commitments shall mean all
such Commitments of the Lenders, as so adjusted.

 

“Commitment Fee”, with respect to any Revolving Lender, shall have the meaning
assigned to it in Section 2.3.

 

“Commitment Increase Agreement” shall mean a Commitment Increase Agreement
entered into by a Revolving Lender in accordance with Section 2.15(c) and
accepted by the Agent in the form of Exhibit Q attached hereto, or any other
form approved by the Agent.

 

“Commitment Percentage” shall mean, with respect to any Lender, (a) with respect
to Revolving Loans, Letter of Credit Exposure Amount or Swingline Exposure,
(i) prior to the termination of the Total Revolving Commitment, the ratio,
expressed as a percentage, of such Lender’s Revolving Commitment to the Total
Revolving Commitment, and (ii) after the termination of the Total Revolving
Commitment, the ratio, expressed as a percentage, of the amount of such
Revolving Lender’s outstanding Revolving Loans and its portion of the Letter of
Credit Exposure Amount and the Swingline Exposure to the aggregate amount of all
outstanding Revolving Loans and the total Letter of Credit Exposure Amount and
the Swingline Exposure, and (b) with respect to the Term Loans, a percentage
equal to a fraction of the numerator of which is such Term Lender’s outstanding
principal amount of the Term Loans and the denominator of which is the aggregate
outstanding amount of the Term Loans of all Term Lenders; provided that when a
Defaulting Lender shall exist, any such Defaulting Lender’s Commitment shall be
disregarded in the calculation in both clauses (a) and (b) hereof, subject to
Section 10.11 hereof.

 

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit D attached hereto.

 

“Concentration Limit” shall mean, with respect to any account debtor owing any
Receivables to any Credit Party, the maximum amount of Receivables from such
account debtor which may be included as Eligible Receivables, expressed as a
percentage of the total amount of Receivables owing to the Credit Parties by all
account debtors, which percentage shall be (a) seventeen and one-half percent
(17.5%), or (b) such other percentage for the applicable account debtor as
determined by the Agent from time to time in the Agent’s reasonable credit
judgment.

 

“Consequential Loss” shall mean, with respect to (a) the Borrowers’ payment of
principal of or interest on a LIBOR Borrowing on a day prior to the last day of
the applicable Interest Period, (b) the Borrowers’ failure to borrow or convert
a LIBOR Borrowing on the date specified by the Borrowers’ Agent for any reason,
or (c) any cessation of the Adjusted LIBOR Rate to apply to the Loans or any
part thereof pursuant to Section 2.9 hereof, in each case

 

10

--------------------------------------------------------------------------------


 

whether voluntary or involuntary, any loss, expense, penalty, premium or
liability incurred by any of the Lenders, the Canadian Collateral Agent or the
Agent as a result thereof, including without limitation any loss of anticipated
profit or any interest paid by any of the Lenders to lenders of funds borrowed
by it to make or carry the Loans and any other costs and expenses sustained or
incurred in liquidating or employing deposits from third parties acquired to
effect or maintain the Loans.

 

“Consolidated” shall mean, for any Person, as applied to any financial or
accounting term, such term determined on a consolidated basis in accordance with
GAAP (except as otherwise required herein) for such Person and all Subsidiaries
thereof.

 

“Contingent Obligation” shall mean, as to any Person (the “guarantor”), any
obligation of such guarantor guaranteeing the payment or performance of any
Indebtedness, leases, dividends or other obligations (collectively “primary
obligations”) of any other Person (the “primary obligor”), whether directly or
indirectly, including without limitation any obligation of such guarantor (a) to
purchase any such primary obligation or other property constituting direct or
indirect security therefor, (b) assume or contingently agree to become or be
secondarily liable in respect of any such primary obligation, (c) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital for the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (d) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (e) otherwise to assure or hold
harmless the owner of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of checks or other negotiable instruments in the ordinary course of
business.

 

“Contribution Agreement” shall mean any Contribution Agreement executed by and
among the Credit Parties and their Subsidiaries, as the same may be amended,
modified, supplemented, restated and joined in pursuant to a Joinder Agreement,
from time to time.

 

“Controlled Account” shall mean a deposit account (including a Collection
Account) of any Credit Party that is subject to a Tri-Party Agreement.

 

“Copyrights” shall have the meaning specified for such term in the definition of
“Intellectual Property.”

 

“Credit Parties” shall mean the Borrowers and the Guarantors.

 

“Current Sum” shall mean on any day, as to a particular Revolving Lender, the
sum of (a) the outstanding principal balance of such Revolving Lender’s
Revolving Credit Note on such day plus (b) the product of (i) such Revolving
Lender’s Commitment Percentage times (ii) the sum of the Letter of Credit
Exposure Amount and the Swingline Exposure on such day.

 

“Default Rate” shall mean, on any day, as follows:  (a) with respect to
principal which is outstanding under any Note, the sum of the Interest Option
otherwise applicable thereto on such day plus two percent per annum (it being
understood by the Borrowers that if any such applicable Interest Option is based
on the Adjusted LIBOR Rate, the Default Rate with respect to

 

11

--------------------------------------------------------------------------------


 

the applicable principal amount shall only be calculated with reference to the
applicable Adjusted LIBOR Rate until the Interest Period applicable thereto
expires, and upon the expiration of such applicable Interest Period, the Default
Rate for such applicable principal amount shall be computed on the basis of the
Alternate Base Rate for such day plus two percent per annum), and (b) with
respect to accrued interest, fees and other Obligations (other than past due
principal outstanding under any Note), the sum of the Alternate Base Rate for
such day plus two percent per annum.

 

“Defaulting Lender” means any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swingline Loans within three Business Days of the date required to be
funded by it hereunder, (b) notified the Borrowers, the Agent, the Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans, (d) otherwise failed to pay over to the Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Discontinued Operations” shall mean, as of any day, operations of any Credit
Party or any of their Subsidiaries which have been discontinued, and which, as
of such day, have been fully terminated, disposed of or liquidated.

 

“Disposition” shall mean the sale, transfer, lease or other disposition
(including pursuant to a merger resulting in the subject Property no longer
being owned by a Credit Party) of any Property.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Lending Office” shall mean, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on the
signature pages hereof, or such other office of such Lender as such Lender may
from time to time specify in writing to the Borrowers’ Agent and the Agent.

 

“Domestic Subsidiary” shall mean any Subsidiary of any Borrower that is
organized and domiciled in the United States of America.

 

“Dominion Event” shall have the meaning assigned to such term in
Section 6.15(a).

 

12

--------------------------------------------------------------------------------


 

“Dominion Termination Event” shall have the meaning assigned to such term in
Section 6.15(a).

 

“EBITDA” shall mean, with respect to any Person for any period, the sum of
(a) Net Income, (b) Interest Expense, (c) depreciation and amortization expense
(excluding depreciation and amortization applicable to Discontinued Operations
as of such period), and (d) federal, state and local income or franchise taxes,
in each case of such Person for such period, computed and calculated, without
duplication, on a Consolidated basis and in accordance with GAAP, consistently
applied.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, or (d) any other commercial lender, finance company,
insurance company, financial institution or fund reasonably acceptable to the
Agent and the Borrowers’ Agent; provided, however, that if an Event of Default
has occurred which has not been waived or cured, such approval by the Borrowers’
Agent shall not be required.

 

“Eligible Equipment” shall mean Equipment of a Credit Party which meets all of
the following specifications; provided that such specifications may be revised
from time to time by the Agent to account for events, conditions, contingencies
and risks that the Agent becomes actually aware of after the Closing Date that,
in the Agent’s reasonable credit judgment, could adversely affect any Equipment
or the Agent’s (or the Canadian Collateral Agent’s, as applicable) interest
therein:

 

(a)           one of the Credit Parties has good title to such Equipment;

 

(b)           such Credit Party has the right to subject such Equipment to a
Lien in favor of the Agent (or the Canadian Collateral Agent, as applicable);
such Equipment is subject to a first priority perfected Lien in favor of the
Agent (or the Canadian Collateral Agent, as applicable) for the ratable benefit
of the Lender Parties and is free and clear of all other Liens of any nature
whatsoever (except for Liens permitted under Section 7.2(e) other than contested
Liens);

 

(c)           the full purchase price for such Equipment has been paid by the
Credit Parties;

 

(d)           such Equipment is located on premises (i) owned by one of the
Credit Parties, which premises are subject to a first priority perfected Lien in
favor of the Agent (or the Canadian Collateral Agent, as applicable), or
(ii) leased by one of the Credit Parties with respect to which the Agent (or the
Canadian Collateral Agent, as applicable) has received an executed landlord’s
waiver or subordination agreement from the owner of such leased facility
pursuant to which such owner waives or subordinates any Lien it may claim
against such Equipment pursuant to a written waiver or subordination and access
agreement acceptable to the Agent (or the Canadian Collateral Agent, as
applicable) acting reasonably in all respects;

 

(e)           such Equipment is in good working order and condition (ordinary
wear and tear excepted) and is used or held for use by the Credit Parties in the
ordinary course of business of the Credit Parties;

 

(f)            such Equipment is not subject to any agreement which restricts
the ability of the Credit Parties to use, sell, transport or dispose of such
Equipment or which restricts the Agent’s

 

13

--------------------------------------------------------------------------------


 

(or the Canadian Collateral Agent’s, as applicable) ability to take possession
of, sell or otherwise dispose of such Equipment; and

 

(g)           such Equipment does not constitute “fixtures” under the applicable
laws of the jurisdiction in which such Equipment is located.

 

“Eligible Inventory” shall mean all raw materials, rolled and uncut or sheeted
paper, or finished goods Inventory of the Credit Parties which complies with all
of the following requirements:  (a) such Inventory is owned by and recorded on
the books and records of the applicable Credit Party in the ordinary course of
business; (b) such Inventory is valued in accordance with GAAP at the lower of
fair market value or cost; and (c) such Inventory does not otherwise constitute
Ineligible Inventory.  Standards of eligibility and Reserves for Eligible
Inventory may be fixed and revised from time to time by the Agent in its
reasonable credit judgment based on events, conditions or other circumstances
that the Agent becomes actually aware of after the Original Closing Date that,
in the Agent’s reasonable credit judgment, adversely affect or could reasonably
be expected to adversely affect Eligible Inventory.

 

“Eligible Real Estate” shall mean Real Property Assets which meet all of the
following specifications; provided that such specifications may be revised from
time to time by the Agent in its reasonable credit judgment to account for
events, contingencies and risks that the Agent becomes actually aware of after
the Closing Date that, in the Agent’s reasonable credit judgment, could
adversely affect the Real Property Asset or the Agent’s (or the Canadian
Collateral Agent, as applicable) interest therein:

 

(a)           one of the Credit Parties is the record owner of and has good fee
title to such Real Property Asset;

 

(b)           such Credit Party has the right to subject such Real Property
Asset to a Lien in favor of the Agent (or the Canadian Collateral Agent, as
applicable) for the ratable benefit of the Lender Parties; such Real Property
Asset is subject to a first priority perfected Lien in favor of the Agent (or
the Canadian Collateral Agent, as applicable) for the ratable benefit of the
Lender Parties and is free and clear of all other Liens of any nature whatsoever
(except for Liens permitted under Section 7.2(e) other than contested Liens, and
Liens permitted under Section 7.2(f), Section 7.2(j), Section 7.2(o),
Section 7.2(p) and Section 7.2(q));

 

(c)           such Real Property Asset is not subject to any agreement or
condition which could restrict or otherwise adversely effect the Agent’s (or the
Canadian Collateral Agent, as applicable) ability to sell or otherwise dispose
of such Real Property Asset; and

 

(d)           such parcel of real property shall comply with all the
requirements for a Closing Date Mortgaged Property set forth in Section 4.2(s).

 

“Eligible Receivables” shall mean, as at any date of determination thereof, all
Receivables of the Credit Parties which comply with all of the following
requirements:  (a) all payments due on the Receivable have been billed and
invoiced in a timely fashion and in the normal course of business; (b) no
payment is outstanding on the Receivable for more than one hundred (100) days
after the date of invoice (except for Receivables fully insured or backed by a
letter of credit in all respects acceptable to the Agent in its reasonable
discretion) or more than

 

14

--------------------------------------------------------------------------------


 

sixty (60) days past due; and (c) the Receivables do not otherwise constitute
Ineligible Receivables.  Standards of eligibility and Reserves for Eligible
Receivables may be fixed and revised from time to time by the Agent in its
reasonable credit judgment based on events, conditions or other circumstances
that the Agent becomes actually aware of after the Original Closing Date that,
in the Agent’s reasonable credit judgment, adversely affect or could reasonably
be expected to adversely affect the Eligible Receivables.  Additionally, in
calculating Eligible Receivables, each of the following shall be excluded (to
the extent the same are otherwise included in Eligible Receivables):  (i) unpaid
sales, excise or similar taxes owed by any of the Credit Parties (to the extent
the same are included in Receivables); and (ii) returns, discounts, claims,
credits and allowances of any nature asserted or taken by account debtors of any
of the Credit Parties.

 

“Environmental Claim” shall mean any third party (including any Governmental
Authority) action, lawsuit, claim or proceeding (including claims or proceedings
at common law) which seeks to impose or alleges any liability for (a) pollution
or contamination by, or releases or threatened releases of, Hazardous Substances
into the air, surface water, ground water or land or the clean-up, abatement,
removal, remediation or monitoring of such pollution, contamination or Hazardous
Substances; (b) generation, recycling, reclamation, handling, treatment,
storage, disposal or transportation of Hazardous Substances; (c) exposure to
Hazardous Substances; (d) the safety or health of employees or other Persons in
connection with any of the activities specified in any other subclause of this
definition; or (e) the manufacture, processing, distribution in commerce,
presence or use of Hazardous Substances.  An “Environmental Claim” includes a
common law action, as well as a proceeding to issue, modify or terminate an
Environmental Permit to the extent that such a proceeding attempts to redress
violations of the applicable permit, license, or regulation as alleged by any
Governmental Authority.

 

“Environmental Law” shall mean all requirements imposed by any law (including
The Resource Conservation and Recovery Act, The Comprehensive Environmental
Response, Compensation, and Liability Act, the Clean Water Act, the Clean Air
Act, any state analogues of any of the foregoing, and any comparable Canadian
federal or provincial law), rule, regulation, or order of any Governmental
Authority now or hereafter in effect that relate to (a) pollution, protection or
clean-up of the air, surface water, ground water or land; (b) solid, liquid or
gaseous waste or Hazardous Substance generation, recycling, reclamation,
release, threatened release, treatment, storage, disposal or transportation;
(c) exposure of Persons or property to Hazardous Substances; (d) the
manufacture, presence, processing, distribution in commerce, use, discharge,
releases, threatened releases, or emissions of Hazardous Substances into the
environment; (e) the storage of any Hazardous Substances; or (f) occupational
health and safety

 

“Environmental Liabilities” shall mean all liabilities arising from any
Environmental Claim, Environmental Permit or Requirements of Environmental Law,
at law or in equity, and whether based on negligence, strict liability or
otherwise, including:  remedial, removal, response, abatement, restoration
(including natural resources), investigative, or monitoring liabilities,
personal injury and damage to property, natural resources or injuries to
persons, and any other related costs, expenses, losses, damages, penalties,
fines, liabilities and obligations, and all costs and expenses necessary to
cause the issuance, reissuance or renewal of any Environmental Permit reasonably
necessary for the conduct of any material aspect of the

 

15

--------------------------------------------------------------------------------


 

business of any Credit Party or any of their Subsidiaries, including attorney’s
fees and court costs.  Environmental Liability shall mean any one of them.

 

“Environmental Permit” shall mean any permit, license, approval or other
authorization under any applicable law, regulation and other requirement of any
Governmental Authority relating to pollution or protection of health or the
environment, including laws, regulations or other requirements relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, Hazardous Substances or toxic materials or wastes into ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, recycling, presence, use, treatment,
storage, disposal, transport, or handling of wastes, pollutants, contaminants or
Hazardous Substances.

 

“Equipment” shall mean (a) any machinery or equipment and (b) any other Property
classified as “equipment” under the UCC.

 

“Equipment Component” shall have the meaning specified for such term on Schedule
1.1C.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the Internal Revenue Service or the Department of
Labor thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which together with any Credit Party or any Subsidiary of any Credit Party would
be treated as a single employer under the provisions of Title I or Title IV of
ERISA following the Closing Date.

 

“Event of Default” shall mean any of the events specified in Section 8.1 hereof,
provided there has been satisfied any requirement in connection with any such
event for the giving of notice or the lapse of time, or both, and “Default”
shall mean any of such events, whether or not any such requirement for the
giving of notice, or the lapse of any applicable grace or curative period (if
any), or both, has been satisfied.

 

“Excess Interest Amount” shall have the meaning attributed to such term in
Section 2.14 hereof.

 

“Excluded Foreign Subsidiary” has the meaning assigned to such term in
Section 6.10.

 

“Existing Credit Agreement” shall have the meaning specified in the recitals of
this Agreement.

 

“Existing Indebtedness” shall have the meaning specified in the recitals of this
Agreement.

 

“Existing Lenders” shall have the meaning specified in the recitals of this
Agreement.

 

“Existing Letters of Credit” shall mean the letters of credit issued under the
Existing Credit Agreement that are outstanding on the Closing Date.

 

16

--------------------------------------------------------------------------------


 

“Extended Facility Letter of Credit” shall have the meaning attributed to such
term in Section 2.10(j) hereof.

 

“Federal Funds Effective Rate” shall mean, for any day, a rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Financial Officer” shall mean, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

 

“FinCo” shall mean Neenah Paper International Finance Company B.V., a company
formed under the laws of the Netherlands, all of whose issued and outstanding
Stock is owned by the Parent or another Credit Party.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to any Person and without
duplication, the ratio of (i) EBITDA less (A) Capital Expenditures not funded by
Indebtedness permitted by Section 7.1(c) or Section 7.1(m); less (B) loans,
advances and Investments (other than the Pledged Inter-Company Loans so long as
an Unpledged Inter-Company Loan in an equal amount is made substantially
contemporaneously therewith) made to Persons that are not Credit Parties, less
(C) cash payments of federal, state, provincial and local income or franchise
taxes, plus (D) principal and interest payments paid in cash on the Pledged
Inter-Company Note, plus (E) Cash Dividends and other distributions with respect
to Stock held by a Credit Party to the extent received in cash by a Credit Party
from any Person that is not a Credit Party, to (ii) the sum of (A) cash Interest
Expense, plus (B) Scheduled Principal Payments, plus (C) Cash Dividends, plus
(D) the Quarterly Equipment Component Amortization Amount per three calendar
month period in respect of scheduled reductions, if any, of the Equipment
Component as set forth in clause (a) of the definition of Equipment Component,
plus (E) the Quarterly Real Estate Component Amortization Amount per three
calendar month period in respect of scheduled reductions, if any, of the Real
Estate Component as set forth in clause (a) of the definition of Real Estate
Component.

 

All components of the Fixed Charge Coverage Ratio shall be determined for the
applicable Person on a Consolidated basis, without duplication and for the four
(4) most recent consecutive fiscal quarters of the applicable Person ending on
or prior to the date of determination; provided, that (1) the results of
operation of the Offshore Entities and their subsidiaries, including, without
limitation, Neenah Germany and its subsidiaries, shall be excluded in the
calculation of Fixed Charge Coverage Ratio (except as provided in
clause (i)(B) above), (2) for the first four (4) fiscal quarters ended following
the Closing Date (the first such fiscal quarter being the fiscal quarter in
which the Closing Date occurs), the Scheduled Principal Payments shall be
calculated on a pro forma basis as if principal payments on the Term Loans
commenced on April 30, 2009 and continued at the end of each third calendar
month thereafter, and any Scheduled Principal Payments made under the Prior Term
Loan Agreement shall be excluded, (3) for the first four (4) fiscal quarters
ended following the Closing Date (the first such fiscal quarter being the fiscal
quarter in which the Closing Date occurs), the Quarterly

 

17

--------------------------------------------------------------------------------


 

Equipment Component Amortization Amount and the Quarterly Real Estate Component
Amortization Amount shall be calculated on a pro forma basis as if such
amortization commenced on April 30, 2009 and continued at the end of each third
calendar month thereafter, and (4) for the first fiscal quarter ended following
the Closing Date (the first such fiscal quarter being the fiscal quarter in
which the Closing Date occurs), the Fixed Charge Coverage Ratio shall be
determined on an Annualized Basis.

 

“Flood Hazard Property” shall mean a Mortgaged Property the improvements on
which are located in an area designated by the Federal Emergency Management
Agency (or any Canadian equivalent, as applicable) as having special flood or
mud slide hazards and requiring either the Credit Party or Agent (or the
Canadian Collateral Agent, as applicable) to purchase special flood insurance.

 

“Foreign Lender” shall mean, as to a particular Credit Party, any Agent or any
Lender that is organized under the laws of a jurisdiction other than the
jurisdiction in which such Credit Party is located.  For purposes of this
definition, the United States of America, each state thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” shall mean, as to a particular Person, those principles and practices
(a) which are recognized as such by the Financial Accounting Standards Board or
successor organization, and (b) which are consistently applied (or with respect
to which any change in principles and practice mandated by the Financial
Accounting Standards Board or successor organization are disclosed in writing to
the Agent) for all periods after the date of this Agreement in a manner
consistent with the manner in which such principles and practices were applied
to the most recent audited financial statements of the relevant Person furnished
to the Agent and the Lenders prior to the Closing Date (or with respect to which
any change in principles and practice mandated by the Financial Accounting
Standards Board or successor organization are disclosed in writing to the
Agent).

 

“Governmental Authority” shall mean the United States of America, Canada, any
state of the United States or province of Canada, and any political subdivision
of any of the foregoing, any foreign governmental or supranational authority,
and any agency, instrumentality, department, commission, board, bureau, central
bank, authority, court or other tribunal, in each case whether executive,
legislative, judicial, regulatory or administrative, having jurisdiction over
the Agent, the Canadian Collateral Agent, any of the Lenders, any Credit Party,
any Subsidiary of any Credit Party, or their respective Property.

 

“Grantor” shall mean any Grantor, Assignor, Pledgor or Debtor, as such terms are
defined in any of the Security Documents.

 

“Guarantors” shall mean Neenah Paper Company of Canada and each Subsidiary added
as a guarantor pursuant to Section 6.10.

 

“Guaranty” shall mean each and every guaranty of the Obligations from time to
time executed and delivered to the Canadian Collateral Agent by any Guarantor,
as amended, supplemented, modified, joined in pursuant to a Joinder Agreement
and restated from time to

 

18

--------------------------------------------------------------------------------


 

time, each substantially in the form of Exhibit K (with appropriate changes
based upon the local law of the applicable province).

 

“Hazardous Substance” shall mean any hazardous or toxic waste, substance or
product or material defined as or regulated as “hazardous” or “toxic” from time
to time by any Requirements of Environmental Law, including solid waste (as
defined under The Resource Conservation and Recovery Act or its regulations, as
amended from time to time), petroleum and any constituent thereof, and any
radioactive materials and waste; provided, however, the words “Hazardous
Substance” shall not mean or include any such Hazardous Substance used,
generated, manufactured, stored, disposed of or otherwise handled in normal
quantities in the ordinary course of business in compliance with all applicable
Environmental Laws, or such that may be naturally occurring in any ambient air,
surface water, ground water, land surface or subsurface strata.

 

“Hedging Obligations” shall mean, with respect to any Person, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collateral protection agreements, forward rate
currency or interest rate options, puts and warrants, commodity (including pulp)
futures, forwards, swaps and options, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any of the foregoing.

 

“Hedging Obligation Amount” shall mean, with respect to any Hedging Obligation,
the “derivative risk equivalent” (or equivalent figure) for such Hedging
Obligation as of the end of the preceding calendar month (or other period as
provided herein), being a figure calculated to provide an exposure measure for
derivative obligations comparable with that of loans, in each case calculated
based upon a methodology reported to the Agent in accordance with the terms
hereof and acceptable to the Agent in its reasonable credit judgment.  In the
event that no Hedging Obligation Amount is reported as provided herein for any
Hedging Obligation for any period, the Agent may use the most recently reported
Hedging Obligation Amount for such Hedging Obligation, as adjusted in the
Agent’s reasonable credit judgment.

 

“Hedging Obligations Aggregate Amount” shall mean at any time, with respect to
Hedging Obligations constituting Bank Products hereunder, an amount equal to the
sum at such time of all Hedging Obligation Amounts associated with all such
Hedging Obligations.

 

“Highest Lawful Rate” shall mean, with respect to the Agent or any Lender, the
maximum nonusurious rate of interest permitted to be charged by, as applicable,
the Agent or such Lender under applicable laws (if any) of the United States or
any state from time to time in effect.

 

“Indebtedness” shall mean, as to any Person, without duplication:  (a) all
indebtedness of such Person for borrowed money; (b) any other indebtedness which
is evidenced by a bond,

 

19

--------------------------------------------------------------------------------


 

debenture or similar instrument or upon which interest charges are traditionally
paid; (c) all Capital Lease Obligations of such Person; (d) all obligations of
such Person for the deferred purchase price of Property or services (except
current trade accounts payable arising in the ordinary course of business and
current accrued expenses, not the result of borrowing, arising in the ordinary
course of business); (e) all reimbursement obligations of such Person in respect
of outstanding letters of credit, acceptances and similar obligations created
for the account of such Person; (f) all indebtedness, liabilities, and
obligations secured by any Lien on any Property owned by such Person even though
such Person has not assumed or has not otherwise become liable for the payment
of any such indebtedness, liabilities or obligations secured by such Lien, but
only to the extent of the value of the Property subject to such Lien (or, if
less, the amount of the underlying indebtedness, liability or obligation);
(g) net liabilities of such Person in respect of Hedging Obligations (calculated
on a basis satisfactory to the Agent and in accordance with accepted practice);
(h) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; (i) all
obligations of such Person to pay rent or other amounts under any Synthetic
Lease; (j) all Indebtedness of another entity to the extent such Person is
liable therefor (including any partnership in which such Person is a general
partner and including any unlimited liability corporation) to the extent such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor; and (k) all
Contingent Obligations of such Person with respect to Indebtedness of others;
provided, that such term shall not mean or include (i) any Indebtedness in
respect of which monies sufficient to pay and discharge the same in full (either
on the expressed date of maturity thereof or on such earlier date as such
Indebtedness may be duly called for redemption and payment) shall be deposited
with a depository, agency or trustee acceptable to the Agent in trust for the
payment thereof, or (ii) any operating leases entered into in the ordinary
course of business (to the extent such operating leases do not constitute
Capital Lease Obligations or Synthetic Leases).

 

“Indemnifiable Tax” shall have the meaning attributed to such term in
Section 10.17(a)(i) hereof.

 

“Indenture Cap” shall mean the maximum aggregate principal amount of
Indebtedness permitted under Credit Facilities (as defined in the Senior Note
Indenture and any Additional Senior Indenture) pursuant to any limitation or
restriction set forth in the Senior Indenture, any other Senior Note Document or
any Additional Senior Note Documents, as the same may be amended, restated,
waived or otherwise modified from time to time; provided, that Parent may
characterize its Indebtedness under the covenants set forth under the Senior
Indenture, any other Senior Note Document or any Additional Senior Note
Documents which limit Indebtedness in any manner permitted thereunder, as
applicable, which may maximize the amount of the Indenture Cap.

 

“Ineligible Inventory” shall mean, as at any date of determination thereof, any
Inventory of any Credit Party which does not comply with all of the following
requirements:

 

(a)           such Inventory is Collateral hereunder and is subject to a first
priority perfected Lien in favor of the Agent (or the Canadian Collateral Agent,
as applicable) for the ratable

 

20

--------------------------------------------------------------------------------


 

benefit of the Lender Parties and is free and clear of all other Liens of any
nature whatsoever (except for Liens permitted under Section 7.2(e) other than
contested Liens);

 

(b)           such Inventory meets all applicable laws and standards imposed by
any Governmental Authority having regulatory authority over it;

 

(c)           such Inventory is in good condition, is not returned, shopworn,
defective, damaged, obsolete, or broke inventory, and is currently usable or
saleable in the normal course of business of the applicable Credit Party;

 

(d)           such Inventory is not “slow moving”;

 

(e)           such Inventory is not work-in-process Inventory (other than rolled
and uncut or sheeted paper), is not scrap or remnants Inventory, is not stores
and is not packaging or shipping supplies or materials;

 

(f)            such Inventory must not be in transit and must be housed or
stored in the United States or Canada at either (i) a real Property location
either owned or leased by a Credit Party; so long as such leased facility is
covered by a landlord’s waiver or subordination agreement received by the Agent
(or the Canadian Collateral Agent, as applicable) from the owner of such leased
facility pursuant to which such owner waives or subordinates any Lien it may
claim against such Inventory, whether contractual or statutory, to the Lien in
favor of the Agent (or the Canadian Collateral Agent, as applicable) against
such Inventory pursuant to a written waiver or subordination and access
agreement acceptable to the Agent (or the Canadian Collateral Agent, as
applicable) in all respects, or (ii) a public warehouse facility utilized by a
Credit Party, so long as such warehouse facility is covered by a warehousemen’s
waiver or subordination and access agreement received by the Agent (or the
Canadian Collateral Agent, as applicable) from the operator of such warehouse
facility pursuant to which such operator waives or subordinates any Lien it may
claim against such Inventory, whether contractual or statutory, to the Lien in
favor of the Agent (or the Canadian Collateral Agent, as applicable) against
such Inventory and acknowledges that it holds and controls such Inventory for
the benefit of the Agent (or the Canadian Collateral Agent, as applicable) for
purposes of perfecting the Agent’s (or the Canadian Collateral Agent’s, as
applicable) Lien therein pursuant to a written waiver or subordination agreement
reasonably acceptable to the Agent (or the Canadian Collateral Agent, as
applicable) in all respects;

 

(g)           such Inventory is not in the possession of or control of any
bailee (other than a warehouseman as described above) or any agent or processor
for or customer of any Credit Party or any of their Subsidiaries, unless such
bailee, agent or processor has executed and delivered to the Agent (or the
Canadian Collateral Agent, as applicable) an access/subordination agreement in
form and substance reasonably acceptable to the Agent (or the Canadian
Collateral Agent, as applicable) subordinating any Lien it may claim in such
Inventory and acknowledging that it holds and controls such Inventory for the
benefit of the Agent (or the Canadian Collateral Agent, as applicable) for
purposes of perfecting the Agent’s (or the Canadian Collateral Agent’s, as
applicable) Lien therein;

 

21

--------------------------------------------------------------------------------


 

(h)           such Inventory must be adequately insured to the reasonable
satisfaction of the Agent (or the Canadian Collateral Agent, as applicable)
pursuant to insurance coverage required by this Agreement and the Security
Documents;

 

(i)            such Inventory must not be on consignment;

 

(j)            such Inventory is not letterhead, watermarked, or styled in a
manner for a particular purchaser, unless covered by a purchase order under
which the purchaser has unconditionally agreed to take delivery;

 

(k)           such Inventory does not constitute seedlings;

 

(l)            such Inventory has neither been sold nor is subject to a Lien,
claim or right of any person other than the Credit Parties or the Agent (or the
Canadian Collateral Agent, as applicable) (except for Liens permitted under
Section 7.2(e) other than contested Liens); and

 

(m)          the Agent has not deemed such Inventory ineligible because the
Agent in its reasonable credit judgment considers such Inventory to be
unmarketable or the value thereof to be impaired or its ability to realize such
value to be insecure.

 

Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, no Inventory purchased or otherwise acquired through any
acquisition or other investment permitted hereunder after the Closing Date shall
be included within the Borrowing Base for purposes hereof unless and until the
Agent shall have conducted a field examination (which shall be conducted within
a reasonable time (in the Agent’s judgment) after Borrower’s request at the
Borrowers’ cost and expense) of the applicable books, records and operations for
the assets or Subsidiary so acquired in order to reasonably satisfy the Agent
that the Inventory so acquired generally satisfies the above-described standards
of eligibility.

 

“Ineligible Receivables” shall mean, as at any date of determination thereof,
any Receivables of any Credit Party which do not comply with all of the
following requirements:

 

(a)           the Receivable has been created by the applicable Credit Party in
the ordinary course of business from a completed, outright and lawful sale of
goods, pursuant to which ownership has passed to the applicable account debtor
on an absolute sales basis, or from the rendering of services by or on behalf of
the applicable Credit Party and is deemed “earned” under the applicable service
contract or other agreement or arrangement between the applicable Credit Party
and the applicable account debtor;

 

(b)           the Receivable is Collateral hereunder and is subject to a first
priority perfected Lien in favor of the Agent (or the Canadian Collateral Agent,
as applicable) for the ratable benefit of the Lender Parties and is free and
clear of all other Liens of any nature whatsoever (except for Liens permitted
under Section 7.2(e) other than contested Liens);

 

(c)           the payments due on 50% or more of all billed Receivables owing to
the applicable Credit Party by the applicable account debtor are less than
100 days past the date of invoice (except for Receivables fully insured or
backed by a letter of credit in all respects

 

22

--------------------------------------------------------------------------------


 

acceptable to the Agent in its reasonable discretion) and less than 60 days from
the due date thereof;

 

(d)           the Receivable constitutes an “account” within the meaning of the
UCC;

 

(e)           the Receivable does not arise out of a bill and hold,
ship-in-place, guaranteed sale, sale-and-return, consignment, progress billing,
promotional (including samples), C.O.D. or cash in advance arrangement;

 

(f)            the Receivable is not subject to any setoff, contra, offset,
deduction, dispute, charge back, credit, counterclaim or other defense arising
out of the transactions represented by the Receivable or independently thereof;
provided, however, that in each case regarding an undisputed liquidated sum,
such Receivable is an Ineligible Receivable only to the extent of such
undisputed liquidated sum, and in each case regarding a disputed sum or claim,
such Receivable is an Ineligible Receivable only to the extent of the sum or
amount claimed by the party adverse to the applicable Credit Parties);

 

(g)           the applicable account debtor has finally accepted the goods or
services from the sale out of which the Receivable arose and has not
(i) objected to such account debtor’s liability thereon, (ii) rejected any of
such services or goods or (iii) returned or repossessed any of such goods,
except for goods returned in the ordinary course of business for which, in the
case of goods returned, goods of equal or greater value have been shipped in
return;

 

(h)           the applicable account debtor is not any Governmental Authority,
unless such account debtor is the United States of America or Canada (or any
agency, instrumentality, department or other political subdivision thereof) and
there has been compliance satisfactory to the Agent in all respects with the
U.S. Federal Assignment of Claims Act or, as applicable, the Canadian Financial
Administration Act or any applicable provincial legislation;

 

(i)            the applicable account debtor is not an Affiliate of any Credit
Party or any of their Subsidiaries;

 

(j)            the applicable account debtor must have its principal place of
business located within the United States or Canada, except for Receivables
fully insured or backed by a letter of credit in all respects acceptable to the
Agent in its reasonable discretion;

 

(k)           the Receivable is not evidenced by a promissory note or other
instrument or by chattel paper;

 

(l)            the Receivable complies with all material Legal Requirements
(including without limitation, all usury laws, fair credit reporting and billing
laws, fair debt collection practices and rules, and regulations relating to
truth in lending and other similar matters);

 

(m)          the Receivable is in full force and effect and constitutes a legal,
valid and binding obligation of the applicable account debtor enforceable in
accordance with the terms thereof;

 

(n)           the Receivable is denominated in and provides for payment by the
applicable account debtor in U.S. dollars or Canadian dollars, except for
Receivables fully insured or

 

23

--------------------------------------------------------------------------------


 

backed by a letter of credit denominated in U.S. dollars or Canadian dollars and
in all other respects acceptable to the Agent in its reasonable discretion;

 

(o)           the Receivable has not been and is not required to be charged or
written off as uncollectible in accordance with GAAP;

 

(p)           the Receivable is not due from an account debtor located in a
jurisdiction (e.g., New Jersey, Minnesota and West Virginia or any Canadian
province) which requires such Credit Party, as a precondition to commencing or
maintaining an action in the courts of that jurisdiction, either to (i) receive
a certificate of authority to do business and be in good standing in such
jurisdiction; or (ii) file a notice of business activities report or similar
report with such jurisdiction’s taxing authority, unless (x) such Credit Party
has taken one of the actions described in clauses (i) or (ii); or (y) the
failure to take one of the actions described in either clause (i) or (ii) may be
cured retroactively by such Credit Party at its election; and

 

(q)           the credit standing of the applicable account debtor in relation
to the amount of credit extended has not become unsatisfactory to the Agent in
its reasonable discretion, except for Receivables fully insured or backed by a
letter of credit in all respects acceptable to the Agent in its reasonable
discretion.

 

In addition to the forgoing, the total amount of Receivables owing to the Credit
Parties by an account debtor in excess of such account debtor’s Concentration
Limit of the total amount of Receivables owing to the Credit Parties by all
account debtors shall also constitute “Ineligible Receivables” for purposes
hereof, unless such Receivables exceeding such account debtor’s Concentration
Limit are fully backed or secured by a letter of credit acceptable to the Agent
in its reasonable discretion.  Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, no Receivables purchased
or otherwise acquired through any acquisition or other investment permitted
hereunder after the Closing Date shall be deemed to constitute Eligible
Receivables for purposes hereof unless and until the Agent shall have conducted
a field examination (which shall be conducted within a reasonable time (in the
Agent’s judgment) after Borrower’s request at the Borrowers’ cost and expense)
of the applicable books, records and operations for the assets or Subsidiary so
acquired in order to satisfy the Agent that the Receivables so acquired
generally satisfy the above-described standards of eligibility.

 

“Initial Pledged Inter-Company Loan” shall mean that certain loan advance in the
amount of $135,000,000 made by NP International HoldCo to FinCo, which loan
advance to FinCo is evidenced by the Pledged Inter-Company Note.

 

“Intellectual Property” shall mean all U.S. and foreign (a) patents, patent
applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof (“Patents”), (b) trademarks, service marks, trade names,
domain names, logos, slogans, trade dress, and other similar designations of
source or origin, together with the goodwill symbolized by any of the foregoing
(“Trademarks”), (c) copyrights and copyrightable subject matter (“Copyrights”),
(d) rights of publicity, (e) moral rights and rights of attribution and
integrity, (f) computer programs (whether in source code, object code, or other
form), databases, compilations and data, technology supporting the

 

24

--------------------------------------------------------------------------------


 

foregoing, and all documentation, including user manuals and training materials,
related to any of the foregoing, (g) trade secrets and all confidential
information, know-how, inventions, proprietary processes, formulae, models, and
methodologies, (h) all rights in the foregoing and in other similar intangible
assets, (i) all applications and registrations for the foregoing, and (j) all
rights and remedies against infringement, misappropriation, or other violation
thereof.

 

“Intellectual Property Security Agreement” shall have the meaning attributed to
such term in Section 5.27 hereof.

 

“Interest Expense” shall mean, with respect to any Person for any period, the
interest expense of such Person, on a Consolidated basis, during such period
determined in accordance with GAAP, consistently applied, and shall in any event
include, without limitation, (a) the amortization or write-off of debt
discounts, (b) the amortization of all debt issuance costs, commissions and
other fees payable in connection with the incurrence of Indebtedness to the
extent included in interest expense, and (c) the portion of payments under
Capital Lease Obligation allocable to interest expense.

 

“Interest Option” shall have the meaning specified in Section 2.8(a) hereof.

 

“Interest Payment Dates” shall mean (a) for Alternate Base Rate Borrowings
(other than Swingline Loans), (i) the last Business Day of each calendar month
prior to the Termination Date, and (ii) the Termination Date; (b) for LIBOR
Borrowings, (i) last Business Day of each calendar month prior to the end of the
applicable Interest Period and (ii) at the end of the applicable Interest
Period; and (c) for Swingline Loans, (i) the last Business Day of each calendar
month prior to the earlier to occur of the Termination Date or the date such
Swingline Loans are required to be paid with proceeds of Revolving Loans in
accordance with Section 2.11(c), and (ii) the earlier to occur of the
Termination Date or the date such Swingline Loans are required to be paid with
proceeds of Revolving Loans in accordance with Section 2.11(c).

 

“Interest Period” shall mean the period commencing on the date of the applicable
LIBOR Borrowing and ending on the numerically corresponding day (or, if there is
no numerically corresponding day, on the last day) in the calendar month that is
one (1), two (2) or three (3) months thereafter, as the Borrower’s Agent may
elect in accordance herewith; provided, however, that (a) if an Interest Period
would end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) no Interest Period
shall end later than the Termination Date, and (c) interest shall accrue from
and including the first day of an Interest Period to, but excluding, the last
day of such Interest Period.

 

“Inventory” shall mean all inventory, goods and merchandise now owned and
hereafter acquired by any Credit Party, wherever located, to be furnished under
any contract of service or held for sale or lease, all returned goods, raw
materials, other materials and supplies of any kind, nature or description which
are or will be used or consumed in the business of any Credit Party or any of
their Subsidiaries or used in connection with the packing, shipping,
advertising, selling

 

25

--------------------------------------------------------------------------------


 

or finishing of such goods, merchandise and such other personal property, and
all documents of title or other documents representing any of them.

 

“Investment” shall mean the purchase or other acquisition of any securities or
Indebtedness of, or the making of any loan, advance, extension of credit or
capital contribution to (or the transfer of Property having the effect of any of
the foregoing), or the incurring of any Contingent Obligation in respect of the
Indebtedness of, any Person (in each case other than accounts receivable arising
in the ordinary course of business).

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean the Agent, in its capacity as the issuer of any Letter
of Credit pursuant to this Agreement.  The terms “Agent” and “Issuing Bank” may
be used interchangeably for such purpose.

 

“ITA” shall mean the Income Tax Act (Canada), as the same may, from time to
time, be in effect.

 

“Joinder Agreement” shall mean any agreement, in Proper Form, executed by a
Subsidiary of a Credit Party from time to time in accordance with Section 6.10
hereof, pursuant to which such Subsidiary joins in the execution and delivery of
(a) this Agreement or a Guaranty, (b) the Contribution Agreement, or (c) any
other Loan Document.

 

“JPMorgan” shall mean JPMorgan Chase Bank, N.A., together with its successors
and assigns.

 

“Kimberly-Clark” shall mean Kimberly-Clark Corporation, a Delaware corporation.

 

“LC Collateral Account” shall have the meaning specified for such term in
Section 2.10(k).

 

“Leasehold Property” shall mean any leasehold interest of any Credit Party as
lessee under any lease of a Real Property Asset.

 

“Legal Requirement” shall mean any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

 

“Lender or Lenders” shall have the meaning specified in the preamble of this
Agreement.  Unless the context otherwise requires, the term “Lenders” shall
include the Swingline Lender.

 

“Lender Party” shall mean the Agent, the Canadian Collateral Agent, any Lender,
or any of their respective Affiliates or branches.

 

“Letters of Credit” shall mean Standby Letters of Credit and Trade Letters of
Credit.  Letter of Credit shall mean any one of the Standby Letters of Credit or
Trade Letters of Credit and shall include the Existing Letters of Credit.

 

26

--------------------------------------------------------------------------------


 

“Letter of Credit Advances” shall mean all sums which may from time to time be
paid by any and all of the Revolving Lenders pursuant to any and all of the
Letters of Credit, together with all other sums, fees, reimbursements or other
obligations which may be due to the Agent or any of the Revolving Lenders
pursuant to any of the Letters of Credit.

 

“Letter of Credit Exposure Amount” shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time plus
(b) the aggregate amount of all Letter of Credit Advances for which the
Revolving Lenders have not been reimbursed and which remain unpaid at such
time.  The Letter of Credit Exposure Amount of any Revolving Lender at any time
shall be its Commitment Percentage of the aggregate Letter of Credit Exposure
Amount at such time.

 

“LIBOR Borrowing” shall mean, as of any date, that portion of the principal
balance of the Loans bearing interest at the Adjusted LIBOR Rate as of such date
and having the same Interest Period.

 

“LIBOR Lending Office” shall mean, with respect to any Lender, the office of
such Lender specified as its “LIBOR Lending Office” opposite or below its name
on the signature pages hereof, or (if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify in writing to the Borrower’s Agent and the Agent.

 

“LIBOR Rate” shall mean, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to the rate appearing on Reuters Screen
LIBOR01 Page (or, if no such page exists, on any successor or substitute
page providing rate quotations comparable to those currently provided on such
page of the Reuters Service, as determined by the Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days before the commencement of such Interest Period as the composite
offered rate for dollar deposits approximately equal in principal amount to the
Agent’s portion of such LIBOR Borrowing and for a maturity equal to the
applicable Interest Period.  In the event that such rate is not available at
such time for any reason, then the “LIBOR Rate” with respect to such LIBOR
Borrowing for such Interest Period shall be the average interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) at which dollar deposits
approximately equal in principal amount to the Agent’s portion of such LIBOR
Borrowing and for a maturity equal to the applicable Interest Period are offered
to the Agent in the London interbank market at approximately 11:00 a.m., London
time, two Business Days before the commencement of such Interest Period.

 

“Lien” shall mean, with respect to any asset of any Person, (a) any mortgage,
pledge, debenture, charge, encumbrance, security interest, collateral assignment
or other lien or restriction of any kind on such asset, whether based on common
law, constitutional provision, statute or contract, (b) the interest of any
vendor or a lessor under any conditional sale agreement, title retention
agreement or capital lease relating to such asset, (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities, or (d) any other right of or arrangement with any
creditor to have such creditor’s claim

 

27

--------------------------------------------------------------------------------


 

satisfied out of such assets, or the proceeds therefrom, prior to the general
creditors of such Person owning such assets.

 

“Loan Documents” shall mean this Agreement, the Notes, the Applications, the
Security Documents, the Guaranties, the Contribution Agreement, the Joinder
Agreements, the Letters of Credit, all instruments, certificates and agreements
now or hereafter executed and delivered to the Agent, the Canadian Collateral
Agent and/or the Lenders in connection with or pursuant to any of the foregoing
(including without limitation, any fee letter between the Agent, JPMorgan and/or
any of its Affiliates and any Borrower relating to the transactions contemplated
by this Agreement), and all amendments, modifications, renewals, extensions,
increases and rearrangements of, and substitutions for, any of the foregoing.

 

“Loans” shall mean the Term Loans, the Revolving Loans and the Swingline Loans. 
Loan shall mean any one of the Term Loans, Revolving Loans or the Swingline
Loans.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, prospects, operations, financial or other condition of the
Credit Parties and their Subsidiaries taken as a whole, (b) the ability of the
Credit Parties, taken as a whole, to perform their obligations under the Loan
Documents, (c) the validity or enforceability of this Agreement, any of the
Notes or any other Loan Documents or the rights or remedies of the Agent, the
Canadian Collateral Agent or the Lenders hereunder or thereunder, or (d) the
validity or enforceability of the Agent’s Lien (or the Canadian Collateral
Agent’s Lien, as applicable) on any material portion of the Collateral or the
priority of such Lien.

 

“Material Lease” shall mean any lease agreement with respect to a Material
Leasehold Property.

 

“Material Leasehold Property” shall mean (a) the Leasehold Properties listed on
Schedule 1.1B and (b) a Leasehold Property of material value as Collateral or of
material importance to the operations of the Credit Parties.

 

“Mill Properties” shall mean those Mortgaged Properties in respect of which
paper mill operations are conducted or where structures are located that are
integral to such operations.  Mill Property shall mean one of such Mill
Properties.

 

“Monthly Unaudited Financial Statements” shall mean the financial statements of
the Credit Parties and their Subsidiaries, including all notes thereto, which
statements shall include (a) a balance sheet as of the end of the respective
calendar month, (b) a statement of operations for such respective calendar month
and for the fiscal year to date, subject to normal year-end adjustments, all
setting forth in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year and (c) a statement of cash
flows for the fiscal year to date, subject to normal year-end adjustments,
setting forth in comparative form the corresponding figures in the corresponding
period of the preceding fiscal year, all prepared in reasonable detail and in
accordance with GAAP and certified by a Responsible Officer of Borrower’s Agent
as fairly and accurately presenting in all material respects the financial
condition and results of operations of the Credit Parties and their
Subsidiaries, on a Consolidated basis, at the dates and for the periods
indicated therein subject to normal year-end adjustments.

 

28

--------------------------------------------------------------------------------


 

The Monthly Unaudited Financial Statements for the Credit Parties and their
Subsidiaries shall be prepared on a Consolidated and consolidating basis, the
parties recognizing that such consolidating statements will be prepared in
accordance with GAAP only to the extent normal and customary.

 

“Mortgage” shall mean (a) a security instrument (whether designated as a deed of
trust, an equitable mortgage, a debenture, a deed to secure debt, a mortgage, a
leasehold mortgage, a leasehold deed of trust, a leasehold deed to secure debt,
an assignment of leases and rents or by any similar title) executed and
delivered by any Credit Party in such form as may be approved by the Agent (or
the Canadian Collateral Agent, as applicable), in each case with such changes
thereto as may be recommended by the Agent’s (or the Canadian Collateral
Agent’s, as applicable) local counsel based on local laws or customary local
practices, and (b) at the Agent’s (or the Canadian Collateral Agent, as
applicable) option, in the case of an Additional Mortgaged Property, an
amendment to an existing Mortgage, in form satisfactory to the Agent (or the
Canadian Collateral Agent, as applicable), adding such Additional Mortgaged
Property to the Real Property Assets encumbered by such existing Mortgage, in
either case as such security instrument or amendment may be amended,
supplemented or otherwise modified from time to time.  “Mortgages” means all
such instruments, including the Closing Date Mortgages and any Additional
Mortgages.

 

“Mortgaged Property” shall mean a Closing Date Mortgaged Property or an
Additional Mortgaged Property, as the case may be.

 

“Neenah Germany” shall mean Neenah Germany GmbH (formerly known as FiberMark
Beteiligungs GmbH) and Neenah Services GmbH & Co. KG. (formerly known as
FiberMark Services GmbH & Co. KG.), collectively.

 

“Net Income” shall mean, with respect to any Person for any period, net income
of such Person for the applicable calculation period determined in accordance
with GAAP; provided, that there shall not be included in such calculation of net
income (without duplication) (a) any extraordinary gains or losses (including in
connection with the sale or write-up of assets), (b) any nonrecurring gains or
losses, (c) any gains or losses from dispositions of property or assets, other
than dispositions of Inventory and Equipment in the ordinary course of business,
and the tax consequences thereof, (d) the net income or loss of any other Person
that is not a Subsidiary of such Person for whom net income is being calculated
(or is accounted for by such Person by the equity method of accounting), (e) the
net income (or loss) of any other Person acquired by, or merged with, such
Person for whom net income is being calculated or any of its Subsidiaries for
any period prior to the date of such acquisition, (f) the net income of any
Subsidiary of such Person for whom net income is being calculated to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such net income is not at the time permitted by operation of the
terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument or Legal Requirement
applicable to such Subsidiary, all as determined in accordance with GAAP,
(g) any non-cash non-recurring impairment charges with respect to a writedown of
the carrying amount of the Consolidated assets of the Credit Parties acquired
after the Closing Date (either through direct asset purchase or as part of the
acquisition of all or substantially all of the Stock of another Person) based on
the impairment of such assets, pursuant to the provisions of Section 7.4(f) and
any benefits

 

29

--------------------------------------------------------------------------------


 

(including tax benefits) resulting from such writedown, (h) any non-cash
compensation expense realized for grants of performance shares, stock options or
other rights to officers, directors and employees, provided that such shares,
options or other rights can be redeemed at the option of the holder only for
capital stock of such Person, (i) with respect to the Credit Parties, to the
extent deducted in the calculation of Net Income, any non-recurring charges or
other expenses (determined in accordance with GAAP and as reflected in the
Company’s financial statements produced from time to time pursuant to
Sections 6.3(a) and 6.3(b)) related to the restructuring, permanent closure or
Disposition of Neenah Paper FR, LLC’s facility in Ripon, California, which
non-recurring charges or other expenses, for purposes of this definition, shall
not exceed $18,000,000 in the aggregate ($10,900,000 of such amount being cash
charges or expenses and $7,100,000 of such amount being non-cash charges or
expenses) during the term of this Agreement; and (j) amounts actually paid in
cash to the IRS by the Credit Parties during such period as a result of the
Credit Parties’ repayment of tax refunds received by the Credit Parties in
connection to their 2005 tax return, which amount shall not exceed $7,000,000
during the term of this Agreement.

 

“Net Recovery Value Percentage” shall mean the “net recovery value percentage”
under an orderly liquidation scenario for the Inventory, Equipment, or Real
Property Assets of any Credit Party, as specifically set forth and described in
the most recent appraisal of the Inventory, Equipment, or Real Property Assets
of the applicable Credit Party received by the Agent pursuant to the provisions
of Section 6.4 hereof (or with regard to work-in-process Inventory, gross
recovery value percentage as set forth in such an appraisal and as discounted by
the Agent in its reasonable credit judgment).

 

“New Lender” has the meaning assigned to such term in Section 2.15(d).

 

“New Lender Agreement” means a New Lender Agreement entered into by a New Lender
in accordance with Section 2.15(d) and accepted by the Agent in the form of
Exhibit R attached hereto, or any other form approved by the Agent.

 

“Non-Reporting Lender Party” shall have the meaning specified for such term in
the definition of “Bank Products”.

 

“Notes” shall mean the Revolving Credit Notes, the Term Notes and the Swingline
Note.  Note shall mean any one of such promissory notes.

 

“Nova Scotia Woodlands” shall mean the Timberland Properties located in Nova
Scotia, Canada, comprising approximately 500,000 acres.

 

“NP International” shall mean Neenah Paper International, LLC, a Delaware
limited liability company and a wholly owned Subsidiary of NP International
HoldCo.

 

“NP International HoldCo” shall mean Neenah Paper International Holding Company,
LLC, a Delaware limited liability company and a wholly owned Subsidiary of the
Parent.

 

“Obligations” shall mean, without duplication, all obligations, liabilities and
Indebtedness of the Credit Parties with respect to (a) the Security Documents
and all other Loan Documents, including without limitation, (i) the principal of
and interest on the Loans and (ii)

 

30

--------------------------------------------------------------------------------


 

the payment or performance of all other obligations, liabilities and
Indebtedness of the Credit Parties to the Agent, the Canadian Collateral Agent
and the Lenders hereunder, under the Notes, under the Letters of Credit, under
the Applications or under any one or more of the other Loan Documents, including
all fees, costs, expenses and indemnity obligations hereunder and thereunder,
and (b) all obligations and liabilities of the Credit Parties and/or any of
their Subsidiaries now or hereafter owing to JPMorgan Chase Bank, N.A. or any
other Lender Party under any Bank Product.  The Obligations include interest
(including interest that accrues or that would accrue but for the filing of a
bankruptcy case by a Credit Party or any of its Subsidiaries, whether or not
such interest would be an allowable claim under any applicable bankruptcy or
other similar proceeding) and other obligations accruing or arising after
(a) commencement of any case under any bankruptcy or similar laws by or against
any Credit Party or any of their Subsidiaries (or that would accrue or arise but
for the commencement of any such case) or (b) the personal liability of the
Credit Parties or any of their Subsidiaries for the Obligations shall be
discharged or otherwise cease to exist by operation of law or for any other
reason.

 

“Obligee” and “Obligees” shall have the meanings assigned to such terms in
Section 10.22.

 

“Offshore Entities” shall mean FinCo, Neenah Germany, each direct or indirect
subsidiary of Neenah Germany and their respective successors and assigns.

 

“Organizational Documents” shall mean, with respect to a corporation, the
certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a limited partnership, the limited partnership
agreement and certificate of limited partnership of such limited partnership;
with respect to a joint venture, the joint venture agreement establishing such
joint venture; with respect to a limited liability company, the articles of
organization or certificate of formation and regulations or limited liability
company agreement of such limited liability company;  with respect to an
unlimited liability company, the memorandum of association and articles of
association and the certificate of incorporation of such company; and with
respect to a trust, the instrument establishing such trust; in each case
including any and all modifications thereof as of the date of the Loan Document
referring to such Organizational Document and any and all future modifications
thereof.

 

“Original Closing Date” shall have the meaning specified in the recitals of this
Agreement.

 

“Other Tax” shall have the meaning attributed to such term in
Section 10.17(a)(ii) hereof.

 

“Parent” shall have the meaning specified in the preamble to this Agreement.

 

“Parties” shall mean all Persons other than the Agent, the Canadian Collateral
Agent and any Lender executing any Loan Documents.

 

“Patents” shall have the meaning specified for such term in the definition of
“Intellectual Property.”

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

31

--------------------------------------------------------------------------------


 

“Perfection Certificate” shall mean a certificate in the form of Exhibit L
attached hereto or any other form approved by the Agent, completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by each Credit Party.

 

“Permitted Affiliate Transactions” shall mean any of the following: 
(a) transactions between Credit Parties; (b) transactions between Offshore
Entities, (c) customary directors’ fees, customary directors’ indemnifications
and similar arrangements for officers and directors of the Credit Parties and
the Offshore Entities entered into in the ordinary course of business, together
with any payments made under any such indemnification arrangements; provided,
that any of the foregoing owed to directors and officers of the Offshore
Entities are only payable and paid by the Offshore Entities; (d) customary and
reasonable loans, advances and reimbursements to officers, directors and
employees of the Credit Parties and Offshore Entities for travel, entertainment,
moving and other relocation expenses, in each case made in the ordinary course
of business provided, that any of the foregoing owed to officers, directors and
employees of the Offshore Entities are only payable and paid by the Offshore
Entities; (e) the incurrence of intercompany Indebtedness permitted pursuant to
Sections 7.1(f) and 7.1(n) hereof and Contingent Obligations permitted pursuant
to Section 7.1(g) hereof, (f) employment agreements and arrangements entered
into with directors, officers and employees of the Credit Parties or the
Offshore Entitles in the ordinary course of business; provided, that any
obligations under any of the foregoing owed to directors, officers and employees
of the Offshore Entities are only obligations of the Offshore Entities and are
only paid by the Offshore Entities; and (g) other transactions, contracts or
agreements existing on the Closing Date and which are set forth on Schedule 7.6
attached hereto, together with any renewals and extensions of such existing
transactions, contracts or agreements, so long as such renewals and extensions
are upon terms and conditions substantially identical to the terms and
conditions set forth in such existing transactions, contracts and agreements (or
otherwise no less favorable to the Credit Parties, as applicable), and such
other transactions, contracts or agreements with respect to the Offshore
Entities entered into after the Closing Date, which (i) either (A) contain terms
and conditions substantially similar to those transactions, contracts and
agreements listed on Schedule 7.6 attached hereto or (B) are transactions,
contracts or agreements customarily entered into by public companies for the
provision of administrative services to their related companies (including,
without limitation, legal, accounting, treasury, tax, human resources, billing
and collection, accounts payable, risk management, compliance and other similar
administrative services), and (ii) have been approved by the Agent in its
reasonable discretion.  Where any costs, expenses, fees or other payments to
directors, officers or employees described herein are required to be made by, or
to be obligations solely of, Offshore Entities, such amounts may be either paid
directly by the Offshore Entities, or paid by any Credit Party and reimbursed in
cash by Offshore Entities in the ordinary course of business which, in any
event, shall not be longer than 60 days after such payment is made.  In the
event such costs, expenses, fees or other payments relate both to the Credit
Parties and to one or more Offshore Entities, the Parent shall be entitled to
make a reasonable, good faith allocation of such amounts as between the affected
Credit Parties, on the one hand, and the affected Offshore Entities on the
other.

 

“Permitted Investment Securities” shall mean each of the following, to the
extent the same is pledged as additional Collateral hereunder and is subject to
a first priority perfected Lien in favor of the Agent (or the Canadian
Collateral Agent, as applicable) for the ratable benefit of the Lender Parties: 
(a) readily marketable, direct obligations of the United States of America or

 

32

--------------------------------------------------------------------------------


 

Canada or any agency or wholly-owned corporation thereof which are backed by the
full faith and credit of the United States or Canada, maturing within
one (1) year after the date of acquisition thereof, (b) certificates of deposit,
commercial paper (if rated no lower than A-1/P-1) or other short-term direct
obligations of (i) JPMorgan or (ii) any other domestic financial institution
having capital and surplus in excess of $5,000,000,000, maturing within six
months after the date of acquisition thereof, (c) money market mutual funds
having aggregate assets in excess of $5,000,000,000, and (d) other Investments
mutually agreed to in writing by the Borrowers’ Agent and the Agent.

 

“Permitted Overadvance” shall have the meaning specified in
Section 2.2(h) hereof.

 

“Person” shall mean any individual, corporation, business trust, unincorporated
organization or association, partnership, joint venture, limited liability
company, unlimited liability company, Governmental Authority or any other form
of entity.

 

“Plan” shall mean any plan subject to Title IV of ERISA and maintained by any
Credit Party for employees of any Credit Party or of any member of a “controlled
group of corporations”, as such term is defined in the Code, of which the
Borrower, any of its Subsidiaries or any ERISA Affiliate it may acquire from
time to time is a part, or any such plan to which the Borrower, any of its
Subsidiaries or any ERISA Affiliate is required to contribute on behalf of its
employees.

 

“Pledged Cash” shall mean, on any date, the aggregate amount of cash on deposit
in the Special Cash Collateral Account on such date.

 

“Pledged Inter-Company Loan” shall mean, collectively, the Initial Pledged
Inter-Company Loan and subsequent advances under the inter-company revolving
line of credit from NP International HoldCo to FinCo, evidenced by the Pledged
Inter-Company Note, which line of credit shall be used to provide FinCo with
funds to finance, by means of Unpledged Inter-Company Loans, the activities of
NP International and, to the extent permitted under this Agreement, any
non-U.S., non-Canadian subsidiaries of NP International from time to time.

 

“Pledged Inter-Company Note” shall mean that certain promissory note, dated as
of October 3, 2006, by FinCo to NP International HoldCo, and which evidences the
Pledged Inter-Company Loan.

 

“PPSA (Nova Scotia)” shall mean the Personal Property Security Act (Nova
Scotia), as amended from time to time.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan, or its successor financial institution, if any, at its
principal office in New York City as its prime rate in effect at such time. 
Without notice to any Credit Party or any other Person, the Prime Rate shall
change automatically from time to time as and in the amount by which said prime
rate shall fluctuate, with each such change to be effective as of the date of
each change in such prime rate.  THE PRIME RATE IS A REFERENCE RATE AND DOES NOT
NECESSARILY REPRESENT THE LOWEST OR BEST RATE ACTUALLY CHARGED BY JPMORGAN OR
SUCH SUCCESSOR FINANCIAL INSTITUTION TO ANY OF ITS CUSTOMERS.  JPMORGAN OR SUCH
SUCCESSOR FINANCIAL INSTITUTION MAY

 

33

--------------------------------------------------------------------------------


 

MAKE COMMERCIAL LOANS OR OTHER LOANS AT RATES OF INTEREST AT, ABOVE AND BELOW
THE PRIME RATE.

 

“Principal Office” shall mean the principal office in New York City of the
Agent, or such other place as the Agent may from time to time by notice to the
Borrowers’ Agent designate.

 

“Prior Term Loan Agreement” shall mean that certain Term Loan Agreement dated
March 30, 2007, as amended, among Parent, certain subsidiaries of Parent and
JPMorgan.

 

“Prohibited Transaction” shall mean any non-exempt transaction set forth in
Section 406 of ERISA or Section 4975 of the Code.

 

“Proper Form” shall mean in form and substance satisfactory to the Agent (or the
Canadian Collateral Agent, as applicable) as of the time of delivery and
execution.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

 

“Quarterly Equipment Component Amortization Amount” shall have the meaning
specified for such term on Schedule 1.1D.

 

“Quarterly Real Estate Component Amortization Amount” shall have the meaning
specified for such term on Schedule 1.1E.

 

“Quarterly Unaudited Financial Statements” shall mean the financial statements
of the Credit Parties and their Subsidiaries, including all notes thereto, which
statements shall include (a) a balance sheet as of the end of the respective
fiscal quarter, as applicable, (b) a statement of operations for such respective
fiscal quarter, as applicable, and for the fiscal year to date, subject to
normal year-end adjustments, all setting forth in comparative form the
corresponding figures for the corresponding period of the preceding fiscal year
and (c) a statement of cash flows for the fiscal year to date, subject to normal
year-end adjustments, setting forth in comparative form the corresponding
figures in the corresponding period of the preceding fiscal year, all prepared
in reasonable detail and in accordance with GAAP and certified by a Responsible
Officer of Borrower’s Agent as fairly and accurately presenting in all material
respects the financial condition and results of operations of the Credit Parties
and their Subsidiaries, on a Consolidated basis, at the dates and for the
periods indicated therein, subject to normal year-end adjustments.  The
Quarterly Unaudited Financial Statements for the Credit Parties and their
Subsidiaries shall be prepared on a Consolidated and consolidating basis, the
parties recognizing that such consolidating statements will be prepared in
accordance with GAAP only to the extent normal and customary.

 

“Rate Selection Date” shall mean that Business Day which is (a) in the case of
an Alternate Base Rate Borrowing, the date of such borrowing, or (b) in the case
of a LIBOR Borrowing, the date three (3) Business Days preceding the first day
of any proposed Interest Period for such LIBOR Borrowing.

 

“Rate Selection Notice” shall have the meaning specified in
Section 2.8(b)(i) hereof.

 

34

--------------------------------------------------------------------------------


 

“Reaffirmation Agreements” means the Second Amendment to Security Agreement
(Personal Property) and Reaffirmation Agreement entered into by the Credit
Parties (other than Guarantor) and the Agent, the First Amendment to Pledge
Agreement and Reaffirmation Agreement entered by the Credit Parties (other than
Guarantor) and the Agent, the First Amendment to Guaranty and Reaffirmation
Agreement entered into by Guarantor, the First Amendment to Patent Security
Agreement and Reaffirmation Agreement entered into by the Credit Parties (other
than Guarantor) and the Agent, the First Amendment to Trademark Security
Agreement and Reaffirmation Agreement entered into by the Credit Parties (other
than Guarantor) and the Agent, and the First Amendment to Copyright Security
Agreement and Reaffirmation Agreement entered into by the Credit Parties (other
than Guarantor) and the Agent, in each case dated as of the date hereof.

 

“Real Estate Component” shall have the meaning specified for such term on
Schedule 1.1F.

 

“Real Property Asset” shall mean, at any time of determination, any fee
ownership or leasehold interest of any Credit Party in or to any real Property.

 

“Receivables” shall mean and include all of the accounts, instruments,
documents, chattel paper and general intangibles of the Credit Parties, whether
secured or unsecured, whether now existing or hereafter created or arising, and
whether or not specifically assigned to the Agent for the ratable benefit of the
Lender Parties.

 

“Refinancing Indebtedness” shall mean any Indebtedness of the Credit Parties or
any of their Subsidiaries issued in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund, other
Indebtedness of such Person, provided, that:

 

(a)           the principal amount of such Refinancing Indebtedness does not
exceed the sum of (i) the then outstanding principal amount of the Indebtedness
so extended, refinanced, renewed, replaced, defeased or refunded, and (ii) the
reasonable and customary transactional costs and expenses incurred by the Credit
Parties in connection with incurring such Refinancing Indebtedness;

 

(b)           the interest rate or rates to accrue under such Refinancing
Indebtedness do not exceed the interest rate or rates then accruing on the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded;

 

(c)           the maturities, amortization schedules, covenants, defaults,
remedies, subordination provisions (with respect to any Subordinated
Indebtedness), collateral security provisions (or absence thereof) and other
terms of such Refinancing Indebtedness are in each case, as determined by the
Agent in its sole discretion, substantially the same as, or more favorable to
the applicable Credit Party and/or Subsidiary as those in the Indebtedness so
extended, refinanced, renewed, replaced, defeased or refunded; and

 

(d)           no Default or Event of Default has occurred and is continuing or
would result from the issuance or origination of such Refinancing Indebtedness.

 

35

--------------------------------------------------------------------------------


 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member Lenders
of the Federal Reserve System.

 

“Regulatory Change” shall mean, with respect to any Lender, any change on or
after the date of this Agreement in any Legal Requirement (including
Regulation D) or the adoption or making on or after such date of any Legal
Requirement applying to Agent or a class of Lenders including such Person under
any Legal Requirement (whether or not having the force of law) by any
Governmental Authority charged with the interpretation or administration
thereof.

 

“Related Obligations” shall have the meaning assigned to such term in
Section 10.22.

 

“Reportable Event” shall mean a “reportable event” as defined in
Section 4043(c) of ERISA, excluding those for which the provision for 30-day
notice to the PBGC has been waived by regulation.

 

“Request for Extension of Credit” shall mean a written request for extension of
credit substantially in the form of Exhibit E attached hereto.

 

“Required Lenders” shall mean Lenders having greater than 50% of the aggregate
amount of the outstanding Term Loans, Revolving Loans, Letter of Credit Exposure
Amount, Swingline Exposure and, prior to the termination of the Total Revolving
Commitment, Unused Commitment; and provided further, however, if only two
(2) Lenders are then parties to this Agreement, Required Lenders shall mean both
of such Lenders.  Notwithstanding anything in this Agreement to the contrary, no
Defaulting Lender shall be taken into account for any purpose in determining
whether the Required Lenders have authorized or taken any action contemplated in
this Agreement or any of the other Loan Documents, subject to Section 10.11
hereof.

 

“Requirements of Environmental Law” shall mean all requirements imposed by any
Environmental Law.  Requirement of Environmental Law shall mean any one of them.

 

“Reserves” shall mean any and all reserves established by the Agent, in its
reasonable credit judgment and without duplication, with respect to the
Borrowing Base or in accordance with any express provision of this Agreement or
any other Loan Document (including, without limitation, such reserves as may be
necessary in any jurisdiction with respect to priming liens of any Governmental
Authority or any pension authority) for purposes of reducing the Borrowers’
ability to utilize any portion of the Borrowing Base.

 

“Responsible Officer” shall mean, with respect to any Person, the president,
chief financial officer, treasurer, controller, or general counsel of such
Person.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment, if any, of such Revolving Lender to make Revolving Loans and to
acquire participations in Letters of Credit, Permitted Overadvances and
Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Revolving Lender’s Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Sections 2.4 and 2.15 and (b) assignments by or to such
Revolving Lender pursuant to Section 10.12.  The initial amount of each
Revolving Lender’s Revolving

 

36

--------------------------------------------------------------------------------


 

Commitment is set forth on Schedule 1.1A hereto, or in the Assignment and
Acceptance or New Lender Agreement pursuant to which such Revolving Lender shall
have assumed its Revolving Commitment, as applicable.  The initial aggregate
amount of the Revolving Lenders’ Revolving Commitments is $100,000,000.00.

 

“Revolving Commitment Increase Notice” shall have the meaning specified for such
term in Section 2.15(a).

 

“Revolving Credit Alternate Base Rate Borrowing” shall mean, as of any date,
that portion of the principal balance of the Revolving Loans bearing interest at
the Alternate Base Rate as of such date.

 

“Revolving Credit LIBOR Borrowing” shall mean, as of any date, that portion of
the principal balance of the Revolving Loans bearing interest at the Adjusted
LIBOR Rate as of such date.

 

“Revolving Credit Notes” shall mean the promissory notes, each substantially in
the form of Exhibit A attached hereto, of the Borrowers evidencing the Revolving
Loans, payable to the order of the respective Revolving Lenders in the amount of
said Revolving Lender’s Revolving Commitment, and all renewals, extensions,
modifications, rearrangements and replacements thereof and substitutions
therefor.  Revolving Credit Note shall mean any of such promissory notes.

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its Letter of Credit Exposure Amount and an amount equal to its
Commitment Percentage of the aggregate principal amount of Swingline Loans at
such time, plus an amount equal to its Commitment Percentage of the aggregate
principal amount of Permitted Overadvances outstanding at such time.

 

“Revolving Lenders” shall mean, as of any date of determination, Lenders having
a Revolving Commitment.

 

“Revolving Loans” shall mean the Revolving Loans made pursuant to Section 2.1
hereof, including any Permitted Overadvances.  Revolving Loan shall mean one of
such Revolving Loans.

 

“Scheduled Principal Payments” shall mean, with respect to any Person for any
period, the aggregate amount of regularly scheduled payments of principal, if
any, in respect of funded Indebtedness (including the principal component of any
payments in respect of Capital Lease Obligations) paid or required to be paid by
such Person and its consolidated Subsidiaries during such period, excluding
(i) principal payments under the Unpledged Inter-Company Loan, but solely to the
extent an equal principal payment is made substantially contemporaneously
thereafter by FinCo on a Pledged Inter-Company Loan, and (ii) resulting,
substantially contemporaneous payments under the Pledged Inter-Company Loan.

 

“Security Agreements” shall mean (a) the Security Agreement (Personal Property)
dated as of the Original Closing Date, between the Credit Parties (other than
the Guarantor) and the

 

37

--------------------------------------------------------------------------------


 

Agent, for the ratable benefit of the Lender Parties, covering all Receivables,
Inventory and all other tangible and intangible personal Property of such Credit
Parties more particularly described therein, as the same may thereafter be or
have been joined in by a Credit Party pursuant to a Joinder Agreement, (b) the
debentures dated as of the Original Closing Date, each granted by the Guarantor
in favor of the Canadian Collateral Agent, for the ratable benefit of the Lender
Parties, covering the Collateral referred to therein of the Guarantor, in each
case as more particularly described therein, as the same may thereafter be or
have been joined in by a Credit Party pursuant to a Joinder Agreement, (c) the
Pledge Agreement dated as of the Original Closing Date, between the Credit
Parties named therein and the Agent, for the ratable benefit of the Lender
Parties, covering (i) all issued and outstanding Stock in each of the Borrowers’
Domestic Subsidiaries and, to the extent set forth therein, Canadian
Subsidiaries, and (ii) 65% of all issued and outstanding Stock in each of the
Borrower’s non-Domestic Subsidiaries (other than Canadian Subsidiaries), (d) the
transfer and assignment of insurance dated as of the Original Closing Date, by
Neenah Paper Company of Canada in favor of the Canadian Collateral Agent,
(e) any and all other security agreements, pledge agreements, collateral
assignments (including without limitation assignments of insurance), assignments
of contract rights or agreements, assignments or pledges of stock or partnership
interests, or other similar documents now or hereafter executed in favor of the
Agent (or the Canadian Collateral Agent, as applicable), for the ratable benefit
of the Lender Parties, as security for the payment or performance of any and/or
all of the Obligations, and (f) any amendment, modification, restatement or
supplement of all or any of the above-described agreements and assignments,
including, without limitation, the Reaffirmation Agreements.

 

“Security Documents” shall mean the Security Agreements, all related financing
statements and any and all other agreements, Intellectual Property Security
Agreements, Mortgages, debentures, deeds of trust, chattel mortgages, Tri-Party
Agreements, guaranties, assignments of income, standby agreements, subordination
agreements, undertakings and other instruments and financing statements now or
hereafter executed and delivered as security for the payment and performance of
the Obligations, as any of them may from time to time be amended, modified,
restated or supplemented.

 

“Senior Note Documents” shall mean any and all agreements, instruments and other
documents pursuant to which the Senior Notes have been or will be issued or
otherwise setting forth the terms of the Senior Notes, the Senior Note Indenture
and the obligations with respect thereto, including any guaranty agreements,
bank product agreements or hedging agreements related thereto, all ancillary
agreements as to which any agent, trustee or lender is a party or a beneficiary
and all other agreements, instruments, documents and certificates executed in
connection with any of the foregoing, in each case as such agreement, instrument
or other document may be amended, restated, supplemented, refunded, replaced or
otherwise modified from time to time in accordance with the terms thereof.

 

“Senior Notes” shall mean the 7-3/8% senior notes of the Parent due 2014, issued
pursuant to the Senior Note Indenture.

 

“Senior Note Indenture” shall mean the Indenture, dated as November 30, 2004,
between Parent, the subsidiaries of the Parent party thereto, and The Bank of
New York Trust Company, N.A., as Trustee.

 

38

--------------------------------------------------------------------------------


 

“Settlement” shall have the meaning specified for such term in Section 2.11(f).

 

“Settlement Date” shall have the meaning specified for such term in
Section 2.11(f).

 

“Special Cash Collateral Account” shall mean that certain deposit account
identified as such on Schedule 5.29, established or to be established with
JPMorgan Chase Bank, N.A. or one of its Affiliates, into which the Borrowers
deposit certain proceeds received by them from the Disposition of Property
pursuant to Section 2.7(d); provided that such deposit account is subject to an
account control agreement and/or such other Security Documents required by the
Agent, each in form and substance satisfactory to the Agent, pursuant to which
the Agent has (i) been granted a first priority Lien on and security interest in
such account and all cash held from time to time therein and (ii) sole control
over the amounts held from time to time therein, and which is otherwise
maintained as provided in Section 3.3.

 

“Standby Letters of Credit” shall mean all standby letters of credit issued by
the Agent for the account or liability of any Borrower pursuant to the terms set
forth in this Agreement and shall include all standby letters of credit which
are Existing Letters of Credit.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including without
limitation, any marginal, special, emergency or supplemental reserves) expressed
as a decimal, established by the Board of Governors of the Federal Reserve
System of the United States and any other banking authority to which any Lender
is subject with respect to the Adjusted LIBOR Rate for Eurocurrency Liabilities
(as defined in Regulation D), including without limitation, those reserve
percentages imposed under Regulation D.

 

“Stock” shall mean as to a Business Entity, all capital stock, partnership
interests, membership interests or other indicia of equity rights issued by such
Business Entity from time to time.

 

“Subordinated Indebtedness” shall mean, with respect to any Credit Party or any
of their Subsidiaries, Indebtedness subordinated in right of payment to such
Credit Party’s or such Subsidiary’s monetary Obligations on terms satisfactory
to and approved in writing by the Agent and the Required Lenders, in their
reasonable credit judgment, so long as all other terms thereof (including
without limitation, regularly scheduled payments and financial and negative
covenants) are satisfactory to and approved in writing by the Agent and the
Required Lenders, in their reasonable credit judgment.

 

“Subsidiary” shall mean, as to a particular parent Business Entity, any Business
Entity (excluding any Offshore Entity) of which more than fifty percent (50%) of
the Stock issued by such Business Entity is at the time directly or indirectly
owned by such parent Business Entity or by one or more of its Affiliates (other
than an Offshore Entity).

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding at such time.

 

39

--------------------------------------------------------------------------------


 

“Swingline Lender” shall mean JPMorgan or any other Lender that becomes the
Agent, in each case in its capacity as the Swingline Lender hereunder.

 

“Swingline Loans” shall mean the Swingline Loans made pursuant to
Section 2.11(a) hereof.  Swingline Loan shall mean any one of such Swingline
Loans.

 

“Swingline Note” shall mean the promissory note, substantially in the form of
Exhibit B attached hereto, of the Borrowers evidencing the Swingline Loans,
payable to the order of the Swingline Lenders in the original principal amount
of $15,000,000, and all renewals, extensions, modifications, rearrangements and
replacements thereof and substitutions therefor.

 

“Synthetic Lease” shall mean any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which lease
or other arrangement is required or is permitted to be classified and accounted
for as an operating lease under GAAP but which is intended by the parties
thereto for tax, bankruptcy, regulatory, commercial law, real estate law and all
other purposes as a financing arrangement.

 

“Tax” shall have the meaning attributed to such term in
Section 10.17(a)(iii) hereof.

 

“Term Lenders” means, as of any date of determination, Lenders having a Term
Loan Commitment.

 

“Term Loan Alternate Base Rate Borrowing” shall mean, as of any date, that
portion of the principal balance of the Term Loans bearing interest at the
Alternate Base Rate as of such date.

 

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth in Schedule 1.1A hereto or
in the most recent Assignment and Assumption executed by such Term Lender and
(b) as to all Term Lenders, the aggregate commitment of all Term Lenders to make
Term Loans, which aggregate commitment shall be $40,000,000 on the date of this
Agreement.  After advancing the Term Loan, each reference to a Term Lender’s
Term Loan Commitment shall refer to that Term Lender’s Commitment Percentage of
the Term Loans.

 

“Term Loans” means the Term Loans extended by the Term Lenders to the Borrowers
on the Closing Date pursuant to Section 2.1(2) hereof.

 

“Term Notes” shall mean the promissory notes, each substantially in the form of
Exhibit C attached hereto, of the Borrowers evidencing the Term Loans, payable
to the order of the respective Term Lenders in the amount of said Term Lender’s
Term Loan Commitment, and all renewals, extensions, modifications,
rearrangements and replacements thereof and substitutions therefor.  Term Loan
Note shall mean any of such promissory notes.

 

“Termination Date” shall mean the earliest of (a) November 30, 2013, (b) any
date that the Total Commitment is terminated in full by the Borrowers pursuant
to Section 2.4 hereof, and (c) any date the Termination Date is accelerated or
the Total Commitment is terminated by the Agent pursuant to Section 8.1 hereof.

 

40

--------------------------------------------------------------------------------


 

“Timberland Properties” shall mean that portion of the Closing Date Mortgaged
Properties other than the Mill Properties.

 

“Title Company” shall mean (a) with respect to the Mortgaged Properties located
in the United States, First American Title Insurance Company and (b) with
respect to the Mortgaged Properties located in Canada, First Canadian Title
Insurance Company, Ltd., or in each case one or more other title insurance
companies reasonably satisfactory to the Agent.

 

“Total Commitment” shall mean, on any day, the aggregate of all of the Lenders’
Commitments on such day.  As of the Closing Date, the Total Commitment is
$140,000,000.

 

“Total Revolving Commitment” shall mean, on any day, the aggregate of all of the
Revolving Lenders’ Revolving Commitments on such day.  As of the Closing Date,
the Total Revolving Commitment is $100,000,000.

 

“Trade Letters of Credit” shall mean all trade or documentary letters of credit
issued by the Agent for the account or liability of any Borrower pursuant to the
terms set forth in this Agreement and shall include all trade or documentary
letters of credit which are Existing Letters of Credit.

 

“Trademarks” shall have the meaning specified for such term in the definition of
“Intellectual Property.”

 

“Tri-Party Agreements” shall collectively mean tri-party agreements, in Proper
Form, to be executed and delivered by and among the Agent (or the Canadian
Collateral Agent, as applicable), the Credit Parties required by the Agent (or
the Canadian Collateral Agent, as applicable) and the applicable financial
institutions described in Schedule 5.29 attached hereto, together with all
modifications and/or replacements thereof which are approved in writing by the
Agent (or the Canadian Collateral Agent, as applicable), for purposes of
(a) evidencing control by the Agent (or the Canadian Collateral Agent, as
applicable) in one or more deposit accounts (including Collection Accounts)
maintained by the applicable Credit Parties with any such specified financial
institution, in the case of the Agent, for purposes of perfection of the Agent’s
Lien in such deposit accounts for the ratable benefit of the Lender Parties, and
(b) with respect to deposit accounts constituting Collection Accounts,
facilitating the collection of Receivables in accordance with the terms of
Section 6.15 hereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

“Unpledged Inter-Company Loan” shall mean the inter-company loans made from time
to time by FinCo to NP International for the purpose of financing the 2006
acquisition of Neenah Germany and the activities of NP International and any
non-U.S., non-Canadian subsidiaries of NP International from time to time.

 

“Unused Commitment” shall mean, as to a particular Revolving Lender, the daily
difference of such Revolving Lender’s Revolving Commitment on such day less the
Current Sum applicable to such Revolving Lender on such day.

 

41

--------------------------------------------------------------------------------


 

1.2           Accounting Terms and Determinations.  Except where specifically
otherwise provided:

 

(a)           The symbol “$” and the word “dollars” shall mean lawful money of
the United States of America, and symbol “Cdn.$” and the words “Canadian
Dollars” shall mean lawful money of Canada.

 

(b)           Any accounting term not otherwise defined shall have the meaning
ascribed to it under GAAP.  If any Credit Party is required after the Closing
Date to implement any change(s) in its accounting principles and practice as a
result of any changes in GAAP mandated by the Financial Accounting Standards
Board or successor organization, and if such change(s) result in any material
change in the method of calculation of the Fixed Charge Coverage Ratio, then for
all periods after the date of implementation of such change(s) until one or more
appropriate amendments of this Agreement addressing such change(s) in GAAP are
negotiated, executed and delivered by the parties hereto in a form acceptable to
all such parties, the Fixed Charge Coverage Ratio shall be calculated hereunder
utilizing GAAP as in effect prior to such change(s).

 

(c)           Unless otherwise expressly provided, any accounting concept and
all financial covenants shall be determined on a Consolidated basis, and
financial measurements shall be computed without duplication.

 

(d)           Wherever the term “including” or any of its correlatives appears
in the Loan Documents, it shall be read as if it were written “including (by way
of example and without limiting the generality of the subject or concept
referred to)”.

 

(e)           Wherever the word “herein” or “hereof” is used in any Loan
Document, it is a reference to that entire Loan Document and not just to the
subdivision of it in which the word is used.

 

(f)            References in any Loan Document to Section numbers are references
to the Sections of such Loan Document.

 

(g)           References in any Loan Document to Exhibits, Schedules, Annexes
and Appendices are to the Exhibits, Schedules, Annexes and Appendices to such
Loan Document, and they shall be deemed incorporated into such Loan Document by
reference.

 

(h)           Any term defined in the Loan Documents which refers to a
particular agreement, instrument or document shall also mean, refer to and
include all modifications, amendments, supplements, restatements, renewals,
extensions and substitutions of the same; provided, that nothing in this
subsection shall be construed to authorize any such modification, amendment,
supplement, restatement, renewal, extension or substitution except as may be
permitted by other provisions of the Loan Documents.

 

(i)            Unless otherwise expressly stated in any Loan Document, all times
of day used in the Loan Documents mean local time in New York, New York.

 

42

--------------------------------------------------------------------------------


 

(j)            Defined terms may be used in the singular or plural, as the
context requires.

 

1.3           UCC Changes.  All terms used herein which are defined in the UCC
shall, unless otherwise defined herein, have the meanings ascribed to them in
the UCC both as in effect on the date of this Agreement and as hereafter
amended.

 

1.4           Joint and Several Obligations; Borrowers’ Agent.

 

(a)           All obligations of the Borrowers hereunder shall be joint and
several.  Any notice, request, waiver, consent or other action made, given or
taken by any Borrower shall bind all of the Borrowers.

 

(b)           Each of the Credit Parties hereby authorizes the Parent and each
of the Responsible Officers of the Parent listed on Schedule 1.4 hereto or
otherwise designated by the Parent from time to time as provided below, to act
as agent for all of the Credit Parties, and to execute and deliver on behalf of
any Credit Party such notices, requests, waivers, consents, certificates, and
other documents, and to take any and all actions, required or permitted to be
delivered or taken by the Credit Parties hereunder. The Credit Parties may
replace any of the Responsible Officers listed in Schedule 1.4 hereto or add any
additional Responsible Officers by the delivery of a written notice by the
Parent to the Agent specifying the names of each new Responsible Officer and the
offices held by each such Person.  Each Credit Party hereby agrees that any such
notices, requests, waivers, consents, certificates and other documents executed,
delivered or sent by the Parent or any Responsible Officer of the Parent and any
such actions taken by the Parent or any Responsible Officer of the Parent shall
bind each Credit Party.

 

2.             Loans; Letters of Credit; Notes; Payments; Prepayments; Interest
Rates.

 

2.1           Commitments.  Subject to the terms and conditions hereof, each
Lender, severally and not jointly, agrees to make (1) Revolving Loans to the
Borrowers from time to time on and after the Closing Date until, but not
including, the Termination Date, in an aggregate principal amount at any one
time outstanding (including such Lender’s Commitment Percentage of the Letter of
Credit Exposure Amount and the Swingline Exposure at such time) up to, but not
exceeding, such Lender’s Revolving Commitment, and (2) a Term Loan to the
Borrowers, on the Closing Date, in an amount equal to such Lender’s Term Loan
Commitment by making immediately available funds available to the Agent’s
designated account, not later than 10:00 a.m. Chicago time.  Notwithstanding the
foregoing, the aggregate principal amount of the Revolving Loans outstanding at
any time shall not exceed the lesser of (a) the Indenture Cap, and (b) (i) the
lesser at such time of (A) the Total Revolving Commitment and (B) (1) the
Borrowing Base as of such time less (2) all applicable Reserves, less (ii) the
aggregate Letter of Credit Exposure Amount and Swingline Exposure at such time
less (iii) the aggregate amount of the items specified in clauses (b)(ii) and
(b)(iii) of the definition of “Availability.”  Subject to the conditions herein,
any such Revolving Loan prepaid prior to the Termination Date may be reborrowed
as an additional Revolving Loan by the Borrowers pursuant to the terms of this
Agreement.  Amounts prepaid or repaid in respect of Term Loans may not be
reborrowed.

 

43

--------------------------------------------------------------------------------


 

2.2           Loans.

 

(a)           Subject to Sections 4.1 and 4.2 hereof, (i) all Revolving Loans
shall be advanced and made ratably by the Revolving Lenders in accordance with
the Revolving Lenders’ respective Revolving Commitments; and (ii) the Term Loans
shall be made on the Closing Date by the Lenders upon the execution of this
Agreement.  The Term Loans shall amortize as set forth in Section 2.6 hereof.

 

(b)           When requesting a Revolving Loan hereunder, the Borrowers shall
give the Agent notice of a request for a Loan in accordance with
Section 4.1(a) hereof; provided, however, no notice of a request for a Revolving
Loan in accordance with Section 4.1(a) hereof shall be required to be presented
by the Borrowers to the Agent if a check, wire transfer request or other item
issued by any Borrower shall be presented for payment against any controlled
disbursement account maintained with the Agent in connection with the account or
accounts established and maintained by the Agent for the purposes of deposits
and collections of Receivables in accordance with Section 6.15(a) hereof, and
the Agent shall then cause the Lenders (subject to the settlement delay
provisions of Section 2.2(f) hereof) to make a Revolving Loan for the purpose of
crediting said controlled disbursement account in an amount sufficient to permit
such check, wire transfer request or other item to be honored if (i) such
Revolving Loan is to be made prior to the Termination Date, (ii) the
Availability would be equal to or greater than zero after giving effect to such
Revolving Loan, and, if applicable, the resulting payment of any Obligations to
be contemporaneously paid with the proceeds of such requested Revolving Loan,
and (iii) no Default or Event of Default shall have occurred which is then
continuing.  Each such Revolving Loan advanced for the purpose of crediting any
such controlled disbursement account shall be deemed to be a Revolving Credit
Alternate Base Rate Borrowing until a Rate Selection Notice is otherwise
properly presented for such Revolving Credit Alternate Base Rate Borrowing
converting such borrowing to a Revolving Credit LIBOR Borrowing. 
Notwithstanding anything to the contrary contained in Section 2.11, if any
request for a Loan in accordance with Section 4.1(a) hereof requests Revolving
Loans in the form of Alternate Base Rate Borrowings, the Agent may make a
Swingline Loan available to the Borrowers in an aggregate amount not to exceed
the amount of such requested Revolving Loans, and the aggregate amount of the
corresponding requested Revolving Loans shall be reduced accordingly by the
principal amount of such Swingline Loan.  Except as otherwise provided in the
settlement delay provisions of Section 2.2(f) hereof, the Agent shall promptly
advise the Lenders of any notice of a request for a Loan (other than a Swingline
Loan) given pursuant to Section 4.1(a) or of any such Revolving Loan advanced
for purposes of crediting any such controlled disbursement account and of each
Lender’s portion of a requested borrowing (based on such Lender’s Commitment
Percentage).

 

(c)           Except as otherwise provided or specified in the settlement delay
provisions of Section 2.2(f) below, each Lender shall make its Revolving Loans
available on the proposed dates thereof by causing its Applicable Lending Office
to pay the amount required to the Agent at the Principal Office in immediately
available funds not later than 1:00 p.m., and the Agent shall as soon as
practicable, but in no event later than 5:00 p.m. on such date, credit the
amount so received to a general deposit account designated and maintained by the
applicable Borrower.  If a requested Revolving Loan shall not occur on the
Closing Date or any date specified by the Borrowers as set forth in the
applicable Request for Extension of Credit, as the case may be, because all of
the conditions for such Revolving Loan set forth herein or in any of

 

44

--------------------------------------------------------------------------------


 

the other Loan Documents shall not have been met, the Agent shall return the
amounts so received from the Lenders in respect of such requested Revolving Loan
to the applicable Lenders as soon as practicable.

 

(d)           The obligations of the Lenders hereunder are several and not
joint; therefore, notwithstanding anything herein to the contrary:  (i) no
Revolving Lender shall be required to make Revolving Loans at any one time
outstanding in excess of such Lender’s Revolving Commitment and no Term Lender
shall be required to make Term Loans at any time after the Closing Date and in
an amount in excess of such Term Lender’s Term Loan Commitment; (ii) if a
Revolving Lender fails to make a Revolving Loan as and when required hereunder
and the Borrowers subsequently make a repayment on the Revolving Loans, such
repayment shall be shared among the non-defaulting Revolving Lenders in
accordance with the respective Commitment Percentages until each non-defaulting
Revolving Lender has received its Commitment Percentage of all of the
outstanding Revolving Loans, after which the balance of such repayment shall be
applied against such Defaulting Lender’s Commitment Percentage of the
outstanding Revolving Loans; and (iii) the failure of any Revolving Lender to
make any Revolving Loan or any payment in respect of its participation in
Swingline Loans and Letter of Credit Advances shall not in itself relieve any
other Revolving Lender of its obligation to lend hereunder (provided, that no
Lender shall be responsible for the failure of any other Lender to make a Loan
such other Lender is obligated to make hereunder).

 

(e)           The Revolving Loans made by the Lenders on any date and the Swing
Loans made by the Swingline Lender shall be in integral multiples of $25,000;
provided, however, that the LIBOR Borrowings made on any date shall be in
minimum aggregate principal amounts of $3,000,000, with any increases over such
minimal amount being in integral aggregate multiples of $1,000,000.

 

(f)            The arrangements between the Agent and the Lenders with respect
to making and advancing the Revolving Loans and making payments under Letters of
Credit shall be handled on the following basis:  no less than once a week, the
Agent will provide each Lender with a statement showing, for the period of time
since the date of the most recent of such statements previously provided, the
aggregate principal amount of new Revolving Loans made to the Borrowers, the
aggregate amount of new Letter of Credit Advances which have not been
reimbursed, the aggregate face amount of new Letters of Credit issued for the
account of the Borrowers, the aggregate principal amount of new Swingline Loans
made to the Borrowers, the amount of remittances and payments actually collected
and applied by the Agent to reduce the outstanding principal balance of the
Revolving Loans, to reduce the outstanding principal balance of the Swingline
Loans and to reimburse Letter of Credit Advances during such period and the
outstanding principal balances of the Revolving Loans and the Swingline Loans
and the aggregate Letter of Credit Exposure Amount outstanding at the end of
such period.  If a Revolving Lender’s pro-rata share (based on such Revolving
Lender’s Commitment Percentage) of the Revolving Loans and the unreimbursed
Letter of Credit Advances made during such period exceeds such Revolving
Lender’s pro-rata share of remittances and payments applied to reduce the
Revolving Loans and reimburse Letter of Credit Advances during such period, the
difference will be paid and made available in same day funds by such Revolving
Lender to the Agent, and if such Revolving Lender’s pro-rata share (based on
such Revolving Lender’s Commitment Percentage) of remittances and payments
applied to reduce the Revolving Loans

 

45

--------------------------------------------------------------------------------


 

and reimburse Letter of Credit Advances during such period exceeds such
Revolving Lender’s pro-rata share (based on such Revolving Lender’s Commitment
Percentage) of the Revolving Loans and the unreimbursed Letter of Credit
Advances made during such period, the difference will be paid and made available
in same day funds by the Agent to such Revolving Lender.

 

(g)           The Agent shall render to the Borrowers’ Agent each month a
statement of the Borrowers’ account of all transactions of the type described in
Section 2.2(f) hereof, and all payments applied to the Term Loans, which shall
be deemed to be correct and accepted by and be binding upon the Borrowers unless
the Agent receives a written statement of the Borrowers’ exceptions to such
account statement within thirty (30) days after such statement was rendered to
the Borrowers’ Agent.

 

(h)           Notwithstanding anything to the contrary set forth in this
Section 2.2 or in any other provision of this Agreement, the Agent, on its own
initiative and in its sole discretion, but for the ratable benefit of the
Lenders, may extend Revolving Loans or issue Letters of Credit in excess of
Availability (collectively “Permitted Overadvances”) in an aggregate amount at
any one time not exceeding $5,000,000 upon and subject to the following terms: 
(i) no Permitted Overadvances shall be in excess of (A) the Total Revolving
Commitment, less (B) the aggregate Revolving Loans, Letter of Credit Exposure
Amount and Swingline Exposure at such time (excluding such Permitted
Overadvances) less (C) the aggregate amount of the items specified in
clauses (b)(ii) and (b)(iii) of the definition of “Availability”; (ii) no
Permitted Overadvances shall be outstanding for more than thirty (30)
consecutive days; and (iii) no more than two (2) Permitted Overadvances can be
extended by the Agent during any 180 consecutive day period.  The extension of
any Permitted Overadvance shall not operate as a waiver of any Default or Event
of Default.

 

2.3           Commitment Fees.  In consideration of each Revolving Lender’s
Revolving Commitment, the Borrowers agree to pay to the Agent for the account of
each Revolving Lender a commitment fee (each a “Commitment Fee”) (computed on
the basis of the actual number of days elapsed in a year composed of 360 days,
subject to the terms of Section 10.6 hereof) in an amount equal to the product
of (a) the Applicable Commitment Fee Percentage times (b) such Revolving
Lender’s average Unused Commitment for the applicable calculation period;
provided, however, that such Revolving Lender’s pro rata share of the Swingline
Exposure shall be disregarded for purposes of calculating such Revolving
Lender’s Unused Commitment for Commitment Fee purposes, except in respect of the
Swingline Lender, whose Unused Commitment for Commitment Fee purposes shall be
reduced by the Swingline Exposure.  The Commitment Fee shall be due and payable
in arrears (i) on the last Business Day of each month prior to the Termination
Date, and (ii) on the Termination Date, with each Commitment Fee to commence to
accrue as of the date of this Agreement and to be effective as to any reduction
in the Total Revolving Commitment pursuant to Section 2.4(a) below as of the
date of any such decrease, and each Commitment Fee shall cease to accrue (except
with respect to interest at the Default Rate on any unpaid portion thereof) on
the Termination Date.  All past due Commitment Fees shall bear interest at the
Default Rate and shall be payable upon demand by the Agent.

 

46

--------------------------------------------------------------------------------


 

2.4           Termination and Reductions of Revolving Commitments.

 

(a)           Upon at least five (5) Business Days’ prior irrevocable written
notice to the Agent, the Borrowers may at any time in whole permanently
terminate, or from time to time in part permanently reduce (except as noted
below), the Total Revolving Commitment ratably among the Revolving Lenders in
accordance with the amounts of their Revolving Commitments; provided, however,
that the Total Revolving Commitment shall not be reduced at any time to an
amount less than the aggregate of each Revolving Lender’s Current Sum
outstanding at such time; provided, further, that the Borrowers shall not at any
time reduce the Total Revolving Commitment pursuant to this Section 2.4(a) to an
amount less than $75,000,000, except pursuant to a permanent termination in
whole thereof.  Each partial reduction of the Total Revolving Commitment shall
be in a minimum of $5,000,000, or an integral multiple of $1,000,000 in excess
thereof.

 

(b)           To effect the payment of any and all Commitment Fees and all other
Obligations outstanding and owing hereunder or under any other Loan Documents,
subject to the provisions of Sections 2.1 and 4.1 hereof, the Agent may, but
shall not be obligated to, cause the Revolving Lenders to make a Revolving Loan
or request that the Swingline Lender make a Swingline Loan if (i) such Revolving
Loan or Swingline Loan, as applicable, is to be made prior to the Termination
Date, (ii) the Availability would be equal to or greater than zero after giving
effect to such Revolving Loan or Swingline Loan, as applicable, and the
resulting payment of Commitment Fees to be contemporaneously paid with the
proceeds of such Loan, and (iii) no Default or Event of Default shall have
occurred which is then continuing.  The inability of the Agent to cause the
payment of any such Commitment Fees or other Obligations in accordance with the
preceding sentence shall not in any way whatsoever affect the Credit Parties’
obligation to otherwise pay such amounts in accordance with the applicable terms
hereof or of any other Loan Documents.

 

2.5           Mandatory and Voluntary Prepayments.

 

(a)           If the Current Sum applicable to a Revolving Lender at any time
exceeds such Revolving Lender’s Revolving Commitment, the Agent shall notify the
Borrowers’ Agent of such excess amount (such notice being permitted to be given
orally and need not be in writing) and the Borrowers shall immediately make a
prepayment on such Revolving Lender’s Revolving Credit Note or otherwise
reimburse such Revolving Lender for Letter of Credit Advances or cause one or
more Swingline Loans to be prepaid or one or more Letters of Credit to be
canceled and surrendered in an amount sufficient to reduce such Revolving
Lender’s Current Sum to an amount no greater than such Revolving Lender’s
Revolving Commitment.  Any prepayments required by this subparagraph (a) shall
be applied to outstanding Revolving Credit Alternate Base Rate Borrowings up to
the full amount thereof before such prepayments are applied to outstanding
Revolving Credit LIBOR Borrowings (together with any Consequential Loss
resulting from such prepayment).

 

(b)           The Borrowers shall make prepayments of the Revolving Loans and
the Swingline Loans from time to time so that the Availability equals or exceeds
zero at all times.  Specifically, if the Availability at any time is less than
zero (except for the existence of a Permitted Overadvance), the Agent shall
notify the Borrowers’ Agent of the deficiency (such

 

47

--------------------------------------------------------------------------------


 

notice being permitted to be given orally and need not be in writing) and the
Borrowers shall immediately make a prepayment on the Revolving Credit Notes or
otherwise reimburse the Agent for Letter of Credit Advances or cause one or more
Swingline Loans to be prepaid or one or more Letters of Credit to be canceled
and surrendered in an amount sufficient to cause the Availability to be at least
equal to zero (except for the existence of a Permitted Overadvance).  Any
prepayments required by this subparagraph (b) shall be applied to outstanding
Revolving Credit Alternate Base Rate Borrowings up to the full amount thereof
before such prepayments are applied to outstanding Revolving Credit LIBOR
Borrowings (together with any Consequential Loss resulting from such
prepayment).  The Borrowers shall make prepayments of the Term Loans with the
proceeds from the sale of Nova Scotia Woodlands, which proceeds shall be applied
in accordance with Section 2.7(d).

 

(c)           In addition to the mandatory prepayments required by
Sections 2.5(a) and 2.5(b) above, the Borrowers shall have the right, at their
option, to prepay any of the Loans in whole at any time or in part from time to
time, without premium or penalty, except as otherwise provided in this
Section 2.5 or of Section 2.9(a), 2.9(b) or 2.9(c) hereof.  Each prepayment of
Swingline Loans, Revolving Credit Alternate Base Rate Borrowings or Term Loan
Alternate Base Rate Borrowings may be made in any amount, and such prepayments
shall be applied against the Revolving Credit Notes, the Swingline Note or the
Term Notes, as applicable.  Prepayments under this subparagraph (c) shall be
subject to the following additional conditions:

 

(i)            In giving notice of prepayment as hereinafter provided, the
Borrowers shall specify, for the purpose of paragraphs (ii) and
(iii) immediately following, the manner of application of such prepayment as
between Alternate Base Rate Borrowings and LIBOR Borrowings and as between
Swingline Loans, Revolving Loans and Term Loans; provided, that in no event
shall any LIBOR Borrowing be partially prepaid such that less than $3,000,000
remains outstanding.

 

(ii)           Prepayments applied to any LIBOR Borrowing may be made on any
Business Day, provided, that (A) the Borrowers shall have given the Agent at
least three (3) Business Days’ prior irrevocable written or telecopied notice of
such prepayment (other than automatic payments of Revolving Loans with proceeds
from Receivables in accordance with the terms of Section 6.15(b), for which no
prior notice of prepayment shall be required), specifying the principal amount
of the LIBOR Borrowing to be prepaid, the particular LIBOR Borrowing to which
such prepayment is to be applied and the prepayment date; and (B) if such
prepayment is made on any day other than the last day of the Interest Period
corresponding to the LIBOR Borrowing to be prepaid, the Borrowers shall pay upon
demand directly to the Agent for the account of the applicable Lenders the
Consequential Loss as a result of such prepayment.

 

(iii)          Prepayments applied to any Alternate Base Rate Borrowing may be
made on any Business Day, provided, that with respect thereto (other than
automatic payments of Revolving Loans with proceeds from Receivables in
accordance with the terms of Section 6.15(b), for which no prior notice of
prepayment shall be required), the Borrowers shall have given the Agent prior
irrevocable written notice or notice by telephone (which is to be promptly
confirmed in writing) of any such prepayment on the

 

48

--------------------------------------------------------------------------------


 

Business Day of such prepayment, specifying the principal amount of the
Alternate Base Rate Borrowing to be prepaid.

 

(d)           If any notice of any prepayment has been given, the principal
amount specified in such notice, together with (in the case of any prepayment of
a LIBOR Borrowing) interest thereon to the date of prepayment and any resulting
Consequential Loss, shall be due and payable on such prepayment date.

 

2.6           Notes; Payments; Accounts.

 

(a)           Subject to the provisions of Section 10.12 hereof relating to
replacement and substitution of the Notes, (i) all Revolving Loans made by a
Revolving Lender to the Borrowers shall be evidenced by a single Revolving
Credit Note dated as of the Closing Date, delivered and payable to such
Revolving Lender in a principal amount equal to such Revolving Lender’s
Revolving Commitment as of the Closing Date, (ii) all Term Loans made by a Term
Lender to the Borrowers shall be evidenced by a single Term Note dated as of the
Closing Date, delivered and payable to such Term Lender in a principal amount
equal to such Term Lender’s Term Loan Commitment as of the Closing Date, and
(iii) all Swingline Loans made by the Swingline Lender to the Borrowers shall be
evidenced by a single Swingline Note dated as of the Closing Date, delivered and
payable to the Swingline Lender in a principal amount equal to $15,000,000.

 

(b)           The outstanding principal balance of each and every Revolving
Loan, as evidenced by the Revolving Credit Notes, shall mature and be fully due
and payable on the Termination Date.  The outstanding principal balance of each
and every Swingline Loan, as evidenced by the Swingline Note, shall mature and
be fully due and payable on the earlier to occur of the Termination Date or the
date such Swingline Loans are required to be paid with proceeds of Revolving
Loans in accordance with Section 2.11(c).  The Borrowers shall make installment
payments of principal on the Term Loans every three months in the principal
amount of $1,250,000.00 commencing on April 30, 2010, and continuing on the last
Business Day of each July, October, January and April thereafter, until the Term
Loans have been paid in full.  To the extent not previously paid, all unpaid
Term Loans shall be paid in full in cash by the Borrowers on the Termination
Date.

 

(c)           Subject to Section 10.6 hereof, the Borrowers hereby agree to pay
accrued interest on the unpaid principal balance of the Loans on the Interest
Payment Dates, commencing with the first of such dates to occur after the date
of this Agreement.  After the Termination Date, accrued and unpaid interest on
the Term Loans, the Revolving Loans and the Swingline Loans shall be payable on
demand.

 

(d)           To effect payment of accrued interest owing on the Loans as of the
Interest Payment Dates, subject to the provisions of Sections 2.1 and 4.1
hereof, the Agent may, but shall not be obligated to, cause the Revolving
Lenders to make a Revolving Loan or request that the Swingline Lender make a
Swingline Loan to pay in full the amount of accrued interest owing and payable
on the Loans as of the respective Interest Payment Date, if (i) such Revolving
Loan or Swingline Loan, as applicable, is to be made prior to the Termination
Date, (ii) the Availability would be equal to or greater than zero after giving
effect to such Revolving Loan or

 

49

--------------------------------------------------------------------------------


 

Swingline Loan, as applicable, and the resulting payment of accrued interest to
be contemporaneously paid with the proceeds of such Loan, and (iii) no Default
or Event of Default shall have occurred which is then continuing.  The inability
of the Agent to cause a payment of any accrued interest owing on the Loans on
any Interest Payment Date in accordance with the preceding sentence shall not in
any way whatsoever effect the Credit Parties’ obligation to otherwise pay such
amounts in accordance with the applicable terms hereof or any other Loan
Documents.

 

(e)           The Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the type of each Loan made hereunder, and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(f)            The entries made in the accounts maintained pursuant to
paragraph (e) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of the
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.

 

2.7           Application of Payments and Prepayments.

 

(a)           Except as otherwise provided in Sections 2.5(a) and 2.5(b) hereof,
prepayments on the Revolving Credit Notes shall be applied to payment of the
aggregate unpaid principal amounts of the Revolving Credit Notes, with the
balance of any such prepayments, if any, being applied to accrued interest. 
Payments of accrued interest on each Revolving Credit Note in accordance with
Section 2.6(c) hereof shall be applied to the aggregate accrued interest then
outstanding under the Revolving Credit Notes, while payment by the Borrowers of
the aggregate principal amount outstanding under the Revolving Credit Notes on
the Termination Date shall be applied to principal.

 

(b)           Except as otherwise provided in Sections 2.5(a) and 2.5(b) hereof,
prepayments on the Term Notes shall be applied to payment of the aggregate
unpaid principal amounts of the Term Notes in inverse order of maturity, with
the balance of any such prepayments, if any, being applied to accrued interest. 
Payments of accrued interest on each Term Note in accordance with
Section 2.6(c) hereof shall be applied to the aggregate accrued interest then
outstanding under the Term Notes, while payment by the Borrowers of the
aggregate principal amount outstanding under the Term Notes on the Termination
Date shall be applied to principal.

 

(c)           Except as otherwise provided in Sections 2.5(a) and 2.5(b) hereof,
prepayments on the Swingline Note shall be applied to payment of the aggregate
unpaid principal amount of the Swingline Note, with the balance of any such
prepayments, if any, being applied to accrued interest.  Payments of accrued
interest on the Swingline Note in accordance with Section 2.6(c) hereof shall be
applied to the aggregate accrued interest then outstanding under the Swingline
Note, while payment by the Borrowers of the aggregate principal amount
outstanding under the Swingline Note on the Termination Date shall be applied to
principal.

 

50

--------------------------------------------------------------------------------


 

(d)           All payments remitted to the Agent and all such payments not
relating to principal or interest of specific Loans, or not constituting payment
of specific fees or other specific Obligations, and all proceeds of Collateral
received by the Agent (or the Canadian Collateral Agent, as applicable), shall
be applied, ratably, subject to the provisions of this Agreement, first, to pay
any fees, indemnities or expense reimbursements then due to the Agent or the
Canadian Collateral Agent from the Borrowers; second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers; third, to pay
interest due in respect of all Swingline Loans; fourth, to pay interest due in
respect of all Revolving Loans and Term Loans; fifth, to pay or prepay principal
of the Swingline Loans; sixth, to pay or prepay principal of the Revolving
Loans, the Term Loans and unpaid reimbursement obligations in respect of Letters
of Credit, and thereafter to serve as cash collateral to be held by the Agent to
secure the Letter of Credit Exposure Amount; seventh, to the payment of any
other Obligation due to the Agent, the Canadian Collateral Agent or any Lender
(excluding any amounts relating to Obligations under any Bank Product); eighth,
to the payment of any Obligations under any Bank Product (excluding any amounts
relating to Obligations under any Bank Product owed to any Non-Reporting Lender
Party); and ninth, to the payment of any Obligations under any Bank Product owed
to any Non-Reporting Lender Party.  Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrowers, or unless an
Event of Default has occurred and is continuing, neither the Agent nor any
Lender shall apply any payments which it receives to any LIBOR Borrowing, except
(i) on the expiration date of the Interest Period applicable to any such LIBOR
Borrowing, or (ii) in the event, and only to the extent, that there are no
outstanding Alternate Base Rate Borrowings and the Borrowers have consented to
such application.  Notwithstanding anything to the contrary contained in this
Agreement, unless an Event of Default has occurred and is continuing, all
proceeds from the sale of Nova Scotia Woodlands shall be applied first, to pay
or prepay the outstanding principal of the Term Loans and then, to the Special
Cash Collateral Account.  Notwithstanding anything to the contrary contained in
this Agreement, unless an Event of Default has occurred and is continuing, all
proceeds from the sale of Neenah Paper FR, LLC’s facility located in Ripon,
California shall be deposited in the Special Cash Collateral Account; provided
that, if such sale would result in a Borrowing Base Deficiency, then such
proceeds shall be applied, first, to prepay the outstanding principal of the
Revolving Loans in an amount sufficient to eliminate such Borrowing Base
Deficiency, and second, as otherwise provided in this sentence.

 

(e)           Except for any settlement delay provided or specified in
Section 2.2(f) hereof, each payment or prepayment received by the Agent
hereunder or under any Note for the account of a Lender shall be paid promptly
to such Lender, in immediately available funds.  If the Agent fails to send to
any Lender the product of such Lender’s Commitment Percentage, times the
aggregate amount of any such payment or prepayment received by the Agent for the
account of all the Lenders by the close of business on the date such payment was
deemed received by the Agent in accordance with Section 2.7(f) below, the Agent
shall pay to such Lender interest on such Lender’s pro-rata portion of such
payment timely received by the Agent from such date of receipt by the Agent to
the date that such Lender receives its pro-rata portion of such payment, such
interest to accrue at the Federal Funds Effective Rate and to be payable upon
written request from such Lender.

 

(f)            Other than automatic payments of Obligations with proceeds from
Receivables in accordance with the terms of Section 6.15(b), all sums payable by
the Borrowers

 

51

--------------------------------------------------------------------------------


 

to the Agent hereunder or pursuant to the Notes or any of the other Loan
Documents for its own account or the account of the Canadian Collateral Agent or
the Lenders shall be payable in United States dollars in immediately available
funds not later than 1:00 p.m. on the date such payment or prepayment is due and
shall be made without set-off, counterclaim or deduction of any kind.  Any such
payment or prepayment received and accepted by the Agent after 1:00 p.m. shall
be considered for all purposes (including the payment of interest, to the extent
permitted by law) as having been made on the next succeeding Business Day.  All
such payments or prepayments shall be made at the Principal Office.  If any
payment or prepayment becomes due and payable on a day which is not a Business
Day, then the date for the payment thereof shall be extended to the next
succeeding Business Day and interest shall be payable thereon at the then
applicable rate per annum during such extension.

 

(g)           If any Lender shall fail to make any payment required to be made
by it hereunder, then the Agent may, in its sole discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the Agent
for the account of such Lender to satisfy such Lender’s obligations hereunder
until all such unsatisfied obligations are fully paid.

 

2.8           Interest Rates for Loans.

 

(a)           Subject to Section 10.6 hereof, the Loans shall bear interest on
their respective outstanding principal balances at the Alternate Base Rate;
provided, that (i) all principal outstanding, whether then due and payable,
after the occurrence of an Event of Default which has not been cured to the
satisfaction of the Agent and the Required Lenders or waived in writing by the
Agent and the Required Lenders shall bear interest at the Default Rate, which
shall be due and payable upon demand, (ii) past due principal and interest shall
bear interest at the Default Rate, which shall be payable on demand, and
(iii) subject to the provisions hereof, the Borrowers shall have the option of
having all or any portion of the principal balances from time to time
outstanding under the Loans (other than Swingline Loans) bear interest until
their respective maturities at a rate per annum equal to the Adjusted LIBOR Rate
(together with the Alternate Base Rate, individually herein called an “Interest
Option” and collectively called “Interest Options”).  The records of the Agent,
with respect to Interest Options, Interest Periods and the amounts of Loans to
which they are applicable shall be binding and conclusive, absent manifest
error.  Interest on the Loans shall be calculated at the Alternate Base Rate,
except where it is expressly provided pursuant to this Agreement that the
Adjusted LIBOR Rate is to apply.

 

(b)           The Borrowers shall have the right to designate or convert their
Interest Options in accordance with the provisions hereof.  Provided no Default
or Event of Default has occurred and is continuing, and subject to the
provisions of the last sentence of Subsection 2.8(a) hereinabove and the
provisions of Section 2.9 hereof, the Borrowers may elect to have the Adjusted
LIBOR Rate apply or continue to apply to all or any portion of the principal
balances of the Loans.  Each change in Interest Options shall be a conversion of
the rate of interest applicable to the specified portion of the Loans, but such
conversion alone shall not change the outstanding principal balance of the
Loans.  The Interest Options shall be designated or converted in the manner
provided below:

 

(i)            The Borrowers’ Agent shall give the Agent notice by telephone,
promptly confirmed by written notice (the “Rate Selection Notice”) substantially
in the

 

52

--------------------------------------------------------------------------------


 

form of Exhibit F hereto.  Each such telephone and written notice shall specify
the amount and type of borrowings which are the subject of the designation; the
amount and type of borrowings into which such borrowings are to be converted or
for which an Interest Option is designated; the proposed date for the
designation or conversion (which, in the case of conversion of LIBOR Borrowings,
shall be the last day of the Interest Period applicable thereto) and the
Interest Period or Periods, if any, selected by the Borrowers.  Such notice by
telephone shall be irrevocable and shall be given to the Agent no later than the
applicable Rate Selection Date.  If (A) a new Revolving Loan is to be a
Revolving Credit LIBOR Borrowing, (B) an existing Revolving Credit LIBOR
Borrowing is maturing at the time that a new Revolving Loan is being requested
and the Borrowers are electing to have such existing portion of the outstanding
principal balance of the Revolving Loans going forward bear interest at the same
Interest Option and for the same Interest Period as the new Revolving Loan, or
(C) a portion of a Revolving Credit Alternate Base Rate Borrowing is to be
converted so as to bear interest at the same Interest Option and for the same
Interest Period as the new Revolving Loan, then the Rate Selection Notice shall
be included in the Request for Extension of Credit applicable to the new
Revolving Loan, which shall be given to the Agent no later than the applicable
Rate Selection Date.

 

(ii)           No more than eight (8) LIBOR Borrowings and corresponding
Interest Periods shall be outstanding at any one time.  Each LIBOR Borrowing
shall be in a minimum aggregate principal amount of at least $3,000,000, with
any increases over such minimum amount being in integral aggregate multiples of
$1,000,000.

 

(iii)          Principal included in any borrowing shall not be included in any
other borrowing which exists at the same time.

 

(iv)          Each designation or conversion shall occur on a Business Day.

 

(v)           Except as provided in Section 2.9 hereof, no LIBOR Borrowing shall
be converted on any day other than the last day of the applicable Interest
Period.

 

(vi)          The Agent shall promptly advise the Lenders of any Rate Selection
Notice given pursuant to this Section 2.8 and of each Lender’s pro-rata portion
of such designation or conversion hereunder.

 

(c)           All interest and fees (including the Commitment Fee, but excluding
any prepayment fee owing pursuant to Section 2.4 hereof) will be computed on the
basis of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.

 

(d)           For the purpose of complying with the Interest Act (Canada), it is
expressly stated that:

 

(i)            where interest is calculated pursuant hereto at a rate based on a
360 day or a 365 day period, the yearly rate or percentage of interest to which
such rate is equivalent is such rate multiplied by the actual number of days in
the year (365 or 366, as the case may be) divided by 360 or 365, as the case may
be; and

 

53

--------------------------------------------------------------------------------


 

(ii)           the rates of interest and the Applicable Margin and other rates
specified in this Agreement are nominal rates and not effective rates or yields,
and the parties hereto acknowledge that there is a material distinction between
the nominal and effective rates of interest, that they are capable of making the
calculations necessary to compare such rates and that the principle of deemed
reinvestment of interest shall not apply to any calculations of interest
hereunder.

 

(e)           No Lien under any Loan Document on any Real Property Asset in
Canada of any Credit Party shall secure any interest payable at the Default
Rate, provided that this Section 2.8(e) shall not affect the Lien on such
Canadian Real Property Asset with respect to any other Obligation, nor shall
this Section 2.8(e) affect the secured status of interest payable at the Default
Rate with respect to any other Collateral.

 

2.9           Special Provisions Applicable to LIBOR Borrowings.

 

(a)           If, after the date of this Agreement, the adoption of any
applicable Legal Requirement or any change in any applicable Legal Requirement
or in the interpretation or administration thereof by any Governmental Authority
or compliance by the Agent or any Lender with any request or directive (whether
or not having the force of law) of any Governmental Authority shall at any time
make it unlawful or impracticable for any Lender to permit the establishment of
or to maintain any LIBOR Borrowing, the commitment of the Lenders to establish
or maintain the Adjusted LIBOR Rate affected by such adoption or change shall
forthwith be canceled and the Borrowers shall forthwith, upon demand by the
Agent to the Borrowers’ Agent, (i) convert the Adjusted LIBOR Rate with respect
to which such demand was made to the Alternate Base Rate; (ii) pay all accrued
and unpaid interest to date on the amount so converted; and (iii) pay any
amounts required to compensate the Agent and the Lenders for any additional cost
or expense which the Agent or any Lender may incur as a result of such adoption
of or change in such Legal Requirement or in the interpretation or
administration thereof and any Consequential Loss which the Agent, the Canadian
Collateral Agent or any Lender may incur as a result of such conversion to the
Alternate Base Rate.  If, when the Agent so notifies the Borrowers’ Agent, the
Borrowers have given a Rate Selection Notice specifying one or more borrowings
of the type with respect to which such demand was made but the selected Interest
Period or Interest Periods has not yet begun, such Rate Selection Notice shall
be deemed to be of no force and effect, as if never made, and the balance of the
Loans specified in such Rate Selection Notice shall bear interest at the
Alternate Base Rate until a different available Interest Option shall be
designated in accordance herewith.

 

(b)           If, after the date of this Agreement, the adoption of any
applicable Legal Requirement or any change in any applicable Legal Requirement
or in the interpretation or administration thereof by any Governmental Authority
or compliance by the Agent or any Lender with any request or directive (whether
or not having the force of law) from any Governmental Authority shall at any
time as a result of any portion of the principal balance of the Loans being
maintained on the basis of the Adjusted LIBOR Rate:

 

(i)            subject any Lender to any tax (including any United States
interest equalization tax), levy, impost, duty, charge, fee, or any deduction or
withholding for any tax, levy, impost, duty, charge or fee on or from the
payment due under any LIBOR

 

54

--------------------------------------------------------------------------------


 

Borrowing or other amounts due hereunder, other than (A) Indemnifiable Taxes and
Other Taxes (as to which Section 10.17 shall govern) or (B) income taxes and
franchise taxes in lieu of income taxes imposed on the applicable Lender by the
jurisdiction (or any political subdivision thereof) under which such Lender is
organized or maintains a lending office; or

 

(ii)           change the basis of taxation of payments due from the Borrowers
to the Agent or any Lender under any LIBOR Borrowing (otherwise than by a change
in the rate of taxation of the overall net income of the Agent or such Lender);
or

 

(iii)          impose, modify, increase or deem applicable any reserve
requirement (excluding that portion of any reserve requirement included in the
calculation of the Statutory Reserves), special deposit requirement or similar
requirement (including state law requirements and Regulation D) imposed,
modified, increased or deemed applicable by any Governmental Authority against
assets held by the Agent or any Lender, or against deposits or accounts in or
for the account of the Agent or any Lender, or against loans made by the Agent
or any Lender, or against any other funds, obligations or other Property owned
or held by the Agent or any Lender; or

 

(iv)          impose on the Agent or any Lender any other materially restrictive
or limiting condition regarding any LIBOR Borrowing;

 

and the result of any of the foregoing is to increase the cost to any Lender of
agreeing to make or of making, renewing or maintaining such borrowing on the
basis of the Adjusted LIBOR Rate, or reduce the amount of principal or interest
received by any Lender, then, upon demand by such Lender, the Borrowers shall
pay to such Lender, from time to time as specified by such Lender, additional
amounts which shall compensate such Lender for such increased cost or reduced
amount.  Such Lender will promptly notify the Borrowers’ Agent in writing of any
event, upon becoming actually aware of it, which will entitle any Lender to
additional amounts pursuant to this paragraph.  Such Lender’s determination of
the amount of any such increased cost, increased reserve requirement or reduced
amount shall be conclusive and binding, absent manifest error, provided that the
calculation thereof and reason therefore is certified and is set forth in
reasonable detail in such certification by such Lender.

 

The Borrowers shall have the right, if any Lender issues any notice referred to
in the preceding paragraph, upon three (3) Business Days’ notice to the Agent,
either (A) to repay in full (but not in part) any borrowing with respect to
which such notice was given, together with any accrued interest thereon, or
(B) to convert the Adjusted LIBOR Rate in effect with respect to such borrowing
from such Lender to the Alternate Base Rate; provided, that any such repayment
or conversion shall be accompanied by payment of (x) the amount required to
compensate the appropriate Lender or Lenders for the increased cost or reduced
amount referred to in the preceding paragraph; (y) all accrued and unpaid
interest to date on the amount so repaid or converted; and (z) any Consequential
Loss which may be incurred as a result of such repayment or conversion. 
Additionally, if any Lender issues any notice referred to in the preceding
paragraph, the Borrowers shall also have the corresponding rights in
Section 10.16(c).

 

55

--------------------------------------------------------------------------------


 

(c)           If for any reason with respect to any Interest Period the Agent
shall have determined (which determination shall be conclusive and binding upon
the Borrowers) that:  (i) the Agent is unable through its customary general
practices to determine a rate at which the Agent is offered deposits in United
States dollars by prime banks in the London interbank market, in the appropriate
amount for the appropriate period, or by reason of circumstances affecting the
London interbank market generally, the Agent is not being offered deposits for
the applicable Interest Period and in an amount equal to the amount of the
Agent’s pro-rata portion of any LIBOR Borrowing requested by the Borrowers, or
(ii) the Adjusted LIBOR Rate will not adequately and fairly reflect the cost to
any Lender of making and maintaining any LIBOR Borrowing hereunder for any
proposed Interest Period, then the Agent shall give the Borrowers’ Agent notice
thereof explaining in reasonable detail the circumstances giving rise to such
notice, and thereupon, (A) any Rate Selection Notice previously given by the
Borrowers designating an Adjusted LIBOR Rate which has not commenced as of the
date of such notice from the Agent shall be deemed for all purposes hereof to be
of no force and effect, as if never given, and (B) until the circumstances
giving rise to such notice from the Agent no longer exist, each Rate Selection
Notice requesting an Adjusted LIBOR Rate shall be deemed a request for an
Alternate Base Rate Borrowing, and each outstanding LIBOR Borrowing then in
effect shall be converted, without any notice to or from the Borrowers, upon the
termination of the Interest Period then in effect to an Alternate Base Rate
Borrowing.

 

(d)           The Borrowers hereby agree (without duplication of any other
indemnity obligation hereunder) to indemnify the Agent, the Canadian Collateral
Agent and each of the Lenders against and hold each of them harmless from any
Consequential Loss which it may incur or sustain as a consequence of (i) any
prepayment (mandatory or optional) of any LIBOR Borrowing, (ii) any acceleration
of the Loans or exercise of remedies upon an Event of Default that results in
the repayment or conversion of any LIBOR Borrowing, or any increase in the cost
of maintaining any LIBOR Borrowing, or (iii) any failure by the Borrowers to
convert or to borrow any LIBOR Borrowing on the date specified by the
Borrowers.  This indemnity shall survive termination of the Commitment and this
Agreement.  A certificate as to any additional amounts payable to the Agent, the
Canadian Collateral Agent or any Lender pursuant to this paragraph, detailing
the basis therefor and submitted by the Agent, the Canadian Collateral Agent or
such Lender to the Borrowers’ Agent shall be conclusive and binding upon the
Borrowers, absent manifest error, provided the calculation thereof is set forth
in reasonable detail in such notice.

 

(e)           If the Borrowers request quotes of the Adjusted LIBOR Rate for
different Interest Periods being considered for election by the Borrowers, the
Agent will use reasonable efforts to provide such quotes to the Borrowers
promptly.  However, all such quotes provided shall be representative only and
shall not be binding on the Agent or any Lender, nor shall they be
determinative, directly or indirectly, of any Adjusted LIBOR Rate or any
component of any such rate, nor will the Borrowers’ failure to receive or the
Agent’s failure to provide any requested quote or quotes either (i) excuse or
extend the time for performance of any obligation of the Borrowers or for the
exercise of any right, option or election of the Borrowers or (ii) impose any
duty or liability on the Agent or any Lender.  If the Borrowers request a list
of the Business Days in any calendar month, the Agent will use reasonable
efforts to provide such list promptly.  However, any such list provided shall be
understood to identify only those days which the Agent believes in good faith at
the time such list is prepared will be the Business Days for

 

56

--------------------------------------------------------------------------------


 

such month.  The Agent shall not have any liability for any failure to provide,
delay in providing, error or mistake in or omission from, any such quote or
list.

 

(f)            With respect to any Lender having a LIBOR Lending Office which
differs from its Domestic Lending Office, all Loans advanced by such Lender’s
LIBOR Lending Office shall be deemed to have been made by such Lender and the
obligation of the Borrowers to repay such Loans shall nevertheless be to such
Lender and shall be deemed held by such Lender, to the extent of such portions
of the Loan, for the account of such Lender’s LIBOR Lending Office.

 

(g)           Notwithstanding any provision of this Agreement to the contrary,
each Lender shall be entitled to fund and maintain its funding of all or any
part of the Loans hereunder in any manner it sees fit, it being understood,
however, that for the purposes of this Agreement, all determinations hereunder
shall be made as if such Lender had actually funded and maintained its portion
of each LIBOR Borrowing during each Interest Period for the Loans through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.

 

(h)           The Borrowers’ obligation to pay increased costs and Consequential
Loss with regard to each LIBOR Borrowing as specified in this Section 2.9 hereof
shall, in accordance with Section 10.7, survive termination of this Agreement.

 

2.10         Letters of Credit.

 

(a)           Subject to the terms and conditions contained herein, the
Borrowers shall have the right to utilize a portion of the Revolving Commitment
from time to time prior to the Termination Date to obtain from the Agent one or
more Letters of Credit for the account of the Borrowers in such amounts and in
favor of such beneficiaries as the Borrowers from time to time shall request;
provided, that in no event shall the Agent have any obligation to issue any
Letter of Credit if (i) the face amount of such Letter of Credit, plus the
Letter of Credit Exposure Amount at such time would exceed $10,000,000, (ii) the
face amount of such Letter of Credit would exceed Availability, (iii) such
Letter of Credit would have an expiry date beyond the earlier to occur of
(A) five (5) Business Days prior to the scheduled Termination Date (subject to
Section 2.10(j)), (B) with respect to Standby Letters of Credit, one full year
after the issuance date of such Standby Letter of Credit, or (C) with respect to
Trade Letters of Credit, one hundred eighty (180) days after the issuance date
of such Trade Letter of Credit, (iv) such Letter of Credit is not in a form and
does not contain terms satisfactory to the Agent in its reasonable credit
judgment, (v) the Borrowers have not executed and delivered such Applications
and other instruments and agreements relating to such Letter of Credit as the
Agent shall have reasonably requested, (vi) an Default or Event of Default has
occurred and is continuing, or (vii) such Letter of Credit is not being issued
or has not been issued in connection with transactions occurring in the ordinary
course of business of the Credit Parties or any of their Subsidiaries.  Each
Letter of Credit may be issued for the account of or used by the Borrowers or
any of their Subsidiaries that are Credit Parties, but the Credit Parties shall
have full liability for each Letter of Credit.  The Existing Letters of Credit,
all of which are identified on Schedule 2.10(a), shall be deemed to have been
issued under this Agreement.  The above limitations on the tenor of any Letter
of Credit issued (or in the case of Existing Letters of Credit deemed issued)
hereunder shall not be deemed to be violated by the inclusion in such Letter of
Credit of an “evergreen clause”

 

57

--------------------------------------------------------------------------------


 

providing for the automatic renewal of such Letter of Credit for successive
periods not exceeding one year in each instance, absent notice to the
beneficiary and the account party of the Issuing Bank’s election not to renew
such Letter of Credit at least thirty (30) days prior to the then effective
expiry date of such Letter of Credit.

 

(b)           If requesting the issuance of any Letter of Credit, the Borrowers’
Agent on behalf of the Borrowers shall give at least three (3) Business Days’
prior written notice to the Agent, at its Domestic Lending Office, which written
notice shall be the requisite Application for a Letter of Credit on the Agent’s
customary form.  In accordance with the provisions of Section 2.2(f) hereof, the
Agent shall periodically notify each Lender that a Letter of Credit has been
requested in the amount reflected in such Application and inform such Lender of
the amount of its pro-rata portion of such proposed Letter of Credit (based upon
such Lender’s Commitment Percentage).

 

(c)           Simultaneously with the Agent’s issuance and delivery of any
Letter of Credit, the Agent shall be deemed, without further action, to have
sold to each Revolving Lender, and each such Revolving Lender shall be deemed,
without further action by any party hereto, to have purchased from the Agent, a
participation interest (which participation shall be nonrecourse to the Agent)
equal to such other Revolving Lender’s Commitment Percentage at such time in
such Letter of Credit and all of the Letter of Credit Exposure Amount related to
such Letter of Credit.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in each Letter of Credit, as well as its
obligation to make the payments specified in this Section 2.10 and the right of
the Agent to receive the same in the manner specified herein, are absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, the occurrence and continuance of a Default or
Event of Default hereunder, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

(d)           The Borrowers promise to repay, to the order of the Agent, the
amount of all Letter of Credit Advances.  To effect repayment of any such Letter
of Credit Advance, the Agent shall automatically satisfy such Letter of Credit
Advance (subject to the terms and conditions of Sections 2.1 and 4.1 hereof) by
causing the Revolving Lenders to make a Revolving Loan or the Swingline Lender
to make a Swingline Loan if (i) such Letter of Credit Advance is (and such
Revolving Loan or Swingline Loan, as applicable, is to be) made prior to the
Termination Date, (ii) the Availability would be equal to or greater than zero
after giving effect to such Revolving Loan or Swingline Loan, as applicable, and
the resulting repayment of such Letter of Credit Advance to be contemporaneously
paid with the proceeds of such Loan, and (iii) no Default or Event of Default
shall have occurred which is then continuing, and any such Revolving Loan or
Swingline Loan shall bear interest pursuant to Section 2.8(a) at the Alternate
Base Rate.  If any Letter of Credit Advance cannot be so satisfied, such Letter
of Credit Advance shall be considered for all purposes as a demand obligation
owing by the Borrowers to the Agent, and each such Letter of Credit Advance
shall bear interest from the date thereof at the Default Rate, without notice of
presentment, demand, protest or other formalities of any kind (said past due
interest on such Letter of Credit Advance being payable on demand).  The
unavailability of a Revolving Loan or Swingline Loan to effect repayment of any
such Letter of Credit Advance in accordance with the second sentence of this
Section 2.10(d) shall not in any way whatsoever affect the Borrowers’ obligation
to pay each Letter of Credit Advance on

 

58

--------------------------------------------------------------------------------


 

demand and to pay interest at the Default Rate on the amount of such
unreimbursed Letter of Credit Advance.  Except for any settlement delay provided
in Section 2.2(f), the Agent will pay to each Revolving Lender such Revolving
Lender’s Commitment Percentage of all amounts received from the Borrowers by the
Agent, if any, for application, in whole or in part, against the Letter of
Credit Advances in respect to any Letter of Credit, but only to the extent such
Revolving Lender has made its full pro-rata payment of each drawing under the
Letter of Credit to which such Letter of Credit Advance relates.  All rights,
powers, benefits and privileges of this Agreement with respect to the Revolving
Loans, all security therefor (including the Collateral) and guaranties thereof
(including the Guaranties) and all restrictions, provisions for repayment or
acceleration and all other covenants, warranties, representations and agreements
of the Borrowers contained in this Agreement with respect to the Revolving Loans
shall apply to such Letter of Credit Advances.

 

(e)           In consideration of the issuance of each Letter of Credit pursuant
to the provisions of this Section 2.10, the Borrowers agree to pay (subject to
Section 10.6 hereof) to the Agent for the ratable benefit of the Revolving
Lenders a letter of credit fee (computed on the basis of the actual number of
days elapsed in a year composed of 360 days) in an amount equal to the product
of (i) the Applicable Margin in effect for Revolving Credit LIBOR Borrowings for
the applicable period times (ii) the undrawn amount of the applicable Letter of
Credit, with each letter of credit fee to commence to accrue as of the date of
issuance of such Letter of Credit and to be effective as to any reductions in
the undrawn amount of such Letter of Credit as of the date of any such reduction
(whether resulting from payments thereunder by the Agent, by agreement of the
beneficiary thereunder or automatically by the terms of the Letter of Credit). 
Such letter of credit fee shall be due and payable, in arrears, on the last
Business Day of each calendar month and on the Termination Date.

 

(f)            The Borrowers hereby agree to pay to the Agent for the Agent’s
sole benefit a fronting fee equal to 0.25% on the face amount of each Letter of
Credit issued hereunder.  Fronting fees shall be payable to the Agent at its
Principal Office in immediately available funds on the date of issuance of such
Letter of Credit.  Notwithstanding anything to the contrary contained herein, no
fronting fees shall be due and payable with respect to the Existing Letters of
Credit. All past due fronting fees shall bear interest at the Default Rate and
shall be payable upon demand by the Agent.  The Borrowers also hereby agree to
pay to the Agent for the Agent’s sole benefit any and all other issuance,
administrative, amendment, negotiation, payment and other normal and customary
fees which are charged by the Agent in connection with the issuance or
negotiation of any of Letter of Credit and the presentation or payment of any
draw under any such Letter of Credit, with all of such amounts being due and
payable to the Agent upon demand.

 

(g)           The obligations of the Borrowers under this Agreement in respect
of the Letters of Credit and all Letter of Credit Advances are absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including the
following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement, any
Letter of Credit or any Loan Document;

 

59

--------------------------------------------------------------------------------


 

(ii)           any amendment or waiver of default under or any consent to
departure from the terms of this Agreement or any Letter of Credit without the
express prior written consent of the Agent;

 

(iii)          the existence of any claim, set-off, defense or other right which
any beneficiary or any transferee of any Letter of Credit (or any entities for
whom any such beneficiary or any such transferee may be acting), or any Person
(other than the Agent or the Lenders) may have, whether in connection with this
Agreement, the Letters of Credit, the transactions contemplated hereby or any
unrelated transaction;

 

(iv)          any statement, draft, certificate, or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever; provided, that the Agent will examine each document
presented under each Letter of Credit to ascertain that such document appears on
its face to comply with the terms thereof; and

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

In the event that any restriction or limitation is imposed upon or determined or
held to be applicable to the Agent, any Revolving Lender or any Credit Party by,
under or pursuant to any Legal Requirement now or hereafter in effect or by
reason of any interpretation thereof by any Governmental Authority, which in the
respective sole judgment of the Agent or any Revolving Lender would prevent any
Revolving Lender from legally incurring liability under a Letter of Credit
issued or proposed to be issued hereunder, then the Agent shall give prompt
written notice thereof to the Borrowers’ Agent, whereupon the Agent shall have
no obligation to issue any additional Letters of Credit then or at any time
thereafter.  In addition, if as a result of any Regulatory Change which imposes,
modifies or deems applicable (x) any tax, reserve, special deposit or similar
requirement against any Letters of Credit issued or participated to by any
Revolving Lender; (y) any fee, expense or assessment against the Letters of
Credit issued by the Agent or any Lender for deposit insurance, or (z) any other
charge, expense or condition which increases the actual cost to the Agent or any
Revolving Lender of issuing or maintaining such Letters of Credit, or reduces
any amount receivable by the Agent or any Revolving Lender hereunder in respect
of any Letter of Credit or any participation therein (which increase in cost, or
reduction in amount receivable, shall be the result of the Agent’s or such
Revolving Lender’s reasonable allocation of the aggregate of such increases or
reductions resulting from such event), then the Borrowers (subject to
Section 10.6 hereof) shall pay to the Agent or such Revolving Lender, upon
demand and from time to time, amounts sufficient to compensate such Person for
each such increase from the effective date of such increase to the date of
demand therefor.  Each such demand shall be accompanied by a certificate setting
forth in reasonable detail the calculation of the amount then being demanded in
accordance with the preceding sentence and each such certificate shall be
conclusive absent manifest error.

 

(h)           THE BORROWERS HEREBY INDEMNIFY AND HOLD HARMLESS EACH LENDER, THE
AGENT AND THE CANADIAN COLLATERAL AGENT FROM AND AGAINST ANY AND ALL CLAIMS AND
DAMAGES, LOSSES, LIABILITIES,

 

60

--------------------------------------------------------------------------------


 

COSTS OR EXPENSES WHICH SUCH LENDER, THE AGENT OR THE CANADIAN COLLATERAL AGENT
MAY INCUR (OR WHICH MAY BE CLAIMED AGAINST SUCH LENDER, THE AGENT OR THE
CANADIAN COLLATERAL AGENT BY ANY PERSON WHATSOEVER) IN CONNECTION WITH THE
EXECUTION AND DELIVERY OR TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY
LETTER OF CREDIT, INCLUDING ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR
EXPENSES WHICH THE AGENT, THE CANADIAN COLLATERAL AGENT OR SUCH LENDER, AS THE
CASE MAY BE, MAY INCUR (WHETHER INCURRED AS A RESULT OF, ITS OWN NEGLIGENCE OR
OTHERWISE) BY REASON OF OR IN CONNECTION WITH THE FAILURE OF ANY OTHER LENDER
(WHETHER AS A RESULT OF ITS OWN NEGLIGENCE OR OTHERWISE) TO FULFILL OR COMPLY
WITH ITS OBLIGATIONS TO THE AGENT, THE CANADIAN COLLATERAL AGENT OR SUCH LENDER,
AS THE CASE MAY BE, HEREUNDER (BUT NOTHING HEREIN CONTAINED SHALL AFFECT ANY
RIGHTS THE BORROWERS MAY HAVE AGAINST SUCH DEFAULTING LENDER); PROVIDED, THAT
THE BORROWERS SHALL NOT BE REQUIRED TO INDEMNIFY ANY LENDER, THE AGENT OR THE
CANADIAN COLLATERAL AGENT FOR ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR
EXPENSES TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT THE SAME ARE DETERMINED BY
A FINAL JUDICIAL DECISION TO HAVE BEEN CAUSED BY (i) THE WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE OF THE PARTY SEEKING INDEMNIFICATION OR (ii) SUCH LENDER’S, THE
AGENT’S OR THE CANADIAN COLLATERAL AGENT’S (AS THE CASE MAY BE) FAILURE TO PAY
UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT OF A REQUEST REQUIRED TO
BE PAID UNDER APPLICABLE LAW.  NOTHING IN THIS SECTION 2.10(h) IS INTENDED TO
LIMIT THE OBLIGATIONS OF THE BORROWERS UNDER ANY OTHER PROVISION OF THIS
AGREEMENT.

 

(i)            Subject to the settlement delay procedures of Section 2.2(f), the
Agent shall give telephonic or facsimile notice to the Revolving Lenders of the
receipt and amount of any draft presented under any Letter of Credit and the
date on which payment thereon will be made, and each of the Revolving Lenders
shall, by 1:00 p.m. on the date such payment is to be made under such Letter of
Credit, pay in immediately available funds, an amount equal to the product of
(i) such Revolving Lender’s Commitment Percentage times (ii) the amount of such
payment to be made by the Agent to the beneficiary under such Letter of Credit. 
Any Revolving Lender failing to timely deliver its requisite portion of any such
payment shall deliver the same to the Agent as soon as possible thereafter,
together with interest on such amount for each day from the due date for such
payment to the date of payment by such Revolving Lender to the Agent of such
amount at a rate of interest per annum equal to the Federal Funds Effective Rate
for such period.  Each Revolving Lender hereby absolutely and unconditionally
assumes, as primary obligor and not as a surety, and agrees to pay and
discharge, and to indemnify and hold the Agent harmless from liability and
respect of, such Revolving Lender’s pro-rata share (based on such Revolving
Lender’s Commitment Percentage) of any amounts owing by such Revolving Lender to
the Agent in accordance with the immediately preceding sentence.  Nothing herein
shall be deemed to require any Revolving Lender to pay to the Agent any amount
as reimbursement for any payment made by the Agent to acquire (discount) for its
own account prior to maturity thereof any acceptance created under a Letter of
Credit.

 

61

--------------------------------------------------------------------------------


 

(j)            Notwithstanding the contrary provisions of
Section 2.10(a)(iii)(A), Letters of Credit may be issued with expiry dates later
than the fifth Business Day prior to the scheduled Termination Date upon the
terms and conditions set forth in this Section 2.10(j) (any such Letter of
Credit, an “Extended Facility Letter of Credit”).  No Extended Facility Letter
of Credit shall have an expiry date later than one (1) year after the scheduled
Termination Date.  From the date thirty (30) days prior to the scheduled
Termination Date and at all times thereafter when any Extended Facility Letters
of Credit are outstanding, the Borrower shall maintain cash collateral in a
special purpose collateral account in the name of the Borrower, but subject to
the sole dominion and control of the Agent, in an amount not less than 110% of
the aggregate Letter of Credit Exposure Amount relating to all Extended Facility
Letters of Credit then outstanding.

 

(k)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrowers’ Agent receives notice
from the Agent or the Required Lenders (or, if the maturity of the Loans has
been accelerated, Revolving Lenders with Letter of Credit Exposure Amount
representing greater than 50% of the total Letter of Credit Exposure Amount)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrowers shall deposit in an account with the Agent, in the name of the Agent
and for the benefit of the Revolving Lenders (the “LC Collateral Account”), an
amount in cash equal to 110% of the Letter of Credit Exposure Amount as of such
date plus accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (o) or (p) of Section 8.1.  Such deposit shall be
held by the Agent as collateral for the payment and performance of the
Obligations.  The Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Agent a security interest in the LC Collateral Account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Agent and at the Borrowers’ risk
and expense, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Agent to reimburse a Revolving Lender for Letter
of Credit Advances for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrowers for the Letter of Credit Exposure Amount at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with Letter of Credit Exposure Amount representing greater
than 50% of the total Letter of Credit Exposure Amount), be applied to satisfy
other Obligations.  If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all such Events of Default have been
cured or waived.

 

2.11         Swingline Loans.

 

(a)           Subject to the terms and conditions hereof, the Swingline Lender
may, in its sole discretion, make loans for the Swingline Lender’s own account
(each a “Swingline Loan”) to the extent the same would otherwise have been
available to the Borrowers under the Revolving Commitment in an aggregate
principal amount at any one time outstanding up to, but not exceeding,
$15,000,000; provided, however, that at no time shall the Swingline Lender make

 

62

--------------------------------------------------------------------------------


 

any Swingline Loan to the extent that, after giving effect to such Swingline
Loan, the aggregate amount of each Lender’s Current Sum at such time would
exceed the Total Revolving Commitment; and provided further, however, that the
Swingline Lender shall not make any Swingline Loan if any Event of Default
exists of which the Swingline Lender has actual knowledge.  Each Swingline Loan
shall be a Revolving Credit Alternate Base Rate Borrowing and shall in any event
mature no later than the Termination Date.  Subject to the conditions herein and
within the limits set forth in the first sentence of this paragraph, any
Swingline Loan prepaid prior to the Termination Date may be reborrowed as an
additional Swingline Loan by the Borrowers pursuant to the terms of this
Agreement; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan; and provided further
that such refinance restriction shall not apply with respect to any “Swingline
Loan” under the Existing Credit Agreement outstanding on the Closing Date.

 

(b)           To request a Swingline Loan, the Borrowers’ Agent shall notify the
Agent of such request by telephone (confirmed by telecopy), not later than
1:00 p.m., on the day of a proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan.  The Agent will promptly advise the
Swingline Lender of any such notice received from the Borrowers’ Agent, and
subject to the terms of this Agreement, the Swingline Lender may make a
Swingline Loan available to the Borrowers by means of a credit to the general
deposit account of the Borrowers specified in such request with the Swingline
Lender by 5:00 p.m. on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may demand at any time that each Revolving
Lender pay to the Agent, for the account of the Swingline Lender, in the manner
provided below, such Revolving Lender’s Commitment Percentage of all or a
portion of the outstanding Swingline Loans, which demand shall be made through
the Agent, shall be in writing and shall specify the outstanding principal
amount of Swingline Loans demanded to be paid.  The Agent shall forward notice
of each such demand to each Revolving Lender on the day such demand is received
by the Agent (except that any such notice or demand received by the Agent after
2:00 p.m. on any Business Day or any such demand received on a day that is not a
Business Day shall not be required to be forwarded to the Revolving Lenders by
the Agent until the next succeeding Business Day), together with a statement
prepared by the Agent specifying the amount of each Revolving Lender’s
Commitment Percentage of the aggregate principal amount of the Swingline Loans
stated to be outstanding in such notice or demanded to be paid pursuant to such
demand, and, notwithstanding whether or not the conditions precedent set forth
in Sections 4.1 or 4.2 shall have been satisfied (which conditions precedent the
Revolving Lenders hereby irrevocably waive), each Revolving Lender shall, before
11:00 a.m. on the Business Day next succeeding the date of such Revolving
Lender’s receipt of such notice, make available to the Agent, in immediately
available funds, for the account of the Swingline Lender, the amount specified
in such statement.  Upon such payment by a Revolving Lender, such Revolving
Lender shall, except as provided in Section 2.11(d) below, be deemed to have
made a Revolving Loan to the Borrowers in the amount of such payment.  The
Borrowers agree that all such Revolving Loans so deemed made shall be deemed to
have been requested by them and direct that all proceeds thereof shall be used
to repay the Swingline Loans to the Swingline Lender, and the Agent shall use
such funds received from the Revolving Lenders to repay the Swingline Loans to
the Swingline Lender.  To the extent that any Revolving Lender fails to make
such payment

 

63

--------------------------------------------------------------------------------


 

available to the Agent for the account of the Swingline Lender, the Borrowers
shall repay such Swingline Loan on demand.

 

(d)           Upon the occurrence of any Event of Default described in
Sections 8.1(n) through 8.1(s) each Revolving Lender shall acquire, without
recourse or warranty, an undivided participation in each Swingline Loan
otherwise required to be repaid by such Revolving Lender pursuant to
Section 2.11(c) above, which participation shall be in a principal amount equal
to such Revolving Lender’s Commitment Percentage of such Swingline Loan, by
paying to the Swingline Lender on the date on which such Revolving Lender would
otherwise have been required to make a payment in respect of such Swingline Loan
pursuant to Section 2.11(c) above, in immediately available funds, an amount
equal to such Revolving Lender’s Commitment Percentage of such Swingline Loan. 
If all or part of such amount is not in fact made available by such Revolving
Lender to the Swingline Lender on such date, the Swingline Lender shall be
entitled to recover any such unpaid amount on demand from such Revolving Lender
together with interest accrued from such date at the Federal Funds Effective
Rate for the first Business Day after such payment was due and thereafter at the
rate of interest then applicable to Alternate Base Rate Borrowings.

 

(e)           From and after the date on which any Revolving Lender (i) is
deemed to have made a Revolving Loan pursuant to Section 2.11(c) above with
respect to any Swingline Loan or (ii) purchases an undivided participation
interest in a Swingline Loan pursuant to Section 2.11(d) above, the Swingline
Lender shall promptly distribute to such Revolving Lender such Revolving
Lender’s Commitment Percentage of all payments of principal of and interest
received by the Swingline Lender on account of such Swingline Loan other than
those received from a Revolving Lender pursuant to Sections 2.11(c) or 2.11(d)
above.

 

(f)            The Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Revolving Lenders on at least a weekly
basis or on any date that the Agent elects, by notifying the Revolving Lenders
of such requested Settlement by facsimile, telephone, or e-mail no later than
12:00 noon on the date of such requested Settlement (the “Settlement Date”). 
Each Revolving Lender (other than the Swingline Lender, in the case of the
Swingline Loans) shall transfer the amount of such Revolving Lender’s Commitment
Percentage of the outstanding principal amount of the applicable Swingline Loan
with respect to which Settlement is requested to the Agent, to such account of
the Agent as the Administrative Agent may designate, not later than 2:00 p.m. on
such Settlement Date.  Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.1
have then been satisfied.  Such amounts transferred to the Agent shall be
applied against the amounts of the Swingline Lender’s Swingline Loans and,
together with Swingline Lender’s Commitment Percentage of such Swingline Loan,
shall constitute Revolving Loans of such Revolving Lenders, respectively.  If
any such amount is not transferred to the Agent by any Revolving Lender on such
Settlement Date, the Swingline Lender shall be entitled to recover such amount
on demand from such Revolving Lender together with interest thereon as specified
in Section 2.12(b).

 

64

--------------------------------------------------------------------------------


 

2.12         Pro-Rata Treatment.

 

(a)           Except to the extent otherwise provided herein (including without
limitation, as specified in Sections 2.2(f), 2.10(b) and 2.12(c) hereof): 
(i) each borrowing from the Revolving Lenders under Section 2.1 hereof shall be
made, each payment of Commitment Fees shall be made and applied for the account
of the Revolving Lenders, and each termination or reduction of the Revolving
Commitments of the Revolving Lenders under Section 2.4 hereof shall be applied,
pro-rata, according to each Revolving Lender’s Commitment Percentage; (ii) each
payment or prepayment by the Borrowers of principal of or interest on Loans
(other than Swingline Loans) shall be made to the Agent for the account of the
Lenders pro-rata in accordance with the respective unpaid principal amounts of
such Loans held by such Lenders, and amounts payable with respect to Swingline
Loans shall be paid only to the Swingline Lender; (iii) the Revolving Lenders
(other than the Agent in its capacity as a Revolving Lender) shall purchase from
the Agent participations in the Letters of Credit to the extent of their
respective Commitment Percentages upon issuance by the Agent of each Letter of
Credit as otherwise provided for herein, and (iv) the Revolving Lenders (other
than the Swingline Lender) shall purchase from the Swingline Lender
participations in the Swingline Loans to the extent of their respective
Commitment Percentages upon request by the Swingline Lender as otherwise
provided for herein.

 

(b)           Except for any settlement delay provided or specified in
Section 2.2(f), unless the Agent shall have been notified in writing by any
Revolving Lender prior to the date of a proposed Loan that such Revolving Lender
will not make the amount that would constitute such Revolving Lender’s
Commitment Percentage of such Revolving Loan on such date available to the Agent
at the Principal Office, the Agent may assume that such Revolving Lender has
made such amount available to the Agent on such date, and the Agent may, in
reliance upon such assumption and subject to the terms and conditions of this
Agreement, make such amount available to the Borrowers by depositing the same,
in immediately available funds, in a general deposit account maintained by the
Borrowers and designated by the Borrower’s Agent in the applicable Request for
Extension of Credit.  Any Revolving Lender failing to timely deliver its
requisite portion of such Revolving Loan shall deliver the same to the Agent as
soon as possible thereafter, together with interest on such amount for each day
from the due date for such payment to the date of payment by such Revolving
Lender to the Agent of such amount at a rate of interest per annum equal to the
Federal Funds Effective Rate for such period.  In addition, the Borrowers hereby
agree that upon demand by the Agent, the Borrowers shall reimburse the Agent for
any such amount which any Revolving Lender has failed to timely deliver to the
Agent, but which the Agent may have previously made available to the Borrowers
in accordance with the other provisions of this Section 2.12(b).  If a requested
Revolving Loan shall not occur on any date specified by the Borrowers as set
forth in the applicable Request for Extension of Credit because all of the
conditions for such Revolving Loan set forth herein or in any of the other Loan
Documents shall have not been met, the Agent shall return the amounts so
received from the Revolving Lenders in respect of such requested Revolving Loan
to the applicable Revolving Lenders as soon as practicable.

 

(c)           Notwithstanding any provision to the contrary contained in this
Section 2.12 or in any other provision hereof, each Revolving Lender shall only
receive interest

 

65

--------------------------------------------------------------------------------


 

upon and a portion of the Commitment Fee paid hereunder based upon the amount of
funds actually advanced by such Revolving Lender to Borrowers from time to time.

 

2.13         Sharing of Payments, Etc.  The Credit Parties agree that, in
addition to (and without limitation of) any right of set-off, bankers’ lien or
counterclaim a Lender may otherwise have, each Lender shall be entitled, at its
option, to offset balances held by it for the account of any of the Credit
Parties at any of its offices against any principal of or interest on any of
such Lender’s Loans to the Borrowers hereunder, such Revolving Lender’s
Commitment Percentage of the Letter of Credit Exposure Amounts or the Swingline
Exposure, or any other Obligation of the Credit Parties owing to any such Lender
under any of the Loan Documents regardless of whether such offset balances are
then due to the Credit Parties, in which case it shall promptly notify the
Borrowers’ Agent and the Agent thereof, provided, that such Lender’s failure to
give such notice shall not affect the validity thereof.  If a Lender shall
obtain payment (other than the Swingline Lender obtaining payment of all or any
portion of a Swingline Loan) of any principal of or interest on any Loan made by
it under this Agreement, any Letter of Credit Exposure Amount, any Swingline
Exposure or other obligation then due to such Lender under any Loan Document,
through the exercise of any right of set-off (including, without limitation, any
right of set-off or lien granted under Section 10.19 hereof), banker’s lien,
counterclaim or similar right, or otherwise, it shall promptly purchase from the
other Lenders participations in the Loans made by, the Letter of Credit Exposure
Amount or the Swingline Exposure of, or the other obligations of the Credit
Parties hereunder or thereunder of, the other Lenders in such amounts, and make
such other adjustments from time to time as shall be equitable to the end that
all the Lenders shall share the benefit of such payment (net of any expenses
which may be incurred by such Lender in obtaining or preserving such benefit)
pro-rata in accordance with their respective Commitment Percentages.  To such
end all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Credit Parties agree, to the fullest extent they may
effectively do so under applicable law, that any Lender so purchasing a
participation in the Loans made by, Letter of Credit Exposure Amount or the
Swingline Exposure of, or other obligations hereunder of, the other Lenders may
exercise all rights of set-off, bankers’ lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of said Loans, Letter of Credit Exposure Amount, Swingline Exposure or
other obligations in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Credit Parties.

 

2.14         Recapture.  If on any Interest Payment Date the Agent does not
receive for the account of one or more Lenders payment in full of interest
computed at the Alternate Base Rate and/or the Adjusted LIBOR Rate, as
applicable (computed without regard to any limitation by the Highest Lawful
Rate), because the Alternate Base Rate and/or the Adjusted LIBOR Rate, as
applicable (so computed), exceeds or has exceeded the Highest Lawful Rate
applicable to such Lenders, the Borrowers shall pay to the Agent for the account
of such Lenders, in addition to interest otherwise required, on each Interest
Payment Date thereafter, the Excess Interest Amount (calculated as of each such
subsequent Interest Payment Date); provided, that in no event shall the
Borrowers be required to pay, for any computation period, interest at a rate
exceeding the Highest Lawful Rate applicable to such Lenders during such
period.  As used herein, the term “Excess Interest Amount” shall mean, on any
day, the amount by which (a) the amount of all

 

66

--------------------------------------------------------------------------------


 

interest which would have accrued prior to such day on the outstanding principal
of the Notes of the applicable Lender (had the Alternate Base Rate and/or the
Adjusted LIBOR Rate, as applicable, at all times been in effect without
limitation by the Highest Lawful Rate applicable to such Lender) exceeds (b) the
aggregate amount of interest actually paid to the Agent for the account of such
Lender on its Notes on or prior to such day.

 

2.15         Increase of Revolving Commitments.

 

(a)           If no Default or Event of Default or Material Adverse Effect shall
have occurred and be continuing, the Borrowers may at any time prior to the
Termination Date request one or more increases of the Revolving Commitments by
notice to the Agent in writing of the amount of such proposed increase (each
such notice, a “Revolving Commitment Increase Notice”); provided, however, that,
(i) the Revolving Commitment of any Revolving Lender may not be increased
without such Revolving Lender’s consent, (ii) the aggregate amount of the
Revolving Commitments as so increased shall not exceed $150,000,000, and
(iii) the Revolving Commitments may not be increased without the consent of the
Agent (which consent shall not be unreasonably withheld or delayed).  Any such
Revolving Commitment Increase Notice delivered with respect to any proposed
increase in the Revolving Commitments must offer each Revolving Lender an
opportunity to subscribe for its Commitment Percentage (with respect to the
existing Revolving Commitments (prior to such increase)) of the increased
Revolving Commitments.  The Agent shall, within five (5) Business Days after
receipt of a Revolving Commitment Increase Notice, notify each Lender of such
request.  Each Revolving Lender desiring to increase its Revolving Commitment
shall notify the Agent in writing no later than ten (10) Business Days after
receipt of notice from the Agent.  Any Revolving Lender that does not notify the
Agent within the time period specified above that it will increase its Revolving
Commitment will be deemed to have rejected such offer.  Any agreement by a
Lender to increase its Revolving Commitment shall be irrevocable.

 

(b)           If any proposed increase in the Revolving Commitments is not fully
subscribed by the existing Revolving Lenders pursuant to the procedure outlined
in clause (a) preceding, the Borrowers may, in their sole discretion, but with
the consent of the Agent as to any Person that is not at such time a Revolving
Lender (which consent shall not be unreasonably withheld or delayed), offer to
any existing Revolving Lender or to one or more additional banks or financial
institutions the opportunity to participate in all or a portion of such
unsubscribed portion of the Revolving Commitments, by notifying the Agent;
provided, that the Revolving Commitment of any New Lender shall not be less than
$15,000,000 and shall be in an integral multiple of $5,000,000.  Promptly and in
any event within five (5) Business Days after receipt of notice from the
Borrowers of their desire to offer such unsubscribed commitments to certain
existing Revolving Lenders or to the additional banks or financial institutions
identified therein, the Agent shall notify such proposed lenders of the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Revolving Commitments.

 

(c)           Any existing Revolving Lender that accepts the Borrowers’ offer to
increase its Revolving Commitment shall execute a Revolving Commitment Increase
Agreement with the Borrowers, the Guarantors and the Agent, whereupon such
Lender shall be bound by, and entitled to the benefits of, this Agreement with
respect to the full amount of its Revolving Commitment as so increased.

 

67

--------------------------------------------------------------------------------


 

(d)           Any additional bank or financial institution which is not an
existing Revolving Lender and which accepts the Borrowers’ offer to participate
in the increased Revolving Commitments shall execute and deliver to the Agent,
the Borrowers and the Guarantors a New Lender Agreement setting forth its
Revolving Commitment (subject to the limitations on the amounts thereof set
forth herein), and upon the effectiveness of such New Lender Agreement such bank
or financial institution (a “New Lender”) shall become a Revolving Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement, and the signature
pages hereof shall be deemed to be amended to add the name of such New Lender.

 

(e)           Upon any increase in the Revolving Commitments pursuant to this
Section 2.15, Schedule 1.1A shall be deemed amended to reflect the Revolving
Commitment of each Revolving Lender (including any New Lender) as thereby
increased.

 

2.16         Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)           if any Swingline Exposure or Letter of Credit Exposure Amount
exists at the time a Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swingline Exposure and Letter of Credit
Exposure Amount shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Commitment Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and Letter of Credit Exposure Amount does
not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.1 are satisfied at such time; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure Amount (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in
Section 2.10(k) for so long as such Letter of Credit Exposure Amount is
outstanding; and

 

(iii)          if the Letter of Credit Exposure Amount of the non-Defaulting
Lenders is reallocated pursuant to this Section 2.16(a), then the fees payable
to the Revolving Lenders pursuant to Section 2.3 and Section 2.9(e) shall be
adjusted in accordance with such non-Defaulting Lenders’ Commitment Percentages.

 

(b)           so long as any Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the Agent
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash

 

68

--------------------------------------------------------------------------------


 

collateral will be provided by the Borrowers in accordance with Section 2.15(a),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.15(a)(i) (and Defaulting Lenders
shall not participate therein).

 

(c)           In the event that the Agent, the Borrower, and the Swingline
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and Letter of Credit Exposure Amount of the Lenders shall be readjusted to
reflect the inclusion of such Revolving Lender’s Revolving Commitment and on
such date such Revolving Lender shall purchase at par such of the Revolving
Loans of the other Revolving Lenders (other than Swingline Loans) as the Agent
shall determine may be necessary in order for such Revolving Lender to hold such
Revolving Loans in accordance with its Commitment Percentage.

 

3.             Collateral.

 

3.1           Security Documents.  The Loans and all other Obligations shall be
secured by the Collateral and the Agent (or the Canadian Collateral Agent, as
applicable) and the Lenders are entitled to the benefits thereof.  The
applicable Credit Parties shall duly execute and deliver the Security Documents,
all consents of third parties necessary to permit the effective granting of the
Liens created thereby (subject only to Liens permitted under Section 7.2
hereof), and other documents, consistent with the terms of this Agreement and
the other Loan Documents, as may be reasonably required by the Agent (or the
Canadian Collateral Agent, as applicable) to grant to the Agent (or the Canadian
Collateral Agent, as applicable), for the ratable benefit of the Lender Parties,
a valid, perfected and enforceable first priority Lien on and security interest
in the Collateral (subject only to the Liens permitted under Section 7.2
hereof), including without limitation, any and all original stock certificates,
stock transfer powers, assignments and other documents and instruments necessary
or desirable under the laws of any applicable jurisdiction with regard to the
Stock covered by any Security Agreement.

 

3.2           Filing and Recording.  The Credit Parties shall, at their sole
cost and expense, cooperate with the Agent (or the Canadian Collateral Agent, as
applicable) in causing all financing statements, Intellectual Property Security
Agreements and other Security Documents pursuant to this Agreement to be duly
recorded and/or filed or otherwise perfected in all places necessary or
desirable in the Agent’s (or the Canadian Collateral Agent, as applicable)
discretion to perfect the Liens of the Agent (or the Canadian Collateral Agent,
as applicable), and the Credit Parties shall take such other actions as the
Agent (or the Canadian Collateral Agent, as applicable) may reasonably request,
in order to perfect and protect the Liens of the Agent (or the Canadian
Collateral Agent, as applicable), for the ratable benefit of the Lender Parties,
in the Collateral.  The Credit Parties, to the extent permitted by law, hereby
authorize the Agent (and the Canadian Collateral Agent, as applicable) to file
any financing statement in respect of any Lien created pursuant to the Security
Documents which may at any time be required to perfect such Liens or which, in
the reasonable opinion of the Agent (or the Canadian Collateral Agent, as
applicable), may at any time be desirable, although the same may have been
executed only by the Agent (or the Canadian Collateral Agent, as applicable) or,
at the option of the Agent (or the Canadian Collateral Agent, as applicable), to
sign such financing statement on behalf of the applicable Credit Parties (to the
extent that execution by them is necessary or desirable in the

 

69

--------------------------------------------------------------------------------


 

Agent’s (or the Canadian Collateral Agent’s, as applicable) discretion), and
file the same, and the Credit Parties hereby irrevocably designate each of the
Agent and the Canadian Collateral Agent, as applicable, their respective agents,
representatives and designees as its agent and attorney-in-fact for this
purpose.  In the event that any re-recording or refiling thereof (or the filing
of any statements of continuation or assignment of any financing statement) is
required to protect and preserve such Lien, the Credit Parties shall, at the
Credit Parties’ cost and expense, cause the same to be recorded and/or refiled
at the time and in the manner requested by the Agent (or the Canadian Collateral
Agent, as applicable).

 

3.3           Special Cash Collateral Account.  All amounts on deposit from time
to time in the Special Cash Collateral Account shall constitute part of the
Collateral hereunder and shall not constitute payment of the Obligations until
applied thereto as hereinafter provided.  Any income received with respect to
amounts from time to time on deposit in the Special Cash Collateral Account,
including any interest, shall be deposited in the Collection Account.  The Agent
shall at all times have control and complete dominion over the Special Cash
Collateral Account and all amounts on deposit therein; provided, however, that
the Borrowers may, upon the written request of Borrowers’ Agent delivered to the
Agent, from time to time withdraw and use the requested funds (a) to pay, prepay
or repay Obligations in respect of the Revolving Loans, and (b) and, subject to
obtaining the Agent’s prior written consent, for any other purpose not herein
prohibited.  The Agent agrees that it will not unreasonably withhold, delay or
condition such consent so long as (A) Availability, as determined by the Agent,
is not less than $35,000,000 at the time of and immediately after giving effect
to such withdrawal and application of funds, and (B) Borrowers have not made a
request (that was approved by the Agent) to withdraw Pledged Cash pursuant to
clause (b) of this Section within the immediately preceding thirty (30) days. 
Any use of Pledged Cash by the Borrowers other than as permitted in the
foregoing provisions of this Section shall require the consent of the Required
Lenders only.

 

4.             Conditions.

 

4.1           All Loans.  The obligation of each Lender to make any Loan (other
than a Swingline Loan, which shall be governed exclusively by the terms of
Section 2.11) and the obligation of the Agent to issue any Letter of Credit is
subject to the satisfaction of the following conditions:

 

(a)           the Agent shall have received the following, all of which shall be
duly executed and in Proper Form:  (i) in the case of a Loan, other than a
Revolving Loan for the purposes described in Sections 2.2(b), 2.4(b), 2.6(d) and
2.10(d),

 

(A)          with respect to each Alternate Base Rate Borrowing, Agent shall
have received by no later than 1:00 p.m. on the applicable Rate Selection Date,
telephonic notice from the Borrowers’ Agent of the proposed date and amount of
such Loan, and by no later than 2:00 p.m. on the applicable Rate Selection Date,
a Request for Extension of Credit, signed by a Responsible Officer or Cash
Officer of the Borrowers’ Agent (or any person designated in writing by a
Responsible Officer or Cash Officer of the Borrowers’ Agent), and

 

70

--------------------------------------------------------------------------------


 

(B)           with respect to each LIBOR Borrowing, Agent shall have received by
no later than 12:00 noon on the applicable Rate Selection Date, telephonic
notice from the Borrowers’ Agent of the proposed date and amount of such Loan,
and no later than 1:00 p.m. on the applicable Rate Selection Date, a Request for
Extension of Credit, signed by a Responsible Officer or Cash Officer of the
Borrowers’ Agent (or any person designated in writing by a Responsible Officer
or Cash Officer of the Borrowers’ Agent),

 

or (ii), in the case of issuance of a Letter of Credit (other than the Existing
Letters of Credit), (A) a completed Application (as may be required by the
Agent) signed by a Responsible Officer or Cash Officer of the Borrowers’ Agent
(or any person designated in writing by a Responsible Officer or Cash Officer of
the Borrowers’ Agent) by 12:00 noon three (3) Business Days prior to the
proposed date of issuance of such Letter of Credit; (B) payment of the first
letter of credit fee as and by the time required in Section 2.10 of this
Agreement; and (C) such other Applications, certificates and other documents as
the Agent may reasonably require;

 

along with, in each case, such financial information as the Agent may require to
substantiate compliance with all financial covenants contained herein by the
Borrowers (or, as applicable, to demonstrate that compliance with any such
financial covenant is not then required) if the Agent believes at such time that
any of the financial covenants contained herein are then applicable and that the
Borrowers are not then in compliance therewith;

 

(b)           all representations and warranties of the Borrowers and any other
Person set forth in this Agreement and in any other Loan Document shall be true
and correct in all material respects with the same effect as though made on and
as of such date, except for (i) those representations and warranties which
relate to a specified date, which shall be true and correct as of such date and
(ii) those changes in such representations and warranties otherwise permitted by
the terms of this Agreement;

 

(c)           there shall have occurred no Material Adverse Effect, after giving
effect to the requested Loan(s) or Letter(s) of Credit;

 

(d)           no Default or Event of Default shall have occurred and be
continuing;

 

(e)           if requested by the Agent, it shall have received a certificate
executed by the Financial Officer or other Responsible Officer of each Credit
Party as to the compliance with subparagraphs (b) through (d) above;

 

(f)            the making of such Loan or the issuance of such Letter of Credit,
shall not be prohibited by, or subject the Agent, the Canadian Collateral Agent
or any Lender to, any penalty or onerous condition under any Legal Requirement;
and

 

(g)           the Borrowers shall have paid all legal fees and expenses of the
type described in Section 10.9 hereof for which invoices have been presented
through the date of such Loan or the issuance of such Letter of Credit.

 

4.2           First Loan or Letter of Credit.  In addition to the matters
described in Section 4.1 hereof, the obligation of any Lender to make the Term
Loans, the initial Revolving Loan or the

 

71

--------------------------------------------------------------------------------


 

obligation of the Agent to issue the first Letter of Credit is subject to the
receipt by the Agent of each of the following, on or before November 30, 2009
(except as otherwise specifically provided in any Loan Document, including
Schedule 4.3), in Proper Form:

 

(a)           the Notes executed by the Borrowers;

 

(b)           the Reaffirmation Agreements executed by the Credit Parties, as
applicable;

 

(c)           a certificate of corporate resolutions and incumbency executed by
the Secretary or an Assistant Secretary of each Borrower dated as of the date of
this Agreement, authorizing (i) each Borrower’s entering into the transactions
contemplated hereby and (ii) the delivery by each Borrower of the Loan Documents
to be executed and delivered by such Borrower;

 

(d)           a certificate of corporate resolutions and incumbency executed by
the Secretary or an Assistant Secretary of the Guarantor, dated as of the date
of this Agreement, authorizing the Guarantor to (i) enter into the transactions
contemplated hereby and (ii) deliver the Loan Documents to be executed and
delivered by the Guarantor;

 

(e)           certified copies of the Organizational Documents of each Credit
Party;

 

(f)            certificates from the Secretary of State or other appropriate
public official as to the continued existence and good standing of each Credit
Party in its applicable jurisdiction of formation, dated within thirty (30) days
of the Closing Date, together, if requested by the Agent, with confirmation by
telephone or telecopy (where available) on the Closing Date from such
official(s) as to such matters;

 

(g)           certificates from the appropriate public officials of those
jurisdictions where the nature of each Borrower’s business makes it necessary or
desirable to be qualified to do business as a foreign corporation, which
jurisdictions are set forth on Schedule 5.8, as to the good standing and
qualification as a foreign corporation (as may be appropriate) of the Credit
Parties, dated within sixty (60) days of the Closing Date;

 

(h)           the financial statements described in Section 5.2 hereof, together
with any management letters, if any, received for such financial statements;

 

(i)            the most recent schedule and aging of Receivables of the Credit
Parties (dated within thirty (30) days of the Closing Date);

 

(j)            a copy of the Agent’s field examination of the books and records
of the Credit Parties and their Subsidiaries and the results of such field
examination;

 

(k)           favorable legal opinions (i) from Bryan Cave LLP, outside counsel
for the Credit Parties, (ii) McInnes Cooper, special Nova Scotia counsel to the
Credit Parties, (iii) Foley & Lardner LLP, special Michigan and Wisconsin
counsel to the Credit Parties, (iv) Bryan Cave LLP, special California counsel
to the Credit Parties, (v) Bryan Cave LLP, special German counsel to the Credit
Parties in connection with the pledge of certain Stock in Neenah Germany,

 

72

--------------------------------------------------------------------------------


 

(vi) Houthoff Buruma London B.V., special Dutch counsel to the Credit Parties in
connection with the pledge of certain Stock in FinCo, and (vii) internal counsel
to the Credit Parties, each dated the Closing Date, each addressed to the Agent,
the Canadian Collateral Agent and the Lenders and acceptable in all respects to
the Agent in its reasonable credit judgment;

 

(l)            certificates of insurance satisfactory to the Agent in all
respects evidencing the existence of all insurance required to be maintained by
the Credit Parties pursuant to Section 6.7 of this Agreement and all other terms
of the Security Documents;

 

(m)          the applicable Credit Parties, JPMorgan and the applicable
financial institutions listed in Schedule 5.29 attached hereto shall have
entered into the Tri-Party Agreements;

 

(n)           access agreements and waivers or subordinations of landlord and
warehouseman’s liens (whether statutory or contractual) held by any owner of
each real property location leased and any operator of each public warehouse
location utilized by any Credit Party set forth on Schedule 4.2(n), in each case
reasonably satisfactory to the Agent;

 

(o)           evidence satisfactory to the Agent that no Material Adverse Effect
shall have occurred since December 31, 2008;

 

(p)           a certificate of a Responsible Officer of the Credit Parties in
the form of Exhibit J annexed hereto certifying on behalf of the Credit Parties
as to the solvency of the Credit Parties and their Subsidiaries after giving
effect to the funding of the Term Loans and any initial Revolving Loans and
related matters set forth in Section 5.19;

 

(q)           the Perfection Certificate, dated the Closing Date, substantially
in the form of Exhibit L hereto, duly executed by each Credit Party;

 

(r)            (i) a fully executed (and, where required, notarized) Mortgage or
amendment to Mortgage (each a “Closing Date Mortgage” and, collectively, the
“Closing Date Mortgages”), in proper form for recording in the applicable
jurisdiction, encumbering each Real Property Asset owned in fee as of the
Closing Date and listed on Schedule 4.2(r)-1 (each such Real Property Asset, a
“Closing Date Mortgaged Property”); (ii) with respect to each Closing Date
Mortgaged Property located in the United States, such surveys or surveyor or
owner certificates as the Agent may reasonably require; (iii) in the case of
each Material Leasehold Property existing as of the Closing Date copies of all
leases between any Credit Party and any landlord or tenant, and any
modifications, supplements or amendments thereto; (iv) (A) evidence reasonably
acceptable to the Agent as to whether any Closing Date Mortgaged Property that
is a Mill Property owned by the Credit Parties is a Flood Hazard Property, and
(B) if there are any such Flood Hazard Properties, evidence that the applicable
Credit Party has obtained flood hazard insurance as required by law with respect
to each Flood Hazard Property in reasonable amounts approved by the Agent, or
evidence reasonably acceptable to the Agent that such insurance is not
available; (v) (A) an ALTA loan title insurance policy (or the Canadian
equivalent or an endorsement in Proper Form to any existing ALTA loan title
insurance policy issued by the Title Company in favor of the Agent) or
unconditional commitment therefor (a “Closing Date Mortgage Policy”) issued by
the Title Company with respect to each Closing

 

73

--------------------------------------------------------------------------------


 

Date Mortgaged Property owned by any Credit Party, in an amount not less than
the appraised fair market value of such Closing Date Mortgaged Property,
insuring fee simple title to the Closing Date Mortgaged Property vested in such
Credit Party and assuring the Agent (or the Canadian Collateral Agent, as
applicable) that the Closing Date Mortgage creates a valid and enforceable first
priority Lien on such Closing Date Mortgaged Property, subject only to any
standard or other exceptions as may be reasonably acceptable to the Agent and
which appear as exceptions on Schedule B to the applicable Closing Date Mortgage
Policy, which Closing Date Mortgage Policy (1) shall include endorsements (to
the extent available) for customary matters reasonably requested by the Agent
(or the Canadian Collateral Agent, as applicable), including, but not limited
to, those endorsements listed on Schedule 4.2(r)-2 and (2) shall provide for
affirmative insurance and such reinsurance as may be reasonable and customary
and as the Agent may reasonably request, all of the foregoing in form and
substance reasonably satisfactory to the Agent; and (B) evidence satisfactory to
the Agent that such Credit Party has (1) delivered to the Title Company all
certificates and affidavits required by the Title Company in connection with the
issuance of the Closing Date Mortgage Policy and (2) paid to the Title Company
or to the appropriate Governmental Authorities all expenses and premiums of the
Title Company in connection with the issuance of the Closing Date Mortgage
Policy and all recording and stamp taxes (including mortgage recording taxes,
fees and other charges and intangible taxes) payable in connection with
recording the Closing Date Mortgage in the appropriate real estate records;
(vi) copies of all recorded documents listed as exceptions to title or otherwise
referred to in the Closing Date Mortgage Policy and any other such documents as
Agent shall reasonably request; (vii) appraisals, together with reliance letters
where applicable, concerning each Closing Date Mortgaged Property owned by the
Credit Parties from one or more independent real estate appraisers reasonably
satisfactory to the Agent, which appraisals shall set forth the Net Recovery
Value Percentage of such Closing Date Mortgaged Property and be in form, scope
and substance reasonably satisfactory to the Agent and shall satisfy the
requirements of any applicable laws and regulation; and (viii) evidence
reasonably satisfactory to the Agent that there are no material taxes, levies,
duties, imposts, deductions, charges (including water and sewer charges),
withholdings, assessments or impositions of any kind which have been due and
payable for more than thirty (30) days with respect to such Closing Date
Mortgaged Property (to the extent the same are not addressed by endorsements
provided under a Closing Date Mortgage Policy), except those for which
extensions have been obtained and except for those which have been disclosed to
the Agent and which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained in
accordance with GAAP;

 

(s)           a copy of the Credit Parties’ hedging policies for protection
against fluctuations in the value of dollars relative to Canadian Dollars, which
hedging policies shall be reasonably satisfactory to the Agent;

 

(t)            Availability as of the Closing Date, as determined by the Agent,
shall not be less than $35,000,000 after giving effect to the Term Loans and the
application of the proceeds thereof, the initial Revolving Loan made or to be
made, and the Existing Letters of Credit and after payment of fees and expenses
for such transactions; and

 

(u)           all other Loan Documents and any other instruments or documents
consistent with the terms of this Agreement and relating to the transactions
contemplated hereby

 

74

--------------------------------------------------------------------------------


 

as the Agent may reasonably request, executed by the applicable Credit Parties
or any other Person required by the Agent;

 

and subject to the further conditions that, at the time of the Term Loan and the
initial Revolving Loan, (i) the ownership, corporate structure, solvency and
capitalization of the Credit Parties and their Subsidiaries shall be
satisfactory to the Lenders in all respects; (ii) the Agent, the Canadian
Collateral Agent and the Lenders shall have had the opportunity, if they elect,
to examine the books of account and other records and files of the Credit
Parties and their Subsidiaries and to make copies thereof, and to conduct a
preclosing audit which shall include, without limitation, verification of
Eligible Receivables, Eligible Inventory, Eligible Equipment and Eligible Real
Estate, verification of satisfactory status of customer and supplier accounts,
payment of payroll taxes and accounts payable and formulation of an opening
Borrowing Base as of the Closing Date (with the results of such examination and
audits to have been satisfactory to the Agent, the Canadian Collateral Agent and
the Lenders in all respects); (iii) all such actions as the Agent or the
Canadian Collateral Agent shall reasonably require to perfect the Liens created
pursuant to the Security Documents shall have been taken, including without
limitation, (A) the delivery to the Agent (or the Canadian Collateral Agent, as
applicable) of all Property with respect to which possession is necessary or
desirable for the purpose of perfecting such Liens, (B) with respect to
Collateral covered by the Security Agreements, the filing of appropriately
completed and duly executed Uniform Commercial Code, PPSA (Nova Scotia) or other
applicable financing statements, (C) with respect to all Collateral constituting
Stock in any Credit Party or any of their Subsidiaries, delivery to the Agent
(or the Canadian Collateral Agent, as applicable) of original stock certificates
and stock transfer powers with regard to all of the applicable Stock, and
(D) with respect to all Collateral consisting of Intellectual Property, the
recording of appropriate documents in the U.S. Patent and Trademark Office, the
U.S. Library of Congress, the United States Copyright Office, the Canadian
Intellectual Property Office, and any domain name registry, as applicable;
(iv) the Agent (or the Canadian Collateral Agent, as applicable) shall also have
received evidence reasonably satisfactory to it that the Liens created by the
Security Documents constitute first priority Liens (except for any Liens
expressly provided for in Sections 7.2(a), 7.2(c), 7.2(d), 7.2(e) and 7.2(f)
below), including without limitation, satisfactory Uniform Commercial Code, PPSA
(Nova Scotia) or other applicable search reports and satisfactory authorizations
to file releases of Liens or termination statements with respect to any existing
prior Liens to be released; (v) the terms, conditions and amount of all
Indebtedness of each Credit Party shall be acceptable to the Agent; (vi) the
Borrowers shall contemporaneously pay on the Closing Date all fees owed to the
Agent, the Canadian Collateral Agent and the Lenders by the Borrowers under this
Agreement or under any commitment letters or fee letters entered into between
the Borrowers or any of its Affiliates and JPMorgan or any of its Affiliates,
including without limitation, reasonable legal fees and expenses described in
Section 10.9 or otherwise for which invoices have been presented; and (vii) all
other legal matters incident to the transactions herein contemplated shall be
reasonably satisfactory to counsel (including Canadian counsel) for the Agent
and the Canadian Collateral Agent and respective counsel for each of the
Lenders.

 

4.3           Post-Closing Deliveries.  Borrowers shall deliver or cause to be
delivered to the Agent each of the items set forth on Schedule 4.3, in each case
on or before the date specified in such Schedule for such item or prior to such
later date as the Agent may determine and agree to in writing in its sole
discretion.  Borrowers’ failure to deliver each such item on or before the

 

75

--------------------------------------------------------------------------------


 

date specified (as such date may be extended by the Agent in writing in its sole
discretion) shall constitute an immediate Event of Default.

 

5.             Representations and Warranties.

 

To induce the Agent, the Canadian Collateral Agent and the Lenders to enter into
this Agreement, the Credit Parties represent and warrant to the Agent, the
Canadian Collateral Agent and the Lenders, as of the date of this Agreement and
as of the date any Loan is made hereunder or any Letter of Credit is issued
hereunder, as follows:

 

5.1           Organization.  Each Credit Party and each of their then existing
Subsidiaries are duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation; has all power and
authority to own its respective Property and assets and to conduct its
respective businesses as presently conducted; and is duly qualified to do
business and in good standing in each and every state or provincial jurisdiction
where its respective business requires such qualification, except for those
jurisdictions in which the failure to qualify and/or be in good standing does
not cause a Material Adverse Effect to occur.

 

5.2           Financial Statements.

 

(a)           The Consolidated financial statements of the Credit Parties and
their Subsidiaries delivered to the Agent and the Lenders in connection with
this Agreement, including without limitation, the monthly unaudited financial
statements dated as of August 31, 2009, fairly present, in accordance with GAAP,
the Consolidated financial condition and the results of operations of the Credit
Parties and their Subsidiaries as of the dates and for the periods indicated,
subject to the qualifications with respect to the pro forma financial statements
of the Credit Parties and their Subsidiaries set forth therein.  No Material
Adverse Effect has occurred since December 31, 2008.

 

(b)           The Credit Parties have heretofore furnished to the Agent, for
each month from the projected Closing Date through December 31, 2010, and
thereafter for each calendar year through the term of this Agreement, projected
income statements, balance sheets and cash flows of the Credit Parties and their
Subsidiaries, on a Consolidated basis, together with one or more schedules
demonstrating prospective compliance with all financial covenants contained in
this Agreement, such projections disclosing all material assumptions made by the
Credit Parties in formulating such projections.  The projections are based upon
estimates and assumptions which the Credit Parties believe are reasonable in
light of the conditions which existed as of the time the projections were made,
have been prepared on the basis of the material assumptions stated therein and
reflect as of the date of this Agreement and the Closing Date an estimate
believed reasonable by the Credit Parties as to the results of operations and
other information projected therein.

 

5.3           Enforceable Obligations; Authorization.  The Loan Documents are
legal, valid and binding obligations of the Credit Parties to the extent they
are party thereto, enforceable in accordance with their respective terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors rights generally and by general equitable
principles including remedies of specific performance and injunction.  The

 

76

--------------------------------------------------------------------------------


 

execution, delivery and performance of the Loan Documents have all been duly
authorized by all necessary corporate, and if necessary shareholder or member,
action; are within the power and authority of the applicable Credit Parties; do
not and will not contravene or violate any material Legal Requirement or the
Organizational Documents of any Credit Party; do not and will not result in the
breach of, or constitute a default under, any material agreement or instrument
by which any Credit Party or any material portion of its Property is bound or
affected; and do not and will not result in the creation of any Lien upon any
Property of any Credit Party except as expressly contemplated herein or therein,
and do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or non-renewal of any permit, license,
authorization or approval applicable to the operations or any of the Property of
any Credit Party that could reasonably be expected to have a Material Adverse
Effect.  Except as otherwise set forth on Schedule 5.3, all necessary consents
and approvals of any Governmental Authority and all other requisite material
permits, registrations and consents have been obtained for the delivery and
performance of the Loan Documents.

 

5.4           Other Debt.  Neither any Credit Party nor any Offshore Entity is
in default in the payment of any other Indebtedness or under any agreement,
mortgage, deed of trust, security agreement or lease to which it is a party, the
result of which has, or could reasonably be expected to have, a Material Adverse
Effect.

 

5.5           Litigation.  Except as set forth on Schedule 5.5 attached hereto,
there is no litigation, administrative proceeding or investigation pending or,
to the knowledge of any Credit Party, threatened against, nor any outstanding
judgment, order or decree affecting, any Credit Party or any Offshore Entity
before or by any Governmental Authority or arbitral body which individually or
in the aggregate have, or could reasonably be expected to have, a Material
Adverse Effect.  No Credit Party is knowingly in material default with respect
to any material judgment, writ, rule, regulation, order or decree of any
Governmental Authority binding on it or its Property.  No Offshore Entity is
knowingly in material violation with respect to any material judgment, writ,
rule, regulation, order or decree of any Governmental Authority binding on it or
its Property, which violation individually or in the aggregate with all other
such violations have, or could reasonably be expected to have, a Material
Adverse Effect.

 

5.6           Taxes.  Each Credit Party and each Offshore Entity has filed all
federal, provincial, state, local or foreign income, franchise and other
material tax returns required to have been filed and paid all taxes shown
thereon to be due, except those for which extensions have been obtained and
except for those which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained in
accordance with GAAP.  No federal income tax returns of any Credit Party or
Offshore Entity have been audited by the Internal Revenue Service, the Canada
Revenue Agency, the Netherlands national tax authority (Belastingdienst) or the
German national tax authority (Bundesfinanzhof), the determination under which
could reasonably be expected to have a Material Adverse Effect.  No Credit Party
or Offshore Entity, as of the Closing Date, requested or been granted any
extension of time to file any federal tax return.  No Credit Party or Offshore
Entity has, as of the Closing Date, requested or been granted any extension of
time to file any state, provincial, local or foreign tax return, other than
extensions with respect to tax liabilities where such Credit Party’s or Offshore
Entity’s failure to pay such tax liabilities would not have a Material Adverse
Effect.  Except for any tax sharing agreement entered into and delivered to the
Agent pursuant to the

 

77

--------------------------------------------------------------------------------


 

terms hereof, no Credit Party or Offshore Entity is a party to, or has any
material obligation under, any tax sharing arrangement with any Person.  Each
Guarantor is, and has been at all times since its creation or organization,
classified as a disregarded entity for United States federal tax purposes.

 

5.7           No Material Misstatements; Full Disclosure.  No report, financial
statement, exhibit, schedule or other written information prepared and furnished
by or on behalf of any Credit Party to the Agent, the Canadian Collateral Agent
or any Lender in connection with this Agreement or any other Loan Documents
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  As of the Closing Date, each Credit
Party has disclosed to the Agent all agreements, instruments and corporate or
other restrictions to which it is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  There is no contingent liability or fact that
could reasonably be expected to have a Material Adverse Effect which has not
been specifically set forth in the Parent’s public filings with the Securities
and Exchange Commission filed on or prior to the Closing Date, or in a schedule
hereto.

 

5.8           Subsidiaries and Offshore Entities.  As of the Closing Date, no
Credit Party has any Subsidiaries or any other majority, or material minority
ownership interests in any other Person other than as listed on Schedule 5.8
attached hereto.  Except as expressly indicated on Schedule 5.8 attached hereto,
as of the Closing Date, each of the Subsidiaries and Offshore Entities listed on
Schedule 5.8 is wholly-owned by the Credit Party or other Person indicated on
such schedule.  As of the Closing Date, respectively, of Schedule 5.8 set forth
(a) the jurisdiction of incorporation or organization of each Subsidiary of any
Credit Party and each Offshore Entity, and (b) the percentage of each Credit
Party’s, any of its Subsidiaries’ or such other Person’s (as indicated thereon)
ownership of the Stock of each Subsidiary of any Credit Party and each Offshore
Entity.

 

5.9           Representations by Others.  All representations and warranties
made by or on behalf of any Credit Party or any of its Subsidiaries in any Loan
Document shall constitute representations and warranties of each Credit Party
hereunder.

 

5.10         Permits, Licenses, Etc.  (a) Neenah Paper Company of Canada owns,
possesses or has the benefit of all licenses and permits from Governmental
Authorities required in order to conduct its business or operations in Canada,
the failure of which to have would have a material adverse effect on its ability
to conduct such business or operations in Canada (each, a “Canadian License” and
collectively, the “Canadian Licenses”), and (b) each Credit Party owns,
possesses or has the benefit of all other material permits, licenses (including
Intellectual Property licenses) and Intellectual Property rights which are
required (i) to conduct its respective business or (ii) for the operation and
use of each Real Property Asset owned in fee and each Material Leasehold
Property; provided, that if Neenah Paper Company of Canada is not operating or
has disposed of (in accordance with the terms of this Agreement) the Property
with respect to which a Canadian License was obtained, it shall not be required
to own, possess or have the benefit of such Canadian License, nor shall it be
required to own, possess or have the benefit of any other permits, licenses and
Intellectual Property rights which would otherwise be required to own or operate
such facility or other Property; provided, further that the Credit Parties shall
be required

 

78

--------------------------------------------------------------------------------


 

to comply in all material respects with all Legal Requirements (including,
without limitation, Environmental Laws) related to the continued ownership (but
not the operation) of any Property located in Canada so long as such Property is
owned by a Credit Party.  Except as set forth in Schedule 5.10, there are no
material permits and licenses or agreements held by or issued to any Credit
Party pertaining to or in connection with any part of the business or operations
in Canada of such Credit Party; provided that such schedule may be updated by
the Credit Parties from time to time to reflect the changes not otherwise
prohibited by the Loan Documents, so long as any permit, license or agreement
added thereto is subject to the Lien of the Agent (or the Canadian Collateral
Agent, as applicable), if such Lien can be obtained using commercially
reasonable efforts, pursuant to the Loan Documents.

 

5.11         ERISA.  No Reportable Event has occurred with respect to any Plan
which could reasonably be expected to result in any material liability.  Each
Plan complies in all material respects with all applicable provisions of ERISA,
and each Credit Party or each ERISA Affiliate have filed all reports required by
ERISA and the Code to be filed with respect to each Plan.  The Credit Parties do
not have any knowledge of any event which could reasonably be expected to result
in a liability of any Credit Party or any ERISA Affiliate to the PBGC other than
for applicable premiums.  No failure to meet the minimum funding standard (as
described in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, exists with respect to any Plan.  No event has occurred and no condition
exists that could reasonably be expected to constitute grounds for a Plan to be
terminated under circumstances which would cause the Lien provided under
Section 4068 of ERISA to attach to any Property of any Credit Party or any ERISA
Affiliate.  No event has occurred and no condition exists that could reasonably
be expected to cause the Lien provided under Section 303 of ERISA or Section 430
of the Code to attach to any Property of any Credit Party or any ERISA
Affiliate.

 

5.12         Title to Properties; Possession Under Leases.

 

(a)           The Credit Parties have good and insurable (or, with respect to
Real Property Assets owned in fee and located in Canada, marketable) title to
or, in the case of the Nova Scotia Woodlands Trust Lands (if any), beneficial
title to, or a valid leasehold interest in, all of their respective material
Property shown on the balance sheet referred to in Section 5.2(b) for the Credit
Parties and their Subsidiaries or, if applicable, the most recent Consolidated
balance sheet for the Credit Parties and their Subsidiaries provided under the
terms of Section 6.3(a), 6.3(b) or 6.3(c) and all material Property acquired
since the date of such respective balance sheets, except for such Property as is
no longer used or useful in the conduct of their respective businesses or as
have been disposed of in the ordinary course of business or otherwise in
accordance with this Agreement, and except for minor defects in title that do
not interfere with the ability of any Credit Party or any of their Subsidiaries
to conduct their respective businesses as now conducted.  All such assets and
Property are free and clear of all Liens other than those permitted by
Section 7.2 hereof.

 

(b)           The Credit Parties (and to the knowledge of the Credit Parties,
each of the Credit Parties’ predecessors in interest under said leases) have
complied in all material respects with all obligations under all Material Leases
to which any of them is a party and under which any of them is in occupancy,
except where non-compliance does not affect such Credit Party’s use or occupancy
thereof, as applicable, and all Material Leases are in full force and effect,
and

 

79

--------------------------------------------------------------------------------


 

each of the Credit Parties, as applicable, enjoy peaceful and undisturbed
possession under all such Material Leases.  Schedule 5.12(b) attached hereto
sets forth each lease in existence as of the date of this Agreement and the
Closing Date of real Property of any Credit Party, and upon the request of the
Agent, the Credit Parties will provide the Agent with complete and correct
copies of all of such leases of real Property then in effect.  As of the date of
this Agreement and the Closing Date, there are no Material Leasehold Properties
other than those in clause (a) of the definition thereof.

 

5.13         Assumed Names.  As of the date of this Agreement and the Closing
Date, no Credit Party is currently conducting its business under any assumed
name or names, except as set forth on Schedule 5.13 attached hereto.

 

5.14         Investment Company Act.  No Credit Party, nor any of its
Subsidiaries, is an investment company within the meaning of the Investment
Company Act of 1940, as amended, or, directly or indirectly, controlled by or
acting on behalf of any Person which is an investment company, within the
meaning of said Act.

 

5.15         Public Utility Holding Company Act.  No Credit Party, nor any of
its Subsidiaries, is a “public utility company,” or an “affiliate” or a
“subsidiary company” of a “public utility company,” or a “holding company,” as
such terms are defined in the Public Utility Holding Company Act of 2005, as
amended (“PUHCA”).  No Credit Party, nor any of its Subsidiaries, is an
“affiliate” or a “subsidiary company” of an unregistered, non-exempt “holding
company” as such terms are defined in PUHCA.

 

5.16         Agreements.  Schedule 5.16 attached hereto is a complete and
correct list, as of the date of this Agreement and the Closing Date, of
(a) other than the Loan Documents, all credit agreements or indentures for
borrowed money and capitalized leases to which any Credit Party is a party and
all Property of the Credit Parties subject to any Lien securing such
Indebtedness or capitalized lease obligation, (b) each letter of credit and
guaranty to which any Credit Party is a party, (c) all other material
instruments in effect as of the date of this Agreement providing for,
evidencing, securing or otherwise relating to any Indebtedness for borrowed
money of any Credit Party (other than the Indebtedness hereunder), and (d) all
obligations of any Credit Party to issuers of appeal bonds issued for account of
any Credit Party, in each case other than the Loan Documents.  The Borrowers
shall, upon, request by the Agent, deliver to the Agent and the Lenders a
complete and correct copy of all such credit agreements, indentures, capitalized
leases, letters of credit, guarantees and other instruments described in
Schedule 5.16 or arising after the date of this Agreement, including any
modifications or supplements thereto, as in effect on the date of this
Agreement.

 

5.17         Environmental Matters.

 

(a)           No material aspect of the business of any Credit Party or any of
their Subsidiaries requires any Environmental Permit which has not been obtained
and which is not now in full force and effect.

 

(b)           Except as described in Schedule 5.17(b), each Credit Party and
each of their Subsidiaries is in material compliance with all limitations,
restrictions, conditions,

 

80

--------------------------------------------------------------------------------


 

standards, prohibitions, requirements, obligations, schedules and timetables
contained in any applicable Requirement of Environmental Law or Environmental
Permit reasonably necessary to the conduct of any material aspect of the
business of any Credit Party or any of their Subsidiaries.

 

(c)           Each Credit Party and each of their Subsidiaries (i) has obtained
and maintained in effect all Environmental Permits, (ii) along with their
respective Properties (whether leased or owned) has been and is in material
compliance with all applicable Requirements of Environmental Law and
Environmental Permits except as described in Schedule 5.17(c)(ii), (iii) along
with their respective Properties (whether leased or owned) is not subject to any
material (A) Environmental Claims or (B) Environmental Liabilities, in either
case direct or contingent arising from or based upon any act, omission, event,
condition or circumstance occurring or existing on or prior to the date of this
Agreement, except as set forth in any of the environmental assessments or
studies described on Schedule 5.17(c)(iii), or as disclosed on
Schedule 5.17(c)(iii), and (iv) except as described in Schedule 5.17(c)(iv), has
not received individually or collectively any written notice from any
Governmental Authority of any material violation or alleged material violation
of any Requirements of Environmental Law or Environmental Permit or any written
notice of any material Environmental Claim in connection with their respective
Properties.

 

(d)           Except as described in Schedule 5.17(d), no Credit Party nor any
of their Subsidiaries has actual knowledge of any material violation of any
applicable Requirements of Environmental Law and Environmental Permits by, or of
any material Environmental Claims or Environmental Liabilities arising against,
any of the prior owners or operators and predecessors in interest with respect
to any of the Credit Parties’ or any of their Subsidiaries’ respective Property.

 

(e)           Except as described in Schedule 5.17(e), no Credit Party nor any
of their Subsidiaries has any actual knowledge of the presence or release of any
Hazardous Substance at any of their respective Properties in quantities or under
circumstances that under applicable Requirements of Environmental Law could
require remedial action having a Material Adverse Effect.

 

(f)            Except as described in Schedule 5.17(f), no Credit Party nor any
of their Subsidiaries has any actual knowledge of any facts or circumstances,
including proposed or anticipated changes in applicable Requirements of
Environmental Law that would materially increase the cost of maintaining
compliance or otherwise result in a Material Adverse Effect.

 

(g)           The matters disclosed in Schedule 5.17 (other than those described
in Schedule 5.17(f)) could not reasonably be expected to result in a Material
Adverse Effect.

 

5.18         No Change in Credit Criteria or Collection Policies.  There has
been no material adverse change in credit criteria or collection policies
concerning Receivables of any Credit Party since July 31, 2004, which has had or
which is likely to have a Material Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

5.19         Solvency.

 

(a)           The value of the assets of each Credit Party (including
contribution rights from other Credit Parties), based on a fair valuation
thereof, is not less than the amount that will be required to be paid on or in
respect of the probable liability on the existing debts and other liabilities
(including contingent liabilities) of such Credit Party, as they are expected to
become absolute and mature.  The value of the assets of each of the Subsidiaries
of the Credit Parties (including contribution rights from other Credit Parties),
based on a fair valuation thereof, is not less than the amount that will be
required to be paid on or in respect of the probable liability on the existing
debts and other liabilities (including contingent liabilities) of each such
Subsidiary, as they are expected to become absolute and mature.

 

(b)           The assets of each Credit Party do not constitute unreasonably
small capital for such Credit Party to carry out its business as now conducted
and as proposed to be conducted including the capital needs of such Credit
Party, taking into account (i) the nature of the business conducted by such
Credit Party, (ii) the particular capital requirements of the business conducted
by such Credit Party, (iii) the anticipated nature of the business to be
conducted by such Credit Party in the future, and (iv) the projected capital
requirements and capital availability of such current and anticipated business. 
The assets of each of the Subsidiaries of each Credit Party do not constitute
unreasonably small capital for such Subsidiary to carry out its business as now
conducted and as proposed to be conducted, including the capital needs of each
such Subsidiary, taking into account (A) the nature of the business conducted by
such Subsidiary, (B) the particular capital requirements of the business
conducted by such Subsidiary, (C) the anticipated nature of the business to be
conducted by such Subsidiary in the future, and (D) the projected capital
requirements and capital availability of such current and anticipated business.

 

(c)           No Credit Party, nor any of their Subsidiaries, intends to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be received by each such Credit Party and
Subsidiary and the timing and amounts to be payable on or in respect of debt of
each such Credit Party and Subsidiary, as applicable).  The cash flow of each
such Credit Party and Subsidiary, after taking into account all anticipated uses
of the cash of each such Credit Party and Subsidiary, should at all times be
sufficient to pay all such amounts on or in respect of debt of each such Credit
Party and Subsidiary when such amounts are anticipated to be required to be
paid.

 

(d)           The Credit Parties do not believe that final judgments against any
of them or any of their Subsidiaries in actions for money damages presently
pending, if any, will be rendered at a time when, or in an amount such that, the
applicable Credit Party or Subsidiary will be unable to satisfy any such
judgments promptly in accordance with their terms (taking into account the
maximum reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered).  The cash flow of
each such Credit Party and Subsidiary, as applicable, after taking into account
all other anticipated uses of the cash of each such Credit Party and Subsidiary,
as applicable (including the payments on or in respect of debt referred to in
subparagraph (c) of this Section 5.19), should at all times be sufficient to pay
all such judgments promptly in accordance with their terms (taking into account
the maximum reasonable amount of such judgments in any such actions and the
earliest reasonable time at which such judgments might be rendered).

 

82

--------------------------------------------------------------------------------


 

5.20         Status of Receivables and Other Collateral.  Each Credit Party
represents and warrants that (a) each Credit Party is and shall be the sole
owner, free and clear of all Liens except in favor of the Agent (or the Canadian
Collateral Agent, as applicable) or otherwise permitted under Section 7.2
hereunder, of and fully authorized to sell, transfer, pledge and/or grant a
security interest in all of the Collateral (other than Excluded Collateral, as
defined in the applicable Security Documents) owned by such Credit Party, and
(b) each Receivable reported by the Credit Parties as an Eligible Receivable
meets the requirements of the definition of Eligible Receivable, each item of
Inventory reported by the Credit Parties as Eligible Inventory meets the
requirements of the definition of Eligible Inventory, each item of Eligible
Equipment reported by the Credit Parties as Eligible Equipment meets the
requirements of the definition of Eligible Equipment, each Real Property Asset
reported by the Credit Parties as Eligible Real Estate meets the requirements of
the definition of Eligible Real Estate.

 

5.21         Transactions with Related Parties.  Any and all transactions,
contracts, licenses, or other agreements existing on the date of this Agreement
and the Closing Date which have been entered into by and among any Credit Party
and any Affiliate, officer, or director of any Credit Party (other than
Permitted Affiliate Transactions), have been entered into and made upon terms
and conditions not less favorable to the applicable Credit Parties than those
terms which could have been obtained from wholly independent and unrelated
sources.

 

5.22         Intellectual Property.  Schedule 5.22 hereto sets forth a true,
accurate and complete listing, as of the date of this Agreement, of all Patents,
Trademarks and Copyrights that are the subject of registrations or applications
in any state, federal, or foreign Intellectual Property registry or any domain
name registry and all Intellectual Property licenses thereof, of the Credit
Parties as of the date of this Agreement and the Closing Date, showing as of the
date of this Agreement and the Closing Date the owner, the jurisdiction of
registry, the registration or application number, and the date of registry
thereof.  The Credit Parties are the sole and exclusive owners of (and the
current record owners of) all the registrations and applications listed on
Schedule 5.22.  Except as set forth on Schedule 5.22, the conduct of the
respective businesses (including the products and services) of the Credit
Parties as currently conducted does not, in any material respect, infringe,
misappropriate, or otherwise violate any person’s Intellectual Property rights,
and there has been no such claim asserted or threatened in the past three
(3) years against any of the Credit Parties.  To the knowledge of the Credit
Parties, no Person is infringing, misappropriating, or otherwise violating any
Intellectual Property owned, used, or held for use by the Credit Parties in the
conduct of their respective businesses, and no such claims have been asserted or
threatened against any Person by the Credit Parties in the past three
(3) years.  Except as created or permitted under the Loan Documents, no Lien
exists with respect to the interest of any Credit Party in any such Intellectual
Property or licenses to Intellectual Property, and no Credit Party has
transferred or subordinated any interest it may have in such Intellectual
Property or licenses to Intellectual Property.  The Credit Parties shall, from
time to time as necessary to keep such schedule updated in all material respects
(but no more often than quarterly, except in the event that the Credit Parties
acquire material Intellectual Property through the acquisition of, or merger or
consolidation with, any Person, or acquisition of material assets of any
Person), deliver to the Agent an updated Schedule 5.22 to this Agreement,
together with a certificate of an authorized officer of the Borrowers’ Agent
certifying that the information set forth on such schedule is true, correct and
complete as of such date.  The execution and delivery of this Agreement and the
other Loan Documents, and the

 

83

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby and thereby, will not
result in the loss or impairment of or payment of any additional amounts with
respect to, nor require the consent of any other person in respect of, the
Credit Parties’ rights to own, use, or hold for use any of the Intellectual
Property as owned, used, or held for use in the conduct of the business as
currently conducted.

 

5.23         [RESERVED]

 

5.24         Canadian Pension and Benefit Plan Matters.  No Credit Party (a) has
a Canadian Pension Plan or Canadian Benefit Plan or (b) any material obligations
or liabilities under a Canadian Pension Plan or Canadian Benefit Plan.

 

5.25         Related Businesses.  As of the date of this Agreement and the
Closing Date, the Credit Parties are engaged in the businesses of producing and
selling paper products.  These operations require financing on a basis such that
the credit supplied can be made available from time to time to Borrowers, as
required for the continued successful operation of Borrowers and the other
Credit Parties taken as a whole.  Borrowers have requested the Lenders to make
credit available hereunder for the purposes set forth in Section 6.9 and
generally for the purposes of financing the operations of Borrowers and the
other Credit Parties.  Each Borrower and each other Credit Party expects to
derive benefit (and the board of directors of each Borrower and other Credit
Party has determined that such Borrower or other Credit Party may reasonably be
expected to derive benefit), directly or indirectly, from a portion of the
credit extended by Lenders hereunder, both in its separate capacity and as a
member of the group of companies, since the successful operation and condition
of each Borrower and each other Credit Party is dependent on the continued
successful performance of the functions of the group as a whole.  Each Credit
Party acknowledges that, but for the agreement of each of the other Credit
Parties to execute and deliver this Agreement, the Agent and the Lenders would
not have made available the credit facilities established hereby on the terms
set forth herein.

 

5.26         Material Leasehold Properties.  No Credit Party is in default in
any material respect under any lease with respect to any Material Leasehold
Property, and to the knowledge of any Credit Party, no other party thereto is in
default under any such lease.

 

5.27         Security Interests.  Each of the Security Documents creates in
favor of the Agent (or the Canadian Collateral Agent, as applicable), for the
benefit of the Agent (or the Canadian Collateral Agent, as applicable) and the
Lenders, a legal, valid and enforceable security interest in the Collateral
secured thereby.  Upon the filing of the Uniform Commercial Code financing
statements and the other personal property security financing statements
described in Schedule 5.27 and, to the extent governed by United States or
Canadian federal law, as applicable, upon the recording of a patent security
agreement in the form of Exhibit M hereto, a trademark security agreement in the
form of Exhibit N hereto and a copyright security agreement in the form of
Exhibit O hereto (the “Intellectual Property Security Agreements”), in the
United States Patent and Trademark Office, the United States Copyright Office
and the Canadian Intellectual Property Office, as applicable, such security
interests in and Liens on the Collateral granted thereby that may be perfected
by such aforementioned filings or recordings shall be perfected, first priority
security interests (subject, as to priority, only to Liens permitted under
Section 7.2 that, as a matter of law (including, without limitation, the
priority rules of the

 

84

--------------------------------------------------------------------------------


 

Uniform Commercial Code and the applicable personal property security
legislation), would be prior to the Liens of the Collateral Agent (or the
Canadian Collateral Agent, as applicable), and no further recordings or filings
are or will be required in connection with the creation, perfection or
enforcement of such security interests and Liens, other than (a) the filing of
continuation statements or financing change statements in accordance with
applicable law, (b) the recording of the Intellectual Property Security
Agreements in the United States Patent and Trademark Office, the United States
Copyright Office and the Canadian Intellectual Property Office, as applicable,
with respect to after-acquired U.S. Patent, Trademark and Copyright applications
and registrations and (c) the recordation of appropriate evidence of the
security interest in the appropriate foreign registry with respect to all
foreign Intellectual Property.

 

5.28         [RESERVED]

 

5.29         Deposit Accounts.  Each deposit account of the Credit Parties
(including each Collection Account) is listed on Schedule 5.29 attached hereto,
and each Collection Account is specified as such on such Schedule; provided that
such schedule may be updated by the Credit Parties from time to time when the
Credit Parties add or remove deposit accounts in accordance with this
Agreement.  Each deposit account of the Credit Parties (including each
Collection Account), including each deposit account listed on Schedule 5.29 or
established pursuant to Section 7.18, is a Controlled Account (except with
respect to the accounts referred to in Section 7.18(c) to the extent provided
therein).

 

6.             Affirmative Covenants.

 

Each Credit Party covenants and agrees with the Agent, the Canadian Collateral
Agent and the Lenders that prior to the termination of this Agreement, each
Credit Party will perform and observe each and all of the following covenants:

 

6.1           Businesses and Properties.  At all times:  (a) do or cause to be
done all things reasonably necessary to obtain, preserve, renew and keep in full
force and effect the rights, licenses, permits, franchises, and Intellectual
Property material to the conduct of its businesses; (b) maintain and operate
such businesses in the same general manner in which they are presently conducted
and operated, with such changes as such Credit Party deems prudent or as
otherwise permitted by this Agreement; (c) comply in all material respects with
all material Legal Requirements applicable to such businesses and the operation
thereof, whether now in effect or hereafter enacted (including without
limitation, all material Legal Requirements relating to public and employee
health and safety and all Environmental Laws); and (d) maintain, preserve and
protect all Property material to the conduct of such businesses and keep such
Property in good repair, working order and condition, and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto reasonably necessary in order that the
business carried on in connection therewith may be properly conducted at all
times.  Notwithstanding the foregoing provisions of this Section 6.1, the Credit
Parties shall not be required to comply with the requirements of clauses (a),
(b) or (d) of this Section 6.1 with respect to any Properties (whether or not
Mortgaged Properties) (i) at which operations shall have been permanently
discontinued and (ii) to the extent the Board of Directors of the Parent shall
have determined that the preservation and maintenance of such Properties and the
rights, licenses and permits related to such Properties, as applicable, are no

 

85

--------------------------------------------------------------------------------


 

longer desirable in the conduct of the business of the Credit Parties and their
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Lenders, or that the preservation or maintenance thereof
is not necessary in connection with any transaction permitted under the Loan
Documents. With respect to any Properties at which operations are permanently
discontinued, the Credit Parties will take customary and prudent steps to secure
such Properties from unauthorized Persons and to make or cause to be made
repairs and replacements necessary to prevent the development of hazardous
safety conditions at such Properties.

 

6.2           Taxes.  Pay and discharge promptly when due all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its Property before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise, which, if unpaid, might give rise to Liens upon such
Property or any part thereof (except as otherwise permitted by Section 7.2
hereof), unless being diligently contested in good faith by appropriate
proceedings and as to which adequate reserves in an amount not less than the
aggregate amount secured by such Liens have been established in accordance with
GAAP; provided, however, that such contested amounts giving rise to such Liens
shall be immediately paid upon commencement of any procedure or proceeding to
foreclose any of such Liens unless the same shall be validly stayed by a court
of competent jurisdiction or a surety bond, which is satisfactory in all
respects to the Agent (or the Canadian Collateral Agent, as applicable), is
delivered to the Agent (or the Canadian Collateral Agent, as applicable) for the
ratable benefit of the Lender Parties in an amount no less than such contested
amounts.  The Guarantors shall make or obtain records or documents that meet the
requirement of paragraphs 274(4)(a) to (c) of the ITA with respect to all such
transactions and arrangements.

 

6.3           Financial Statements and Information.  Furnish to the Agent each
of the following, which may be furnished via electronic means acceptable to the
Agent and, in the case of the materials described in clause (h)(ii) of this
Section, by first class U.S. mail:

 

(a)           as soon as available and in any event within ninety (90) days
after the end of each fiscal year of the Credit Parties, Annual Audited
Financial Statements of the Credit Parties and their Subsidiaries;

 

(b)           as soon as available and in any event within forty-five (45) days
after the end of each fiscal quarter (that is not also the end of a fiscal year)
of the Credit Parties, Quarterly Unaudited Financial Statements of the Credit
Parties and their Subsidiaries;

 

(c)           as soon as available and in any event within thirty (30) days
after the end of the month, Monthly Unaudited Financial Statements of the Credit
Parties and their Subsidiaries;

 

(d)           concurrently with the financial statements provided for in
Subsections 6.3(a), 6.3(b) and 6.3(c) hereof, (i) a Compliance Certificate,
signed by a Responsible Officer of the Borrowers’ Agent setting forth, among
other things, in the case of a Compliance Certificate delivered in connection
with Subsections 6.3(a) and 6.3(b), reasonably detailed calculations of the
Fixed Charge Coverage Ratio calculated as of the end of such fiscal year or
fiscal quarter, as applicable; provided, that if the Fixed Charge Coverage Ratio
is not

 

86

--------------------------------------------------------------------------------


 

being tested as of such fiscal quarter or fiscal year end date pursuant to
Section 7.12, such calculation of the Fixed Charge Coverage Ratio shall still be
delivered, but may be delivered in a separate certificate, which certificate
shall be delivered as soon as available and in any event within fifteen (15)
days after the delivery of the Compliance Certificate delivered pursuant to this
Subsection 6.3(d) for the end of such fiscal year or fiscal quarter end, and
provided, further, that, (A) in no event shall the delivery of a Fixed Change
Coverage Ratio calculation be deemed to imply that Section 7.12 is then being
tested, such testing to be determined strictly in accordance with the express
terms of Section 7.12, and (B) failure to provide a calculation of the Fixed
Charge Coverage Ratio at times and for periods when the Fixed Charge Coverage
Ratio is not being tested pursuant to Section 7.12 shall not, in and of itself,
constitute a Default or an Event of Default, and (ii) a written certificate in
Proper Form, identifying each Subsidiary which is otherwise required by the
provisions of Section 6.10 hereof to become a Guarantor at the request of the
Agent, but which has not yet done so as of the date of such certificate, and
providing an explanation of the reasons why each such Subsidiary is not a
Guarantor, signed by a Responsible Officer of the Borrowers’ Agent;

 

(e)           as soon as available and in any event within five (5) Business
Days after the date of issuance thereof (if any such management letter is ever
issued), any management letter prepared by the independent public accountants
who reported on the financial statements provided for in
Subsection 6.3(a) above, with respect to the internal audit and financial
controls of the Credit Parties and their Subsidiaries;

 

(f)            from any date when Availability is less than $25,000,000 (and
until such time thereafter when Availability has exceeded $35,000,000 for sixty
(60) consecutive days) or upon the occurrence and during the continuation of a
Default or Event of Default, within two (2) Business Days after the end of each
week, a Receivables report in the form of Exhibit H setting forth the sales,
collections and total customer debits and credits for the Credit Parties, on a
Consolidated basis, for such week, certified by a Responsible Officer of the
Borrowers’ Agent; provided, however, from any date when Availability is less
than $25,000,000 (and until such time when Availability has exceeded $35,000,000
for sixty (60) consecutive days) or upon the occurrence and during the
continuation of a Default or Event of Default, Agent may, in its discretion,
require such reports on a basis more frequently than weekly;

 

(g)           from any date when Availability is less than $25,000,000 (and
until such time thereafter when Availability has exceeded $35,000,000 for sixty
(60) consecutive days) or upon the occurrence and during the continuation of a
Default or Event of Default, within two (2) Business Days after the end of each
week, an Inventory designation report in the form of Exhibit I, certified by a
Responsible Officer of the Borrowers’ Agent; provided, however, from any date
when Availability is less than $25,000,000 (and until such time when
Availability has exceeded $35,000,000 for sixty (60) consecutive days) or upon
the occurrence and during the continuation of a Default or Event of Default,
Agent may, in its discretion, require such reports on a basis more frequently
than weekly;

 

(h)           as soon as available, and in any event postmarked (in the case of
(ii) below) within fifteen (15) days after the end of each calendar month,
(i) Receivable agings and reconciliations, accounts payable agings and
reconciliations, lockbox statements and all other schedules, computations and
other information, all in reasonable detail, as may be reasonably

 

87

--------------------------------------------------------------------------------


 

required or requested by the Agent with regard to the Credit Parties and their
Subsidiaries, all certified by a Responsible Officer of the Borrowers’ Agent,
and (ii) copies of all monthly accounts statements for each deposit account
covered by a Tri-Party Agreement;

 

(i)            as soon as available and in any event within fifteen (15)
Business Days after the end of each calendar month, (A) a certificate setting
forth the calculation of the Indenture Cap as of the end of such calendar month
(in form and substance reasonably acceptable to the Agent), and (B) a Borrowing
Base Compliance Certificate;

 

(j)            as soon as available and in any event within thirty (30) days
prior to the commencement of each fiscal year of the Credit Parties,
management-prepared Consolidated and consolidating financial projections of the
Credit Parties and their Subsidiaries for the immediately following three
(3) fiscal years (setting forth such projections on both an annual basis and on
a monthly basis for the upcoming fiscal year and on an annual basis only for the
two (2) fiscal years thereafter), such projections to be prepared and submitted
in such format and detail as reasonably requested by the Agent; and

 

(k)           such other information relating to the financial condition,
operations and business affairs of the Credit Parties or any of their
Subsidiaries as from time to time may be reasonably requested by the Agent.

 

Notwithstanding the delineation of specified time periods above in this
Section 6.3 for the applicable information, the Agent reserves the right to
require the applicable information be furnished to the Agent, the Canadian
Collateral Agent and the Lenders on a more frequent basis, as determined by the
Agent in its discretion.  All collateral reports of each Credit Party, including
each Guarantor, shall be prepared in a manner compatible with the Borrowers’
reporting procedures.

 

6.4           Inspections; Field Examinations; Inventory Appraisals and Physical
Counts.

 

(a)           Upon reasonable notice (which may be telephonic notice), at all
reasonable times during (so long as no Default or Event of Default has occurred
and is continuing) regular business hours and as often as the Agent (or the
Canadian Collateral Agent, as applicable) may reasonably request, permit any
authorized representative designated by the Agent (or the Canadian Collateral
Agent, as applicable), including, without limitation any consultant engaged by
the Agent (or the Canadian Collateral Agent, as applicable), together with any
authorized representatives of any Lender desiring to accompany the Agent (or the
Canadian Collateral Agent, as applicable), to visit and inspect the Properties
and records of the Credit Parties and their Subsidiaries and to make copies of,
and extracts from, such records and permit any authorized representative
designated by the Agent (or the Canadian Collateral Agent, as applicable)
(together with any accompanying representatives of any Lender) to discuss the
affairs, finances and condition of the Credit Parties and their Subsidiaries
with the appropriate Financial Officer and such other officers as the Credit
Parties shall deem appropriate and the Credit Parties’ independent public
accountants, as applicable.

 

(b)           The Agent (or the Canadian Collateral Agent, as applicable) and
any consultant of the Agent (or the Canadian Collateral Agent, as applicable)
shall each have the

 

88

--------------------------------------------------------------------------------


 

right to examine (and any authorized representatives of any Lender shall have
the right to accompany the Agent (or the Canadian Collateral Agent, as
applicable) during any such examination), as often as the Agent (or the Canadian
Collateral Agent, as applicable) may request, the existence and condition of the
Receivables, books and records of the Credit Parties and to review their
compliance with the terms and conditions of this Agreement and the other Loan
Documents, subject to governmental confidentiality requirements.  The Agent (or
the Canadian Collateral Agent, as applicable) shall also have the right to
verify with any and all customers of the Credit Parties the existence and
condition of the Receivables, as often as the Agent (or the Canadian Collateral
Agent, as applicable) may require, without prior notice to or consent of any
Credit Party.  Without in any way limiting the foregoing, the Agent (or the
Canadian Collateral Agent, as applicable) shall have the right to (i) conduct
field examinations of the Credit Parties’ operations at the Borrowers’ expense
as often as the Agent (or the Canadian Collateral Agent, as applicable) may
request and (ii) to order and obtain an appraisal of the Inventory, Equipment
and Real Property Assets of the Credit Parties by an appraisal firm satisfactory
to the Agent (or the Canadian Collateral Agent, as applicable) as often as the
Agent (or the Canadian Collateral Agent, as applicable) may request (subject to
the proviso at the end of this clause (b)).  Without in any way limiting the
foregoing, the Credit Parties agree to cooperate and to cause their Subsidiaries
to cooperate in all respects with the Agent (or the Canadian Collateral Agent,
as applicable) and its representatives and consultants in connection with any
and all inspections, examinations and other actions taken by the Agent or any of
its representatives or consultants pursuant to this Section 6.4.  The Credit
Parties hereby agree to promptly pay, upon demand by the Agent (or the Canadian
Collateral Agent, as applicable, or the applicable Lender, if appropriate), any
and all reasonable fees and expenses incurred by the Agent (or the Canadian
Collateral Agent, as applicable) or, during the continuance of any Default or
Event of Default, any Lender, in connection with any inspection, examination or
review permitted by the terms of this Section 6.4 (including without limitation
the fees of third party appraisers, accountants, attorneys and consultants);
provided, however, that so long as no Default or Event of Default is continuing,
the Borrowers shall only be obligated to pay for (x) two (2) field examinations
per each twelve (12)-month period following the Closing Date, (y) two
(2) appraisals of Inventory during each twelve (12)-month period after the
Closing Date, and (z) at Agent’s discretion, up to one (1) appraisal of
Equipment and Real Property Assets during each twelve (12)-month period after
the Closing Date (other than the initial field examinations and appraisals for
any Receivables, Inventory, Equipment and/or Real Property Assets acquired
through an acquisition or other Investment permitted under the terms of this
Agreement, it being agreed that the Borrowers shall be obligated to pay for each
such initial field examination and/or appraisal, as applicable, conducted with
respect to each such acquisition or Investment).  For avoidance of doubt, the
Property inspection rights granted to the Agent and the Lenders in this
Section 6.4, do not include the Property of the Offshore Entities.

 

(c)           At the Agent’s (or the Canadian Collateral Agent’s, as applicable)
request, not more frequently than once during any consecutive twelve month
period if no Default or Event of Default then exists at the time of such request
by the Agent (or the Canadian Collateral Agent, as applicable), and as
frequently as requested by the Agent (or the Canadian Collateral Agent, as
applicable) after the occurrence of any Default or Event of Default which has
not been cured or waived in writing by the Agent and the Required Lenders, the
Credit Parties shall conduct, at their own expense, a physical count of their
Inventory and promptly supply the Agent (or the Canadian Collateral Agent, as
applicable) with a copy of such counts accompanied by a

 

89

--------------------------------------------------------------------------------


 

report of the value (based on the lower of cost or market value) of such
Inventory.  Additionally, the Credit Parties shall promptly provide the Agent
(or the Canadian Collateral Agent, as applicable) with copies of any other
physical counts of the Credit Parties’ Inventory which are conducted by the
Credit Parties after the Closing Date.

 

6.5           Further Assurances.  Upon request by the Agent (or the Canadian
Collateral Agent, as applicable), promptly execute and deliver any and all other
and further agreements and instruments and take such further action as may be
reasonably requested by the Agent (or the Canadian Collateral Agent, as
applicable) to (a) cure any defect in the execution and delivery of any Loan
Document or more fully to describe particular aspects of the Credit Parties’ or
any of their Subsidiaries’ agreements set forth in the Loan Documents or so
intended to be, (b) to carry out the provisions and purposes of this Agreement
and the other Loan Documents, and (c) grant, preserve, protect and perfect the
first priority Liens created or intended to be created by the Security Documents
in the Collateral.  Upon written request of the Agent, promptly cause a first
priority perfected security interest or pledge to be granted to the Canadian
Collateral Agent, for the ratable benefit of the Lender Parties, in all of the
Stock of Neenah Paper Company of Canada, together with such related
certificates, legal opinions and documents as the Agent may reasonably require,
each in Proper Form.  Upon written request by the Agent, promptly furnish the
Agent with a then current listing of all assumed names that any Credit Party is
then utilizing in conducting their respective businesses.  Promptly furnish the
Agent with notice of any transfer of Intellectual Property to another Credit
Party and promptly execute and deliver any and all other and further agreements
and instruments as may be reasonably requested by the Agent in connection
therewith.

 

6.6           Books and Records.  Maintain financial records and books in
accordance with accepted financial practice and GAAP.

 

6.7           Insurance.

 

(a)           Maintain the insurance required by this Section 6.7 at all times
by financially sound and reputable insurers (or, to the extent consistent with
prudent business practice, a program of self-insurance approved by the Agent,
such approval not to be unreasonably withheld).

 

(b)           Maintain insurance, to such extent, on such of its Properties and
against such liabilities, casualties, risks and contingencies, including fire
and other risks insured against by extended coverage, employee liability and
business interruption, at least as is customary with companies similarly
situated and in the same or similar businesses, and subject to deductibles that
are no greater than are customary with such companies, provided, however, that
such insurance shall insure the Property of the Credit Parties and each of their
Subsidiaries against all risk of physical damage, including without limitation,
loss by fire, explosion, theft, fraud and such other casualties as may be
reasonably satisfactory to the Agent, but in no event at any time in an amount
less than the replacement value of the Collateral; provided, further, that from
and after the permanent cessation of operations at any of their facilities
(whether or not they are Mortgaged Properties) in accordance with Section 6.1,
the Credit Parties will not be required to maintain property insurance with
respect to the fixed assets comprising such facility unless such facilities are
located on Eligible Real Property used in the computation of the Borrowing Base
or

 

90

--------------------------------------------------------------------------------


 

such insurance is required by law, as determined by the Agent (the Credit
Parties agreeing to provide not less than five (5) Business Days’ advance notice
to Administrative Agent prior to the effective date of any cancellation or
non-renewal of such insurance).

 

(c)           Maintain in full force and effect worker’s compensation coverage
and public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with its operations
and with the use of any Properties owned, occupied or controlled by any Credit
Party or any of their Subsidiaries, in such amounts as the Agent shall
reasonably deem necessary.

 

(d)           Maintain such other insurance as may be required by applicable law
and furnish to the Agent, upon written request, full information as to the
insurance carried.

 

(e)           All insurance covering Property subject to a Lien in favor of the
Agent (or the Canadian Collateral Agent, as applicable) for the benefit of the
Lenders granted pursuant to the Security Documents shall provide that, in the
case of each separate loss, the full amount of insurance proceeds shall be
payable to the Agent (or the Canadian Collateral Agent, as applicable), and all
liability insurance maintained by the Credit Parties shall name the Agent and
the Canadian Collateral Agent as additional insured.  All such property and
liability insurance shall further provide for at least thirty (30) days’ (ten
(10) days’ with respect to cancellation for non-payment of premium or at the
request of the insured) prior written notice to the Agent (and/or the Canadian
Collateral Agent, as applicable) of the cancellation or substantial modification
thereof.  If any Credit Party fails to maintain such insurance, the Agent (or
the Canadian Collateral Agent, as applicable) may arrange for such insurance,
but at the Borrowers’ expense and without any responsibility on the Agent’s (or
the Canadian Collateral Agent’s) part for obtaining the insurance, the solvency
of the insurance companies, the adequacy of the coverage, or the collection of
claims.  Upon the occurrence and during the continuance of an Event of Default,
the Agent (or the Canadian Collateral Agent, as applicable) shall have the sole
right, in the name of the Lenders, any Credit Party and its Subsidiaries, to
file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.  The Credit Parties
shall deliver certificates evidencing renewal of the insurance required
hereunder and evidence that the premiums have been paid before termination of
any insurance policies required hereunder.  Upon request, Debtors shall deliver
certificates evidencing the insurance required hereunder and copies of the
underlying policies as they are available.

 

6.8           ERISA.  At all times:  (a) make contributions to each Plan in a
timely manner and in an amount sufficient to comply with the minimum funding
standards requirements of ERISA; (b) immediately upon acquiring knowledge of
(i) any Reportable Event in connection with any Plan or (ii) any “prohibited
transaction”, as such term is defined in Section 4975 of the Code, in connection
with any Plan, that could reasonably be expected to result in the imposition of
material damages or a material excise tax on any Credit Party or any Subsidiary
thereof, furnish the Agent a statement executed by a Responsible Officer of such
Credit Party or Subsidiary setting forth the details thereof and the action
which such Credit Party or Subsidiary proposes to take with respect thereto and,
when known, any action taken by the Internal Revenue Service or

 

91

--------------------------------------------------------------------------------


 

Department of Labor with respect thereto; (c) notify the Agent promptly upon
receipt by any Credit Party or any Subsidiary thereof of any notice of the
institution of any proceedings or other actions which could reasonably be
expected to result in the termination of any Plan by the PBGC and furnish the
Agent with copies of such notice; (d) pay when due, or within any applicable
grace period allowed by the PBGC, all required premium payments to the PBGC;
(e) furnish the Agent with copies of the annual report for each Plan filed with
the Internal Revenue Service not later than ten (10) days after the Agent
requests such report; (f) furnish the Agent with copies of any request for
waiver of the funding standards or extension of the amortization periods
required by Sections 302 and 304 of ERISA or Sections 412 and 431 of the Code
promptly after the request is submitted to the Secretary of the Treasury, the
Department of Labor or the Internal Revenue Service, as the case may be; and
(g) pay when due all installment contributions required under Section 303 of
ERISA or Section 430 of the Code or within 10 days of a failure to make any such
required contributions when due furnish the Agent with written notice of such
failure.

 

6.9           Use of Proceeds.  Subject to the terms and conditions contained
herein, use the proceeds of the Loans (a) to finance ongoing working capital
needs of the Credit Parties not otherwise prohibited herein; (b) for the
issuance of Letters of Credit for the account of the Credit Parties in
accordance with and subject to the terms of this Agreement; and (c) for general
corporate purposes of the Credit Parties in the ordinary course of business and
to finance acquisitions permitted under Section 7.4; provided, that no proceeds
of any Loan shall be used (w) for the purpose of purchasing or carrying directly
or indirectly any margin stock as defined in Regulation U (“Reg U”) of the Board
of Governors of the Federal Reserve System, (x) for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase or carry any
such margin stock, (y) for any other purpose which would cause such Loan to be a
“purpose credit” within the meaning of Reg U and (z) for any purpose which would
constitute a violation of Reg U or of Regulations T or X of the Board of
Governors of the Federal Reserve System or any successor regulation of any
thereof or of any other rule, statute or regulation governing margin stock from
time to time.  Following this transaction, no more than twenty-five percent
(25%) (or such lesser percentage as may be established from time to time under
Reg U or any successor statute) of the assets, of Borrowers and their
Subsidiaries, subject to any restriction on sale or pledge, will consist of, or
be represented by margin stock.

 

6.10         Borrowers; Guarantors; Joinder Agreements.  Promptly inform the
Agent of the creation or acquisition of any Subsidiary of any Credit Party after
the Closing Date and, within thirty (30) days after the written request of the
Agent (or the Required Lenders in the case of clause (b) below) delivered in
accordance with Section 10.2 below, cause:

 

(a)           each such Subsidiary (i) that is a Domestic Subsidiary to become a
Borrower by execution and delivery to the Agent, for the ratable benefit of the
Lender Parties, of a Joinder Agreement, and (ii) that is not a Domestic
Subsidiary (other than an Excluded Foreign Subsidiary) to become a Guarantor by
execution and delivery to the Agent, for the ratable benefit of the Lender
Parties, of a Guaranty and/or a Joinder Agreement, as applicable;

 

(b)           a first priority perfected security interest to be granted to the
Agent (or the Canadian Collateral Agent, as applicable), for the ratable benefit
of the Lender Parties, in all of the Stock of such Subsidiary owned by the
Credit Parties or any of their other Subsidiaries if such newly acquired or
created Subsidiary is a Domestic Subsidiary or is treated, for U.S. federal

 

92

--------------------------------------------------------------------------------


 

tax purposes, as an entity that is disregarded as an entity separate from its
owner within the meaning of Treas. Reg. § 301.7701-1, or if such newly acquired
or created Subsidiary is a foreign Subsidiary that is not disregarded as an
entity separate from its owner within the meaning of Treas. Reg. § 301.7701-1
(an “Excluded Foreign Subsidiary”), then cause not more than sixty-five percent
(65%) of all issued and outstanding Stock of such Excluded Subsidiary to be
pledged as Collateral pursuant to the foregoing Stock pledge requirement;

 

(c)           each such Subsidiary (other than an Excluded Foreign Subsidiary)
to grant to the Agent (or the Canadian Collateral Agent, as applicable), for the
ratable benefit of the Lender Parties, a security interest (subject only to
(i) Liens permitted under Section 7.2(e) as to Receivables, Inventory and
Permitted Investment Securities, and (ii) Liens permitted under Section 7.2 as
to all other Collateral existing as of the date of acquisition by any Credit
Party or any other Subsidiary thereof of such newly acquired Subsidiary, if
applicable) in all accounts, inventory, equipment, furniture, fixtures, chattel
paper, documents, instruments, general intangibles and other tangible and
intangible personal Property and all real Property owned at any time by such
Subsidiary and all products and proceeds thereof (subject to similar exceptions
as set forth in the Security Documents); and

 

(d)           cause such Subsidiary to deliver to the Agent (or the Canadian
Collateral Agent, as applicable) such other Joinder Agreements, guaranties,
contribution and set-off agreements, security agreements, pledge agreements,
Tri-Party Agreements and other Loan Documents and such related certificates,
Uniform Commercial Code, PPSA (Nova Scotia) and other customary lien search
reports, legal opinions and other documents (including Organizational Documents)
as the Agent (or the Canadian Collateral Agent, as applicable) may reasonably
require, each in form and substance reasonably satisfactory to the Agent (or the
Canadian Collateral Agent, as applicable), and to submit to a collateral audit
conducted by an independent audit firm designated by Agent (or the Canadian
Collateral Agent, as applicable) and satisfactory to the Agent (or the Canadian
Collateral Agent, as applicable) in its reasonable discretion;

 

provided, however, that any such Subsidiary that is an Excluded Foreign
Subsidiary shall not be required to become a Guarantor or grant any Liens
hereunder; provided, further, that until such Subsidiary becomes a Guarantor or
a Borrower pursuant to the terms of this Agreement it shall not become a Credit
Party.  To the extent reasonably feasible, all of the foregoing requirements
shall be affected by the execution and delivery of a Joinder Agreement.

 

6.11         Notice of Events.  Notify the Agent within two (2) Business Days
after any Responsible Officer of any Credit Party or any of their Subsidiaries
acquires knowledge of the occurrence of, or if any Credit Party or any of their
Subsidiaries causes or intends to cause, as the case may be, any of the
following:  (a) the institution of any lawsuit, administrative proceeding or
investigation affecting any Credit Party or any of their Subsidiaries, including
without limitation any examination or audit by the IRS or the Canada Revenue
Agency, the adverse determination under which could reasonably be expected to be
material; (b) any development or change in the business or affairs of any Credit
Party or any of their Subsidiaries which has had or which is likely to have, in
the reasonable judgment of any Responsible Officer of the applicable Credit
Parties, a Material Adverse Effect; (c) any Event of Default or Default,
together with a reasonably detailed statement by a Responsible Officer on behalf
of the Borrowers’ Agent of the

 

93

--------------------------------------------------------------------------------


 

steps being taken to cure the effect of such Event of Default or Default;
(d) the occurrence of a default or event of default by any Credit Party or any
of their Subsidiaries under any agreement or series of related agreements to
which it is a party, which default or event of default could reasonably be
expected to have a Material Adverse Effect; (e) any written notice of any
material violation by, or investigation of any Credit Party or any of their
Subsidiaries in connection with any actual or alleged material violation of any
Legal Requirement imposed by the Environmental Protection Agency, the
Occupational Safety Hazard Administration or any other Governmental Authority
which has or is likely to have, in the reasonable judgment of any Responsible
Officer of the applicable Credit Parties, a Material Adverse Effect; and (f) any
significant change in the accuracy of any material representations and
warranties of the Credit Parties or any of their Subsidiaries in this Agreement
or any other Loan Document (including without limitation, the representations
and warranties in Section 5.20(b)).

 

6.12         Environmental Matters.  Without limiting the generality of
Section 6.1(c) hereof, (a) comply in all material respects with all material
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Requirement of
Environmental Law, or Environmental Permit; (b) obtain and maintain in effect
all Environmental Permits necessary to the conduct of its business, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) keep its Property free of any Environmental Claims or
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect.  In the event that any Credit Party or any of their Subsidiaries
receives any such written demand or claim from any Person with respect to any
such Environmental Liabilities, the Credit Parties agree to promptly take action
and thereafter diligently pursue the same to completion in a manner necessary to
cause the applicable Environmental Liabilities to be remediated as soon as
reasonably possible in accordance with all applicable Requirements of
Environmental Law.  EACH OF THE CREDIT PARTIES HEREBY INDEMNIFIES AND AGREES TO
HOLD THE AGENT, THE CANADIAN COLLATERAL AGENT AND THE LENDERS HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITY, LOSS, DAMAGE, SUIT, ACTION OR PROCEEDING ARISING
OUT OF THEIR RESPECTIVE BUSINESSES OR THE BUSINESSES OF ANY OF THE OTHER CREDIT
PARTIES OR ANY SUBSIDIARIES OF ANY OF THEM, PERTAINING TO ANY ENVIRONMENTAL
LIABILITIES, INCLUDING WITHOUT LIMITATION, CLAIMS OF ANY GOVERNMENTAL AUTHORITY
OR ANY OTHER PERSON ARISING UNDER ANY REQUIREMENT OF ENVIRONMENTAL LAW OR UNDER
TORT, CONTRACT OR COMMON LAW; PROVIDED, THAT THE FOREGOING INDEMNITY SHALL NOT
APPLY TO THE EXTENT, BUT ONLY TO THE EXTENT, THE APPLICABLE LIABILITY, LOSS,
DAMAGE, SUIT, ACTION OR PROCEEDING IS DETERMINED BY A FINAL JUDICIAL DECISION TO
HAVE BEEN CAUSED BY THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE PARTY
SEEKING INDEMNIFICATION.

 

6.13         End of Fiscal Year.  Cause each of its fiscal years and the fiscal
years of each of its Subsidiaries to end on December 31st of the applicable
year.

 

6.14         Pay Obligations and Perform Other Covenants.  Make full and timely
payment of the Obligations, whether now existing or hereafter arising, as and
when due and payable, duly comply, and cause each of its Subsidiaries to duly
comply, with all of the terms and covenants

 

94

--------------------------------------------------------------------------------


 

contained in this Agreement and in each of the other Loan Documents at all times
and places and in the manner set forth therein, and except for the filing of
continuation and renewal statements and the making of other filings by the Agent
(or the Canadian Collateral Agent, as applicable) as secured party or assignee,
at all times take all actions necessary to maintain the Liens and security
interests provided for under or pursuant to this Agreement and the Security
Documents as valid perfected first priority Liens on the Collateral intended to
be covered thereby (subject only to other Liens expressly permitted by
Section 7.2 hereof) and supply all information to the Agent (or the Canadian
Collateral Agent, as applicable) necessary for such maintenance.

 

6.15         Collection of Receivables; Application of Receivables Proceeds.

 

(a)           At all times after (i) Availability is less than $25,000,000, or
(ii) the occurrence of a Default or an Event of Default (any such time, until
the occurrence of a Dominion Termination Event, a “Dominion Event”), and until
such time when Availability has exceeded $35,000,000 for sixty (60) consecutive
days and no Default or Event of Default is continuing (a “Dominion Termination
Event”), the Borrowers shall cause all payments received by any Borrowers or any
of their Subsidiaries (other than any Guarantor, except as provided below) on
account of Receivables of the Borrowers (whether in the form of cash, checks,
notes, drafts, bills of exchange, money orders or otherwise) to be promptly
deposited in the form received (but with any endorsements of the applicable
Borrower or Subsidiary necessary for deposit or collection, and if received in
funds other than U.S. dollars, with such arrangements for conversion to U.S.
dollars as may be acceptable to the Agent) into one or more Collection Accounts
of the Borrowers designated by the Agent.  Funds received in a Collection
Account of a Borrower shall be subject to daily wire transfer to an account
designated by the Agent pursuant to arrangements with the applicable depository
that are acceptable to the Agent, and in connection therewith, the Agent (or the
Canadian Collateral Agent, as applicable) and JPMorgan are irrevocably
authorized to cause all collected funds on all Receivables received by the Agent
(or the Canadian Collateral Agent, as applicable) or JPMorgan from whatever
means, whether pursuant to any Tri-Party Agreement or otherwise, to be applied
by the Agent to reduce the outstanding balance of the Revolving Loans.  Upon the
occurrence of a Dominion Event, and from time to time thereafter until a
Dominion Termination Event as the Agent may require, funds held in any other
deposit account of any Borrower shall be remitted to the Agent, except as the
Agent may permit to fund outstanding drafts or transfers or otherwise in its
discretion; and until the occurrence of a Dominion Termination Event, funds
contained in any account of any Borrower shall be subject to withdrawal by the
Agent only, as hereinafter provided, except as otherwise expressly authorized by
the Agent.  Upon the occurrence of a Dominion Event, the Borrowers shall, at any
time and from time to time upon request of the Agent, liquidate any Permitted
Investment Securities held by them and remit the proceeds to the Agent.  Prior
to the occurrence of a Default or Event of Default, all remittances and payments
that are deposited with the Agent in accordance with this Section 6.15(a) will
be applied by the Agent on the same day received (or on the next Business Day in
the case of remittances and payments received after 11:00 a.m.) to reduce the
outstanding balance of the Revolving Loans, subject to final collection in cash
of the item deposited.  After the occurrence of a Default or Event of Default,
all remittances and payments that are deposited with the Agent in accordance
with this Section 6.15(a) will be applied by the Agent in accordance with
Section 2.7.  Upon the occurrence of a Dominion Event, and until the occurrence
of a Dominion Termination Event, each Guarantor shall be subject to cash
management arrangements (including with respect to

 

95

--------------------------------------------------------------------------------


 

payments received on account of Receivables, short term investments and
intercompany transfers of funds) pursuant to which funds in each such
Guarantor’s accounts may be applied to reduce the outstanding balance of the
Revolving Loans acceptable to the Agent and the Canadian Collateral Agent,
whether or not demand has been made under the relevant Guaranty.  Upon the
occurrence of a Dominion Event, if any Credit Party, or any other Person acting
for or in concert with the Credit Parties, receives any monies, checks, notes,
drafts or other payments relating to or as proceeds of Receivables or other
Collateral except as contemplated by this Section 6.15(a), the Credit Parties
shall, or shall cause such Person to, receive and hold such items in trust for,
and as the sole and exclusive property of, the Agent and the Canadian Collateral
Agent (for the benefit of the Lender Parties) and, immediately upon receipt
thereof, remit the same (or cause the same to be remitted) in hand to or as
directed by the Agent.

 

(b)           Until the occurrence of a Dominion Event, the Credit Parties shall
be required, and hereby agree, to promptly deposit Receivable payments when
received into any Controlled Account maintained by the Credit Parties pursuant
to the terms hereof and designated to the Agent as a Collection Account.  The
Agent shall not deliver any “sole control” activation notices under any
Tri-Party Agreement until the occurrence of a Dominion Event.  Upon the
occurrence of a Dominion Event, all amounts in each Controlled Account shall be
subject to the provisions of Section 6.15(a), and none of such Controlled
Accounts shall be utilized for disbursement purposes, except as otherwise
consented to by the Agent (or the Canadian Collateral Agent, as applicable).

 

6.16         Receivables and Other Collateral Matters.  The Credit Parties shall
maintain books and records pertaining to the respective Collateral owned by each
of them in detail, form and scope as the Agent shall reasonably require, and
concurrently with the delivery by any Credit Party to the Agent (or the Canadian
Collateral Agent, as applicable) of any accounts receivable aging or any sales
report summary hereunder, the Credit Parties will disclose to the Agent (or the
Canadian Collateral Agent, as applicable) which Receivables, if any, arise out
of contracts with the United States or Canada or any department, agency or
instrumentality thereof, and will, upon request from the Agent (or the Canadian
Collateral Agent, as applicable), use commercially reasonable efforts to execute
or cause to be executed any instruments and take any steps required by the Agent
(or the Canadian Collateral Agent, as applicable) in order that all monies due
or to become due under any such contract shall be assigned to the Agent (or the
Canadian Collateral Agent, as applicable) and notice thereof given under the
Federal Assignment of Claims Act or any equivalent Canadian statute.  The Credit
Parties will, promptly after any Responsible Officer of any of them learns
thereof, report to the Agent any material loss or destruction of, or substantial
damage to, any portion or component of the Collateral with fair market value in
excess of $500,000, and any other matters materially affecting the value,
enforceability or collectability of any of the Collateral with fair market value
in excess of $500,000.  If any amount payable under or in connection with any
Receivable is evidenced by a promissory note or other instrument, as such terms
are defined in the Uniform Commercial Code (or, where applicable, or the PPSA
(Nova Scotia)), such promissory note or instrument shall be promptly pledged,
endorsed, assigned and delivered to the Agent (or the Canadian Collateral Agent,
as applicable) as additional Collateral.  The Credit Parties shall not redate,
nor allow any of their Subsidiaries to redate, any invoice or sale, or without
written notice to the Agent, make or allow to be made sales on extended dating
beyond that customary in the industry. Finally, neither any

 

96

--------------------------------------------------------------------------------


 

Credit Party, nor any of their Subsidiaries, shall be entitled to pledge the
Agent’s or any Lender’s credit on any purchases or for any purpose whatsoever.

 

6.17         Agreements.  The Credit Parties shall deliver or cause to be
delivered to the Agent copies of all tax sharing agreements and all material
employment agreements, management fee agreements, loan agreements, notes and
other documentation evidencing any Indebtedness of the Borrower or any
Subsidiary not delivered or provided prior to the Closing Date.

 

6.18         Hedging Strategy.  The Credit Parties will enter into and maintain
Hedging Obligations permitted hereunder in accordance with and as determined by
the hedging policies referred to in Section 4.2(s), with such changes thereto as
may be reasonably acceptable from time to time to the Agent.

 

6.19         Canadian Pension Plans; Canadian Benefit Plans.

 

(a)           For each existing, or hereafter adopted, Canadian Pension Plan and
Canadian Benefit Plan, the Credit Parties shall operate and administer, in all
respects, such plans in compliance with applicable laws and the terms of such
plans and shall maintain all necessary governmental approvals which are material
in respect of the operation of the Canadian Pension Plans or Canadian Benefit
Plans and in a timely fashion comply with and perform in all material respects
all of their obligations under and in respect of such Canadian Pension Plans or
Canadian Benefit Plans, including under any funding agreements and all
applicable laws (including any fiduciary, funding, investment and administration
obligations).

 

(b)           All employer and employee payments, contributions and premiums
required to be remitted, paid to or in respect of each Canadian Pension Plan or
Canadian Benefit Plan shall be remitted or paid by the Credit Parties in a
timely fashion in accordance with the terms thereof, any funding agreements and
all applicable laws.

 

(c)           The Credit Parties shall deliver to the Lenders (i) if requested
by the Lenders, copies of each annual return and other return, report or
valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (ii) promptly after receipt thereof, a copy
of any material direction, order, notice, ruling or opinion that the Credit
Parties may receive from any applicable Governmental Authority with respect to
any Canadian Pension Plan; (iii) notification within thirty (30) days of any
increases having a cost to the Credit Parties in excess of $1,000,000 per annum
in the aggregate, in the benefits of any existing Canadian Pension Plan or
Canadian Benefit Plan, or the commencement of contributions to any such plan to
which the Credit Parties were not previously contributing; (iv) promptly after
the occurrence thereof, notice of any default or violation under any Canadian
Pension Plan or Canadian Benefit Plan or applicable law or any suit, action,
claim or proceeding commenced or threatened in respect of any Canadian Pension
Plan or Canadian Benefit Plan or the assets of either that might result in any
liability, payment or tax, fine or penalty; (v) promptly after the occurrence
thereof, notice of any change in the funding or contribution requirements for
any Canadian Pension Plan or Canadian Benefit Plan from that disclosed in
Schedule 5.24, which could reasonably be expected, whether taken individually or
in the aggregate, to have a Material Adverse Effect; and (vi) any notice or
proposal to terminate or wind up, in whole or in part, any Canadian Pension Plan
that could result in any increase in costs or contributions, liability,

 

97

--------------------------------------------------------------------------------


 

payment, fine or penalty or which could reasonably be expected to have a
Material Adverse Effect.

 

6.20         Conforming Leasehold Interests; Matters Relating to Additional Real
Property Collateral.

 

(a)           If any Credit Party acquires any Material Leasehold Property after
the Closing Date, the Credit Party shall use commercially reasonable efforts to
cause the landlord with respect to such Material Leasehold Property to execute
and deliver to the Agent waivers or subordinations of any and all landlord
rights (whether statutory or contractual) held by such landlord with respect to
any Collateral located on such Material Leasehold Property.

 

(b)           From and after the Closing Date, in the event that (i) any Credit
Party acquires any Material Leasehold Property or any fee interest in any Real
Property Asset, or (ii) at the time any Person becomes a Subsidiary (other than
a Subsidiary that is not required to become a Borrower or Guarantor), such
Person owns or holds any fee interest in any Real Property Asset, excluding any
such Real Property Asset the encumbering of which requires the consent of any
then-existing senior lienholder, where the Credit Parties are unable to obtain
such senior lienholder’s consent (any such non-excluded Real Property Asset
described in the foregoing clause (i) or (ii) being an “Additional Mortgaged
Property”), such Credit Party shall deliver to the Agent (or the Canadian
Collateral Agent, as applicable), as soon as reasonably practicable after such
Person acquires such Additional Mortgaged Property, the following (subject to
Section 6.20(c)):

 

(A)          Additional Mortgages.  A fully executed (and where required,
notarized) Mortgage (or, in the discretion of the Agent (or the Canadian
Collateral Agent, as applicable), an amendment to an existing Mortgage) (each an
“Additional Mortgage” and, collectively, the “Additional Mortgages”), in proper
form for recording in the applicable jurisdiction, encumbering the interest of
such Credit Party in such Additional Mortgaged Property, and the Agent (or the
Canadian Collateral Agent, as applicable) shall have the right in its sole
discretion to record such Additional Mortgage;

 

(B)           Surveys.  With respect to each Additional Mortgaged Property
located in the United States or constituting a Mill Property, such surveys or
surveyor certificates as the Agent may reasonably require;

 

(C)           Deeds.  Copies of all deeds by which such Credit Party received
title with respect to each Additional Mortgaged Property that is a fee interest
in a Real Property Asset;

 

(D)          Leases.  Copies of all leases between any Credit Party and any
landlord or tenant with respect to any Material Leasehold Property, including
any and all modifications, supplements, and amendments thereto.

 

(E)           Matters Relating to Flood Hazard Properties.  (1) Evidence as to
whether any Additional Mortgaged Property that is located in the United States
or is a Mill Property is a Flood Hazard Property and (2) if any such

 

98

--------------------------------------------------------------------------------


 

Additional Mortgaged Property is a Flood Hazard Property, evidence that the
applicable Credit Party has obtained flood insurance as required by law with
respect to each such Flood Hazard Property in amounts reasonably approved by the
Agent, or evidence reasonably acceptable to the Agent that such insurance is not
available;

 

(F)           Title Insurance.  (1) If required by the Agent, ALTA mortgagee
title insurance policies (or the Canadian equivalent, as applicable) or
unconditional commitments therefor (the “Additional Mortgage Policies”) issued
by the Title Company with respect to the Additional Mortgaged Property, in an
amount not less than the fair market value of the Additional Mortgaged Property,
or such lesser amount as may be reasonably satisfactory to the Agent, insuring
fee simple title or leasehold title, as applicable, to each such Additional
Mortgaged Property vested in such Credit Party and assuring the Agent that such
Additional Mortgage creates a valid and enforceable first priority Lien on such
Additional Mortgaged Property, subject only to any standard or other exceptions
as may be reasonably acceptable to the Agent and which appear as exceptions on
Schedule B to the applicable Additional Mortgage Policy, which Additional
Mortgage Policy (a) shall include endorsements (to the extent available) for
customary matters reasonably requested by the Agent, including, but not limited
to, those endorsements listed on Schedule 4.2(r) and (b) shall provide for
affirmative insurance and such reinsurance as may be reasonable and customary
and as the Agent may reasonably request, all of the foregoing in form and
substance reasonably satisfactory to the Agent; and (2) evidence reasonably
satisfactory to the Agent that such Credit Party has (a) delivered to the Title
Company all certificates and affidavits required by the Title Company in
connection with the issuance of the Additional Mortgage Policy and (b) paid to
the Title Company or to the appropriate Governmental Authorities all expenses
and premiums of the Title Company in connection with the issuance of the
Additional Mortgage Policy and all recording and stamp taxes (including mortgage
recording taxes, fees and other charges and intangible taxes) payable in
connection with recording the Additional Mortgage in the appropriate real estate
records;

 

(G)           Copies of Documents Relating to Title Exceptions.  Copies of all
recorded documents listed as exceptions to title or otherwise referred to in
each Additional Mortgage Policy;

 

(H)          Opinions of Counsel.  (1) A favorable opinion of counsel (which
counsel shall be reasonably satisfactory to the Agent), as to the due
authorization, execution and delivery by such Credit Party of such Additional
Mortgage and such other matters as the Agent may reasonably request, and (2) an
opinion of counsel (which counsel shall be reasonably satisfactory to the Agent)
in the state or province in which such Additional Mortgaged Property is located
with respect to the enforceability of the form of Additional Mortgages to be
recorded in such state or province and such other reasonable and customary
matters (including without limitation any matters governed by the laws of such

 

99

--------------------------------------------------------------------------------


 

state regarding personal property security interests in respect of any
Collateral) as the Agent may reasonably request, in each case in form and
substance reasonably satisfactory to the Agent;

 

(I)            Environmental Audit.  If required by the Agent, reports and other
information in form, scope and substance reasonably satisfactory to the Agent
and prepared by environmental consultants reasonably satisfactory to the Agent
and accompanied by reliance letters where applicable, concerning any
Environmental Claims or Environmental Liabilities to which any Credit Party may
be subject with respect to such Additional Mortgaged Property; and

 

(J)            Taxes.  Evidence reasonably satisfactory to the Agent (or the
Canadian Collateral Agent, as applicable) that there are no outstanding material
taxes, levies, duties, imposts, deductions, charges (including water and sewer
charges), withholdings, assessments or impositions of any kind which have been
due and payable for more than thirty (30) days with respect to such Additional
Mortgaged Property, except to the extent that any such matters are being
contested in accordance with the terms of Section 6.2.

 

(c)           In the case of the acquisition in any transaction or series of
related transactions by any Credit Party of one or more Additional Mortgaged
Properties having an acquisition price of $250,000 or less in the aggregate, the
applicable Credit Party shall not be required to deliver the items set forth in
Section 6.20(b)(ii)(I) with respect to such Additional Mortgaged Properties, and
the remaining items required to be delivered for such Additional Mortgaged
Properties pursuant to  Section 6.20(b) shall be delivered quarterly, thirty
(30) days after the end of each fiscal quarter for all such Additional Mortgaged
Properties acquired during such fiscal quarter; provided, however, that in the
event that the Credit Parties acquire (i) any such properties in any quarter
having an acquisition price in excess of $2,000,000 in the aggregate, or
(ii) any such property that is or is expected to be material to its operations,
the applicable Credit Parties shall deliver such remaining items to the Agent
(or the Canadian Collateral Agent, as applicable) as soon as reasonably
practicable thereafter.

 

7.             Negative Covenants.

 

The Credit Parties covenant and agree with the Agent and the Lenders that prior
to the termination of this Agreement, the Credit Parties will not do any of the
following:

 

7.1           Indebtedness.  Create, incur, suffer or permit to exist, or assume
or guarantee, directly or indirectly, or become or remain liable with respect to
any Indebtedness, whether direct, indirect, absolute, contingent, or otherwise,
except the following:

 

(a)           Indebtedness to the Lenders and the Agent pursuant hereto;

 

(b)           Indebtedness secured by Liens permitted by Section 7.2 hereof;

 

(c)           Purchase money Indebtedness (including the amount of any Capital
Lease Obligations required to be capitalized and included as a liability on the
consolidated balance sheet of the Credit Parties and their Subsidiaries incurred
to finance Capital Expenditures)

 

100

--------------------------------------------------------------------------------


 

including under conditional sales agreements and other title retention
arrangements but excluding purchase money Indebtedness incurred in respect of
Inventory; provided that the aggregate amount of such purchase money
Indebtedness incurred during any fiscal year of the Credit Parties shall not
exceed $5,000,000;

 

(d)           Other liabilities existing on the date of this Agreement and set
forth on Schedule 5.16 attached hereto, with no renewals, extensions,
modifications or increases thereof being permitted, unless the same constitutes
Refinancing Indebtedness;

 

(e)           Current accounts payable and unsecured current liabilities
(including current accrued expenses), not the result of borrowings, to vendors,
suppliers, landlords, lessors and persons providing services, for expenditures
on ordinary trade terms for goods and services normally required by the Credit
Parties or any of their Subsidiaries in the ordinary course of business;

 

(f)            (i) Indebtedness of any Credit Party to any other Credit Party,
and (ii) the Unpledged Inter-Company Loans, but only to the extent that there
are corresponding Pledged Inter-Company Loans then outstanding with at least an
equal aggregate outstanding balance, provided, that, in case of both
clause (i) and (ii), no such Indebtedness may be cancelled, compromised or
otherwise discounted in any respect without the written consent of the Required
Lenders;

 

(g)           Contingent Obligations of a Credit Party with respect to
(i) Indebtedness of another Credit Party that is permitted hereunder or
(ii) Indebtedness of an Offshore Entity that is permitted under  Section 7.20;

 

(h)           Current and deferred taxes and other assessments and governmental
charges (to the extent permitted by  Section 7.2(e) hereof);

 

(i)            Customary and prudent Hedging Obligations entered into in the
ordinary course of business with the Agent, any Lender or any of their
respective Affiliates for the sole purpose of protecting the Credit Parties and
their Subsidiaries against fluctuations in interest rates, currency exchange
rates, commodity (including pulp) prices and similar risks, so long as such
Hedging Obligations are not speculative in nature and are incurred in the normal
course of business and consistent with industry practices, and, with respect to
Hedging Obligations constituting Bank Products;

 

(j)            Refinancing Indebtedness, to the extent the same relates to any
Indebtedness permitted by Sections 7.1(c) and 7.1(d) hereof;

 

(k)           Indebtedness incurred in connection with the financing of
environmental remediation or Capital Expenditures made to acquire, develop,
construct, install, equip or replace existing Equipment, in each case only to
the extent (i) such Equipment is primarily intended to establish, maintain or
improve the compliance by such Credit Party with applicable Environmental Law
(including, as is necessary to maintain certain licenses or permits held by the
Credit Parties and required in the conduct of their businesses), (ii) such
Indebtedness does not exceed $30,000,000 in the aggregate at any time
outstanding, (iii) such Indebtedness (A) is loaned by or guaranteed by a
Governmental Authority or government-sponsored entity and is

 

101

--------------------------------------------------------------------------------


 

interest-free or at a below-market interest rate, (B) is subject to customary
intercreditor arrangements acceptable to the Agent in its sole discretion, and
(C) is secured only by Liens permitted by Section 7.2(l);

 

(l)            unsecured letters of credit issued by any third party for the
account of any Credit Party, provided that at no time shall the sum of the
Letter of Credit Exposure Amount plus the outstanding face amount of all letters
of credit issued pursuant to this Section 7.1(l) plus the drawn and unreimbursed
amount of such letters of credit exceed $20,000,000;

 

(m)          Senior unsecured Indebtedness, and/or senior subordinated unsecured
Indebtedness, evidenced by Additional Senior Notes, provided, that (i) the sum
of the outstanding principal amount of all Additional Senior Notes and the
Senior Notes shall not exceed $375,000,000, and (ii) upon the incurrence of any
Additional Senior Notes, the Fixed Charge Coverage Ratio for the Borrowers and
their Subsidiaries (after giving effect to the incurrence of the Additional
Senior Notes) shall be greater than 1.15 to 1.00 for the most recently completed
four quarter period, assuming that for purposes of calculating the Fixed Charge
Coverage Ratio for such period (calculated on a pro forma basis in a manner
reasonably acceptable to the Agent) such Indebtedness was incurred on the first
day of such applicable period;

 

(n)           other Indebtedness in an aggregate amount not to exceed
$10,000,000 at any one time outstanding;

 

provided, however, that notwithstanding the foregoing, in no event shall the
Credit Parties enter into any Hedging Obligation constituting Bank Products at
any time when the Hedging Obligations Aggregate Amount exceeds $20,000,000, or
which would cause the Hedging Obligations Aggregate Amount to exceed $20,000,000
immediately after the incurrence thereof.

 

The Credit Parties, the Agent, the Canadian Collateral Agent and the Lenders
agree that, notwithstanding anything contained in Section 7.1(f) or in any other
provision contained in this Agreement which may appear to be to the contrary,
any and all Indebtedness permitted by Section 7.1(f) hereof (together with any
and all Liens from time to time securing the same as permitted by Section 7.2
hereof) is hereby made and at all times hereafter shall be inferior and
subordinate in all respects to the Obligations from time to time owing to the
Agent or any Lender pursuant hereto and to any Lien against any Collateral from
time to time now or hereafter securing any of such Obligations pursuant to the
terms hereof and the Security Documents.  Additionally, the Credit Parties, the
Agent, the Canadian Collateral Agent and the Lenders agree that, notwithstanding
anything contained in any provision of this Agreement, any and all contractual,
statutory or constitutional Liens which may now or hereafter held by any Credit
Party against any Property of any other Credit Party or any of their
Subsidiaries as a result of any intercompany lease or sublease by such Credit
Party to such other Credit Party or Subsidiary of any real Property owned or
leased by the lessor or sublessor Credit Party are, and at all times hereafter
shall be, inferior and subordinate in all respects to any Lien now or hereafter
held by the Agent (or the Canadian Collateral Agent, as applicable), for the
ratable benefit of the Lender Parties, against any Collateral as security for
any of the Obligations pursuant to the terms hereof and the Security Documents. 
The Credit Parties

 

102

--------------------------------------------------------------------------------


 

agree to execute and deliver on their own behalf, and to cause to be executed
and delivered by and on behalf of their Subsidiaries, any and all subordination
agreements, in form and content reasonably acceptable to the Agent, which the
Agent may hereafter require to further evidence the subordination of the
Indebtedness permitted by Section 7.1(f) above, the Liens permitted by
Section 7.2 and any such contractual, statutory or constitutional landlord’s
Liens held by any Credit Party.

 

7.2           Liens.  Create or suffer to exist any Lien upon any of its
Property (including without limitation, real property assets and personal
property assets, including Stock in its Subsidiaries) now owned or hereafter
acquired, or acquire any Property upon any conditional sale or other title
retention device or arrangement or any purchase money security agreement;
provided, however, that the Credit Parties may create or suffer to exist:

 

(a)           Liens in effect on the date of this Agreement and which are
described on Schedule 7.2 attached hereto, provided, that the Property covered
thereby does not increase in scope and such Liens may not be renewed and
extended (other than continuation filings or similar filings to maintain the
effectiveness of any such Lien), unless such renewal and extension is with
respect to Refinancing Indebtedness permitted by Section 7.1(j) above;

 

(b)           Liens against the Collateral in favor of the Agent (or the
Canadian Collateral Agent, as applicable) as security for the Obligations;

 

(c)           Liens incurred and pledges and deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, old-age pensions and other social security benefits (not including
any lien described in Section 430(k) of the Code);

 

(d)           Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, processors’ and vendors’ liens and other similar
liens, incurred in good faith in the ordinary course of business and securing
obligations which are incurred in the ordinary course of business and are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith by appropriate, diligently pursued proceedings as to which the
Credit Parties or any of their Subsidiaries, as the case may be, shall, to the
extent required by GAAP, consistently applied, have set aside on its books
adequate reserves;

 

(e)           Liens securing the payment of taxes, assessments and governmental
charges or levies, that are not delinquent, are permitted by Section 6.2 hereof,
or are being diligently contested in good faith by appropriate proceedings and
as to which adequate reserves have been established in accordance with GAAP;
provided, however, that a Reserve against Availability will be established in an
amount equal to the aggregate amount of any and all such federal, state,
provincial or local taxes which are being diligently contested;

 

(f)            Zoning restrictions, easements, licenses, reservations,
provisions, covenants, conditions, waivers, restrictions on the use of property
or minor irregularities of title (and with respect to leasehold interests,
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under a landlord or owner of
the leased property, with or without consent of the lessee) which do not in the

 

103

--------------------------------------------------------------------------------


 

aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

 

(g)           Liens securing the performance of bids, tenders, leases, contracts
(other than for the repayment of borrowed money), statutory obligations, surety,
customs and appeal bonds and other obligations of like nature, incurred as an
incident to and in the ordinary course of business, including without limitation
security given in the ordinary course of business to a public utility, a
municipality, or a governmental or other public authority where required by such
utility, municipality or governmental or public authority in connection with the
operations of any Credit Party, in each case in an amount not to exceed
$5,000,000 and not secured by Inventory or Receivables;

 

(h)           Purchase money Liens securing the Indebtedness permitted by
Section 7.1(c) above, provided, as a result of the creation of any such Lien,
(i) no Default or Event of Default shall have occurred, (ii) the principal
amount of such Lien does not exceed 100% of the purchase price of the asset
acquired with such permitted Indebtedness plus accrued interest on such
Indebtedness plus protective advances made by the holder of such permitted
Indebtedness, and (iii) such Lien shall not apply to any other Property other
than the asset acquired with such purchase money Indebtedness;

 

(i)            Liens in favor of any Credit Party securing any Indebtedness
permitted pursuant to Section 7.1(f)(i) hereof;

 

(j)            Liens arising from judgments, orders, or other awards not
constituting an Event of Default;

 

(k)           Liens upon Property (i) acquired by the Credit Parties after the
Closing Date, (ii) purchased in whole or in substantial part (in no event less
than 75% of the aggregate purchase price) with proceeds of Indebtedness
permitted pursuant to Section 7.1(k) hereof, which Liens secure only such
Indebtedness, and (iii) which Property, in the reasonable discretion of the
Agent, can be readily removed from the facility on which it is located at a
commercially reasonable cost and without any damage (other than de minimus
damage) or impairment (other than de minimus impairment) of the use,
functionality or value of such facility;

 

(l)            all rights reserved to or vested in any Governmental Authority by
the terms of any lease, franchise, grant or permit held by any Credit Party or
by any statutory provision to terminate any such lease, license, franchise,
grant or permit or to require annual or periodic payments as a condition of the
continuation thereof, or to distrain against or to obtain a Lien on any Property
of any Credit Party in the event of failure to make such annual or other
periodic payments;

 

(m)          Liens upon cash in an amount not to exceed $5,000,000 at any time
to secure Hedging Obligations;

 

(n)           rights of tenants, subtenants, licensees or other parties in
possession, if any, but only (i) as tenants or licensees or otherwise to the
extent of their possessory rights or interests and (ii) so long as such rights
do not, in the aggregate, materially detract from the value

 

104

--------------------------------------------------------------------------------


 

of the Properties of the Credit Parties or materially impair the use thereof in
the operation of the business of the Credit Parties;

 

(o)           with respect to any lease of any Leasehold Property entered into
in accordance with the terms hereof, the rights of the landlord to such leased
property and the terms and conditions contained in the corresponding lease, but
only so long as such Credit Party is current with respect to payment of all rent
and other amounts due to such landlord under such lease;

 

(p)           any encumbrance for which adequate title insurance is provided
against losses that may be suffered by the Agent (or the Canadian Collateral
Agent, as applicable) and the Lenders, which insurance is reasonably acceptable
to the Agent (or the Canadian Collateral Agent, as applicable); and

 

(q)           other Liens securing the payment of obligations, other than
Indebtedness or Hedging Obligations, in an amount not to exceed $5,000,000 at
any time outstanding; provided, that such Liens are not upon Inventory,
Receivables, Eligible Equipment, Eligible Real Estate, Timberland Properties or
Deposit Accounts;

 

Provided, however, notwithstanding anything contained above in this Section 7.2
to the contrary, if any of the permitted Liens are of the type that are being
contested in good faith by appropriate proceedings as to the Credit Parties, the
Indebtedness giving rise to such contested Lien(s) must be immediately paid upon
commencement of any foreclosure process or proceeding with respect to such
Lien(s) unless the same shall be effectively stayed or a surety bond or title
insurance with respect thereto (which is reasonably satisfactory in all respects
to the Agent), is posted.

 

7.3           Contingent Liabilities.  Create, incur, suffer or permit to exist,
directly or indirectly, any Contingent Obligations, other than:

 

(a)           The Obligations of each Guarantor to the Agent, the Canadian
Collateral Agent and the Lenders under the terms of any Guaranty;

 

(b)           Any Contingent Obligations of the Credit Parties under any Hedging
Obligations permitted by Section 7.1(i) above;

 

(c)           The guarantees by the Credit Parties of any obligations of any
other Credit Party that are not prohibited by this Agreement or of any
Indebtedness of any other Credit Party if such Indebtedness so guaranteed is
permitted under the terms of Section 7.1 above; and

 

(d)           The guarantees by any Credit Party of Indebtedness created,
incurred or existing pursuant to the terms of Section 7.20 hereof, provided,
that, at all times any such guaranty is in effect the maximum amount of such
guaranteed Indebtedness shall be deemed to be an Investment in an Offshore
Entity on the date such guaranty is entered into, and any such Investment must
be permitted under Section 7.7 hereof (whether through one or a combination of
the clauses thereof so long as such amounts aggregate to such maximum amount).

 

7.4           Mergers, Consolidations and Dispositions and Acquisitions of
Assets.  In any single transaction or series of related transactions, directly
or indirectly:

 

105

--------------------------------------------------------------------------------


 

(a)           Wind up its affairs, liquidate or dissolve;

 

(b)           Be a party to any merger or consolidation;

 

(c)           (i) Sell, convey, lease, transfer or otherwise dispose of all or
any portion of the Property (except for the sale of Inventory in the ordinary
course of business) of any Credit Party, or agree to take any such action, or
(ii) permit any Offshore Entity to sell, convey, lease, transfer or otherwise
dispose of all or any substantial portion of the Property (except for the sale
of Inventory in the ordinary course of business) of such Offshore Entity, or
permit any Offshore Entity to agree to take any such action;

 

(d)           Sell, assign, pledge, transfer or otherwise dispose of, or in any
way part with control of, any Stock of any of its Subsidiaries or of any
Offshore Entity or any Indebtedness or obligations of any character of any of
its Subsidiaries or of any Offshore Entity, or permit any such Subsidiary or
Offshore Entity to do so with respect to any Stock of any other subsidiary or
any Indebtedness or obligations of any character of any Credit Party, any of
their Subsidiaries or any Offshore Entity, or permit any of their Subsidiaries
or any of the Offshore Entities to dissolve or liquidate, or to issue any
additional Stock other than to the Credit Parties or, solely with respect to
Neenah Germany’s subsidiaries, to Neenah Germany or one of its directly or
indirectly wholly owned subsidiaries;

 

(e)           Take any board of director or shareholder action with a view
toward dissolution, liquidation or termination; or

 

(f)            Purchase or otherwise acquire, directly or indirectly, in a
single transaction or a series of related transactions, all or a substantial
portion of the assets of any Person or any shares of Stock of, or similar
interest in, any Person;

 

provided, however that notwithstanding the foregoing, any of the following
described actions may be undertaken, so long as no Default or Event of Default
then exists or would exist immediately after giving effect to the applicable
event:

 

(1)           any Subsidiary of any Credit Party may merge or consolidate with
any Credit Party or any other Subsidiary of any Credit Party, provided, that if
(i) one or more of the entities so merging or consolidating was a Borrower, and
if the surviving entity is not yet a Borrower, such surviving entity must be a
wholly-owned Domestic Subsidiary and such surviving entity shall simultaneously
with such merger, execute and deliver to the Agent a Joinder Agreement with
respect to this Agreement, together with all requested Security Documents, as
required at such time by the Agent, appropriately completed in Proper Form, and
(ii) one or more of the entities so merging or consolidating was a Guarantor
(and so long as none of the entities was a Borrower, in which event
clause (i) shall apply), and if the surviving entity is not yet a Guarantor,
such surviving entity must be a wholly-owned Canadian Subsidiary and such
surviving entity shall simultaneously with such merger, execute and deliver to
the Agent a Guaranty or a Joinder

 

106

--------------------------------------------------------------------------------


 

Agreement, together with all requested Security Documents, as required at such
time by the Agent, appropriately completed in Proper Form;

 

(2)           any of the Credit Parties’ Subsidiaries may sell, lease, transfer
or otherwise dispose of any of its assets to a Credit Party or any other
wholly-owned Subsidiary of the Borrower, provided, that if (i) the entity
selling, leasing, transferring or otherwise disposing of its assets is a
Borrower, and if the entity to whom the sale, lease, transfer or other
disposition was made is not a Borrower, such entity must be a wholly-owned
Domestic Subsidiary and such entity shall simultaneously with such lease,
transfer or disposition, execute and deliver to the Agent a Joinder Agreement,
together with all requested Security Documents, as required at such time by the
Agent, appropriately completed in Proper Form, and (ii) the entity selling,
leasing, transferring or otherwise disposing of its assets is a Guarantor, and
if the entity to whom the sale, lease, transfer or other disposition was made is
not a Borrower or a Guarantor, such entity must be a wholly-owned Canadian
Subsidiary and such entity shall simultaneously with such lease, transfer or
disposition, execute and deliver to the Agent a Guaranty or a Joinder Agreement,
together with all requested Security Documents, as required at such time by the
Agent, appropriately completed in Proper Form;

 

(3)           any Subsidiary may be dissolved or liquidated, so long as such
dissolution or liquidation results in all assets of such Subsidiary being owned
by a Credit Party or a wholly-owned Subsidiary; provided, that if (i) the entity
dissolving or liquidating is a Borrower, and if the entity to whom all assets of
such dissolving or liquidating entity are transferred is not yet a Borrower,
such entity must be a wholly-owned Domestic Subsidiary and such entity shall
simultaneously with such transfer execute and deliver to the Agent a Joinder
Agreement, together with all requested Security Documents, as required at such
time by the Agent, appropriately completed in Proper Form, and (ii) the entity
dissolving or liquidating is a Guarantor, and if the entity to whom all assets
of such dissolving or liquidating entity are transferred is not yet a Borrower
or a Guarantor, such entity must be a wholly-owned Canadian Subsidiary and such
entity shall simultaneously with such transfer execute and deliver to the Agent
a Guaranty or a Joinder Agreement, together with all requested Security
Documents, as required at such time by the Agent, appropriately completed in
Proper Form;

 

(4)           (A) any of the Credit Parties may (ii) sell Inventory in the
ordinary course of business, (iii) sell, exchange or otherwise dispose of
Permitted Investment Securities in the ordinary course of business;
(iv) terminate, surrender or sublease a lease of real Property in the ordinary
course of business; (v) sell or otherwise dispose of equipment and fixtures that
are obsolete, worn out or no longer needed in the business of the Credit
Parties; (vi) sell, exchange, lease, transfer or otherwise dispose of

 

107

--------------------------------------------------------------------------------


 

(in each case for reasonably equivalent value) Neenah Paper FR, LLC’s facility
located in Ripon, California;  (vii) sell, exchange, lease, transfer or
otherwise dispose of (in each case for reasonably equivalent value) Nova Scotia
Woodlands so long as the net cash proceeds (i.e., gross proceeds net of
reasonable and customary out-of-pocket transaction costs and expenses incurred
by the Credit Parties in connection with such transaction) received in readily
available funds by the Credit Parties upon the consummation of such disposition
are not less than $65,000,000; provided, that the net cash proceeds received in
connection therewith at any time are contemporaneously applied in accordance
with Section 2.7(c); (viii) sell, exchange, lease, transfer or otherwise dispose
of (in each case for reasonably equivalent value) real Property having a fair
market value not to exceed the sum of (1) $2,000,000 for all such transactions
in the aggregate in any calendar year; plus (2) the excess (if any) of
$2,000,000 over the amount of dispositions pursuant to this
clause (A) (viii) consummated in the immediately preceding calendar year; and
(ix) sell or otherwise dispose of, for fair and adequate consideration any other
equipment and fixtures having a fair market value not to exceed $1,000,000 in
the aggregate during the period from the Closing Date through the Termination
Date; provided that, upon the occurrence and during the continuation of a
Dominion Event, all net proceeds of any and all of the foregoing shall be paid
to the Agent for application in accordance with Section 2.7; and (B) any of the
Offshore Entities may (i) sell, exchange or otherwise dispose of marketable
investments in which their cash is invested in the ordinary course of business;
(ii) terminate, surrender or sublease a lease of real Property in the ordinary
course of business; (iii) sell or otherwise dispose of equipment and fixtures
that are obsolete, worn out or no longer needed in the business of the Offshore
Entities; (iv) in the case of Neenah Germany and its subsidiaries, assign their
accounts receivable, or any portion thereof, to secure a line of credit in the
maximum principal amount of €15,000,000; and (v) sell or otherwise dispose of,
for fair and adequate consideration, any other equipment and fixtures having a
fair market value not to exceed €1,500,000 in the aggregate during the period
from the Closing Date through the Termination Date;

 

(5)           (i)  to the extent any Collateral is sold or otherwise permanently
disposed of as permitted by this Section 7.4, such Collateral shall be sold or
otherwise disposed of free and clear of the Liens of the Security Documents and
the Agent (or the Canadian Collateral Agent, as applicable) shall take such
actions, including executing and filing appropriate releases, as are appropriate
in connection therewith, and no approval of any of Lenders shall be required
therefor, and (ii) to the extent any Collateral is leased as permitted by this
Section 7.4, the Parent or the applicable Credit Party may request that the
Agent (or the Canadian Collateral Agent, as applicable) enter into a
subordination, non-disturbance and attornment agreement in form and substance
acceptable to

 

108

--------------------------------------------------------------------------------


 

the related lessee and to the Agent or the Canadian Collateral Agent, as
applicable (and no approval of any of the Lenders shall be required therefor)
and the Agent or the Canadian Collateral Agent may require the delivery of
Security Documents, including without limitation, a collateral assignment of
lease, in form and substance reasonably acceptable to it; and

 

(6)  the Credit Parties may purchase or otherwise acquire all or a substantial
portion of the assets of one or more Persons, or any shares of Stock of, or
similar interest in, any Person; provided, that, (i) such transaction or series
of transactions is not otherwise prohibited hereunder, (ii) the Credit Parties
comply with the requirements hereof, including without limitation Section 6.19
and Section 6.20, in connection with such transaction or series of transactions,
(iii) the aggregate purchase price (including merger consideration, if
applicable) paid by the Credit Parties in such transaction or series of
transactions does not exceed $80,000,000 in any twelve month period or
$150,000,000 in the aggregate, (iv) the Availability immediately after giving
effect to the completion of any such transaction and any series of transactions
shall not be less than $45,000,000 on a pro forma basis (and the Borrowers shall
provide the Agent with a pro forma calculation in form and substance reasonably
satisfactory to the Agent) which includes all consideration given in connection
with such transaction or series of transactions as  having been paid in cash at
the time of the initial completion of any such transaction or series of
transactions, and (vi) the Fixed Charge Coverage Ratio for the Borrowers and
their Subsidiaries (after giving effect to such transaction or series of
transactions) shall be greater than 1.15 to 1.00 for the most recently completed
four quarter period assuming that for purposes of calculating the Fixed Charge
Coverage Ratio for such period (calculated on a pro forma basis in a manner
acceptable to the Agent) such transaction or series of transactions occurred on
the first day of such applicable period.

 

7.5           Nature of Business.  Materially change the nature of its business
or enter into any business which is substantially different from the business in
which it is engaged as of the Closing Date, except for entry into related
businesses that do not in the aggregate substantially change the overall
composition of the Credit Parties’ or the Offshore Entities respective
businesses; provided that the Credit Parties shall not be required to remain in
the timber or pulp business.

 

7.6           Transactions with Related Parties.  Except for any Permitted
Affiliate Transactions and other transactions specifically permitted by
Section 7.4 or 7.7, enter into any other transaction, contract, license or
agreement of any kind with any Affiliate, officer or director of any Credit
Party or any of their Subsidiaries, unless such transaction, contract or
agreement is made upon terms and conditions not less favorable to such Person
than those which could have been obtained from wholly independent and unrelated
third parties.

 

109

--------------------------------------------------------------------------------


 

7.7           Investments, Loans.  Make, directly or indirectly, any Investment
in or loan or advance to any Person, or make any commitment to make such loan,
advance or Investment, except:

 

(a)           Stock of any Domestic Subsidiary or any Guarantor acquired or
issued in accordance with the other provisions of this Agreement, including
without limitation, the provisions of Section 6.10 above, or Stock of any other
Subsidiary with the prior written consent of the Agent;

 

(b)           Permitted Investment Securities;

 

(c)           loans otherwise permitted by the provisions of
Section 7.1(f) above;

 

(d)           loans to employees of any Credit Party made in the ordinary course
of business, so long as the aggregate amount of all such loans outstanding at
any time does not exceed $500,000;

 

(e)           loans or advances to, or Investments in, any Credit Party;

 

(f)            loans or capital contributions to Neenah Menasha Water and Power
Company not to exceed $500,000 in any twelve (12)-month period;

 

(g)           loans, advances or Investments in FinCo in an aggregate amount not
to exceed €250,000 at any time outstanding;

 

(h)           Pledged Inter-Company Loans, but solely to the extent an Unpledged
Inter-Company Loan in an equal amount is made promptly thereafter and remains
outstanding unless reduced in connection with a substantially contemporaneous
reduction of the Pledged Inter-Company Loans;

 

(i)            guarantees by one or more Credit Parties of Indebtedness of an
Offshore Entity that is permitted under Section 7.20 and for which Reserves
equal to the amount of such guaranteed Indebtedness have been established and
are being maintained with respect to Availability; and

 

(j)            Other loans, advances or Investments not covered by
clauses (a) through (i) above, in any aggregate amount not to exceed $15,000,000
at any time outstanding.

 

7.8           ERISA Compliance.

 

(a)           At any time engage in any Prohibited Transaction with respect to a
Plan which could reasonably be expected to result in a material liability; or
permit any Plan to be terminated in a manner which could result in the
imposition of a Lien on any Property of any Credit Party or any of their
Subsidiaries pursuant to ERISA.

 

(b)           Engage in any transaction in connection with which any Credit
Party or any Subsidiary thereof would or could reasonably be expected to be
subject to either a material

 

110

--------------------------------------------------------------------------------


 

civil penalty assessed pursuant to the provisions of Section 502 of ERISA or a
material tax imposed under the provisions of Section 4975 of the Code.

 

(c)           Terminate any Plan in a “distress termination” under Section 4041
of ERISA, or take any other action which could reasonably be expected to result
in a material liability of any Credit Party or any Subsidiary thereof to the
PBGC.

 

(d)           Fail to make payment when due of all amounts which, under the
provisions of any Plan, any Credit Party or any Subsidiary thereof is required
to pay as contributions thereto, or, with respect to any Plan, fail to satisfy
the minimum funding standard (as described in Section 302 of ERISA and
Section 412 of the Code, whether or not waived, with respect thereto.

 

(e)           Adopt an amendment to any Plan restricted by Section 436 of the
Code.

 

7.9           Trade Credit Extensions.  Extend credit to customers other than
normal and prudent extensions of trade credit for goods and services in the
ordinary course of business.

 

7.10         Change in Accounting Method.  Make or permit any change in
accounting method or financial reporting practices except as may be required by
GAAP, as in effect from time to time.

 

7.11         Redemption, Dividends, Stock Issuance, Distributions and Payments. 
At any time:

 

(a)           Redeem (whether as a result of mandatory or optional redemption
obligations or rights), purchase, retire or otherwise acquire, directly or
indirectly, any shares of its Stock, any warrants or other similar instruments
issued by any Credit Party or any Subsidiary thereof or set aside any amount for
any such purpose;

 

(b)           Declare or pay, directly or indirectly,  any dividend, except
(i) dividends paid to a Credit Party which is a direct parent of the Credit
Party paying a dividend, (ii) non-cash dividends paid to the holders of any
Stock of the Parent in the form of additional Stock of the Parent, and
(iii) Cash Dividends to the holders of any Stock of the Parent, so long as
(A) no Default or Event of Default exists on the date that the applicable Cash
Dividend is declared or paid, or would result from the payment thereof, (B) the
aggregate amount of such Cash Dividends paid during any twelve (12)-month period
does not exceed $10,000,000 in the aggregate, (C) such Cash Dividend is legally
declared and payable, (D) the Borrowers shall have pro forma Availability of at
least $25,000,000 on the date of such payment and, on an average basis, for the
sixty (60)-day period before the payment of such dividends, in each case after
giving effect to such payment, and (E) Borrower’s Agent shall have (x) given the
Agent at least five (5) Business Days prior written notice specifying the amount
and date of such proposed Cash Dividend and, (y) if required by the Agent,
submitted a certificate of a Responsible Officer setting forth reasonably
detailed calculations demonstrating compliance with the required Availability
test described above and certifying that the other conditions set forth in this
clause (b) have been satisfied;

 

111

--------------------------------------------------------------------------------


 

(c)           Make any other distribution of any Property, cash, securities or a
combination thereof, with respect to (whether by reduction of capital or
otherwise) any shares of its Stock except as permitted in Section 7.11(b) above;

 

(d)           Set apart any money for a sinking fund or other analogous fund for
any dividend or other distribution on its Stock or for any redemption, purchase,
retirement, or other acquisition of any of its Stock; or

 

(e)           Redeem (whether as a result of mandatory or optional redemption
obligations or rights), purchase, defease or retire for value, or make any
principal payment on, any Subordinated Indebtedness, prior to the Termination
Date (other than any non-cash conversion to equity and any principal payments on
Indebtedness permitted under Section 7.1(f)); provided, that each principal
payment made with respect to an Unpledged Inter-Company Loan must substantially
coincide with a principal payment in the same amount under a Pledged
Inter-Company Loan, such that, after the initial advance on the Unpledged
Inter-Company Loan, the outstanding balance of the Pledged Inter-Company Loans
and the Unpledged Inter-Company Loans remain equal at all times (after giving
effect to any such substantially contemporaneous principal payment).

 

7.12         Fixed Charge Coverage Ratio.

 

Permit the Fixed Charge Coverage Ratio of the Borrowers and their Subsidiaries
to be less than 1.1 to 1.0 as of the last day of any fiscal quarter for the four
quarter period ending on such day, such ratio to be tested with respect to the
most recently ended fiscal quarter on any date from time to time on which
Availability falls below $20,000,000, and on the last day of each fiscal quarter
ending thereafter, in each case until such time when Availability has exceeded
$35,000,000 for sixty (60) consecutive days and no Default or Event of Default
is continuing.

 

7.13         Sale of  Receivables.  Sell, assign, discount, transfer or
otherwise dispose of any Receivables, promissory notes, drafts or trade
acceptances or other rights to receive payment held by it, with or without
recourse.

 

7.14         Sale and Lease-Back Transactions.  (a) Enter into any arrangement,
directly or indirectly, with any Person whereby any Credit Party shall sell or
transfer any Property, real or personal, which is used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such Property or other Property which such Credit Party intends to use for
substantially the same purpose or purposes as the Property being sold or
transferred, except for the sale of Property, the aggregate value of which does
not exceed $5,000,000 during the term of this Agreement, so long as (i) no
Default or Event of Default then exists or would exist immediately after giving
effect to such sale, and (ii) upon the occurrence and during the continuation of
a Dominion Event, the net proceeds of such sale are used to prepay Revolving
Loans pursuant to Section 2.5, or (b) cause any Offshore Entity to enter into
any arrangement, directly or indirectly, with any Person whereby any Offshore
Entity shall sell or transfer any Property, real or personal, which is used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such Property or other Property which such Offshore Entity intends
to use for substantially the same purpose or purposes as the Property being sold
or transferred, except for the sale of Property, the aggregate value of which
does not,

 

112

--------------------------------------------------------------------------------


 

during the term of this Agreement, when added to the aggregate amount of all
Indebtedness of the Offshore Entities (other than FinCo) at any time
outstanding, exceed €50,000,000.

 

7.15         Change of Name or Place of Business.  Permit any Credit Party to
change its address, name, identity, type of organization, corporate structure
(e.g. by merger, consolidation, change in corporate form or otherwise),
jurisdiction of organization, location of its chief executive office or
principal place of business or the place it keeps its material books and
records, unless the Borrowers’ Agent has (a) notified the Agent and the Canadian
Collateral Agent of such change in writing at least ten (10) Business Days
before the effective date of such change, (b) taken such action, reasonably
satisfactory to the Agent (or the Canadian Collateral Agent, as applicable), to
have caused the Liens against all Collateral in favor of the Agent (or the
Canadian Collateral Agent, as applicable) for the ratable benefit of the Lender
Parties to be at all times fully perfected and in full force and effect and
(c) delivered such certificates of Governmental Authorities as the Agent (or the
Canadian Collateral Agent, as applicable) may require substantiating such
change.

 

7.16         Restrictive Agreements.  Other than as provided in this Agreement,
the Senior Note Documents and the Additional Senior Note Documents (but only to
the extent the conditions and restrictions in the Additional Senior Note
Documents are no more restrictive than those restrictions and conditions in the
Senior Note Documents), directly or indirectly (a) agree to restrict or
condition (i) the payment of any dividends or other distributions to any Credit
Party; (ii) the payment of any Indebtedness owed to any Credit Party; (iii) the
making of any loans or advances to any Credit Party; or (iv) the transfer of any
of its properties or assets to any Credit Party, or (b) cause any Offshore
Entity to agree to restrict or condition the payment of any dividends or other
distributions to any Offshore Entity or to any Credit Party to the extent such
condition or restrictions would prohibit the distribution of amounts necessary
to pay the interest accruing on the Unpledged Inter-Company Loans.

 

7.17         Tax Classification.  Elect, without the prior consent of the Agent,
a different classification for United States federal tax purposes than the
classification that such Credit Party, or such Subsidiary, as the case may be,
had when such Person became a party to this Agreement or any other Loan
Document.

 

7.18         Deposit Accounts.  (a) Establish any additional deposit accounts
for any purpose (i) which are not listed on Schedule 5.29 (as updated from time
to time pursuant to the terms hereof) and (ii) unless such additional deposit
accounts are Controlled Accounts; (b) allow any of Parent’s foreign exchange
accounts identified in Schedule 5.29, each with Bank of America, N.A., to remain
open or to be reopened, or to hold any funds of any Credit Party, unless such
foreign exchange accounts are covered by a Tri-Party Agreement containing
arrangements satisfactory to the Agent with respect to such accounts, or
(c) allow (i) the aggregate balance of one or more accounts heretofore or
hereafter established in the ordinary course of business as part of the
administration of employee benefits or other corporate-related service matters
and not subject to a Tri-Party Agreement to exceed $100,000 or (ii) allow any
account referred to as a “Disbursement/Pass-Through Account” on Schedule 5.29
(as in effect on the Closing Date) to have a positive balance of funds of any
Credit Party (except as specifically provided in such Schedule as in effect on
the Closing Date) unless such account is subject to a Tri-Party Agreement.

 

113

--------------------------------------------------------------------------------


 

7.19         Organizational Documents; Tax Sharing Agreements.  Modify any of
their Organizational Documents in a manner that is adverse to the Lenders; or
enter into any tax sharing agreement that is, or modify any tax sharing
agreement in a manner that is, adverse to the Lenders.

 

7.20         Limitation on Indebtedness of Offshore Entities.  Permit (a) FinCo
to create, incur, assume or suffer to exist Indebtedness other than the Pledged
Inter-Company Loans, and (b) the Offshore Entities (other than FinCo) to create,
incur, assume or suffer to exist Indebtedness in excess of €50,000,000 at any
time outstanding.

 

8.             Events of Default and Remedies.

 

8.1           Events of Default.  If any of the following events shall occur and
be continuing, then the Agent (or the Canadian Collateral Agent, as applicable)
may (and, if directed by the Required Lenders, shall), by written notice (or
facsimile notice) to the Borrowers’ Agent, take any or all of the following
actions at the same or different times:  (i) accelerate the Termination Date and
declare the Loans, all Letter of Credit Advances, the Commitment Fees and all
other Obligations then outstanding to be, and thereupon the Loans, said Letter
of Credit Advances, the Commitment Fees and all other Obligations shall
forthwith become, immediately due and payable, without further notice of any
kind, notice of intention to accelerate, presentment and demand or protest, or
other notice of any kind all of which are hereby expressly waived by each Credit
Party; (ii) terminate all or any portion of the Commitments and any obligation
to issue any additional Letters of Credit; (iii) demand that the Credit Parties
provide the Agent, for the ratable benefit of the Lender Parties, and the Credit
Parties jointly and severally agree upon such demand to, provide cash collateral
in an amount equal to 110% of the aggregate Letter of Credit Exposure Amount
then outstanding, pursuant to Section 2.10(k); and (iv) exercise any and all
other rights pursuant to the Loan Documents or available under applicable law:

 

(a)           The Credit Parties or any of their Subsidiaries shall fail to pay
or prepay (i) any Obligation (other than Related Obligations) constituting
principal, as and when due and payable, whether at the due date thereof (by
acceleration, lapse of time or otherwise) or at any date fixed for prepayment
thereof in accordance with the other provisions of the Loan Documents, (ii) any
Obligation (other than Related Obligations) constituting interest or fees within
two Business Days of the time such amount is due as and when due and payable, or
(iii) any other Obligations (other than Related Obligations) within five
(5) Business Days of the time such amount is due and payable; or

 

(b)           Any Credit Party or any Offshore Entity (i) shall fail to pay when
due, or within any applicable period of grace, any other Indebtedness (excluding
Indebtedness outstanding hereunder) in excess of $5,000,000 in principal amount
unless such payment is being contested in good faith (by appropriate
proceedings) and adequate reserves have been provided therefor, or (ii) shall
default (beyond any applicable grace and curative periods) in any other manner
with respect to any other Indebtedness (excluding Indebtedness outstanding
hereunder) in excess of $5,000,000 in principal amount if the effect of any such
default or event of default shall be to accelerate or to permit the holder of
any such other Indebtedness, at its option, to accelerate the maturity of such
Indebtedness prior to the stated maturity thereof; or

 

114

--------------------------------------------------------------------------------


 

(c)           Any representation or warranty made or deemed made by any Credit
Party in connection with any Loan Document or in any certificate, report, notice
or financial statement furnished at any time in connection with this Agreement
shall prove to have been incorrect, false or misleading in any material respect
when made or deemed to have been made; or

 

(d)           Except as provided in Section 8.1(e) or 8.1(f) below, Default
shall occur in the punctual and complete performance or observance of any
covenant, condition or agreement to be observed or performed on the part of any
Credit Party or any of their Subsidiaries pursuant to the terms of any provision
of this Agreement or any other Loan Document, and such Default remains uncured
fifteen (15) Business Days after the earlier to occur of (i) the Agent giving
written notice of such Default to the Borrowers’ Agent or (ii) any Responsible
Officer of any Credit Party or any of their Subsidiaries acquired actual
knowledge of the existence of such Default; or

 

(e)           Default shall occur in the punctual and complete performance or
observance of any covenant, condition or agreement to be observed or performed
on the part of any Credit Party or any of their Subsidiaries pursuant to the
terms of Section 6.3 or 6.11 hereof (other than Sections 6.3(f) through
Section 6.3(i) and such Default remains uncured for two (2) Business Days; or

 

(f)            Default shall occur in the punctual and complete performance or
observance of any covenant, condition or agreement to be observed or performed
on the part of any Credit Party or any of their Subsidiaries pursuant to the
terms of Section 6.2, Sections 6.3(f) through 6.3(i), Section 6.9, Sections 7.1
through Section 7.20 hereof; or

 

(g)           Final judgment or judgments (or any decree or decrees for the
payment of any fine or any penalty) for the payment of an uninsured money award
in excess of $2,000,000 in the aggregate shall be rendered against any Credit
Party or any Offshore Entity and the same shall remain undischarged and unpaid
for a period of thirty (30) days during which execution shall not be effectively
stayed or bonded; or

 

(h)           Any Credit Party or any of their Subsidiaries shall have
concealed, removed, or permitted to be concealed or removed, any part of its
Property, with intent to hinder, delay or defraud its creditors or any of them,
or made or suffered a transfer of any of its Property which is or could
reasonably be expected to be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or

 

(i)            Any of the following shall occur where such occurrence could
reasonably be expected to result in any material liability:  (i) a Reportable
Event shall have occurred with respect to a Plan; (ii) the filing by any Credit
Party, any ERISA Affiliate, or an administrator of any Plan of a notice of
intent to terminate such Plan under the provisions of Section 4041 of ERISA;
(iii) the receipt of notice by any Credit Party, any ERISA Affiliate or an
administrator of a Plan that the PBGC has instituted proceedings to terminate
(or appoint a trustee to administer) such a Plan; (iv) any other event or
condition exists which might, in the opinion of the Agent, constitute grounds
under the provisions of Section 4042 of ERISA for the termination of or the
appointment of a trustee to administer any Plan by the PBGC; (v) a Plan shall
fail to maintain a minimum funding standard required by Section 412 of the Code
for any plan year or a waiver of

 

115

--------------------------------------------------------------------------------


 

standard is sought or granted under the provisions of Section 412(c) of the
Code; (vi) any Credit Party or any ERISA Affiliate has incurred, or is likely to
incur, a liability under the provisions of Section 4062, 4063, 4064 or 4201 of
ERISA; (vii) any Credit Party or any ERISA Affiliate fails to pay the full
amount of an installment required under Section 430(j) of the Code; or
(viii) any Prohibited Transaction involving any Plan; or

 

(j)            This Agreement, any Note, any of the Security Documents or any
other Loan Document, or any material provision thereof, shall for any reason
cease to be, or shall be asserted by any Credit Party not to be, a legal, valid
and binding obligation of any Credit Party, enforceable in accordance with its
terms, or the Lien purported to be created by any of the Security Documents
shall for any reason cease to be, or be asserted by any Credit Party not to be,
a valid, first priority perfected Lien against any material portion of the
Collateral (except to the extent otherwise permitted under this Agreement or any
of the Security Documents); or

 

(k)           Any Credit Party or any of its Subsidiaries which is a party to
any Tri-Party Agreement fails to perform and observe, and/or cause to be
performed and observed, all material covenants, provisions and conditions to be
performed, discharged and observed by such Credit Party or Subsidiary under the
terms of any Tri-Party Agreement; or

 

(l)            Any financial institution (other than JPMorgan) which is a party
to any Tri-Party Agreement fails to perform and observe, and/or cause to be
performed and observed, all material covenants, provisions and conditions to be
performed, discharged and observed by such financial institution under the terms
of any Tri-Party Agreement and such failure remains uncured (or such defaulting
financial institution and applicable Tri-Party Agreement is not replaced by the
Credit Parties with a substitute financial institution and replacement Tri-Party
Agreement both reasonably acceptable to the Agent) five (5) Business Days after
the Agent gives written notice of such failure to the Borrowers’ Agent; or

 

(m)          A Change of Control shall occur.

 

In addition, if any of the following events shall occur, then (i) the Loans, the
Letter of Credit Advances, the Commitment Fees and all other Obligations then
outstanding and payable hereunder shall automatically, without demand,
presentment, protest, notice of intent to accelerate, notice of acceleration or
other notice to any Person of any kind, all of which are hereby expressly waived
by each Credit Party, become immediately due and payable and (ii) all
Commitments and further obligations to issue any additional Letters of Credit
shall be immediately and automatically terminated:

 

(n)           Any Credit Party or any of their Subsidiaries or any Offshore
Entity shall commence a voluntary proceeding seeking liquidation,
reorganization, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official of it or a substantial part of its property or shall consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it or
shall make a general assignment for the benefit of creditors or shall generally
fail to pay its debts as they become due or shall take any corporate action to
authorize any of the foregoing; or

 

116

--------------------------------------------------------------------------------


 

(o)           An involuntary proceeding shall be commenced against any Credit
Party or any of their Subsidiaries or any Offshore Entity seeking liquidation,
reorganization, or other relief with respect to it or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official for it or a substantial part of its property, and such
involuntary proceeding shall remain undismissed and unstayed for a period of
60 days; or

 

(p)           Any involuntary order shall be entered in any proceeding against
any Credit Party or any of their Subsidiaries or any Offshore Entity decreeing
the dissolution, liquidation or split-up thereof, and such order shall remain in
effect for sixty (60) days; or

 

(q)           Any Credit Party or any of their Subsidiaries or any Offshore
Entity shall admit in writing its inability to pay its debts as they become due;
or

 

(r)            Any Credit Party or any of their Subsidiaries shall suffer any
writ of attachment or execution or any similar process to be issued or levied
against it or any substantial part of its Property which is not released,
stayed, bonded or vacated within thirty (30) days after its issue or levy; or

 

(s)           Any court shall order a meeting of the creditors, or any class of
creditors that includes any of the Lender Parties on account of any of the
Obligations, of any Credit Party or any of their Subsidiaries, or any Credit
Party or any of their Subsidiaries shall request or apply for any such order, or
take any corporate action to authorize any such request or application.

 

8.2           Remedies Cumulative.  No remedy, right or power conferred upon the
Agent, the Canadian Collateral Agent or any Lender is intended to be exclusive
of any other remedy, right or power given hereunder or now or hereafter existing
at law, in equity, or otherwise, and all such remedies, rights and powers shall
be cumulative.

 

9.             The Agent; the Canadian Collateral Agent.

 

9.1           Appointment, Powers and Immunities.  Each Lender hereby
irrevocably appoints and authorizes the Agent to act as its agent hereunder and
under the Letters of Credit and the other Loan Documents with such powers as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such other powers as are reasonably incidental thereto.  Each Lender hereby
irrevocably appoints and authorizes the Canadian Collateral Agent to act as its
agent hereunder and the other Loan Documents with such powers as are
specifically delegated to the Canadian Collateral Agent by the terms hereof and
thereof, together with such other powers as are reasonably incidental thereto. 
Each Lender hereby irrevocably appoints and authorizes the Agent to act as its
agent under the Letters of Credit which the Agent has issued with such powers as
are specifically delegated to the Agent by the terms hereof and thereof,
together with such other powers as are reasonably incidental thereto.  The Agent
or the Canadian Collateral Agent may each perform any and all of their
respective duties and exercise their respective rights and powers by or through
any one or more sub-agents appointed by either the Agent or the Canadian
Collateral Agent in its reasonable credit judgment.  The exculpatory, indemnity,
and expense reimbursement provisions of the Loan Documents shall apply to any
such sub-agent in such capacity.  The Agent (which such term as used in this
Section 9, shall, in each case, (a) include

 

117

--------------------------------------------------------------------------------


 

references to the Canadian Collateral Agent, mutatis mutandis, and (b) include
reference to its (and the Canadian Collateral Agent’s) Affiliates and its own
(and the Canadian Collateral Agent’s) and its (and the Canadian Collateral
Agent’s) Affiliates’ officers, directors, employees’ and agents (including any
sub-agents)) (i) shall not have duties or responsibilities except those
expressly set forth in this Agreement, the Letters of Credit and the other Loan
Documents, and shall not by reason of this Agreement or any other Loan Document
be a trustee for any Lender; (ii) shall not be responsible to any Lender for any
recitals, statements, representations or warranties contained in this Agreement,
the Letters of Credit or any other Loan Document, or in any certificate or other
document referred to or provided for in, or received by any of them under, this
Agreement, the Letters of Credit or any other Loan Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, the Letters of Credit or any other Loan Document or any other
certificate or document referred to or provided for herein or therein or any
property covered thereby or for any failure by any Party or any other Person
(other than the Agent) to perform any of its obligations hereunder or
thereunder; (iii) shall not be required to initiate or conduct any litigation or
collection proceedings hereunder or under the Letters of Credit or any other
Loan Document except to the extent requested by the Required Lenders, provided
that the Agent shall not be required to take any action which exposes the Agent
to personal liability or which is contrary to this Agreement or any other Loan
Documents or applicable law, and (iv) shall not be responsible for any action
taken or omitted to be taken by it hereunder or under the Letters of Credit or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, INCLUDING
PURSUANT TO ITS OWN NEGLIGENCE, except to the extent it is determined by a final
judicial decision that such act or omission constituted its own gross negligence
or willful misconduct.  The Agent may employ agents and attorneys-in-fact and
shall not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by them with reasonable care.  Without in any way
limiting any of the foregoing, each Lender acknowledges that the Agent shall not
have any greater responsibility in the operation of the Letters of Credit than
is specified in the Uniform Customs and Practice for Documentary Credits (1993
Revision, International Chamber of Commerce Publication No. 500 or any successor
publication).  In any foreclosure proceeding concerning any collateral for the
Notes, each holder of a Note if bidding for its own account or for its own
account and the accounts of other Lenders is prohibited from including in the
amount of its bid an amount to be applied as a credit against its Note or the
Notes of the other Lenders, instead such holder must bid in cash only.  However,
in any such foreclosure proceeding, the Agent may (but shall not be obligated
to) submit a bid for all Lenders (including itself) in the form of a credit
against the Notes of all of the Lenders, and the Agent or its designee may (but
shall not be obligated to), with the consent of the Required Lenders, accept
title to such collateral for and on behalf of all Lenders.  The Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Agent in its reasonable credit
judgment.

 

9.2           Reliance.  The Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telex, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person or Persons,
and upon advice and statements of legal counsel (which may be counsel for the
Credit Parties), independent accountants and other experts selected by the
Agent.  As to any matters not expressly provided for by this Agreement, the
Letters of Credit or any other Loan Document, the

 

118

--------------------------------------------------------------------------------


 

Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and thereunder in accordance with instructions of the Required
Lenders, and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.

 

9.3           Defaults.  The Agent shall not be deemed to have knowledge of the
occurrence of a Default or Event of Default unless it has received notice from a
Lender or the Borrowers’ Agent specifying such Default or Event of Default and
stating that such notice is a “Notice of Default.”  In the event that the Agent
receives such a notice of the occurrence of a Default or Event of Default, the
Agent shall give prompt notice thereof to the Lenders (and shall give each
Lender prompt notice of each such non-payment).  The Agent shall (subject to
Section 9.7 hereof) take such action with respect to such Default or Event of
Default as shall be directed by the Required Lenders and within its rights under
the Loan Documents and at law or in equity, provided that, unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, permitted or
within its rights under any of the Loan Documents or under applicable law with
respect to such Default or Event of Default.

 

9.4           Rights as a Lender.  With respect to its Commitment, the Loans and
any Letter of Credit Exposure Amount, the Agent in its capacity as a Lender
hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as the Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Agent in its individual capacity.  The Agent may (without having to
account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust, letter of credit, agency or
other business with any Credit Party (and any of their Affiliates) as if it were
not acting as the Agent, and the Agent may accept fees and other consideration
from any Credit Party (in addition to the fees heretofore agreed to between the
applicable Credit Parties and the Agent) for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.

 

9.5           Indemnification.  The Lenders agree to indemnify the Agent (to the
extent not reimbursed under Section 2.9(d), Section 2.10(h), Section 6.12,
Section 10.9 or Section 10.10 hereof, but without limiting the obligations of
the applicable Credit Parties under said Section 2.9(d), Section 2.10(h),
Section 6.12, Section 10.9 or Section 10.10), ratably in accordance with their
respective Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever (INCLUDING THE CONSEQUENCES OF THE NEGLIGENCE
OF SUCH INDEMNIFIED PERSON, but excluding any act or omission to the extent the
same is determined by a final judicial decision to have been caused by or
resulted from the gross negligence or willful misconduct of such indemnified
person) which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of this Agreement, the Letters of Credit or
any other Loan Document or any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby (including
the costs and expenses which the applicable Credit Parties are obligated to pay
under Section 2.9(d), Section 2.10(h), Section 6.12, Section 10.9 or
Section 10.10 hereof but excluding, unless a Default or Event of Default has
occurred and is continuing, normal administrative costs and expenses incident to
the performance of its agency duties hereunder) or the enforcement of any of the
terms hereof

 

119

--------------------------------------------------------------------------------


 

or thereof or of any such other documents, INCLUDING THE NEGLIGENCE OF SUCH
INDEMNIFIED PERSON, but excluding any act or omission to the extent the same is
determined by a final judicial decision to have been caused by or resulted from
the gross negligence or willful misconduct of such indemnified person.  The
obligations of the Lenders under this Section 9.5 shall survive the termination
of this Agreement and the repayment of the Indebtedness arising in connection
with this Agreement.

 

9.6           Non-Reliance on Agent and Other Lenders.  Each Lender agrees that
it has received current financial information with respect to the Credit Parties
and the other Parties and that it has  independently and without reliance on the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Credit Parties and the
other Parties and decision to enter into this Agreement and that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any of the other Loan Documents.  The Agent shall not be
required to keep itself informed as to the performance or observance by any
Party of this Agreement, the Letters of Credit or any of the other Loan
Documents or any other document referred to or provided for herein or therein or
to inspect the properties or books of the Credit Parties or any Party.  Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Agent, under the Letters of Credit or the
other Loan Documents, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Credit Parties or any other Party (or any
of their Affiliates) which may come into the possession of the Agent.

 

9.7           Failure to Act.  Except for action expressly required of the Agent
hereunder, under the Letters of Credit and under the other Loan Documents, the
Agent shall in all cases be fully justified in failing or refusing to act
hereunder and thereunder unless it shall receive further assurances to its
satisfaction by the Lenders of their indemnification obligations under
Section 9.5 hereof against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.

 

9.8           Resignation or Removal of Agent.  Subject to the appointment and
acceptance of a successor Agent as provided below, the Agent may resign at any
time by giving notice thereof to the Lenders and the Borrowers’ Agent, and the
Agent may be removed at any time with or without cause by the Required Lenders. 
Upon any such resignation or removal, the Required Lenders shall have the right
to appoint a successor Agent reasonably acceptable to the Borrowers.  If no
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
reasonably acceptable to the Borrowers; provided, however, that if an Event of
Default has occurred which has not been waived or cured to the satisfaction of
the Agent and the Required Lenders, the Borrowers’ approval of a successor Agent
shall not be required.  Any successor Agent shall be a Lender which has an
office in the United States with a combined capital and surplus of at least
$2,000,000,000, and any successor Canadian Collateral Agent shall be an
Affiliate of such a Lender.  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent,

 

120

--------------------------------------------------------------------------------


 

such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  Such
successor Agent shall promptly specify by notice to the Borrowers’ Agent and the
Lenders its office for the purpose of any notices and payments hereunder.  After
any retiring Agent’s resignation or removal hereunder as Agent, the provisions
of this Section 9 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the Agent.

 

9.9           Syndication Agent; Joint Lead Arrangers; Joint Bookrunners.  Any
syndication agent, joint lead arranger or joint bookrunner appointed in
connection with the Loan Documents or the transactions contemplated thereby, in
its capacity as such, shall have no rights, powers, duties or responsibilities,
and no rights, powers, duties or responsibilities shall be read into this
Agreement or any other Loan Document or otherwise exist on behalf of or against
any such syndication agent, joint lead arranger or joint bookrunner, in its
capacity as such (in each case without prejudice to the rights, powers, duties
or responsibilities of any such Person in its capacity as a Lender, Agent,
Canadian Collateral Agent, or otherwise as a Party to any Loan Document, other
than in its capacity as syndication agent, joint lead arranger or joint
bookrunner).  If any such syndication agent, joint lead arranger or joint
bookrunner resigns from such capacity, no successor syndication agent, joint
lead arranger or joint bookrunner, as applicable, shall be appointed.

 

10.           Miscellaneous.

 

10.1         No Waiver.  No waiver of any Default or Event of Default shall be
deemed to be a waiver of any other Default or Event of Default.  No failure to
exercise and no delay on the part of the Agent, the Canadian Collateral Agent or
any Lender in exercising any right or power under any Loan Document or at law or
in equity shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or the abandonment or discontinuance of
steps to enforce any such right or power, preclude any further or other exercise
thereof or the exercise of any other right or power.  No course of dealing
between the Credit Parties and the Agent or any Lender shall operate as a waiver
of any right or power of the Agent or any Lender.  No notice to or demand on any
Credit Party or any other Person shall entitle the Credit Parties or any other
Person to any other or further notice or demand in similar or other
circumstances.

 

10.2         Notices.  Except as otherwise expressly permitted hereunder or
under any other Loan Document, all notices under the Loan Documents shall be in
writing and either (a) delivered to the intended recipient, (b) sent via
overnight courier, or (c) sent by facsimile (promptly confirmed by mail, except
for any notice pursuant to Section 4.1(a) hereof which need not be confirmed by
mail), in each case to the intended recipient at the “Address for Notices”
specified below its name on the signature pages hereof; or, as to any Lender who
is a signatory hereto, at such other address as shall be designated by such
Lender in a notice to the Borrowers’ Agent and the Agent given in accordance
with this Section 10.2 or to such other address as a party may designate in a
notice given in accordance with the provisions of this Section 10.2.  The
Borrowers’ Agent may change its address for purposes hereof by providing written
notice of such address change to the Lenders and the Agent in accordance with
the provisions of this Section 10.2, with any such change in address only being
effective ten (10) Business Days after such change of address has been deemed
given in accordance with the provisions hereof. 

 

121

--------------------------------------------------------------------------------


 

Notices shall be deemed to have been given (whether actually received or not)
when delivered (or, if sent via overnight courier, on the next Business Day
after the date sent); provided, however, that the notices required or permitted
by Sections 2.2(b) and 4.1(a) hereof shall be effective only when actually
received by the Agent.

 

10.3         Governing Law.  UNLESS OTHERWISE SPECIFIED THEREIN, EACH LOAN
DOCUMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

10.4         Survival; Parties Bound.  All representations, warranties,
covenants and agreements made by or on behalf of the Credit Parties in
connection herewith shall survive the execution and delivery of the Loan
Documents and shall not be affected by any investigation made by any Person. 
The term of this Agreement shall be until the termination or lapse of all
Commitments, the final maturity of each Note, the payment of all amounts due
under the Loan Documents, and the return of all outstanding Letters of Credit
(or the cash collateralization of all outstanding Letters of Credit in an amount
equal to 110% of the aggregate Letter of Credit Exposure Amount then
outstanding).

 

10.5         Counterparts.  This Agreement may be executed in several identical
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument.

 

10.6         Limitation of Interest.  The Credit Parties and the Lenders intend
to strictly comply with all applicable laws, including applicable usury laws, if
any.  Accordingly, the provisions of this Section 10.6 shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section, even if such provision declares
that it controls.  As used in this Section, the term “interest” includes the
aggregate of all charges, fees, benefits or other compensation which constitute
interest under applicable law, provided, that, to the maximum extent permitted
by applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, in equal or in unequal parts during the full term of the
Loans and the Commitments so that interest for the entire term does not exceed
the Highest Lawful Rate.  In no event shall the Borrowers or any other Person be
obligated to pay, or the Agent or any Lender have any right or privilege to
reserve, receive or retain, (y) any interest in excess of the maximum amount of
nonusurious interest permitted under the laws of the United States or of any
state, if any, which are applicable to the Agent or such Lender, respectively,
or (z) total interest in excess of the amount which the Agent or such Lender
could lawfully have contracted for, reserved, received, retained or charged had
the interest been calculated for the full term of the Loans at the Highest
Lawful Rate, if any, applicable to the Agent or such Lender.  None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 10.6, or be construed to create a contract to pay any
Lender for the use, forbearance or detention of money at an interest rate in
excess of the Highest Lawful Rate applicable to such Lender.  If the term of

 

122

--------------------------------------------------------------------------------


 

any Loans or the Notes is shortened by reason of acceleration of maturity as a
result of any Default or Event of Default or by any other cause, or by reason of
any required or permitted prepayment, and if for that (or any other) reason the
Agent or any Lender at any time is owed or receives (and/or has received)
interest in excess of interest calculated at the Highest Lawful Rate applicable
to the Agent or such Lender, then and in any such event all of any such excess
interest owed to or received by the Agent or such Lender shall be canceled
automatically as of the date of such acceleration, prepayment or other event
which produces the excess, and, if such excess interest has been paid to the
Agent or such Lender, it shall be credited pro tanto against the
then-outstanding principal balance of the Borrowers’ obligations to the Agent or
such Lender, effective as of the date or dates when the event occurs which
causes it to be excess interest, until such excess is exhausted or all of such
principal has been fully paid and satisfied, whichever occurs first, and any
remaining balance of such excess shall be promptly refunded to its payor.

 

10.7         Survival.  The obligations of the Borrower under Sections 2.3, 2.9,
2.10(h), 10.9, 10.10 and 10.17 hereof shall survive the repayment of the Loans
and all other Obligations, the termination of the Commitments and the
cancellation or expiration of the Letters of Credit.

 

10.8         Captions.  The headings and captions appearing in the Loan
Documents have been included solely for convenience and shall not be considered
in construing the Loan Documents.

 

10.9         Expenses, Etc.  The Borrowers agree to pay or reimburse on demand
of the Agent the following:  (a) the reasonable fees and expenses of Vinson &
Elkins LLP, counsel to the Agent, or any other legal counsel (including Canadian
counsel) engaged by the Agent or the Canadian Collateral Agent in connection
with (i) the preparation, execution and delivery of this Agreement (including
the exhibits and schedules hereto) and the Loan Documents and the making of the
Loans and the issuance of Letters of Credit hereunder and (ii) any modification,
supplement or waiver of any of the terms of this Agreement, the Letters of
Credit or any other Loan Document; (b) all out-of-pocket costs and expenses
(including attorneys’ fees) of the Lenders, the Agent and the Canadian
Collateral Agent, or any of them, in connection with any Default or Event of
Default or the enforcement of this Agreement, the Letters of Credit or any other
Loan Documents; (c) all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement, any Letter of Credit or any other Loan Document or
any other document referred to herein or therein; (d) all out-of-pocket costs,
expenses, taxes, assessments and other charges incurred by the Agent or the
Canadian Collateral Agent in connection with any filing, registration, recording
or perfection of any security interest contemplated by this Agreement, any other
Loan Document or any document referred to herein or therein, and the cost of
title insurance; and (e) reasonable expenses of due diligence incurred by the
Agent prior to or as of the Closing Date.

 

10.10       Indemnification.  The Borrowers agree to indemnify the Agent, the
Canadian Collateral Agent, the Lenders and each Affiliate thereof and their
respective directors, officers, employees, partners and agents from, and hold
each of them harmless against, any and all losses, liabilities (including
Environmental Liabilities), claims, costs (including Environmental Claims) or
damages to which any of them may become subject, insofar as such losses,
liabilities, claims, costs or damages arise out of or result from any (a) actual
or proposed use by any Credit Party of the proceeds of any extension of credit
(whether a

 

123

--------------------------------------------------------------------------------


 

Loan or a Letter of Credit) by any Lender hereunder, (b) breach by any Credit
Party of this Agreement or any other Loan Document, (c) violation by any Credit
Party or any of their Subsidiaries of any law, rule, regulation or order
including any Requirements of Environmental Law, (d) Liens or security interests
granted on any Property pursuant to or under the Loan Documents, to the extent
resulting from any Hazardous Substance located in, on or under any such
Property, (e) ownership by the Lenders, the Agent or the Canadian Collateral
Agent of any Property following foreclosure under the Loan Documents, to the
extent such losses, liabilities, claims, costs or damages arise out of or result
from any Hazardous Substance, located in, on or under such Property prior to or
at the time of such foreclosure, including losses, liabilities, claims, costs or
damages which are imposed upon Persons under laws relating to or regulating
Hazardous Substances, solely by virtue of ownership, (f) any Lender, the Agent
or the Canadian Collateral Agent being deemed an operator of any such Property
by a court or other regulatory or administrative agency or tribunal or other
third party, to the extent such losses, liabilities, claims, costs or damages
arise out of or result from any Hazardous Substance, petroleum, petroleum
product or petroleum waste located in on or under such Property at or prior to
any foreclosure thereon under the Loan Document, or (g) investigation,
litigation or other proceeding (including any threatened investigation or
proceeding) relating to any of the foregoing, and the Borrowers agree to
reimburse the Agent, the Canadian Collateral Agent and each Lender, and each
Affiliate thereof and their respective directors, officers, employees, partners,
counsel and agents, upon demand for any out-of-pocket expenses (including
reasonable legal fees) and costs incurred in connection with any such
investigation or proceeding, AND WHETHER ANY SUCH LOSS, LIABILITY, CLAIM OR
DAMAGE RESULTS FROM THE NEGLIGENCE OF ANY SUCH INDEMNIFIED PERSON; but excluding
any such losses, liabilities, claims, costs, damages or expenses incurred by a
Person or any Affiliate thereof or their respective directors, officers,
employees, partners, counsel or agents to the extent the same is determined by a
final judicial decision to have been caused by or resulted from the gross
negligence or willful misconduct of such Person, Affiliate, director, officer,
employee, partner, counsel or agent.  No party hereto, nor any other Person
indemnified hereunder, shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems or for any special,
indirect, consequential or punitive damages in connection with the Loan
Documents or the transaction contemplated thereby.

 

10.11       Amendments, Waivers, Etc.  No amendment, modification or waiver of
any provision of this Agreement, the Notes or any other Loan Document, nor any
consent to any departure by the Credit Parties or any of their Subsidiaries, nor
by the Agent, the Canadian Collateral Agent or any Lenders therefrom, shall in
any event be effective unless the same shall be agreed or consented to in
writing by the Required Lenders and the Borrowers, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no such amendment, waiver or consent
shall, unless consented to in writing by each affected Lender (excluding a
Defaulting Lender except with respect to clause (a)), do any of the following: 
(a) increase the Total Commitment or any Commitment of any such Lender  or
subject the Agent, the Canadian Collateral Agent or any such Lender to any
additional obligations; (b) reduce the principal of, or interest on, any Loan,
any Letter of Credit Exposure Amount or any fee hereunder (provided, that any
waiver of Default Rate interest shall

 

124

--------------------------------------------------------------------------------


 

not be considered a reduction of interest); (c) waive or postpone any scheduled
date fixed for any payment of principal of, or interest on, any Loan, any Letter
of Credit Exposure Amount or any fee or other sum to be paid hereunder;
(d) change the percentage of any of the Commitments or of the aggregate unpaid
principal amount of any of the Loans, any Letter of Credit Exposure Amount, or
the number of Lenders which shall be required for the Lenders or any of them to
take any action under this Agreement; (e) increase any of the applicable
Borrowing Base advance rates or sublimits; (f) change any provision contained in
Sections 2.2(d), 2.2(e), 2.7, 2.11, 10.9(b) or 10.10 hereof or this
Section 10.11 or Section 10.16 hereof; (g) release the Borrowers from liability
for any of the Obligations; (h) release any Guarantor from any Guaranty;
(i) other than as expressly permitted by this Agreement, release any Collateral
for any of the Obligations if the value of such Collateral (excluding the value
of all other Collateral released pursuant to  Section 7.4(f)(4) or
10.21(f) hereof) exceeds $2,000,000 in the aggregate, as reasonably determined
by the Agent; (j) change any of the definitions of “Obligations” or “Required
Lenders” contained herein; or (k) change any of the definitions of “Eligible
Equipment,” “Eligible Inventory,” “Eligible Real Estate,” “Eligible
Receivables,” “Ineligible Receivables,” or “Ineligible Inventory” contained
herein, if the effect of any such change would be to materially increase the
Borrowing Base, and provided further that nothing in this Section 10.11 shall
affect, limit or restrict the Agent’s right to establish, fix, reduce, increase
or otherwise revise any standards of eligibility for any items included within
the Borrowing Base or any Reserves, from time to time in accordance with other
provisions of this Agreement and subject to the limitations set forth herein. 
Anything in this Section 10.11 to the contrary notwithstanding, no amendment,
waiver or consent shall be made with respect to Section 9 without the written
consent of the Agent and the Canadian Collateral Agent, and no amendment, waiver
or consent shall amend, modify or otherwise affect the rights or duties of the
Swingline Lender hereunder without the prior written consent of the Swingline
Lender.  Notwithstanding any contrary provision hereof, if any Lender (a) fails
to consent to any of the above-described items requiring the unanimous consent
of the Lenders when such consent has been agreed to by the Agent and the
Required Lenders, (b) is a Defaulting Lender hereunder, or (c) requests
compensation under Section 2.9(d) and/or Section 10.16, the Agent or the
Borrowers shall be entitled to cause such non-consenting Lender to be replaced
hereunder by an Eligible Assignee in compliance with all relevant provisions of
Section 10.12 hereof without payment of any prepayment or termination fee. In
such event, such non-consenting Lender agrees to abide by the relevant
provisions of Section 10.12 hereof in connection with the replacement of such
non-consenting Lender by the Eligible Assignee secured by the Agent or the
Borrowers.  Notwithstanding the foregoing right of the Borrowers to replace a
Lender that requests compensation under Section 2.9(d) and/or Section 10.16, the
Borrowers shall continue to be obligated to pay such Lender all amounts owing
under Section 2.9(d) and/or Section 10.16 for the period such Lender remains a
Lender hereunder.  Notwithstanding the foregoing right of the Borrowers to
replace any such non-consenting Lender, neither the Agent nor any Lender shall
have any obligation to the Borrowers to find or locate any substitute lender or
lenders to replace any such non-consenting Lender.

 

10.12       Successors and Assigns.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Credit Parties, the Agent, the Canadian Collateral Agent and the Lenders and
their respective successors and permitted assigns, provided that the undertaking
of the Lenders hereunder to

 

125

--------------------------------------------------------------------------------


 

make Loans to the Borrowers and to issue Letters of Credit for the account of
the Borrowers shall not inure to the benefit of any successor of the Borrowers,
other than a successor expressly permitted by the terms of this Agreement. The
Borrowers may not assign or transfer any of their rights or obligations
hereunder without the prior written consent of all of the Lenders (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void), and no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.12.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than (i) the parties hereto, their respective successors and
assigns permitted hereby, (ii) any participant of a Lender (to the extent
provided in subparagraph (b) below), and (iii) to the extent expressly set forth
herein, the Affiliates of the Agent and each of the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Each Lender may sell participations to any Person in all or part
of any Loan, or all or part of its Notes, the Letter of Credit Exposure Amount,
the Swingline Exposure or Commitments, to another bank or other entity, in which
event, without limiting the foregoing, the provisions of Sections 10.10 and
Section 10.16 shall inure to the benefit of each purchaser of a participation
and the pro-rata treatment of payments, as described in Section 2.12, shall be
determined as if such Lender had not sold such participation.  In the event any
Lender shall sell any participation:  (i) the Borrowers, the Agent, the Canadian
Collateral Agent and the other Lenders shall continue to deal solely and
directly with such selling Lender in connection with such selling Lender’s
rights and obligations under the Loan Documents (including the Note(s) held by
such selling Lender), (ii) such Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrowers relating to the
Loans, Letter of Credit Exposure Amount and Swingline Exposure, including the
right to approve any amendment, modification or waiver of any provision of this
Agreement other than (and then only if expressly permitted by the applicable
participation agreement) amendments, modifications or waivers with respect to
(1) any reduction of fees payable hereunder to the Lender, (2) any reduction of
the amount of principal or the rate of interest payable on, or the dates fixed
for the scheduled repayment of principal of, the Loans and other sums to be paid
to the Lenders hereunder, and (3) any postponement of any date for the payment
of any amount payable in respect of the Loans of such Lender, and (iii) the
Borrowers agree, to the fullest extent they may effectively do so under
applicable law, that any participant of a Lender may exercise all rights of
set-off, bankers’ lien, counterclaim or similar rights with respect to such
participation as fully as if such participant were a direct holder of Loans if
such Lender has previously given notice of such participation to the Borrowers.

 

(c)           Each Lender may assign to one or more Lenders or Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment and the same portion of
the related Loans at the time owing to it, the related Note or Notes held by it
and its Letter of Credit Exposure Amount); provided, however, that, (i) the
Agent and the Borrowers must give their respective prior written consent, which
consent will not be unreasonably withheld, conditioned or delayed (except that
the Borrowers’ consent to any such assignment shall not be required if (A) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(B) an Event of Default has occurred which has not been waived or cured to the
satisfaction of the Agent and the Required Lenders), (ii) the aggregate amount
of the applicable Commitment, Loans, Letter of Credit Exposure Amount and

 

126

--------------------------------------------------------------------------------


 

Swingline Exposure (without duplication) of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance (as
defined below) with respect to such assignment is delivered to the Agent) shall
in no event be less than $5,000,000 (except for certain exceptions approved by
the Borrowers and the Agent) and shall be in an amount that is an integral
multiple of $1,000,000 (unless all of the assigning Lender’s applicable
Commitment, Loans, Letter of Credit Exposure Amount and Swingline Exposure is
being assigned); (iii) the aggregate amount of the applicable Commitment and/or
Loans of the assigning Lender immediately after each partial assignment must be
at least $5,000,000 (except for certain exceptions approved by the Borrowers and
the Agent) and shall be in an amount which is an integral multiple of
$1,000,000; provided, however, that upon the occurrence and during the
continuance of any Event of Default, any Lender shall be entitled to assign to
one or more Lenders or Eligible Assignees all of such assigning Lender’s
Commitment, Loans, Letter of Credit Exposure Amount and Swingline Exposure in
accordance with the other terms of this Section 10.12; and (iv) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in its records, and to the Borrowers’ Agent, for its acceptance on
behalf of the Borrowers if the Borrowers’ approval of such assignment is
otherwise required under the terms of this Section 10.12, an Assignment and
Acceptance in substantially the form of Exhibit P annexed hereto, or in such
other form as may be approved by the Agent (each an “Assignment and Acceptance”)
with blanks appropriately completed, together with any Note or Notes subject to
such assignment and a processing and recordation fee of $3,500 (for which the
Borrowers shall have no liability).  Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five (5) Business Days
after the execution thereof, unless a shorter period of time may be agreed to by
the Agent in its sole and absolute discretion, (A) the assignee thereunder shall
be a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder and (B) the Lender
thereunder shall, to the extent provided in such assignment, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

(d)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, such Lender
assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument or document furnished pursuant thereto; (ii) such assignor
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Credit Parties or any of their
Subsidiaries or the performance or observance by the Credit Parties of any of
their obligations under any of the Loan Documents; (iii) such assignee confirms
that it has received a copy of this Agreement and the other Loan Documents,
together with copies of the financial statements of the Credit Parties
previously delivered in accordance herewith and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it will keep confidential all information with

 

127

--------------------------------------------------------------------------------


 

respect to the Credit Parties furnished to it by the Credit Parties, such
assignor Lender, the Agent or the Canadian Collateral Agent (other than
information generally available to the public or otherwise available to the
Agent on a non-confidential basis or otherwise permitted pursuant to the terms
of this Agreement); (v) such assignee will, independently and without reliance
upon the Agent, the Canadian Collateral Agent, such assignor Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents; (vi) such assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.

 

(e)           The Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at its office a copy of each Assignment and Acceptance delivered
to it and a register containing the names and addresses of the Lenders and the
Commitments of, and principal amount of the Loans owing to, and the Letter of
Credit Exposure Amount and Swingline Exposure of, each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrowers, the Agent, the Canadian Collateral
Agent and the Lenders shall treat each person the name of which is recorded
therein as a Lender hereunder for all purposes of the Loan Documents.  Such
records shall be available for inspection by the Borrowers, the Canadian
Collateral Agent or any Lender at any reasonable time and from time to the upon
reasonable prior notice.

 

(f)            Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and the assignee thereunder together with the Note(s) subject
to such assignment, the written consent to such assignment and the fee payable
in respect thereto, the Agent shall, if such Assignment and Acceptance has been
completed with blanks appropriately filled, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers and the Lenders. 
Contemporaneously with the receipt by the Borrowers of such Assignment and
Acceptance and the surrendered Note(s), the Borrowers, at their own expense,
shall execute and deliver to the Agent in exchange for the surrendered Note(s),
a new Note or Notes payable to the order of such assignee in an amount equal to
the applicable Commitment, Loans, Letter of Credit Exposure Amount and Swingline
Exposure (without duplication) assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Lender has retained Commitments, Loans, Letter
of Credit Exposure Amount and/or Swingline Exposure hereunder, a new Note or
Notes to the order of the assigning Lender in an amount equal to the applicable
Commitment, Loans, Letter of Credit Exposure Amount and/or Swingline Exposure
retained by it hereunder.  Such new Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note(s),
shall be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of the surrendered Note(s).  Such
surrendered Note shall be marked canceled and returned to the Borrowers’ Agent.

 

(g)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.12, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Credit Parties

 

128

--------------------------------------------------------------------------------


 

and/or any Subsidiary of the Credit Parties furnished to such Lender by or on
behalf of the Credit Parties or such applicable Subsidiary, so long as such
assignee or participant or proposed assignee or participant confirms that it
will keep confidential all information with respect to the Credit Parties
furnished to it by the Credit Parties, such assignor Lender, the Agent or the
Canadian Collateral Agent (other than information generally available to the
public or otherwise available to the Agent on a non-confidential basis or
otherwise permitted pursuant to the terms of this Agreement).

 

(h)           Notwithstanding anything herein to the contrary, any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including
without limitation, any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

10.13       Entire Agreement.  This Agreement and the other Loan Documents
embody the entire agreement and understanding among the Credit Parties, the
Agent, the Canadian Collateral Agent and the Lenders relating to the subject
matter hereof and supersede all prior proposals, agreements and understandings
relating to the subject matter hereof.  Any conflict between the provisions of
this Agreement and the provisions of any other Loan Documents shall be governed
by the provisions of this Agreement.  The Credit Parties certify that they are
relying on no representation, warranty, covenant or agreement except for those
set forth in this Agreement and the other Loan Documents of even date herewith.

 

10.14       Severability.  If any provision of any Loan Documents shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions shall not be
affected or impaired thereby.

 

10.15       Disclosures.  Every reference in the Loan Documents to disclosures
of the Borrower or other Credit Parties to the Agent and the Lenders in writing,
to the extent that such references refer to disclosures at or prior to the
execution of this Agreement, shall be deemed strictly to refer only to written
disclosures delivered to the Agent and the Lenders in an orderly manner prior to
or concurrently with the execution hereof.

 

10.16       Capital Adequacy.  Without duplication of the provisions of
Section 2.9:

 

(a)           If after the date of this Agreement, any Lender shall have
determined that the adoption or effectiveness (regardless of whether previously
announced) after the date of this Agreement of any applicable Legal Requirement
or treaty regarding capital adequacy, or any change therein after the date of
this Agreement, or any change in the interpretation or administration thereof by
any Governmental Authority or comparable agency charged with the interpretation
or administration thereof after the date of this Agreement, or compliance by any
Lender with any request or directive regarding capital adequacy made or adopted
after the date of this Agreement (whether or not having the force of law) of any
such Governmental Authority, has or would have the effect of increasing the cost
of, or reducing the rate of return on the capital of such Lender (or any holding
company of which such Lender is a part) as a consequence of its

 

129

--------------------------------------------------------------------------------


 

obligations hereunder or under any Letter of Credit or its Note to a level below
that which such Lender or holding company could have achieved but for such
adoption, change or compliance by an amount deemed by such Lender to be
material, then from time to time, upon demand by such Lender (with a copy to the
Agent) in the form of a certificate stating the cause of such demand and
reasonably detailed calculations therefor, the Borrowers (subject to
Section 10.6 hereof) agree to pay to such Lender such additional amount or
amounts as will compensate such Lender or holding company for such reduction.

 

(b)           The certificate of any Lender setting forth such amount or amounts
as shall be necessary to compensate such Lender or its holding company as
specified in Section 10.16(a) above (and setting forth the calculation thereof
in reasonable detail) shall be conclusive and binding, absent manifest error. 
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within five (5) Business Days after such Lender delivers such
certificate.  In preparing such certificate, such Lender may employ such
assumptions and allocations of costs and expenses as it shall in good faith deem
reasonable and may use any reasonable averaging and attribution method.

 

(c)           If any Lender requests compensation from the Borrowers under this
Section 10.16 or under Sections 2.9(b) or 10.17, then at any time within
120 days after receipt by the Borrowers’ Agent of the certificate from such
Lender regarding the circumstances and calculation of the applicable
compensation so requested, the Borrowers shall have the right to seek and obtain
one or more substitute lenders approved by the Agent (which approval shall not
be unreasonably withheld so long as each such substitute lender is an Eligible
Assignee) to replace such Lender hereunder in compliance with all relevant
provisions of Section 10.12 hereof.  In such event, the Agent or the Borrowers
shall be entitled to cause such Lender so requesting compensation to be replaced
hereunder by an Eligible Assignee in compliance with all relevant provisions of
Section 10.12 hereof without payment of any prepayment or termination fee, and,
any such Lender so requesting compensation agrees to abide by the relevant
provisions of Section 10.12 hereof in connection with the replacement of such
non-consenting Lender by the Eligible Assignee secured by the Agent or the
Borrowers.  Contemporaneously with the replacement of such Lender hereunder with
one or more such substitute lenders, the Borrowers shall cause such substitute
lender(s) to pay in full, as the purchase price for such assignment, the
Obligations owed to such replaced Lender, including all accrued, unpaid interest
thereon and any Consequential Loss owing by the Borrowers to such replaced
Lender as a result of such payment.  Notwithstanding the foregoing terms and
provisions of this Section 10.16, (i) the Borrowers shall remain obligated to
make timely payment of the additional compensation set forth in the certificate
presented to the Borrowers by such replaced Lender under the terms of
Section 10.16(b) above for the periods prior to the applicable replacement date,
and (ii) neither the Agent nor any Lender shall have any obligation to the
Borrowers to find or locate any substitute lender or lenders to replace any
Lender requesting compensation from the Borrowers under this Section 10.16.

 

(d)           Failure or delay on the part of any Lender Party to demand
compensation pursuant to this Section 10.16 or under Sections 2.9(b) or 10.17
shall not constitute a waiver of such Lender Party’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender Party pursuant to any such section for any increased costs or reductions
incurred more than one hundred eighty (180) days prior to the date that such
Lender

 

130

--------------------------------------------------------------------------------


 

Party (or the Agent on behalf of such Lender Party) notifies the Borrower of the
circumstance giving rise to such increased costs or reductions and of such
Lender Party’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such increased costs or reductions arises
with retroactive effect, then the one hundred eighty (180)-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

10.17       Taxes.

 

(a)           As used in this Section 10.17, the following terms shall have the
following meanings:

 

(i)            “Indemnifiable Tax” means any Tax, but excluding, in any case,
any Tax that (A) would not be imposed in respect of a payment to a Lender or a
holder of any of the Notes under this Agreement, under the Notes held by such
holder, under any Letter of Credit or under any of the other Loan Documents
except for a present or former connection between the jurisdiction of the
Governmental Authority imposing such Tax and such holder (or a shareholder or
other Person with an interest in such holder), including a connection arising
from such holder’s (or shareholder of such holder or such other Person) being or
having been a citizen or resident of such jurisdiction, or being or having been
organized, present or engaged in a trade or business in such jurisdiction, or
having or having had a permanent establishment or fixed place of business in
such jurisdiction, but excluding a connection arising solely from such Lender or
holder having executed, delivered, performed its obligations or received a
payment under, or enforced, this Agreement, the Notes held by such holder, any
Letter of Credit or any other Loan Documents, or (B) is an income or franchise
tax imposed on net income, net profits or gross receipts by any Governmental
Authority of a jurisdiction with respect to which any Lender, a holder of any of
the Notes, an issuer of any Letter of Credit or a recipient of any payment under
this Agreement or any of the other Loan Documents has a present or former
connection, including a connection arising from such holder’s, issuer’s or
recipient’s, as the case may be (or a shareholder or other Person with an
interest in such holder, issuer or recipient, as the case may be), being or
having been a citizen or resident of such jurisdiction, or being or having been
organized, present or engaged in a trade or business in such jurisdiction, or
having or having had a permanent establishment or fixed place of business in
such jurisdiction, but excluding a connection arising solely from such Lender,
holder, issuer, or recipient, as the case may be, having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement, the Notes held by such holder, any Letter of Credit or any other Loan
Documents.

 

(ii)           “Other Tax” means any present or future recording, stamp,
documentary, excise, transfer, sales, property or similar tax, levy, impost,
duty, charge, assessment or fee arising from any payment made under this
Agreement, any Note, any Letter of Credit or any other Loan Document or from the
execution, delivery or enforcement of any Loan Document.

 

(iii)          “Tax” means any present or future tax, levy, impost, duty,
charge, assessment or fee of any nature (including interest thereon and
penalties and additions thereto) that is imposed by any Governmental Authority
in respect of a payment to a

 

131

--------------------------------------------------------------------------------


 

holder of any of the Notes under this Agreement, under the Notes or under any of
the other Loan Documents.

 

(b)           If any Credit Party is required by any applicable Legal
Requirement to make any deduction or withholding for or on account of any Tax
from any payment to be made by it under this Agreement, under the Notes, under
any Letter of Credit or under any other Loan Documents, then the Credit Party
shall (A) promptly notify the applicable Lender, the holder of Notes or other
relevant Persons hereunder that is entitled to such payment of such requirement
to so deduct or withhold such Tax, (B) pay to the relevant Governmental
Authorities the full amount required to be so deducted or withheld, (C) promptly
forward to such Lender, holder or other relevant Person an official receipt (or
certified copies thereof), or other documentation reasonably acceptable to such
holder or other relevant Person, evidencing such payment to such Governmental
Authorities and (D) if such Tax is an Indemnifiable Tax, pay to such Lender,
holder or other relevant Person, in addition to whatever net amount of such
payment is paid to such holder or other relevant Person, such additional amount
as is necessary to ensure that the total amount actually received by such holder
or other relevant Person (free and clear of Indemnifiable Tax imposed on or with
respect to such additional amount) will equal the full amount of the payment
such holder or other relevant Person would have received had no such deduction
or withholding been required.

 

(c)           In addition, the relevant Credit Party or Credit Parties shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(d)           Without duplication of the Credit Parties’ obligations on account
of Indemnifiable Taxes and Other Taxes pursuant to Sections 10.17(b) and
10.17(c), the Credit Parties shall indemnify the Agent and each Lender, within
ten (10) Business Days after written demand therefor, for the full amount of any
Indemnifiable Taxes or Other Taxes paid by the Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Credit Parties under this Agreement, any Note, any Letter of Credit or any
other Loan Document (including Indemnifiable Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 10.17) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnifiable Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability, describing the
requested amounts in reasonable detail, delivered to the Credit Parties by a
Lender, or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)           Each Lender or holder of a Note shall, upon request by the Credit
Parties, take requested measures to mitigate the amount of Indemnifiable Tax
required to be deducted or withheld from any payment made by the Credit Parties
under this Agreement, under the Notes or under any other Loan Documents if such
measures can, in the sole and absolute opinion of such Lender or holder, be
taken without such Person suffering any economic, legal, regulatory or other
disadvantage (provided, however, that no such Person shall be required to
designate a funding office that is not located in the United States of America).

 

(f)            Any Foreign Lender that is entitled to an exemption from or
reduction of the deduction, withholding or payment of an Indemnifiable Tax or
Other Tax under the law of

 

132

--------------------------------------------------------------------------------


 

the United States or the jurisdictions in which the Credit Parties are located
(or any political subdivision thereof), or any treaty to which any such
jurisdiction is a party, with respect to payments under this Agreement, under
any Note, under any Letter of Credit or under any other Loan Document shall
deliver to the Credit Parties and the Agent, at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Credit Parties as will permit such
payments to be made without deduction or withholding or at a reduced rate. 
Without limiting the generality of the foregoing, in the event that the relevant
Credit Party is resident for tax purposes in the United States, any Foreign
Lender shall deliver to the Credit Party and the Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Credit Parties or the Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)            duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(ii)           duly completed copies of IRS Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Credit Party within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of IRS Form W-8BEN, or

 

(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from U.S. federal income tax withholding duly completed
together with such supplementary documentation as may be prescribed by
applicable law,

 

in all cases properly completed and duly executed by such Foreign Lender
claiming complete exemption from withholding of U.S. federal income tax on all
payments by the Credit Parties under this Agreement, under any Note, under any
Letter of Credit or under any other Loan Document.  The Credit Parties shall not
be required to pay additional amounts to any Foreign Lender pursuant to this
Section 10.17 to the extent that the obligation to pay such additional amounts
would not have arisen but for the failure of such Foreign Lender to comply with
this clause (f) (unless such failure is due to a change in treaty, law or
regulation, or any interpretation or administration thereof by any Governmental
Authority, occurring after the date on which a form, certificate or other
document originally was required to be provided).

 

(g)           Each Lender and each Note holder agrees that if, in its good faith
opinion, it has subsequently recovered or received a permanent net tax benefit
with respect to any amounts of Taxes (i) previously paid by it and as to which
it has been indemnified by or on behalf of the Borrowers or (ii) previously
deducted by the Credit Parties (including, without limitation, any Indemnifiable
Taxes deducted from any additional amounts paid under clause (b) above), the
relevant Lender or Note holder, as the case may be, shall reimburse the Credit
Parties

 

133

--------------------------------------------------------------------------------


 

to the extent of the amount of any such recovery or permanent net tax benefit
(but only to the extent of any indemnity payments made, or additional amounts
paid, by or on behalf of the Credit Parties under this Section 10.17 with
respect to the Taxes giving rise to such recovery or tax benefit); provided,
however, that the Credit Parties, upon the request of the Lender or Note holder,
as the case may be, agree to repay to such Lender or Note holder, as the case
may be, the amount paid over to the Credit Parties (together with penalties,
interest or other charges), in the event such Lender or Note holder is required
to repay such amount to the relevant Governmental Authority.

 

10.18       Waiver of Claim.  Each Borrower hereby waives and releases the
Agent, the Canadian Collateral Agent and all Lenders from any and all claims or
causes of action which the Borrowers or any of them may own, hold or claim in
respect of any of the Agent, the Canadian Collateral Agent or any Lenders as of
the date of this Agreement.

 

10.19       Right of Setoff.  The Lender Parties each are hereby authorized at
any time and from time to time during the existence of an Event of Default or a
Dominion Event, without notice to any Credit Party (any such notice being
expressly waived by the Credit Parties by their execution of the applicable Loan
Documents), to setoff and apply any and all deposits (general or special, time
or demand, provisional or final, whether or not such setoff results in any loss
of interest or other penalty, and including without limitation all certificates
of deposit) at any time held, and any other funds or property at any time held,
and other Indebtedness at any time owing by the Agent, the Canadian Collateral
Agent or such other Lender Party to or for the credit or the account of any such
Credit Party against any and all of the Obligations irrespective of whether or
not Agent, the Canadian Collateral Agent or such other Lender Party shall have
made any demand under this Agreement, the Notes or any other Loan Document. 
Each Credit Party (by their execution of the applicable Loan Documents) also
hereby grants to Agent, the Canadian Collateral Agent and each of the other
Lender Parties a security interest in and hereby transfers, assigns, sets over,
and conveys to the Agent, the Canadian Collateral Agent and to each of the other
Lender Parties, as security for payment of all Obligations, all such deposits,
funds or property of such Credit Party or Indebtedness of the Agent, the
Canadian Collateral Agent or any other Lender Party to any such Credit Party. 
Should the right of the Agent, the Canadian Collateral Agent or any other Lender
Party to realize funds in any manner set forth hereinabove be challenged and any
application of such funds be reversed, whether by court order or otherwise, the
Lenders shall make restitution or refund to the applicable Credit Parties pro
rata in accordance with their respective Commitment Percentages.  Each Lender
agrees to promptly notify the Borrowers’ Agent and the Agent after any such
setoff and application by it or any of its Affiliates, provided that the failure
to give such notice will not affect the validity of such setoff and
application.  The rights of the Agent, the Canadian Collateral Agent and the
other Lender Parties under this Section are in addition to other rights and
remedies (including without limitation other rights of setoff) which the Agent,
the Canadian Collateral Agent or the other Lender Parties may have.  This
Section is subject to the terms and provisions of Section 2.12 hereof.

 

10.20       Waiver of Right to Jury Trial.  EXCEPT AS PROHIBITED BY APPLICABLE
LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE

 

134

--------------------------------------------------------------------------------


 

NOTES, ANY OF THE OTHER LOAN DOCUMENTS OR ANY TRANSACTIONS EVIDENCED THEREBY.

 

10.21       Additional Provisions Regarding Collection of Receivables and other
Collateral.

 

(a)           Each Credit Party (by its execution of the applicable Loan
Documents) hereby designates and constitutes the Agent or the Agent’s designee
(or the Canadian Collateral Agent or its designee, as applicable) as each Credit
Party’s attorney-in-fact with power to endorse each such Credit Party’s name
upon any notes, acceptances, checks, drafts, money orders or other evidence of
payment of any Receivables or any other Collateral that may come into its
possession; to sign or endorse such Credit Party’s name on any invoice, bill of
lading or other title or ownership documents relating to any Receivables or
Inventory, drafts against any customers of any Credit Party, assignments and
verifications of Receivables and, upon the occurrence and during the continuance
of any Event of Default, notices to customers of any Credit Party; to send
verifications of Receivables; and to notify the U.S. Postal Service authorities
to change the address for delivery of mail addressed to any Credit Party to such
address as the Agent (or the Canadian Collateral Agent, as applicable) may
designate at any time after the occurrence of any Event of Default which is
continuing.  All acts of said attorney or designee are hereby ratified and
approved by each Credit Party (by its execution of the applicable Loan
Documents), and said attorneys or designee shall not be liable for any acts of
omission or commission, for any error of judgment or for any mistake of fact or
law, provided that the Agent or its designee (or the Canadian Collateral Agent
or its designee, as applicable) shall not be relieved of liability to the extent
it is determined by a final judicial decision that its act, error or mistake
constituted gross negligence or willful misconduct.  The power of attorney
granted under this subparagraph is coupled with an interest and is irrevocable
until all of the Obligations are paid in full and this Agreement and the
Commitments are terminated.

 

(b)           The Agent (or the Canadian Collateral Agent, as applicable),
without notice to or consent of any Credit Party, at any time after the
occurrence and during the continuation of an Event of Default:  (i) may sue upon
or otherwise collect, extend the time of payment of, or compromise or settle for
cash, credit or otherwise upon any terms, any of the Receivables or any
instruments or insurance applicable thereto and/or release any account debtor
thereon; (ii) is authorized and empowered to accept or direct shipments of
Inventory and accept the return of the goods represented by any of the
Receivables; and (iii) shall have the right to receive, endorse, assign and/or
deliver in its name or the name of any Credit Party any and all checks, drafts
and other instruments for the payment of money relating to the Receivables, and
each Credit Party (by its execution of the applicable Loan Documents) hereby
waives notice of presentment, protest and non-payment of any instrument so
endorsed.

 

(c)           Nothing herein contained shall be construed to constitute any
Credit Party as agent of the Agent or the Canadian Collateral Agent for any
purpose whatsoever, and neither the Agent nor the Canadian Collateral Agent
shall be responsible or liable for any shortage, discrepancy, damage, loss or
destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof (except to the extent it is determined by a
final judicial decision that the Agent’s or a Lender’s act or omission
constituted gross negligence of willful conduct).  The Agent, the Canadian
Collateral Agent and the Lenders shall not, under any circumstances or in any
event whatsoever, have any liability for any error or omission or delay of

 

135

--------------------------------------------------------------------------------


 

any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof or for any damage
resulting therefrom (except to the extent it is determined by a final judicial
decision that the Agent’s or such Lender’s error, omission or delay constituted
gross negligence or willful misconduct).  The Agent, the Canadian Collateral
Agent and the Lenders do not, by anything herein or in any assignment or
otherwise, assume any of any Credit Party’s obligations under any contract or
agreement assigned to the Agent, the Canadian Collateral Agent or the Lender,
and the Agent, the Canadian Collateral Agent and the Lenders shall not be
responsible in any way for the performance by any Credit Party of any of the
terms and conditions thereof.

 

(d)           Upon the occurrence and during the continuation of any Event of
Default:  (i) if any of the Receivables includes a charge for any tax payable to
any governmental tax authority, the Agent (or the Canadian Collateral Agent, as
applicable) is hereby authorized (but in no event obligated) in its discretion
to pay the amount thereof to the proper taxing authority for the account of any
Credit Party and to charge any Credit Party’s account therefor; and (ii) the
Borrowers shall notify the Agent (or the Canadian Collateral Agent, as
applicable) if any Receivables include any tax due to any such taxing authority
and, in the absence of such notice, the Agent (or the Canadian Collateral Agent,
as applicable) shall have the right to retain the full proceeds of such
Receivables and shall not be liable for any taxes that may be due from any
Credit Party by reason of the sale and delivery creating such Receivables.

 

(e)           Upon the occurrence and continuation of any Event of Default, the
Agent (or the Canadian Collateral Agent, as applicable) may at any time and from
time to time employ and maintain in the premises of any Credit Party a custodian
selected by the Agent (or the Canadian Collateral Agent, as applicable) who
shall have full authority to do all acts necessary to protect the Agent’s, the
Canadian Collateral Agent’s and the Lenders’ interests and to report to the
Agent (or the Canadian Collateral Agent, as applicable) thereon.  Each Credit
Party (by its execution of the applicable Loan Documents) hereby agrees to
cooperate with any such custodian and to do so whatever the Agent (or the
Canadian Collateral Agent, as applicable) may reasonably request to preserve the
Collateral.  All costs and expenses incurred by the Agent (or the Canadian
Collateral Agent, as applicable) by reason of the employment of the custodian
shall be added to the Obligations and may be charged to any Credit Party’s
account.

 

(f)            The Lenders hereby irrevocably authorize the Agent (or the
Canadian Collateral Agent, as applicable), at its option and in its discretion,
to release any Lien granted to or held by the Agent (or the Canadian Collateral
Agent, as applicable) upon any Collateral (i) upon termination of the Total
Commitment and payment in full in cash and satisfaction (or cash
collateralization pursuant to the terms of the Loan Documents) of all Loans, any
Letter of Credit Exposure Amount, and all other Obligations which have matured
and which the Agent (or the Canadian Collateral Agent, as applicable) has been
notified in writing are then due and payable; or (ii) constituting property
being sold or disposed of in the ordinary course of any Credit Party’s business
and in compliance with the terms of this Agreement and the other Loan Documents
(with respect to which the Agent (or the Canadian Collateral Agent, as
applicable) may rely conclusively on any certificate of any Credit Party,
without further inquiry); or (iii) constituting property in which the Credit
Parties owned no interest at the time the Lien was granted or at any time
thereafter; or (iv) if approved, authorized or ratified in writing by the
Lenders.  Upon request by the Agent (or the Canadian Collateral Agent, as
applicable) at any time, the Lenders

 

136

--------------------------------------------------------------------------------


 

will confirm in writing the Agent’s (or the Canadian Collateral Agent’s, as
applicable) authority to release particular types or items of Collateral
pursuant to this Section 10.21(f).

 

(g)           Without in any manner limiting the Agent’s (or the Canadian
Collateral Agent’s, as applicable) authority to act without any specific or
further authorization or consent by the Lenders (as set forth in
Section 10.21(f)), each Lender agrees to confirm in writing, upon request by the
Agent (or the Canadian Collateral Agent, as applicable), the authority to
release Collateral conferred upon the Agent (or the Canadian Collateral Agent,
as applicable) under Section 10.21(f).  Upon receipt by the Agent (or the
Canadian Collateral Agent, as applicable) of confirmation from the Lenders of
its authority to release any particular item or types of Collateral, and upon
prior written request by any Credit Party, the Agent (or the Canadian Collateral
Agent, as applicable) shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Agent (or the Canadian Collateral Agent, as applicable) for
the benefit of the Lenders upon such Collateral; provided, however, that (i) the
Agent (or the Canadian Collateral Agent, as applicable) shall not be required to
execute any such document on terms which, in the Agent’s (or the Canadian
Collateral Agent’s, as applicable) opinion, would expose the Agent (or the
Canadian Collateral Agent, as applicable) to liability or create any obligations
or entail any consequence other than the release of such Liens without recourse
or warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Lien upon (or obligations of any Credit Party in
respect of) all interests in the Collateral retained by any Credit Party.

 

(h)           So long as Neenah Paper Company of Canada owns the Nova Scotia
Woodlands or other Timberland Properties located in Canada which are pledged as
Collateral from time to time hereunder, the Canadian Collateral Agent may from
time to time appoint a sub-agent pursuant to Section 9.1 (the “Designated Timber
Agent”) for the purpose of facilitating sales, exchanges or other dispositions
of Timberland Properties permitted by Section 7.4(f)(4)(vi) and not otherwise
prohibited hereby.  Any such Designated Timber Agent shall have the authority to
act on behalf of (and subject to the control of), the Canadian Collateral Agent
pursuant to the terms and conditions of Sections 10.21(f) and 10.21(g) to
release any Lien granted to or held by the Canadian Collateral Agent upon any
Collateral sold, exchanged, or otherwise disposed of pursuant to
Section 7.4(f)(4)(vi).  Subject to the terms and conditions of
Sections 10.21(f) and 10.21(g) and the other applicable terms and conditions of
the Loan Documents, the Agent, the Canadian Collateral Agent, and any Designated
Timber Agent shall act promptly upon any request from the Borrowers’ Agent
(accompanied by a certificate referred to in Section 10.21(f)(ii) and such
information and documentation as may be reasonably necessary to effect such
release) to execute such documents as may be reasonably necessary to release any
Lien granted to or held by the Agent (or the Canadian Collateral Agent, as
applicable) upon any such Collateral pursuant to any such sale, exchange, or
disposition.

 

10.22       Bank Product Obligations.

 

(a)           The term “Obligations,” as defined and used in this Agreement,
includes all Obligations under all Bank Products of any Credit Party or any of
their Subsidiaries (collectively, “Related Obligations”) to the Agent, JPMorgan,
the Canadian Collateral Agent, or any other Lender Party (each an “Obligee” and,
collectively, the “Obligees”).  Accordingly, the

 

137

--------------------------------------------------------------------------------


 

benefit of the Loan Documents and of the provisions of this Agreement relating
to the Collateral shall extend to and be available in respect of the Related
Obligations solely on the condition and understanding, as among the Agent and
all Obligees, that (i) the Related Obligations shall be entitled to the benefit
of the Loan Documents and the Collateral to the extent expressly set forth in
this Agreement and the other Loan Documents and to such extent the Agent (or the
Canadian Collateral Agent, as applicable) shall hold, and have the right and
power to act with respect to, any Guaranty and the Collateral on behalf of and
as agent for the Obligees, but the Agent and the Canadian Collateral Agent are
otherwise acting solely as agent for the Lenders and shall have no fiduciary
duty, duty of loyalty, duty of care, duty of disclosure or other obligation
whatsoever to any Obligee, (ii) all matters, acts and omissions relating in any
manner to the Guaranty, the Collateral, or the omission, creation, perfection,
priority, abandonment or release of any Lien, shall be governed solely by the
provisions of this Agreement and the other Loan Documents and no separate Lien,
right, power or remedy shall arise or exist in favor of any Obligee under any
separate instrument or agreement or in respect of any Related Obligation,
(iii) each Obligee shall be bound by all actions taken or omitted, in accordance
with the provisions of this Agreement and the other Loan Documents, by the
Agent, the Canadian Collateral Agent and the Required Lenders, each of whom
shall be entitled to act at its sole discretion and exclusively in its own
interest given its own Commitments and its own interest in the Loans, Letter of
Credit Obligations and other Obligations to it arising under this Agreement or
the other Loan Documents, without any duty or liability to any other Obligee or
as to any Related Obligation and without regard to whether any Related
Obligation remains outstanding or is deprived of the benefit of the Collateral
or becomes unsecured or is otherwise affected or put in jeopardy thereby,
(iv) no Obligee (except the Agents, the Canadian Collateral Agent and the
Lenders, to the extent set forth in this Agreement) shall have any right to be
notified of, or to direct, require or be heard with respect to, any action taken
or omitted in respect of the Collateral or under this Agreement or the Loan
Documents and (v) no Obligee shall exercise any right of setoff, banker’s lien
or similar right except to the extent such right is exercised in compliance with
Section 2.13.

 

(b)           The Borrowers hereby irrevocably and unconditionally guarantee to
each of the Obligees the full and prompt payment and performance of any and all
Related Obligations to each Obligee.  Such guaranty shall be an absolute,
continuing, irrevocable, and unconditional guaranty of payment and performance,
and not a guaranty of collection, and the Borrowers shall remain liable on its
obligations hereunder until the payment and performance in full of the Related
Obligations.  No set-off, counterclaim, recoupment, reduction, or diminution of
any obligation, or any defense of any kind or nature which any Credit Party or
any of their Subsidiaries may have against any Obligee or any other party shall
be available to, or shall be asserted by, any Credit Party against any Obligee
or any subsequent holder of the Related Obligations or any part thereof or
against payment of the Related Obligations or any part thereof.

 

(c)           If any Credit Party becomes liable for any obligations or
indebtedness owing by any Subsidiary of any Credit Party to any Obligee by
endorsement or otherwise, other than under this Section 10.22, such liability
shall not be in any manner impaired or affected hereby, and the rights of each
Obligee shall be cumulative of any and all other rights that any Obligee may
ever have against the Borrower.

 

(d)           In the event of default by any Subsidiary of any Credit Party in
payment or performance of any of the Related Obligations, or any part thereof,
when any part of the Related

 

138

--------------------------------------------------------------------------------


 

Obligations becomes due, whether by its terms, by acceleration, upon demand or
otherwise, the Borrowers shall promptly pay the amount due thereon to the
applicable Obligee without notice or demand in dollars and it shall not be
necessary for any Obligee, in order to enforce such payment by the Borrowers,
first to institute suit or exhaust its remedies against any Subsidiary of any
Credit Party or any others liable on such Related Obligations, or to enforce any
rights against any collateral which shall ever have been given to secure such
Related Obligations.  Notwithstanding anything to the contrary contained in this
Section 10.22, the Credit Parties hereby irrevocably subordinate to the prior
and defeasible payment in full of the Related Obligations, any and all rights
the Borrowers may now or hereafter have under any agreement or at law or in
equity (including, without limitation, any law subrogating the Borrowers to the
rights of any of the Obligees) to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from any Subsidiary of any
Credit Party or any other party liable for payment of any or all of the Related
Obligations for any payment made by any Borrower under or in connection with
this Section 10.22 or otherwise.

 

(e)           The Borrowers hereby agree that their obligations under this
Section 10.22 shall not be released, discharged, diminished, impaired, reduced,
or affected for any reason or by the occurrence of any event, including, without
limitation, one or more of the following events, whether or not with notice to
or the consent of any Borrower:  (i) the taking or accepting of collateral as
security for any or all of the Related Obligations or the release, surrender,
exchange, or subordination of any collateral now or hereafter securing any or
all of the Related Obligations; (ii) any partial release of the liability of any
Borrower hereunder or any other Credit Party under the Loan Documents, or the
full or partial release of any other guarantor from liability for any or all of
the Related Obligations; (iii) any disability of any Credit Party or any of
their Subsidiaries, or the dissolution, insolvency, or bankruptcy of any Credit
Party, any of their Subsidiaries, any guarantor or any other party at any time
liable for the payment of any or all of the Related Obligations; (iv) any
renewal, extension, modification, waiver, amendment, or rearrangement of any or
all of the Related Obligations or any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Related
Obligations; (v) any adjustment, indulgence, forbearance, waiver, or compromise
that may be granted or given by any Obligee to any Credit Party, any of their
Subsidiaries, or any other party ever liable for any or all of the Related
Obligations; (vi) any neglect, delay, omission, failure, or refusal of any
Obligee to take or prosecute any action for the collection of any of the Related
Obligations or to foreclose or take or prosecute any action in connection with
any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Related Obligations; (vii) the unenforceability or
invalidity of any or all of the Related Obligations or of any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Related Obligations; (viii) any payment by any Credit Party, any
Subsidiary of any Credit Party or any other party to any Obligee is held to
constitute a preference under applicable bankruptcy or insolvency law or if for
any other reason any Obligee is required to refund any payment or pay the amount
thereof to someone else; (ix) the settlement or compromise of any of the Related
Obligations; (x) the non-perfection of any security interest or lien securing
any or all of the Related Obligations; (xi) any impairment of any collateral
securing any or all of the Related Obligations; (xii) the failure of any Obligee
to sell any collateral securing any or all of the Related Obligations in a
commercially reasonable manner or as otherwise required by law; (xiii) any
change in the corporate existence, structure, or ownership of any Credit Party
or any of their Subsidiaries; or

 

139

--------------------------------------------------------------------------------


 

(xiv) any other circumstance which might otherwise constitute a defense
available to, or discharge of, any Credit Party or any of their Subsidiaries.

 

(f)            The Borrowers hereby waive promptness, diligence, notice of any
default under the Related Obligations, demand of payment, notice of acceptance
of this Agreement, presentment, notice of protest, notice of dishonor, notice of
the incurring by any Subsidiary of any Credit Party of additional obligations or
indebtedness, and all other notices and demands with respect to the Related
Obligations and this Agreement.

 

10.23       Construction.  The Borrowers, each other Credit Party, the Agent,
the Canadian Collateral Agent and each Bank acknowledge that each of them has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the parties hereto.

 

10.24       Joint and Several Obligations.  Notwithstanding anything to the
contrary contained herein or in any other Loan Documents (but giving effect to
Section 1.4(a)), the Borrowers acknowledge that they and the Guarantors are
jointly and severally responsible for their respective agreements, covenants,
representations, warranties and obligations contained and set forth in this
Agreement or in any other Loan Document to which the applicable Party is a
party.

 

10.25       USA Patriot Act.  Each Lender hereby notifies the Credit Parties
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Credit Parties,
which information includes the name and address of the Credit Parties and other
information that will allow such Lender to identify the Credit Parties in
accordance with the Act.

 

10.26       Judgment.  The specification under the Loan Documents of Dollars and
payment in New York City is of the essence.  The Credit Parties’ obligations
hereunder and under the other Loan Documents to make payments in Dollars (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Lender Parties of the full
amount of the Obligation Currency expressed to be payable to the Lender Parties
under this Agreement or the other Loan Documents.  If, for the purpose of
obtaining or enforcing judgment in any court, it is necessary to convert into or
from any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the rate of exchange used shall be that at which the Lender
Parties could, in accordance with normal banking procedures, purchase Dollars
with the Judgment Currency on the Business Day preceding that on which final
judgment is given.  The obligation of the Credit Parties in respect of any such
sum due from it to the Lender Parties hereunder shall, notwithstanding any
judgment in such Judgment Currency, be discharged only to the extent that, on
the Business Day immediately following the date on which the Lender Parties
receive any sum adjudged to be so due in the Judgment Currency, the Lender
Parties may, in accordance with normal banking procedures, purchase Dollars with
the Judgment Currency.  If the Dollars so purchased are less than the sum
originally due to the Lender Parties in Dollars, the Credit

 

140

--------------------------------------------------------------------------------


 

Parties agree, as a separate obligation and notwithstanding any such judgment,
to indemnify the Lender Parties against such loss, and if the Dollars so
purchased exceed the sum originally due to the Lender Parties in Dollars, the
Lender Parties agree to remit to the Credit Parties such excess.

 

10.27       Jurisdiction; Service of Process.  Each Credit Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Lender Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Credit Party or its properties in the courts of any
jurisdiction.  Each Credit Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.  Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.2.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

10.28       Confidentiality.  Each of the Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent requested by any rating agency or
market data collector (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep it confidential), (d) to the extent required
by law or by any subpoena or similar legal process, (e) to any other party to
this Agreement, (f) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (g) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of, or any prospective assignee of, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Credit
Parties and their obligations, (h) with the consent of the Borrowers or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrowers.  For the purposes of this Section, “Information” means all
information received from the Credit Parties relating to any

 

141

--------------------------------------------------------------------------------


 

of the Credit Parties, the Offshore Entities, their respective subsidiaries or
their respective businesses, other than any such information that is available
to the Agent, the Issuing Bank or any Lender on a non-confidential basis prior
to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 10.28
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE CREDIT PARTIES AND  THEIR RELATED PARTIES AND
AFFILIATES, OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS, CONSENTS AND AMENDMENTS,
FURNISHED BY THE CREDIT PARTIES, THE AGENT OR THEIR RESPECTIVE RELATED PARTIES
AND AFFILIATES, PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT
WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION ABOUT THE CREDIT PARTIES AND THEIR RELATED PARTIES AND AFFILIATES OR
THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE CREDIT
PARTIES AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

10.29       No Fiduciary Duty/Conflicts.  The Lender Parties may have economic
interests that conflict with those of Borrowers, their stockholders and/or their
Affiliates.  Borrowers agree that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender Party, on the one hand, and
Borrowers, their stockholders or their affiliates, on the other.  The Credit
Parties acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders
Parties, on the one hand, and Borrowers, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of any Borrower, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise any Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to Borrowers except the
obligations expressly set forth in

 

142

--------------------------------------------------------------------------------


 

the Loan Documents and (y) each Lender Party is acting solely as principal and
not as the agent or fiduciary of any Borrower, its management, stockholders,
creditors or any other Person.  Each Borrower acknowledges and agrees that each
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Borrower agrees that it will not claim that any Lender Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Borrower, in connection with such transaction or the process leading
thereto.

 

(Signature Pages Follow)

 

143

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

NEENAH PAPER, INC.,

 

as a Borrower

 

 

 

 

By:

/s/ BONNIE C. LIND

 

Name:

Bonnie C. Lind

 

Title:

Sr. Vice President, CFO and Treasurer

 

 

 

 

Address for Notices:

 

3460 Preston Ridge Road, Suite 600

 

Alpharetta, Georgia 30005

 

Attention: General Counsel

 

Facsimile: 678-518-3283

 

 

 

With a copy to:

 

Bryan Cave LLP

 

One Atlantic Center — Fourteenth Floor

 

1201 West Peachtree Street, NW

 

Atlanta, Georgia 30309-3488

 

Attention: Robert C. Lewinson

 

Facsimile: 404-420-0623

 

 

 

NEENAH PAPER MICHIGAN, INC.,

 

as a Borrower

 

 

 

By:

/s/ BONNIE C. LIND

 

Name:

Bonnie C. Lind

 

Title:

Sr. Vice President, CFO and Treasurer

 

 

 

 

NPCC HOLDING COMPANY, LLC

 

as a Borrower

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

By:

/s/ BONNIE C. LIND

 

Name:

Bonnie C. Lind

 

Title:

Sr. Vice President, CFO and Treasurer

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC, as a Borrower

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

By:

/s/ BONNIE C. LIND

 

Name:

Bonnie C. Lind

 

Title:

Sr. Vice President, CFO and Treasurer

 

 

 

 

 

 

NEENAH PAPER INTERNATIONAL, LLC, as a Borrower

 

 

 

 

By:

Neenah Paper International Holding Company, LLC, as its sole member

 

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

By:

/s/ BONNIE C. LIND

 

Name:

Bonnie C. Lind

 

Title:

Sr. Vice President, CFO and Treasurer

 

 

 

 

 

 

 

NEENAH PAPER FVC, INC, as a Borrower

 

 

 

 

By:

/s/ BONNIE C. LIND

 

Name:

Bonnie C. Lind

 

Title:

Sr. Vice President, CFO and Treasurer

 

 

 

 

 

 

 

NEENAH PAPER FR, LLC, as a Borrower

 

 

 

 

By:

/s/ BONNIE C. LIND

 

Name:

Bonnie C. Lind

 

Title:

Sr. Vice President, CFO and Treasurer

 

 

 

 

 

 

NEENAH PAPER COMPANY OF CANADA, as a Guarantor

 

 

 

 

By:

/s/ BONNIE C. LIND

 

Name:

Bonnie C. Lind

 

Title:

Sr. Vice President, CFO and Treasurer

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender, as Agent and as Swingline Lender

 

 

 

 

By:

/s/ JEFF A. TOMPKINS

 

Name:

Jeff A. Tompkins

 

Title:

Vice President

 

 

 

 

Address for Notices:

 

2200 Ross Avenue, 9th Floor TX 2921

 

Dallas, Texas 75201

 

Attention: Jeff A. Tompkins

 

Facsimile: 214-965-2594

 

 

 

With a copy to:

 

Vinson & Elkins LLP

 

2001 Ross Avenue, Suite 3700

 

Dallas, Texas 75201

 

Attention: Erec R. Winandy

 

Facsimile: 214-999-7756

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH,

 

as Canadian Collateral Agent

 

 

 

 

By:

/s/ DAN C. HOWAT

 

Name:

Dan C. Howat

 

Title:

Senior Vice President

 

 

 

 

Address for Notices:

 

c/o JPMorgan Chase Bank, N.A., as Agent

 

2200 Ross Avenue, 9th Floor TX 2921

 

Dallas, Texas 75201

 

Attention: Jeff A. Tompkins

 

Facsimile: 214-965-2594

 

 

 

With a copy to:

 

Vinson & Elkins, L.L.P.

 

2001 Ross Avenue, Suite 3700

 

Dallas, Texas 75201

 

Attention: Erec R. Winandy

 

Facsimile: 214-999-7756

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ DENNIS LOSIN

 

Name:

Dennis Losin

 

Title:

Senior Vice President

 

 

 

 

Address for Notices:

 

 

Bank of America, N.A.

 

 

300 Galleria Parkway, Suite 800

 

 

Atlanta, GA 30339

 

Attention:

Senior Portfolio Manager

 

Facsimile:

404-607-3277

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS AG, Stamford Branch,

 

as a Lender

 

 

 

 

By:

/s/ MARY E. EVANS

 

Name:

Mary E. Evans

 

Title:

Associate Director

 

 

 

 

By:

/s/ IRJA R. OTSA

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

Address for Notices:

 

 

677 Washington Blvd.

 

 

Stamford, CT 06901

 

Attention:

Daniel Goldenberg

 

Facsimile:

203-719-3888

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

 

 

 

By:

 

/s/ DENIS P. COLEMAN III

 

Name:

 

Denis P. Coleman III

 

Title:

 

Authorized Signatory

 

 

 

 

Address for Notices:

 

 

6032 Connection Drive

 

 

Dallas, TX 75062

 

Attention:

Ray Garcia

 

Facsimile:

212-357-4597

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING CREDIT NOTE

 

$[ ]

 

November       , 2009

 

Neenah Paper, Inc., a Delaware corporation (“Neenah Paper”) and the subsidiaries
of Neenah Paper signatory hereto (collectively with Neenah Paper, the
“Borrowers”), for value received, hereby jointly and severally promise to pay to
the order of [NAME OF LENDER] (the “Lender”) the principal sum of [AMOUNT]
($[-]) or, if less, the amount of Revolving Loans loaned by the Lender to the
Borrowers pursuant to the Credit Agreement referred to below, in lawful money of
the United States of America and in immediately available funds, on the
date(s) and in the manner provided in the Credit Agreement.  The Borrowers also
jointly and severally promise to pay interest on the unpaid principal balance
hereof, for the period such balance is outstanding, at the principal office of
the Lender, in like money, at the rates of interest as provided in the Credit
Agreement described below, on the date(s) and in the manner provided in the
Credit Agreement.

 

This Revolving Credit Note is issued pursuant to, and is entitled to the
benefits of, that certain Amended and Restated Credit Agreement, dated as of
November 5, 2009, by and among the Borrowers, the Guarantors from time to time
party thereto, the financial institutions from time to time party thereto as
“Lenders”, JPMorgan Chase Bank, N.A., as Agent and JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Collateral Agent (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), and evidences
the Revolving Loans made by the Lender to the Borrowers thereunder.  All
capitalized terms used but not defined herein shall have the meanings specified
in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of principal
upon the occurrence and during the continuance of certain Events of Default and
for prepayments on the terms and conditions specified therein.

 

The Borrowers waive presentment, notice of dishonor, protest and any other
notice or formality with respect to the enforcement of this Revolving Credit
Note, except any notices required under the terms of the Credit Agreement.

 

In any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Borrower would otherwise be
held or determined to be void, invalid or unenforceable, or subordinated to the
claims of any other creditors, on account of the amount of its joint and several
liability hereunder, then, notwithstanding any other provision hereof to the
contrary, the amount of such liability shall, without any further action by any
Borrower or Lender or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

(Signature Page Follows)

 

A-1

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES OF AMERICA APPLICABLE TO NATIONAL BANKS.

 

[Signature Page Follows]

 

A-2

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

NEENAH PAPER, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NEENAH PAPER MICHIGAN, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NPCC HOLDING COMPANY, LLC

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

NEENAH PAPER INTERNATIONAL

 

HOLDING COMPANY, LLC

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to Revolving Credit Note]

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER INTERNATIONAL, LLC

 

 

 

 

By:       Neenah Paper International Holding Company, LLC, as its sole member

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

NEENAH PAPER FVC, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NEENAH PAPER FR, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Revolving Credit Note]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWINGLINE NOTE

 

$[ ]

November       , 2009

 

Neenah Paper, Inc., a Delaware corporation (“Neenah Paper”) and the subsidiaries
of Neenah Paper signatory hereto (collectively with Neenah Paper, the
“Borrowers”), for value received, hereby jointly and severally promise to pay to
the order of [NAME OF SWINGLINE LENDER] (the “Swingline Lender”) the principal
sum of Fifteen Million Dollars ($15,000,000) or, if less, the amount of
Swingline Loans loaned by the Swingline Lender to the Borrowers pursuant to the
Credit Agreement referred to below, in lawful money of the United States of
America and in immediately available funds, on the date(s) and in the manner
provided in the Credit Agreement.  The Borrowers also jointly and severally
promise to pay interest on the unpaid principal balance hereof, for the period
such balance is outstanding, at the principal office of the Swingline Lender, in
like money, at the rates of interest as provided in the Credit Agreement
described below, on the date(s) and in the manner provided in the Credit
Agreement.

 

This Swingline Note is issued pursuant to, and is entitled to the benefits of,
that certain Amended and Restated Credit Agreement, dated as of November 5,
2009, by and among the Borrowers, the Guarantors from time to time party
thereto, the financial institutions from time to time party thereto as
“Lenders”, JPMorgan Chase Bank, N.A., as Agent and JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Collateral Agent (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), and evidences
the Swingline Loans made by the Swingline Lender to the Borrowers thereunder. 
All capitalized terms used but not defined herein shall have the meanings
specified in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of principal
upon the occurrence and during the continuance of certain Events of Default and
for prepayments on the terms and conditions specified therein.

 

The Borrowers waive presentment, notice of dishonor, protest and any other
notice or formality with respect to the enforcement of this Swingline Note,
except any notices required under the terms of the Credit Agreement.

 

In any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Borrower would otherwise be
held or determined to be void, invalid or unenforceable, or subordinated to the
claims of any other creditors, on account of the amount of its joint and several
liability hereunder, then, notwithstanding any other provision hereof to the
contrary, the amount of such liability shall, without any further action by any
Borrower or Swingline Lender or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

 

(Signature Page Follows)

 

B-1

--------------------------------------------------------------------------------


 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED
STATES OF AMERICA APPLICABLE TO NATIONAL BANKS.

 

[Signature Page Follows]

 

B-2

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

NEENAH PAPER, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER MICHIGAN, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NPCC HOLDING COMPANY, LLC

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC

 

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to Swingline Note]

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER INTERNATIONAL, LLC

 

 

 

By:                              Neenah Paper International Holding Company,
LLC, as its sole member

 

 

 

                                                By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER FVC, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER FR, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Swingline Note]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

FORM OF TERM NOTE

 

$[ ]

November       , 2009

 

Neenah Paper, Inc., a Delaware corporation (“Neenah Paper”) and the subsidiaries
of Neenah Paper signatory hereto (collectively with Neenah Paper, the
“Borrowers”), for value received, hereby jointly and severally promise to pay to
the order of [NAME OF LENDER] (the “Lender”) the principal sum of [AMOUNT]
($[-]) or, if less, the amount of Term Loans loaned by the Lender to the
Borrowers pursuant to the Credit Agreement referred to below, in lawful money of
the United States of America and in immediately available funds, on the
date(s) and in the manner provided in the Credit Agreement.  The Borrowers also
jointly and severally promise to pay interest on the unpaid principal balance
hereof, for the period such balance is outstanding, at the principal office of
the Lender, in like money, at the rates of interest as provided in the Credit
Agreement described below, on the date(s) and in the manner provided in the
Credit Agreement.

 

This Term Note is issued pursuant to, and is entitled to the benefits of, that
certain Amended and Restated Credit Agreement, dated as of November 5, 2009, by
and among the Borrowers, the Guarantors from time to time party thereto, the
financial institutions from time to time party thereto as “Lenders”, JPMorgan
Chase Bank, N.A., as Agent and JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Collateral Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), and evidences the Term Loan
made by the Lender to the Borrowers thereunder.  All capitalized terms used but
not defined herein shall have the meanings specified in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of principal
upon the occurrence and during the continuance of certain Events of Default and
for prepayments on the terms and conditions specified therein.

 

The Borrowers waive presentment, notice of dishonor, protest and any other
notice or formality with respect to the enforcement of this Term Note, except
any notices required under the terms of the Credit Agreement.

 

In any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Borrower would otherwise be
held or determined to be void, invalid or unenforceable, or subordinated to the
claims of any other creditors, on account of the amount of its joint and several
liability hereunder, then, notwithstanding any other provision hereof to the
contrary, the amount of such liability shall, without any further action by any
Borrower or Lender or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

(Signature Page Follows)

 

C-1

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES OF
AMERICA APPLICABLE TO NATIONAL BANKS.

 

[Signature Page Follows]

 

C-2

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

NEENAH PAPER, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NEENAH PAPER MICHIGAN, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NPCC HOLDING COMPANY, LLC

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Term Note]

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER INTERNATIONAL, LLC

 

 

 

By:      Neenah Paper International Holding Company, LLC, as its sole member

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

NEENAH PAPER FVC, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NEENAH PAPER FR, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Term Note]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

[Letterhead of Company]

 

                   , 200          

 

JPMorgan Chase Bank, N.A., as Agent

2200 Ross Avenue, 9th Floor TX 2921

Dallas, Texas 75201

Attention: Jeff A. Tompkins

Telecopy No.: 214-965-2594

 

Ladies and Gentlemen:

 

I hereby certify to you as follows:

 

(a)           I am the duly elected [Title] of NEENAH PAPER, INC., a Delaware
corporation (the “Company”).  All capitalized terms used but not defined herein
shall have the meanings specified in the Amended and Restated Credit Agreement
dated as of November 5, 2009 (together with all amendments, restatements,
modifications or renewals, the “Credit Agreement”), among the Company, certain
subsidiaries of Company (together with Company, each a “Borrower” and
collectively, the “Borrowers”),  the Guarantors from time to time party thereto,
each of the financial institutions which may from time to time become a party
thereto (individually, a “Lender” and collectively, the “Lenders”), JPMorgan
Chase Bank, N.A. (“JPMorgan”), a New York banking corporation, as agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Agent”), and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian collateral
agent for the Lenders.

 

(b)           I have reviewed the terms of the Credit Agreement, and have made,
or have caused to be made under my supervision, a review in reasonable detail of
the transactions and the condition of the Credit Parties during the immediately
preceding [applicable time period].

 

(c)           Except as disclosed on Annex A attached hereto, the review
described in paragraph (b) above did not disclose the existence during or at the
end of such period, and I have no knowledge of the existence as of the date
hereof, of any condition or event which constitutes a Default or an Event of
Default.  Provided in Annex B to this Certificate are the financial statements
and information required to be furnished to the Agent pursuant to Section 6.3 of
the Credit Agreement.

 

D-5

--------------------------------------------------------------------------------


 

I further certify that, based on the review described in paragraph (b) above, no
Credit Party has at any time during or at the end of such period, except as
(i) specifically described in paragraph (p) below or (ii) permitted by the
Credit Agreement, done any of the following:

 

(d)           Changed its respective address, name, identity, type of
organization, corporate structure (e.g., by merger, consolidation, change in
corporate form or otherwise), jurisdiction of organization, location of its
chief executive office or principal place of business or the place it keeps its
material books and records, or established any trade names;

 

(e)           Permitted any of its Subsidiaries to issue any equity or
securities or otherwise change its capital structure;

 

(f)            Permitted the Fixed Charge Coverage Ratio of the Credit Parties
and their Subsidiaries, on a Consolidated basis, to be less than 1.1 to 1.0 as
of the last day of any fiscal quarter for the four quarter period ending on such
day, such ratio to be tested with respect to the most recently ended fiscal
quarter on any date from time to time on which Availability falls below
$20,000,000, and on the last day of each fiscal quarter ending thereafter, in
each case until such time when Availability has exceeded $40,000,000 for sixty
(60) consecutive days and no Default or Event of Default is continuing;

 

(g)           Become aware of, obtained knowledge of, or received notification
of, the institution of any lawsuit, administrative proceeding or investigation
affecting any Credit Party or any of their Subsidiaries (other than the
litigation described in Schedule 5.5 of the Credit Agreement), including without
limitation any examination or audit by the IRS or the Canada Revenue Agency
which individually or in the aggregate have, or could reasonably be expected to
have, a Material Adverse Effect;

 

(h)           Become aware of, obtained knowledge of, or received notification
of any breach or violation of any material covenant contained in any instrument
or agreement in respect of indebtedness for money borrowed by the Borrower or
any of the Subsidiaries that would permit or result in the acceleration of any
Indebtedness that would have a Material Adverse Effect;

 

(i)            Become aware of, obtained knowledge of, or received notification
of any development or change in the business or affairs of any Credit Party or
any of their Subsidiaries which has had or which is likely to have a Material
Adverse Effect;

 

(j)            Become aware of, obtained knowledge of, or received notification
of the occurrence of a default or event of default by any Credit Party or any of
their Subsidiaries under any agreement or series of related agreements to which
it is a party, which default or event of default could reasonably be expected to
have a Material Adverse Effect;

 

(k)           Become aware of, obtained knowledge of, or received notification
of any material violation in connection with any actual or alleged material
violation of any Legal Requirement imposed by the Environmental Protection
Agency, the Occupational Safety Hazard Administration or any other Governmental
Authority, which has or is likely to have a Material Adverse Effect;

 

D-6

--------------------------------------------------------------------------------


 

(l)            Become aware of, obtained knowledge of, or received notification
of any significant change in the accuracy of any material representations and
warranties of any Loan Document;

 

(m)          Received any material notices or other communications in respect of
the Canadian Licenses;

 

(n)           Incurred any material loss or destruction of, or substantial
damage to, any portion or component of the Collateral with fair market value in
excess of $500,000 and no other matters occurred that materially affected the
value, enforceability or collectibility of any of the Collateral with fair
market value in excess of $500,000, unless a notice of such loss, destruction or
damage has previously been provided to the Agent;

 

(o)           Acquired any Additional Mortgaged Property, unless a notice of
such acquisition has previously been provided to the Agent;

 

(p)           [List exceptions, if any, to paragraphs (d) through (o) above.]

 

The foregoing certifications are made and delivered this          day of
                      , 20    .

 

 

 

Very truly yours,

 

 

 

NEENAH PAPER, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-7

--------------------------------------------------------------------------------


 

Annex A

 

Disclosure of Known Defaults and Events of Default

 

[If none, insert “NONE”.]

 

D-8

--------------------------------------------------------------------------------


 

Annex B

 

Financial Statements and Information

 

D-9

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF REQUEST FOR EXTENSION OF CREDIT

 

Neenah Paper, Inc.

3460 Preston Ridge Road, Suite 600

Alpharetta, GA 30005

 

[  ], 20[     ]

 

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, 9th Floor TX 2921

Dallas, Texas 75201

Attention: Jeff A. Tompkins

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of November 5, 2009, (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Neenah
Paper, Inc. (“Parent”), each subsidiary of Parent listed as a “Borrower” on the
signature pages thereto (together with Parent, each a “Borrower” and
collectively, the “Borrowers”), each subsidiary of Parent party thereto as a
“Guarantor”, the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as agent for the
Lenders (in such capacity, together with any successors and assigns, the
“Agent”) and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian collateral
agent for the Lenders (in such capacity, together with any successors and
assigns, the “Canadian Collateral Agent” and, together with the Agent, the
“Agents”).  All capitalized terms used but not defined herein have the same
meanings specified in the Credit Agreement.  The Borrowers’ Agent hereby gives
you notice pursuant to Section 4.1(a) of the Credit Agreement of the following
request for a Loan (the “Proposed Loan”) under the Credit Agreement:

 

(i)                                     The aggregate principal amount of the
Proposed Loan is $                        .(1)

 

(ii)                                  The Proposed Loan will be a [Alternate
Base Rate Borrowing] [LIBOR Borrowing, with an initial Interest Period of [one]
[two] [three] month[s]].

 

(iii)                               The borrowing date of the Proposed Loan is
                        .(2)

 

--------------------------------------------------------------------------------

(1)  In the case of a LIBOR Borrowing, the Proposed Loan must be in a minimum
amount of $3,000,000 and in integral multiples of $1,000,000.

(2)  This date must be a Business Day.

 

E-1

--------------------------------------------------------------------------------


 

(iv)                              The proceeds of the Proposed Loan should be
made available to the undersigned by wire transferring such proceeds in
accordance with the payment instructions attached hereto as Exhibit A.

 

The undersigned certifies that (i) the representations and warranties contained
in Article 5 of the Credit Agreement and in each other Loan Document and
certificate or other writing delivered to the Agents or any Lender pursuant
thereto on or prior to the date hereof are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof (except for any representation and warranty made as of a specific date
which was true and correct as of such specific date, and except for changes in
representations and warranties otherwise permitted by the terms of the Credit
Agreement), (ii) no Default or Event of Default has occurred and is continuing
or will result from the making of the Proposed Loan, (iii) there shall have
occurred no Material Adverse Effect after giving effect to the Proposed Loan and
(iv) all applicable conditions set forth in Article 4 of the Credit Agreement
have been satisfied as of the date hereof or shall have been waived in writing
by the requisite Lender Parties.

 

 

Very truly yours,

 

 

 

NEENAH PAPER, INC.,

 

as Borrowers’ Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Payment Instructions

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF RATE SELECTION NOTICE

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 5, 2009, by and among the undersigned (“Borrowers’ Agent”), the
other Persons defined therein as Credit Parties, JPMorgan Chase Bank, N.A., as
agent for the Lenders, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
collateral agent for the Lenders and the other Persons signatory thereto from
time to time as Lenders (including all annexes, exhibits and schedules thereto,
and as amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).  All capitalized terms used but not defined herein
shall have the meaning specified in the Credit Agreement.

 

Borrowers’ Agent hereby gives irrevocable notice, pursuant to
Section 2.8(b)(i) of the Credit Agreement, of its request to:

 

(a)                                  on [date] convert [                ]
dollars of the aggregate outstanding principal amount of the [Term
Loans][Revolving Loans] constituting a [              ] Borrowing, bearing
interest at the [                ] Rate, into a(n) [                ] Borrowing
[and, in the case of a LIBOR Borrowing, having an Interest Period of
[          ] month(s)];

 

[(b)                        on [date] continue [                ] dollars of the
aggregate outstanding principal amount of the [Term Loans][Revolving Loans]
constituting a LIBOR Borrowing, bearing interest at the Adjusted LIBOR Rate, as
a LIBOR Borrowing having an Interest Period of [          ] month(s)].

 

[Borrowers’ Agent hereby certifies that no Event of Default or Default has
occurred and is continuing on the date hereof.](1)

 

 

 

NEENAH PAPER, INC.,

 

as Borrowers’ Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  This bracketed sentence is to be used only if a LIBOR Borrowing is being
continued as such or if an Alternate Base Rate Borrowing is being converted into
a LIBOR Borrowing.

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF BORROWING BASE COMPLIANCE CERTIFICATE

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF RECEIVABLES REPORT

 

JPMORGAN CHASE BANK, N.A., AGENT

ASSET BASED OPERATIONS

2200 Ross Avenue, 9th Floor TX 2921

Dallas, Texas 75201

ATTN:  Jeff A. Tompkins

 

RE:                            Amended and Restated Credit Agreement, dated as
of November 5, 2009 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among Neenah Paper, Inc. (“Parent”), a
Delaware corporation, each subsidiary of Parent party thereto as a “Borrower”
(together with Parent, each a “Borrower” and collectively, the “Borrowers”),
each subsidiary of Parent party thereto as a “Guarantor”, certain financial
institutions now or hereafter parties thereto (each a “Lender” and collectively,
the “Lenders”), JPMorgan Chase Bank, N.A., as agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Agent”) and
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian collateral agent for the
Lenders.

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement for all purposes.  Any
capitalized terms used  but not defined herein shall have the meanings specified
in the Credit Agreement.

 

The Person executing this Receivables Report, which is being delivered pursuant
to Section 6.3(f) of the Credit Agreement on behalf of the Credit Parties,
hereby certifies that (a) he/she is a Responsible Officer of the Borrowers’
Agent, and in that capacity such Person is authorized to execute this
Receivables Report on behalf of the Credit Parties, and (b) the following
information is accurate, complete and correct as of  [              ].

 

1.                                       Credit Parties’ Receivables
Information:

 

Total Receivables as of [                       ]

 

$

 

 

 

 

 

Plus gross sales other than sales giving rise to bill and hold Receivables

 

$

 

 

 

 

 

Less gross collections on Receivables

 

$

 

 

 

 

 

Less credits to Receivables

 

$

 

 

 

 

 

Plus/Minus adjustments to Receivables

 

$

 

 

 

 

 

Less Receivables not constituting Eligible Receivables

 

$

 

 

 

 

 

Eligible Receivables as of [                   ]

 

$

 

 

H-1

--------------------------------------------------------------------------------


 

2.                                       Information.  Such figures are taken
from the Credit Parties’ Receivables records, kept in accordance with GAAP and
used in the Credit Parties’ business.  In determining Ineligible Receivables for
purposes hereof, the standards set forth in the Credit Agreement were utilized
and correctly and consistently applied.  This certificate and agreement is
delivered to the Agent upon the understanding that the Agent and the Lenders
will rely upon it in making or continuing Revolving Loans to the Borrowers under
the Credit Agreement.

 

3.                                       Representations and Warranties.  The
Person executing this Receivables Report on behalf of the Credit Parties hereby
confirms that the agreements, warranties and representations contained in the
Loan Documents apply to all such Receivables.  The Credit Parties ratify and
confirm the continuing general and first priority Lien against all Receivables
of the Credit Parties and confirm any Security Documents in favor of the Loan
Parties.

 

 

 

[                                       ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF INVENTORY DESIGNATION REPORT

 

JPMORGAN CHASE BANK, N.A., AGENT

ASSET BASED OPERATIONS

2200 Ross Avenue, 9th Floor TX 2921

Dallas, Texas 75201

ATTN:  Jeff A. Tompkins

 

RE:                            Amended and Restated Credit Agreement, dated as
of November 5, 2009 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among Neenah Paper, Inc. (“Parent”), a
Delaware corporation, each subsidiary of Parent party thereto as a “Borrower”
(together with Parent, each a “Borrower” and collectively, the “Borrowers”),
each subsidiary of Parent party thereto as a “Guarantor”, certain financial
institutions now or hereafter parties thereto (each a “Lender” and collectively,
the “Lenders”), JPMorgan Chase Bank, N.A., as agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Agent”) and
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian collateral agent for the
Lenders.

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement for all purposes.  Any
capitalized terms used but not defined herein shall have the meanings specified
in the Credit Agreement.

 

The Person executing this Inventory Designation Report, which is being delivered
pursuant to Section 6.3(g) of the Credit Agreement on behalf of the Credit
Parties, hereby certifies that (a) he/she is a Responsible Officer of the
Borrowers’ Agent, and in that capacity such Person is authorized to execute this
Inventory Designation Report on behalf of the Credit Parties, and (b) the
following information is accurate, complete and correct as of [              ].

 

1.                                       Credit Parties’ Inventory:

 

A.

 

Credit Parties’ total Inventory:

 

$

 

 

 

 

 

 

 

B.

 

Inventory not constituting Eligible Inventory

 

$

 

 

 

 

 

 

 

C.

 

Credit Parties’ Eligible Inventory (A minus B)

 

$

 

 

 

 

 

 

 

D.

 

Net Recovery Value Percentage of the Credit Parties’ Eligible Inventory

 

$

 

 

I-1

--------------------------------------------------------------------------------


 

E.

 

.75 multiplied by C

 

$

 

 

 

 

 

 

 

F.

 

.85 multiplied by D

 

$

 

 

 

 

 

 

 

G.

 

Credit Parties’ Inventory (Lesser of E or F)

 

$

 

 

2.                                       Information.  Such figures are taken
from the Credit Parties’ inventory records, kept in accordance with GAAP and
used in the Credit Parties’ business or, if so indicated, taken from a physical
inventory.  Unless otherwise indicated, such figures are at the lower of cost
(determined on a [              ] basis) or market value, with appropriate
allowances for Ineligible Inventory.  Title to all Inventory listed hereon is
owned by and recorded on the books and records of the applicable Credit Party in
the ordinary course of business.  In determining Ineligible Inventory for
purposes hereof, the standards set forth in the Credit Agreement were utilized
and correctly and consistently applied.  This certificate and agreement is
delivered to the Agent upon the understanding that the Agent and the Lenders
will rely upon it in making or continuing Revolving Loans to the Borrowers under
the Credit Agreement.

 

3.                                       Representations and Warranties.  The
Person executing this Inventory Designation Report on behalf of the Credit
Parties hereby confirms that the agreements, warranties and representations
contained in the Loan Documents apply to all such inventories.  The Credit
Parties ratify and confirm the continuing general and first priority Lien
against all inventories of the Credit Parties and confirm any Security Documents
in favor of the Loan Parties.

 

4.                                       Inventory Locations.  Except as
described in Annex I hereto, all Inventory of the Credit Parties is kept at the
locations specified in the Perfection Certificate as updated in any Perfection
Certificate update previously delivered to the Agent.

 

 

 

[           ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------

 


 

EXHIBIT J

 

FORM OF SOLVENCY CERTIFICATE

 

The undersigned [TITLE] of Neenah Paper, Inc., a Delaware corporation (“Neenah
Paper”), hereby certifies that [he/she] is duly authorized to execute this
Certificate on behalf of Neenah Paper and each of the Credit Parties under the
Amended and Restated Credit Agreement (as each such term is defined below).

 

WITNESSETH

 

WHEREAS, Neenah Paper and its subsidiaries, Neenah Paper Michigan, Inc., Neenah
Paper International, LLC, NPCC Holding Company, LLC, Neenah Paper International
Holding Company, LLC, Neenah Paper FR, LLC and Neenah Paper FVC, Inc., as
co-borrower (each a “Borrower” and collectively with Neenah Paper, the
“Borrowers”), and Neenah Paper’s subsidiary, Neenah Paper Company of Canada, as
guarantor (the “Guarantor”; and together with the Borrowers, the “Credit
Parties”), have entered into that certain Amended and Restated Credit Agreement,
dated as of the date hereof (the “Amended and Restated Credit Agreement”;
capitalized terms used but not otherwise defined herein having the meanings
specified in the Amended and Restated Credit Agreement), by and among the Credit
Parties, the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as Agent and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Collateral
Agent, pursuant to which the Lenders have established a $110,000,00 revolving
credit facility and a $40,000,000 term loan facility (collectively, the “Credit
Facilities”) in favor of the Borrowers;

 

WHEREAS, to secure their respective obligations under and relating to the Credit
Facilities the Credit Parties have executed and delivered to the Agent (or the
Canadian Collateral Agent, as the case may be) the other Loan Documents
referenced in the Amended and Restated Credit Agreement (the grant of security
interests, transfers, incurrence of obligations and other transactions relating
to the execution, delivery and performance of the obligations under the Loan
Documents, and any other transactions and transfers related thereto, being
referred to herein collectively as the “Transactions”);

 

WHEREAS, the undersigned has carefully reviewed the Amended and Restated Credit
Agreement and the various other Loan Documents, and also the contents of this
Certificate, and in connection herewith has made such investigations and
inquiries as he or she has deemed necessary and prudent therefor, including
those described below, and further acknowledges that the Agent and the Lenders
are relying on this Certificate in connection with the establishment of the
Credit Facilities;

 

NOW, THEREFORE, ON THE BASIS OF THE FOREGOING, and the inquiries and
considerations set forth below, the undersigned hereby certifies to the best of
such person’s knowledge and belief, and in his or her representative capacity
that after giving effect to the funding of the initial Loans and the
consummation of the Transactions:

 

J-1

--------------------------------------------------------------------------------


 

1.             I am, and at all pertinent times mentioned herein, have been the
duly qualified and acting [TITLE] of Neenah Paper and have responsibility for
the overall management of the financial affairs of the Credit Parties and the
preparation of the financial statements of the Credit Parties.

 

2.             The financial information, projections and assumptions which
underlie and form the basis for the representations made in this Certificate
were reasonable under the circumstances in which they were made and were made in
good faith and continue to be reasonable as of the date hereof.

 

3.             The value of the assets of each Credit Party (including
contribution rights from other Credit Parties), based on a fair valuation
thereof, is not less than the amount that will be required to be paid on or in
respect of the probable liability on the existing debts and other liabilities
(including contingent liabilities) of such Credit Party, as they are expected to
become absolute and mature.

 

4.             The value of the assets of each of the Subsidiaries of the Credit
Parties (including contribution rights from other Credit Parties), based on a
fair valuation thereof, is not less than the amount that will be required to be
paid on or in respect of the probable liability on the existing debts and other
liabilities (including contingent liabilities) of each such Subsidiary, as they
are expected to become absolute and mature.

 

5.             The assets of each Credit Party do not constitute unreasonably
small capital for such Credit Party to carry out its business as now conducted
and as proposed to be conducted including the capital needs of such Credit
Party, taking into account (i) the nature of the business conducted by such
Credit Party, (ii) the particular capital requirements of the business conducted
by such Credit Party, (iii) the anticipated nature of the business to be
conducted by such Credit Party in the future, and (iv) the projected capital
requirements and capital availability of such current and anticipated business.

 

6.             The assets of each of the Subsidiaries of each Credit Party do
not constitute unreasonably small capital for such Subsidiary to carry out its
business as now conducted and as proposed to be conducted, including the capital
needs of each such Subsidiary, taking into account (i) the nature of the
business conducted by such Subsidiary, (ii) the particular capital requirements
of the business conducted by such Subsidiary, (iii) the anticipated nature of
the business to be conducted by such Subsidiary in the future, and (iv) the
projected capital requirements and capital availability of such current and
anticipated business.

 

7.             No Credit Party, nor any of their Subsidiaries, intends to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be received by each such Credit Party and
Subsidiary and the timing and amounts to be payable on or in respect of debt of
each such Credit Party and Subsidiary, as applicable).  The cash flow of each
such Credit Party and Subsidiary, after taking into account all anticipated uses
of the cash of each such Credit Party and Subsidiary, should at all times be
sufficient to pay all such amounts on or in respect of debt of each such Credit
Party and Subsidiary when such amounts are anticipated to be required to be
paid.

 

J-2

--------------------------------------------------------------------------------


 

8.             The Credit Parties do not believe that final judgments against
any of them or any of their Subsidiaries in actions for money damages presently
pending, if any, will be rendered at a time when, or in an amount such that, the
applicable Credit Party or Subsidiary will be unable to satisfy any such
judgments promptly in accordance with their terms (taking into account the
maximum reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered).  The cash flow of
each such Credit Party and Subsidiary, as applicable, after taking into account
all other anticipated uses of the cash of each such Credit Party and Subsidiary,
as applicable (including the payments on or in respect of debt referred to in
paragraph 7 herein), should at all times be sufficient to pay all such judgments
promptly in accordance with their terms (taking into account the maximum
reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered).

 

(Signature Page Follows)

 

J-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                       , 200  , on behalf of Neenah Paper.

 

 

 

NEENAH PAPER, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Solvency Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF CANADIAN GUARANTY

 

GUARANTY

 

GUARANTY, dated as of [                                        ], made by Neenah
Paper Company of Canada, a Nova Scotia unlimited liability company (the
“Guarantor”), in favor of each of the Lender Parties, JPMorgan Chase Bank, N.A.,
in its capacity as agent for the Lenders (as hereinafter defined) (in such
capacity, together with its successors in such capacity, the “Agent”), JPMorgan
Chase Bank, Toronto Branch, as Canadian collateral agent (in such capacity,
together with its successors in such capacity, the “Canadian Collateral Agent”
and, together with the Agent, the “Agents”) pursuant to the Credit Agreement
referred to below.

 

W I T N E S S E T H:

 

WHEREAS, Neenah Paper, Inc., a Delaware corporation (the “Parent”), each
subsidiary of the Parent listed as a “Borrower” on the signature pages thereto
(together with the Parent, each a “Borrower” and collectively, the “Borrowers”,
each subsidiary of the Parent listed as a “Guarantor” on the signature
pages thereto, each of the financial institutions from time to time party
thereto (each a “Lender” and collectively, the “Lenders”) and the Agents are
parties to an Amended and Restated Credit Agreement, dated as of November 5,
2009 (such agreement, as amended, restated, supplemented or otherwise modified
from time to time, including any replacement agreement therefor, being
hereinafter referred to as the “Amended and Restated Credit Agreement”);

 

WHEREAS, the Parent directly or indirectly owns all of the issued and
outstanding shares of Stock (as defined in the Amended and Restated Credit
Agreement) of the Guarantor;

 

WHEREAS, pursuant to the Amended and Restated Credit Agreement, the Guarantor is
required to execute and deliver to the Agents a guaranty guaranteeing all
Obligations of the Credit Parties (as each such term is defined in the Credit
Agreement) under the Amended and Restated Credit Agreement; and

 

WHEREAS, the Guarantor has determined that its execution, delivery and
performance of this Guaranty directly benefits, and are within the corporate
purposes and in the best interests of, the Guarantor;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders and the Agents to make and maintain the Loans,
the Letters of Credit and the other financial accommodations pursuant to the
Amended and Restated Credit Agreement, the Guarantor hereby agrees with the
Agents and the Lender Parties as follows:

 

SECTION 1.           Definitions.  Reference is hereby made to the Amended and
Restated Credit Agreement for a statement of the terms thereof. All terms used
in this Guaranty which are

 

K-1

--------------------------------------------------------------------------------


 

defined in the Amended and Restated Credit Agreement and not otherwise defined
herein shall have the same meanings herein as set forth therein.

 

SECTION 2.           Guaranty.  The Guarantor hereby (i) unconditionally and
irrevocably guarantees, the punctual payment, when due, whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise, of all
Obligations of each of the other Credit Parties (and any one or more of them)
from time to time owing by each of them under any Loan Document or pursuant to
any Bank Product, whether for principal, interest (including, without
limitation, interest that accrues or that would accrue but for the filing of a
bankruptcy case or other similar proceeding by a Credit Party or any of its
Subsidiaries, whether or not such interest would be an allowable claim under any
applicable bankruptcy or other similar proceeding (an “Insolvency Proceeding”),
whether or not a claim for post-filing interest is allowed in such proceeding)
and any other obligations, liabilities and Indebtedness of the Credit Parties
under or pursuant to the Amended and Restated Credit Agreement or any Loan
Document or Bank Product, including all fees, costs, expenses, commissions,
indemnifications or otherwise (such obligations being the “Guaranteed
Obligations”), and (ii) agrees to pay any and all reasonable out-of-pocket
expenses (including reasonable counsel fees on a full indemnity basis and
expenses) incurred by the Lender Parties in protecting or enforcing any rights
under this Guaranty. Without limiting the generality of the foregoing, the
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Credit Parties to the Lender
Parties under any Loan Document or pursuant to any Bank Product but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Credit Party.

 

SECTION 3.           Guaranty Absolute; Continuing Guaranty; Assignments.

 

(a)           The Guarantor hereby guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Lender Parties
with respect thereto. The Guarantor agrees that this Guaranty constitutes a
guaranty of payment when due and not of collection and waives any right to
require that any resort be made by any Lender Party to any other Credit Party or
any Collateral. The obligations of the Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against the Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Credit Party or
whether any other Credit Party is joined in any such action or actions. The
liability of the Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and the Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:

 

(i)            any lack of validity or enforceability of the Guaranteed
Obligations or any Loan Document or any agreement or instrument relating thereto
in whole or in part;

 

(ii)           any other guarantee given by any Person in favour of any Lender
or Lenders or either or both of the Agents from time to time in connection with
or relating to the Guaranteed Obligations;

 

K-2

--------------------------------------------------------------------------------


 

(iii)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Credit Party or otherwise;

 

(iv)          any taking, exchange, release or non-perfection of any Collateral
or any security interest therein, or any taking, release or amendment or waiver
of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

 

(v)           the existence of any claim, set-off, defense or other right that
the Guarantor may have at any time against any Person, including, without
limitation, any Lender Party;

 

(vi)          any change, restructuring or termination of the corporate, limited
liability company, unlimited liability company or partnership structure or
existence of any Credit Party or control of any Credit Party;

 

(vii)         any change in the name, objects, capital stock, constating
documents or by-laws of any Credit Party; or the dissolution, winding-up,
liquidation or other distribution of the assets of any Credit Party, whether
voluntary or otherwise;

 

(viii)        any Credit Party’s becoming insolvent or bankrupt or subject to
any proceeding under the provisions of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the arrangement
provisions of applicable corporate legislation, any legislation similar to the
foregoing in any other jurisdiction, or any legislation enacted substantially in
replacement of any of the foregoing, or either Agent’s or any Lender’s voting in
favour of any proposal, arrangement or compromise in connection with any of the
foregoing;

 

(ix)           the failure or neglect of either Agent or any Lender to demand
payment of Guaranteed Obligations by any Credit Party, any guarantor of
Guaranteed Obligations or any other Person;

 

(x)            the valuation by either Agent or any Lender of any security held
in respect of the Guaranteed Obligations, which shall not be considered as a
purchase of such security or as payment on account of the Guaranteed
Obligations;

 

(xi)           any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
any Lender Party that might otherwise constitute a legal or equitable defense
available to, or a discharge or partial discharge of, any Credit Party or any
other guarantor or surety.

 

(b)           The liability of the Guarantor hereunder shall be absolute and
unconditional irrespective of, and shall not be released, discharged, limited or
otherwise affected by anything done, suffered or permitted by either or both of
the Agents or any Lender or Lenders in connection with any Credit Party or any
Guaranteed Obligations. For greater certainty and without limiting the
generality of the foregoing, without releasing, discharging, limiting or

 

K-3

--------------------------------------------------------------------------------


 

otherwise affecting in whole or in part the liability of the Guarantor
hereunder, and without notice to or the consent of the Guarantor, either or both
of the Agents or any Lender or Lenders may from time to time:

 

(i)            make advances and extend credit to any Borrower (including new
loans and credit facilities, whether in addition to or in replacement for other
loans and credit facilities previously established for any Borrower), convert
revolving lines of credit to non-revolving lines of credit or vice versa,
increase or decrease the amount of credit available to any Borrower and receive
payments in respect of the Guaranteed Obligations;

 

(ii)           increase the interest rates, fees and charges applicable to all
or any portion of the Guaranteed Obligations from time to time;

 

(iii)          amend, renew, waive, release or terminate the Amended and
Restated Credit Agreement or any of the other Loan Documents or any provisions
thereof in whole or in part from time to time (including, without limitation,
any provisions relating to interest rates, fees, margin requirements, conditions
for the extension of credit and the determination of the amount of credit
available, positive and negative covenants, payment provisions, the application
of payments received by or on behalf of the Debtor, and events of default);

 

(iv)          extend, renew, settle, compromise, waive, release or terminate the
Guaranteed Obligations in whole or in part from time to time;

 

(v)           grant time, renewals, extensions, indulgences, releases and
discharges to any Credit Party;

 

(vi)          take, refrain from taking or release guarantees from other Persons
in respect of Guaranteed Obligations;

 

(vii)         accept compromises or arrangements from any Credit Party, any
guarantor of Guaranteed Obligations or any other Person;

 

(viii)        refrain from demanding payment from or exercising any rights or
remedies in respect of any Credit Party or any guarantor of Guaranteed
Obligations;

 

(ix)           apply all monies received from any Credit Party, any guarantor of
the Borrowers or any other Person or from the proceeds of any security to pay
such part of the Guaranteed Obligations as the Agents and Lenders may see fit,
or change any such application in whole or in part from time to time,
notwithstanding any direction which may be given regarding application of such
monies by any Credit Party, any guarantor of the Borrower or any other Person;
and

 

(x)            otherwise deal with any Credit Party, any guarantor of Guaranteed
Obligations or any other Person and any security held by the Agents or any
Lender or Lenders in respect of Guaranteed Obligations, as the Agents or such
Lender or Lenders may see fit in its or their absolute discretion.

 

K-4

--------------------------------------------------------------------------------


 

(c)           This Guaranty shall continue to be effective or be reinstated, as
the case may be, if and to the extent that, for any reason any payment of any of
the Guaranteed Obligations is rescinded or must otherwise be returned by any
Lender Party or any other Person whether as a result of the insolvency,
bankruptcy or reorganization of any Credit Party or otherwise, all as though
such payment had not been made.

 

(d)           Subject to Section 12 hereof, this Guaranty is a continuing
guaranty and shall remain in full force and effect until the date on which all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash and the Commitments have been terminated.

 

SECTION 4.           Waivers.  The Guarantor hereby waives (i) promptness,
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Guaranty and any requirement that any Lender
Party pursue, resort to or exhaust any right or take any action against any
Credit Party or any other Person or any Collateral, (iii) any right to compel or
direct any Lender Party to seek payment or recovery of any amounts owed under
this Guaranty from any one particular fund or source or to pursue, resort to or
exhaust any right or take any action against any other Credit Party or any other
Person or any Collateral, (iv) any requirement that any Lender Party protect,
secure, perfect or insure any security interest or Lien or any property subject
thereto or pursue, resort to or exhaust any right or take any action against any
Credit Party or any other Person or any Collateral and (v) any other defense
available to the Guarantor. The Guarantor agrees that the Lender Parties shall
have no obligation to marshall any assets in favor of or for the benefit of the
Guarantor or against, or in payment of, any or all of the Obligations. The
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated herein and in the Amended and Restated
Credit Agreement and that the waivers set forth in Section 3 and Section 4 are
knowingly made in contemplation of such benefits. The Guarantor hereby waives
any right to revoke this Guaranty, and acknowledges that this Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.

 

SECTION 5.           Subrogation.  The Guarantor will not exercise any rights
that it may now or hereafter acquire against any other Credit Party or any other
guarantor that arise from the existence, payment, performance or enforcement of
the Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender Party against any other Credit Party or any other guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Credit Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until the date on which all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash and the
Commitments have been terminated. If any amount shall be paid to the Guarantor
in violation of the immediately preceding sentence at any time prior to the
later of the date on which all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash and the
Commitments have been terminated, such amount shall be held in trust for the
benefit of the Lender Parties and shall forthwith be paid to the Lender Parties,
to be credited and applied to the Guaranteed Obligations and all other

 

K-5

--------------------------------------------------------------------------------


 

amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of this Guaranty and the Amended and Restated Credit Agreement,
or to be held as Collateral for any Guaranteed Obligations or other amounts
payable under this Guaranty thereafter arising. If (i) the Guarantor shall make
payment to any Lender Party of all of the Guaranteed Obligations, (ii) all of
the Guaranteed Obligations and all other amounts payable under this Guaranty
shall be paid in full in cash and (iii) the Commitments have been terminated,
such Lender Party will, at the Guarantor’s request and expense, execute and
deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of an interest in the Guaranteed Obligations resulting from the
payment by the Guarantor.

 

SECTION 6.           Representations, Warranties and Covenants.  The Guarantor
hereby represents and warrants to the Lender Parties as follows:

 

(a)           The Guarantor (i) has read and understands the terms and
conditions of the Amended and Restated Credit Agreement and the other Loan
Documents, and (ii) now has and will continue to have independent means of
obtaining information concerning the affairs, financial condition and business
of the Credit Parties, and has no need of, or right to obtain from any Lender
Party, any credit or other information concerning the affairs, financial
condition or business of the Credit Parties that may come under the control of
any Lender Party.

 

(b)           The Guarantor acknowledges and agrees that by its execution and
delivery of this Guaranty (i) it shall be bound, as a Guarantor, by all the
provisions of the Amended and Restated Credit Agreement and the other Loan
Documents and shall comply with and be subject to all of the terms, conditions,
covenants, agreements and obligations set forth therein and applicable to the
Guarantors (including, without limitation, each of the covenants that are set
forth in Section 1.4(b), Section 6 and Section 7 of the Amended and Restated
Credit Agreement) and (ii) from and after the date hereof, each reference to a
“Guarantor”, the “Guarantors”, a “Credit Party” or the “Credit Parties” in the
Amended and Restated Credit Agreement and each other Loan Document shall include
the Guarantor. The Guarantor further acknowledges and agrees that it has
received a copy of the Amended and Restated Credit Agreement and each other Loan
Document.

 

SECTION 7.           Right of Set-off.  Upon the occurrence and during the
continuance of any Event of Default, any Lender Party may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantor (any such notice being expressly waived by the Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Lender Party to or for the credit or the
account of the Guarantor against any and all obligations of the Guarantor now or
hereafter existing under this Guaranty or any other Loan Document, irrespective
of whether or not such Lender Party shall have made any demand under this
Guaranty or any other Loan Document and although such obligations may be
contingent or unmatured. Each Lender Party agrees to notify the Guarantor
promptly after any such set-off and application made by such Lender Party,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Lender Parties under this
Section 7 are in addition to other rights and remedies (including, without

 

K-6

--------------------------------------------------------------------------------


 

limitation, other rights of set-off) that the Lender Parties may have under this
Guaranty or any other Loan Document, in law or otherwise.

 

SECTION 8.           Notices, Etc.  Except as otherwise expressly permitted
hereunder, all notices shall be in writing and either (i) delivered to the
intended recipient, (ii) mailed by registered or certified mail, return receipt
requested, or (iii) sent by facsimile (promptly confirmed by mail), in each case
to the intended recipient at the “Address for Notices” specified in the Amended
and Restated Credit Agreement; or, as to any Lender who is a signatory thereto,
at such other address as shall be designated by such Lender.

 

SECTION 9.           CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.  ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE PROVINCE OF NOVA SCOTIA, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE GUARANTOR HEREBY IRREVOCABLY
ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. THE GUARANTOR HEREBY IRREVOCABLY APPOINTS
CT CORPORATION SYSTEM, LOCATED AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011,
AS ITS AGENT FOR SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING
AND FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, CARE OF THE
BORROWER’S AGENT AT ITS ADDRESS FOR NOTICES AS SET FORTH IN THE AMENDED AND
RESTATED CREDIT AGREEMENT AND TO CT CORPORATION SYSTEM, SUCH SERVICE TO BECOME
EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE LENDER PARTIES TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE
GUARANTOR IN ANY OTHER JURISDICTION. THE GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER LOAN DOCUMENTS.

 

SECTION 10.         Taxes.

 

(a)           Any and all payments by the Guarantor hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any and
all present or future

 

K-7

--------------------------------------------------------------------------------


 

taxes. If the Guarantor is required by any applicable Legal Requirement to make
any deduction or withholding for or on account of any Tax from any payment to be
made by it under this Guaranty, then the Guarantor shall (i) promptly notify the
applicable Lender, the holder of Notes or other relevant Persons that are
entitled to such payment of such requirement to so deduct or withhold such Tax,
(ii) pay to the relevant Governmental Authorities the full amount required to be
so deducted or withheld, (iii) promptly forward to such Lender, holder or other
relevant Person an official receipt (or certified copies thereof), or other
documentation reasonably acceptable to such holder or other relevant Person,
evidencing such payment to such * Governmental Authorities and (iv) if such Tax
is an Indemnifiable Tax, pay to such Lender, holder or other relevant Person, in
addition to whatever net amount of such payment is paid to such holder or other
relevant Person, such additional amount as is necessary to ensure that the total
amount actually received by such holder or other relevant Person (free and clear
of Indemnifiable Tax imposed on or with respect to such additional amount) will
equal the full amount of the payment such holder or other relevant Person would
have received had no such deduction or withholding been required.

 

(b)           In addition, the Guarantor shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Without duplication of the Guarantor’s obligations on account of
Indemnifiable Taxes and Other Taxes pursuant to Sections 10(a) and 10(b), the
Guarantor shall indemnify the Agent and each Lender, within ten (10) Business
Days after written demand therefor, for the full amount of any Indemnifiable
Taxes or Other Taxes paid by the Agent or such Lender, as the case may be, on or
with respect to any payment by or on account of any obligation of the Guarantor
under this Guaranty (including Indemnifiable Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 10) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnifiable Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability, describing the
requested amounts in reasonable detail, delivered to the Guarantor by a Lender,
or by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

 

(d)           Each Lender or holder of a Note shall, upon request by the
Guarantor, take requested measures to mitigate the amount of Indemnifiable Tax
required to be deducted or withheld from any payment made by the Guarantor
hereunder, if such measures can, in the sole and absolute opinion of such Lender
or holder, be taken without such Person suffering any economic, legal,
regulatory or other disadvantage (provided, however, that no such Person shall
be required to designate a funding office that is not located in the United
States of America).

 

(e)           Subject to the terms of Section 10.17 of the Amended and Restated
Credit Agreement, any Foreign Lender that is entitled to an exemption from or
reduction of the deduction, withholding or payment of an Indemnifiable Tax or
Other Tax under the law of the United States or the jurisdictions in which the
Guarantor is located (or any political subdivision thereof), or any treaty to
which any such jurisdiction is a party, with respect to payments hereunder,
shall deliver to the Guarantor and the Agent, at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable

 

K-8

--------------------------------------------------------------------------------


 

law or reasonably requested by the Guarantor as will permit such payments to be
made without deduction or withholding or at a reduced rate.

 

(f)            Each Lender and each Note holder shall if, in its good faith
opinion, it has subsequently recovered or received a permanent net tax benefit
with respect to any amounts of Taxes (i) previously paid by it and as to which
it has been indemnified by or on behalf of the Guarantor or (ii) previously
deducted by the Guarantor (including, without limitation, any Indemnifiable
Taxes deducted from any additional amounts paid under clause (a) above), the
relevant Lender or Note holder, as the case may be, shall reimburse the
Guarantor to the extent of the amount of any such recovery or permanent net tax
benefit (but only to the extent of any indemnity payments made, or additional
amounts paid, by or on behalf of the Guarantor under this Section 10 with
respect to the Taxes giving rise to such recovery or tax benefit); provided,
however, that the Guarantor, upon the request of the Lender or Note holder, as
the case may be, agree to repay to such Lender or Note holder, as the case may
be, the amount paid over to the Guarantor (together with penalties, interest or
other charges), in the event such Lender or Note holder is required to repay
such amount to the relevant Governmental Authority.

 

(g)           The obligations of the Guarantor under this Section 10 shall
survive the termination of this Guaranty and the payment of the Guaranteed
Obligations and all other amounts payable hereunder.

 

SECTION 11.         Miscellaneous.

 

(a)           The Guarantor will make each payment hereunder in lawful money of
the United States of America and in immediately available funds to the Agent,
for the benefit of the Lender Parties, at such address specified by the Agent
from time to time by notice to the Guarantor.

 

(b)           No amendment or waiver of any provision of this Guaranty and no
consent to any departure by the Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by the Guarantor and
the Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(c)           No failure on the part of any Lender Party to exercise, and no
delay in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies of
the Lender Parties provided herein and in the other Loan Documents are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by law. The rights of the Lender Parties under any Loan Document
against any party thereto are not conditional or contingent on any attempt by
the Lender Parties to exercise any of their rights under any other Loan Document
against such party or against any other Person.

 

(d)           Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

K-9

--------------------------------------------------------------------------------


 

(e)           This Guaranty shall (i) be binding on the Guarantor and its
successors and assigns, and (ii) inure, together with all rights and remedies of
the Lender Parties and the Agents hereunder, to the benefit of the Lender
Parties, the Agents and their respective permitted successors, transferees and
assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, to the extent permitted by Section 10.12 of the Amended and
Restated Credit Agreement, any Lender may assign or otherwise transfer its
rights and obligations under the Amended and Restated Credit Agreement or any
other Loan Document (including, without limitation, all or a portion of its
Commitment, its Loans, the Note or Notes held by it, and obligations owing to it
with respect to Letters of Credit) to any other Person, and such other Person
shall thereupon become vested with all of the benefits in respect thereof
granted to the Lenders herein or otherwise. The Guarantor agrees that each
participant shall be entitled to the benefits of this Section 11 with respect to
its participation in any portion of the Loans as if it was a Lender. None of the
rights or obligations of the Guarantor hereunder may be assigned or otherwise
transferred without the prior written consent of the Agent.

 

(f)            This Guaranty and the other Loan Documents reflect the entire
understanding of the parties with respect to the transactions contemplated
hereby and thereby and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof.

 

(g)           Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

 

(h)           THIS GUARANTY AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
PROVINCE OF NOVA SCOTIA AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

(i)            In the event of a conflict between the provisions contained in
this Agreement and the provisions contained in the Amended and Restated Credit
Agreement, the provisions of the Amended and Restated Credit Agreement shall
control and govern.

 

SECTION 12.         Termination or Release.

 

(a)           Notwithstanding the foregoing, a Guarantor shall automatically be
released from its obligations hereunder upon the Guarantor ceasing to be a
Subsidiary of the Parent in accordance with the terms of the Amended and
Restated Credit Agreement.

 

(b)           In connection with any termination or release pursuant to
paragraph (a) of this Section, the Agent shall, upon the Guarantor’s written
request and at the Guarantor’s expense, without any representation, warranty or
recourse whatsoever, execute and deliver to the Guarantor such documents as the
Guarantor shall reasonably request to evidence such termination or release.

 

(c)           Judgment. The specification under the Loan Documents of Dollars
and payment in New York City is of the essence. The Guarantor’s obligations
hereunder to make payments in Dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the

 

K-10

--------------------------------------------------------------------------------


 

Obligation Currency, except to the extent that such tender or recovery results
in the effective receipt by the Lender Parties of the full amount of the
Obligation Currency expressed to be payable to the Lender Parties under this
Guaranty. If, for the purpose of obtaining or enforcing judgment in any court,
it is necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the rate(s) of exchange
used shall be that at which the Lender Parties could, in accordance with normal
banking procedures, purchase Dollars with the Judgment Currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Guarantor in respect of any such sum due from it to the Lender Parties hereunder
shall, notwithstanding any judgment in such Judgment Currency, be discharged
only to the extent that, on the Business Day immediately following the date on
which the Lender Parties receive any sum adjudged to be so due in the Judgment
Currency, the Lender Parties may, in accordance with normal banking procedures,
purchase Dollars with the Judgment Currency. If the Dollars so purchased are
less than the sum originally due to the Lender Parties in Dollars, the Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Lender Parties against such loss, and if the Dollars so purchased
exceed the sum originally due to the Lender Parties in Dollars, the Lender
Parties agree to remit to the Guarantor such excess.

 

K-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed by an
officer thereunto duly authorized, as of the date first above written.

 

 

 

NEENAH PAPER COMPANY OF CANADA

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF PERFECTION CERTIFICATE

 

November [   ], 2009

 

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of November 5, 2009 (the “Credit Agreement”), among Neenah Paper, Inc.,
as a borrower, the other borrowers party thereto, the guarantors party thereto,
the lenders party thereto and JPMorgan Chase Bank, N.A., as Agent and JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian collateral agent. Terms used
herein but not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

 

As used herein, the following terms shall have the following meanings:

 

“Neenah Entities” shall include Neenah Paper, Inc. and each Subsidiary thereof.

 

I.              CURRENT INFORMATION

 

1.             Legal Names, Organizations, Jurisdictions of Organization and
Organizational Identification Numbers.  The full and exact legal name (as it
appears in each respective certificate or articles of incorporation, limited
liability membership agreement or similar organizational documents, in each case
as amended to date), the type of organization, the jurisdiction of organization
(or formation, as applicable), and the organizational identification number (not
tax i.d. number) of the Neenah Entities are as follows:

 

Name of Entity

 

Type of Organization
(e.g. corporation, limited
liability company,
limited partnership)

 

Jurisdiction of
Organization/ Formation

 

Organizational
Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.             Chief Executive Offices and Mailing Addresses. Set forth below
are the chief executive office address and the preferred mailing address (if
different than chief executive office or residence) of each Neenah Entity:

 

Name of Entity

 

Address of
Chief Executive Office

 

Mailing Address
(if different than CEO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.             Changes in Names, Jurisdiction of Organization or Corporate
Structure.  Except as set forth below, no Neenah Entity has changed its name,
jurisdiction of organization or its corporate structure in any way (e.g. by
merger, consolidation, change in corporate form, change in jurisdiction of
organization or otherwise) within the past five (5) years:

 

Entity

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L-1

--------------------------------------------------------------------------------


 

4.             Prior Addresses.  Except as set forth below, no Neenah Entity has
changed its chief executive office within the past five (5) years:

 

Entity

 

Former chief executive office

 

 

 

 

 

 

 

 

 

 

5.             Acquisitions of Equity Interests or Assets.

 

Except as set forth below, no Neenah Entity has acquired the equity interests of
another entity within the past five (5) years or any material amount (fair
market value of $1,000,000 or more) of assets of another entity outside of the
ordinary course of business within the past five (5) years.

 

Acquiring Entity

 

Date of Acquisition

 

Description of Acquisition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.            INVESTMENT RELATED PROPERTY

 

1.             Securities.  Set forth below is a list of all equity interests
owned or to be owned by the Neenah Entities together with the type of
organization which issued such equity interests (e.g., corporation, limited
liability company, partnership or trust):

 

Entity

 

Issuer

 

Type of
Organization
and
Jurisdiction
of
Organization
of Issuer

 

# of
Shares
Owned

 

Total
Shares
Outstanding

 

% of
Interest
Pledged

 

Certificate
No. (if
uncertificated,
please
indicate so)

 

Par Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.             Securities Accounts.  Set forth below is a list of all equity
interests owned or to be owned by the Neenah Entities together with the type of
organization which issued such equity interests (e.g., corporation, limited
liability company, partnership or trust):

 

3.             Deposit Accounts.  Set forth below is a list of all bank accounts
(checking, savings, money market or the like) in which any Neenah Entity
customarily maintains or will maintain in excess of $10,000:

 

Entity

 

Type of Account

 

Name & Address of Financial
Institutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.             Instruments.  Set forth below is a list of all instruments owed
or to be owed to any Neenah Entity in the principal amount of greater than
$10,000:

 

L-2

--------------------------------------------------------------------------------


 

III.           INTELLECTUAL PROPERTY

 

1.             Set forth below is a list of all copyrights, patents and
trademarks and other intellectual property owned or used, or hereafter to be
adopted, held or used, by any Neenah Entity:

 

A.            Copyrights.

 

B.            Patents and other intellectual property.

 

C.            Trademarks.

 

IV.           INVENTORY AND EQUIPMENT

 

1.             Inventory and Equipment.  Set forth below in this Section 1 and
in Section 2 are all the locations where any Neenah Entity currently maintains
(or will maintain) any material amount (aggregate fair market value of $250,000
or more) of inventory and equipment (whether or not in the possession of such
entity):

 

Property

 

Entity

 

Address—
City/State/Zip
Code

 

County

 

Description of
Assets and Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.             Warehousemen and bailees.  Except as set forth below, no persons
(including warehousemen and bailees) other than a Neenah Entity have or will
have possession of any material amount (fair market value of $250,000 or more)
of assets of a Neenah Entity:

 

Entity

 

Address/City/
State/Zip Code

 

County

 

Description of Assets
and Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.            REAL ESTATE RELATED UCC COLLATERAL

 

1.             Fixtures. Set forth below are all the locations where any Neenah
Entity owns or leases (or will own or lease) any real property:

 

2.             Timber to be Cut.  Set forth below are all locations where any
Neenah Entity owns or has rights (or will own or have rights) in goods that are
timber to be cut:

 

VI.           SPECIAL DEBTORS

 

1.             Trade Names.

 

L-3

--------------------------------------------------------------------------------


 

A.            Current Names.  Set forth below is each trade name or assumed name
currently used or to be used by a Neenah Entity or by which a Neenah Entity is
or will be known or is or will be transacting any business:

 

Entity

 

Trade Name

 

 

 

 

 

 

 

 

 

 

B.            Past Names.  Set forth below is each trade name or assumed name
used by any Neenah Entity during the past five (5) years or by which such entity
has been known or has transacted any business during the past five (5) years
other than the names identified in Section I.A. and VI.1. of this Perfection
Certificate:

 

[Signature Page Follows.]

 

L-4

--------------------------------------------------------------------------------


 

In connection with the Credit Agreement, the Borrowers and each other Credit
Party each hereby certify that the information set forth herein is true and
correct in all material respects as of the date first set forth above.

 

 

NEENAH PAPER, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

NEENAH PAPER MICHIGAN, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NPCC HOLDING COMPANY, LLC

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER INTERNATIONAL

 

HOLDING COMPANY, LLC

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[SIGNATURES CONTINUE ON NEXT PAGE.]

 

[Signature Page to Perfection Certificate]

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER INTERNATIONAL, LLC

 

 

 

 

By:

Neenah Paper International Holding

 

 

Company, LLC, as its sole member

 

 

 

 

 

By:

Neenah Paper, Inc., as its sole

 

 

 

member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER FVC, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER FR, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER COMPANY OF CANADA

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Perfection Certificate]

 

--------------------------------------------------------------------------------


 

Schedule 1
to
Perfection Certificate

 

INTELLECTUAL PROPERTY

 

L-7

--------------------------------------------------------------------------------


 

Schedule 2
to
Perfection Certificate

 

REAL PROPERTY LOCATIONS

 

L-8

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF PATENT SECURITY AGREEMENT

 

PATENT SECURITY AGREEMENT (“Agreement”), dated                [  ], 200 , is
made by [Neenah Paper, Inc.], a Delaware corporation, located at 3460 Preston
Ridge Road, Suite 600, Alpharetta, GA 30005 (“Assignor”), in favor of JPMorgan
Chase Bank, N.A., a New York banking corporation, located at 2200 Ross Avenue,
Ninth Floor Texas 2921, Dallas, Texas 75201, Attention: Jeff A. Tompkins, as
agent for certain lenders (in such capacity, together with any permitted
successors and assigns, “Assignee”).  Capitalized terms used in this Agreement
and not defined herein have the meanings set forth for such terms in the
Security Agreement (as hereinafter defined).

 

WHEREAS, Assignor is the patentee or applicant for the utility patents, design
patents and patent applications listed on the annexed Schedule 1, which patents
are issued or applied for in the United States Patent and Trademark Office (the
“Patents”);

 

WHEREAS, the Assignor has entered into a Security Agreement (Personal Property),
dated as of November 30, 2004, among Assignor and the other grantors signatory
thereto, and Assignee (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, as collateral security for all of
the Obligations, Assignor has pledged and assigned to Assignee, and granted to
Assignor, for the benefit of the Lender Parties (as such terms are defined in
the Security Agreement) a continuing security interest in the Patents and the
applications and registrations thereof, and all proceeds thereof (the
“Collateral”);

 

NOW, THEREFORE, in consideration of the premises and agreements made herein and
in the Security Agreement, as collateral security for all of the Obligations,
Assignor hereby pledges and assigns to the Assignee, and grants to the Assignee,
for the benefit of the Agents and the Lender Parties, a continuing security
interest in the Collateral.

 

Assignor does hereby further acknowledge and affirm that the rights and remedies
of the Assignee with respect to the Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are hereby incorporated by
reference herein as if fully set forth herein.

 

Upon full satisfaction of the Obligations, complete performance of all of the
obligations of the Credit Parties under the Loan Documents and final termination
of each Lender’s obligations — if any — to make any further advances under any
Note or to provide any other financial accommodations to any Credit Party, all
rights under this Agreement shall terminate and the Collateral shall become
wholly clear of the security interest evidenced hereby, and upon written request
by Assignor such security interest shall be released by Assignee in due form and

 

M-1

--------------------------------------------------------------------------------


 

at Assignor’s cost; provided, however, that this Agreement shall be reinstated
if at any time any payment of any of the obligations under the Loan Documents is
rescinded or must otherwise be returned by the Assignee, the Lenders, or any of
their respective affiliates or branches on the insolvency, bankruptcy or
reorganization of any Credit Party or otherwise, all as though the payment had
not been made.

 

(Signature Pages Follow)

 

M-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized as of the date above first
written.

 

 

[NEENAH PAPER, INC.],

 

as Assignor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

STATE OF

 

 

 

ss.:           

 

 

 

COUNTY OF

 

 

On this          day of              , 200 , before me personally came
                                , to me known to be the person who executed the
foregoing instrument, and who, being duly sworn by me, did depose and say that
s/he is the                                  of
                                                                              ,
a                                         , and that s/he executed the foregoing
instrument in the name of
                                                                              ,
and that s/he had authority to sign the same, and s/he acknowledged to me that
he executed the same as the act and deed of said entity for the uses and
purposes therein mentioned.

 

 

 

 

 

 

Notary Public

 

[Notary Page to Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO PATENT SECURITY AGREEMENT

 

[Patents and Patent Applications]

 

M-5

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

TRADEMARK SECURITY AGREEMENT (“Agreement”), dated               , [  ] 200 , is
made by [Neenah Paper, Inc.], a Delaware corporation, located at 3460 Preston
Ridge Road, Suite 600, Alpharetta, GA 30005 (“Assignor”), in favor of JPMorgan
Chase Bank, N.A., a New York banking corporation, located at 2200 Ross Avenue,
Ninth Floor Texas 2921, Dallas, Texas 75201, Attention: Jeff A. Tompkins, as
agent for certain lenders (in such capacity, together with any permitted
successors and assigns, “Assignee”). Capitalized terms used in this Agreement
and not defined herein have the meanings set forth for such terms in the
Security Agreement (as hereinafter defined).

 

WHEREAS, Assignor is the applicant or registrant for the trademarks and service
marks listed on the annexed Schedule 1 hereto, which trademarks and service
marks are registered or applied for in the United States Patent and Trademark
Office (the “Trademarks”);

 

WHEREAS, the Assignor has entered into a Security Agreement (Personal Property),
dated as of November 30, 2004,  among Assignor and the other grantors signatory
thereto, and Assignee (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, as collateral security for all of
the Obligations, Assignor has pledged and assigned to Assignee, and granted to
Assignor, for the benefit of the Lender Parties (as such terms are defined in
the Security Agreement) a continuing security interest in the Trademarks,
together with, among other things, the goodwill of the business symbolized by
and associated with the Trademarks and the applications and registrations
thereof, and all proceeds thereof (the “Collateral”);

 

NOW, THEREFORE, in consideration of the premises and agreements made herein and
in the Security Agreement, as collateral security for all of the Obligations,
Assignor hereby pledges and assigns to the Assignee, and grants to the Assignee,
for the benefit of the Agents and the Lender Parties, a continuing security
interest in the Collateral.

 

Assignor does hereby further acknowledge and affirm that the rights and remedies
of the Assignee with respect to the Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are hereby incorporated by
reference herein as if fully set forth herein.

 

Upon full satisfaction of the Obligations, complete performance of all of the
obligations of the Credit Parties under the Loan Documents and final termination
of each Lender’s obligations — if any — to make any further advances under any
Note or to provide any other financial accommodations to any Credit Party, all
rights under this Agreement shall terminate and the Collateral shall become
wholly clear of the security interest evidenced hereby, and upon

 

N-1

--------------------------------------------------------------------------------


 

written request by Assignor such security interest shall be released by Assignee
in due form and at Assignor’s cost; provided, however, that this Agreement shall
be reinstated if at any time any payment of any of the obligations under the
Loan Documents is rescinded or must otherwise be returned by the Assignee, the
Lenders, or any of their respective affiliates or branches on the insolvency,
bankruptcy or reorganization of any Credit Party or otherwise, all as though the
payment had not been made.

 

(Signature Pages Follow)

 

N-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized as of the date above first
written.

 

 

[NEENAH PAPER, INC.],

 

as Assignor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

STATE OF

 

 

 

ss.:             

 

 

 

COUNTY OF

 

 

On this          day of              , 200 , before me personally came
                                , to me known to be the person who executed the
foregoing instrument, and who, being duly sworn by me, did depose and say that
s/he is the                                  of
                                                                              ,
a                                         , and that s/he executed the foregoing
instrument in the name of
                                                                              ,
and that s/he had authority to sign the same, and s/he acknowledged to me that
he executed the same as the act and deed of said entity for the uses and
purposes therein mentioned.

 

 

 

 

 

 

Notary Public

 

[Notary Page to Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO TRADEMARK SECURITY AGREEMENT

 

[Trademark Registrations and Trademark Applications]

 

N-5

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT SECURITY AGREEMENT (“Agreement”), dated                          [  ],
200  , is made by [Neenah Paper, Inc.], a Delaware corporation, located at 3460
Preston Ridge Road, Suite 600, Alpharetta, GA 30005 (“Assignor”), in favor of
JPMorgan Chase Bank, N.A., a New York banking corporation, located at 2200 Ross
Avenue, Ninth Floor TX 2921, Dallas, Texas 75201, Attention: Jeff A. Tompkins,
as agent for certain lenders (in such capacity, together with any permitted
successors and assigns, “Assignee”).  Capitalized terms used in this Agreement
and not defined herein have the meanings set forth for such terms in the
Security Agreement (as hereinafter defined).

 

 

WHEREAS, Assignor is the applicant or registrant for the copyrights listed on
the annexed Schedule 1, which copyrights are registered in the United States
Copyright Office (the “Copyrights”);

 

WHEREAS, the Assignor has entered into a Security Agreement (Personal Property),
dated as of November 30, 2004, among Assignor and the other grantors signatory
thereto, and Assignee (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement (Personal Property), as collateral
security for all of the Obligations, Assignor has pledged and assigned to
Assignee, and granted to Assignor, for the benefit of the Lender Parties (as
such terms are defined in the Security Agreement) a continuing security interest
in the Copyrights and the applications and registrations thereof, and all
proceeds thereof (the “Collateral”);

 

NOW, THEREFORE, in consideration of the premises and agreements made herein and
in the Security Agreement, as collateral security for all of the Obligations,
Assignor hereby pledges and assigns to the Assignee, and grants to the Assignee,
for the benefit of the Agents and the Lender Parties, a continuing security
interest in the Collateral.

 

Assignor does hereby further acknowledge and affirm that the rights and remedies
of the Assignee with respect to the Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are hereby incorporated by
reference herein as if fully set forth herein.

 

Upon full satisfaction of the Obligations, complete performance of all of the
obligations of the Credit Parties under the Loan Documents and final termination
of each Lender’s obligations — if any — to make any further advances under any
Note or to provide any other financial accommodations to any Credit Party, all
rights under this Agreement shall terminate and the Collateral shall become
wholly clear of the security interest evidenced hereby, and upon written request
by Assignor such security interest shall be released by Assignee in due form and

 

O-1

--------------------------------------------------------------------------------


 

at Assignor’s cost; provided, however, that this Agreement shall be reinstated
if at any time any payment of any of the obligations under the Loan Documents is
rescinded or must otherwise be returned by the Assignee, the Lenders, or any of
their respective affiliates or branches on the insolvency, bankruptcy or
reorganization of any Credit Party or otherwise, all as though the payment had
not been made.

 

(Signature Pages Follow)

 

O-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized as of the date above first
written.

 

 

[NEENAH PAPER, INC.],

 

as Assignor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Copyright Security Agreement]

 

--------------------------------------------------------------------------------


 

STATE OF

 

ss.:

 

COUNTY OF

 

On this          day of              , 200  , before me personally came
                                , to me known to be the person who executed the
foregoing instrument, and who, being duly sworn by me, did depose and say that
s/he is the                                  of
                                                                              ,
a                                         , and that s/he executed the foregoing
instrument in the name of
                                                                              ,
and that s/he had authority to sign the same, and s/he acknowledged to me that
he executed the same as the act and deed of said entity for the uses and
purposes therein mentioned.

 

 

 

 

Notary Public

 

[Notary Page to Copyright Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO COPYRIGHT SECURITY AGREEMENT

 

 

[Copyright Registrations and Copyright Applications]

 

O-5

--------------------------------------------------------------------------------


 

EXHIBIT P

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  All capitalized terms used but not defined herein shall have the
meanings specified in the Amended and Restated Credit Agreement identified below
(as amended, the “Amended and Restated Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Acceptance as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Amended and Restated Credit Agreement, as of the Effective
Date inserted by the Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Amended and
Restated Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including any letters
of credit, guarantees, and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Amended and Restated Credit Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s):

Neenah Paper, Inc. and certain subsidiaries of Neenah Paper, Inc. signatories to
the Amended and Restated Credit Agreement as a “Borrower”

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

P-1

--------------------------------------------------------------------------------


 

4.

Agent:

JPMorgan Chase Bank, N.A., as agent for the Lenders under the Amended and
Restated Credit Agreement

 

 

 

5.

Credit Agreement:

That certain Amended and Restated Credit Agreement, dated as of November 5,
2009, among the Borrowers, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as Agent and
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Collateral Agent.

 

 

 

6.

Assigned Interest:

 

 

Aggregate Amount of
Revolving
Commitment/Revolving
Loans for all Lenders

 

Amount of Revolving
Commitment/Revolving
Loans Assigned

 

Percentage Assigned of
Revolving
Commitment/Revolving
Loans(2)

 

$

 

 

$

 

 

 

 

 

Aggregate Amount of Term
Commitment/Term Loans for
all Lenders

 

Amount of Term
Commitment/Term Loans
Assigned

 

Percentage Assigned of Term
Commitment/Term Loans(3)

 

$

 

 

$

 

 

 

 

 

Aggregate Amount of Total
Commitment/Loans for
all Lenders

 

Amount of Total
Commitment/Loans Assigned

 

Percentage Assigned of Total
Commitment/Loans(4)

 

$

 

 

$

 

 

 

 

 

 

Effective Date:                                    , 20       [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(2) Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment/Revolving Loans of all Lenders thereunder.

(3) Set forth, to at least 9 decimals, as a percentage of the Term
Commitment/Term Loans of all Lenders thereunder.

(4) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

P-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

[Consented to and](5)  Accepted:

 

JPMorgan Chase Bank, N.A., as Agent

 

 

By:

 

 

Title:

 

 

 

 

[Consented to:](6)

 

[NAME OF RELEVANT PARTY]

 

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(5) To be added only if the consent of the Administrative Agent is required by
the terms of the Amended and Restated Credit Agreement.

(6) To be added only if the consent of the Borrowers’ Agent and/or other parties
is required by the terms of the Amended and Restated Credit Agreement.

 

[Signature Page to Assignment and Acceptance]

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE

 

1.  Representations and Warranties.

 

1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Amended and Restated Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto or any collateral thereunder, (iii) the financial condition of any
Credit Party or any Subsidiary or Affiliate thereof or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Credit Party or any Subsidiary or Affiliate thereof or any other Person
of any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms of the Amended and Restated
Credit Agreement, together with such powers as are reasonably incidental
thereto, (b) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and to become
a Lender under the Amended and Restated Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Amended and Restated Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Amended and Restated Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Amended
and Restated Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.3 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent, the Canadian
Collateral Agent, the Assignor or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Amended and Restated Credit
Agreement, duly completed and executed by the Assignee; and (c) agrees that
(i) it will, independently and without reliance on the Agent, the

 

P-4

--------------------------------------------------------------------------------


 

Canadian Collateral Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it will keep confidential all information with respect to the
Credit Parties furnished to it by the Credit Parties, the Assignor, the Agent or
the Canadian Collateral Agent (other than information generally available to the
public or otherwise available to the Agent on a non-confidential basis or
otherwise permitted pursuant to the terms of the Amended and Restated Credit
Agreement), and (iii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 

3.  General Provisions.  This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  THIS ASSIGNMENT AND ACCEPTANCE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES OF AMERICA APPLICABLE TO
NATIONAL BANKS.

 

P-5

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

FORM OF COMMITMENT INCREASE AGREEMENT

 

THIS COMMITMENT INCREASE AGREEMENT is made and entered into as of
                    ,            (this “Agreement”) to be effective as of the
Effective Date (as defined herein), by and among NEENAH PAPER, INC., a Delaware
corporation (the “Parent”), each Subsidiary of the Parent listed as a “Borrower”
on the signature pages hereto (together with the Parent, each a “Borrower” and
collectively, the “Borrowers”), each Subsidiary of the Parent listed as a
“Guarantor” on the signature pages hereto (each a “Guarantor” and collectively,
the “Guarantors”), JPMORGAN CHASE BANK, N.A., as Agent, JPMORGAN CHASE BANK,
N.A., Toronto Branch, as Canadian Collateral Agent under the Amended and
Restated Credit Agreement (as hereinafter defined), and
                               (“Increasing Lender”).

 

RECITALS:

 

WHEREAS, the Borrowers, the Guarantors, JPMorgan Chase Bank, N.A., individually
as a Lender and as the Agent, and the other financial institutions parties
thereto as Lenders entered into that certain Amended and Restated Credit
Agreement dated as of November 5, 2009 (as amended through the date hereof, the
“Amended and Restated Credit Agreement”).  Unless otherwise defined herein,
terms defined in the Amended and Restated Credit Agreement and used herein shall
have the meanings given to them in the Amended and Restated Credit Agreement.

 

WHEREAS, the Borrowers have requested that Increasing Lender agree to increase
its Revolving Commitment pursuant to, and as contemplated by, Section 2.15 of
the Amended and Restated Credit Agreement.

 

AGREEMENTS:

 

1.             Increase in Commitment.  Increasing Lender and the Borrowers
agree that, subject to the satisfaction of each condition precedent set forth in
Section 5 hereof, from and after the Effective Date inserted by the Agent as
contemplated below, (a) Increasing Lender’s Revolving Commitment shall be
increased from $                             to $                        ,
(b) Schedule 1.1A to the Amended and Restated Credit Agreement shall be deemed
to be amended to reflect such Revolving Commitment, and (c) to the extent
permitted under applicable law, Increasing Lender shall be entitled to the
benefits of, and shall be deemed to have assumed, to the extent of its
Commitment Percentage (as increased pursuant to such increase in its Revolving
Commitment, all claims, suits, causes of action and any other right of a Lender
against any Person, whether known or unknown, arising under or in connection
with the Amended and Restated Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing.

 

2.             Disbursement.  Subject to the satisfaction of each condition
precedent set forth in Section 5 hereof, on the Effective Date, Increasing
Lender shall fund additional Revolving Loans in an amount equal to the
difference between its Commitment Percentage (as increased pursuant to the
increase in its Revolving Commitment pursuant hereto) of the principal amount
outstanding of all outstanding Revolving Loans and the principal amount of all
outstanding

 

Q-1

--------------------------------------------------------------------------------


 

Revolving Loans held by Increasing Lender prior to giving effect to such
funding.  Increasing Lender shall make such amount available to the Agent at its
payment office set forth in Section 2.7 of the Amended and Restated Credit
Agreement or at such other office as agreed to by the Agent, in immediately
available funds, and the Agent shall disburse such amounts to each Lender in
such amounts as are necessary to cause each Lender to hold its Commitment
Percentage of all outstanding Revolving Loans after giving effect thereto.  All
such amounts funded by Increasing Lender shall be Alternate Base Rate
Borrowings.  The Borrowers shall be required to pay to the existing Lenders any
amounts required by Section 2.9 of the Amended and Restated Credit Agreement as
a result of the pre-payment made pursuant to this Section 2 of any existing
LIBOR Borrowings prior to the last day of the Interest Period applicable
thereto.

 

3.             Promissory Note.  On the Effective Date, to the extent requested
by Increasing Lender, the Borrowers shall issue to Increasing Lender a
promissory note to evidence the Loans made by Increasing Lender in accordance
with Section 2.6 of the Amended and Restated Credit Agreement (the “Increasing
Lender Note”).

 

4.             Certain Agreements of Increasing Lender.  Increasing Lender
represents and warrants that (a) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Amended
and Restated Credit Agreement, and (b) it has received a copy of the most recent
financial statements delivered pursuant to Section 6.3 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement, on the basis
of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender.

 

5.             Conditions Precedent.  The obligation of Increasing Lender to
increase its Revolving Commitment pursuant hereto and to provide extensions of
credit to the Borrowers thereunder is subject to the satisfaction of each of the
following conditions precedent on or before the Effective Date:

 

(a)           To the extent requested by Increasing Lender, the Borrowers shall
have executed and delivered to Increasing Lender an Increasing Lender Note;

 

(b)           The Borrowers shall have delivered to Increasing Lender and the
Agent certified copies of the resolutions of the Board of Directors, sole member
or other appropriate authority of each Borrower dated on or prior to the
Effective Date and approving this Agreement, and all other documents, if any, to
which each Borrower is required to enter pursuant to this Agreement and
evidencing corporate authorization with respect to such documents;

 

(c)           The Borrowers shall have delivered to Increasing Lender and the
Agent a certificate of the Secretary or an Assistant Secretary of each Borrower
dated as of the Effective Date and certifying (i) the name, title and true
signature of each officer of such Person authorized to execute this Agreement,
(ii) the name, title and true signature of each officer of such Person
authorized to provide the certifications required pursuant to this Agreement,
and (iii) that attached thereto is a true and complete copy of the certificate
of incorporation, formation or organization, as applicable, certified by the
appropriate Governmental Authority of the jurisdiction of incorporation,
formation or organization of each Borrower and the bylaws or other

 

Q-2

--------------------------------------------------------------------------------


 

applicable organizational documents of each Borrower, each as amended to date,
recent good standing certificates and/or certificates of existence for each
Borrower and certificates of foreign qualification for each Borrower in such
jurisdictions as Increasing Lender or the Agent shall require;

 

(d)           The Borrowers shall have delivered to Increasing Lender and the
Agent an opinion of                                 , counsel to each Borrower
dated as of the Effective Date addressed to Increasing Lender and the Agent and
covering such matters as Increasing Lender or the Agent may reasonably request;

 

(e)           The Borrowers shall have delivered to Increasing Lender and the
Agent a certificate of a Financial Officer of each of the Borrowers dated as of
the Effective Date and certifying, before and after giving effect to the making
of the Revolving Loans being requested hereunder, that (i) each Borrower is
Solvent, (ii) no Default then or immediately thereafter would, exist, (iii) each
of the conditions required by this Section 5 have been satisfied or waived in
writing by Agent and Increasing Lender, and (iv) each representation and
warranty of the Borrowers contained herein and in the Amended and Restated
Credit Agreement is true and correct in all material respects, except for
(i) those representations and warranties which relate to a specified date, which
were true and correct in all material respects as of such date, and (ii) those
changes in representations and warranties otherwise permitted by the terms of
the Amended and Restated Credit Agreement;

 

(f)            The applicable Borrowers shall have paid or reimbursed (i) the
Agent’s counsels’ fees and expenses incurred in connection with this Agreement
through the Effective Date, to the extent invoiced, (ii) the Agent’s other
expenses incurred through the Effective Date in connection with this Agreement,
and (iii) any fees or expenses then required to be paid to (A) JPMorgan Chase
Bank, N.A. (or its Affiliates) pursuant to the Fee Letter, and (B) Increasing
Lender pursuant to any fee letter between the Borrowers, the Agent and
Increasing Lender;

 

(g)           All representations and warranties contained herein, in the
Amended and Restated Credit Agreement and the other Loan Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the Effective Date,
except for (i) those representations and warranties which relate to a specified
date, which were true and correct in all material respects as of such date, and
(ii) those changes in representations and warranties otherwise permitted by the
terms of the Amended and Restated Credit Agreement and the other Loan Documents;
and

 

(h)           There shall not exist a Default or Event of Default.

 

6.             Certain Representations and Warranties.  In order to induce the
Agent and Increasing Lender to enter into this Agreement, each Borrower hereby
represents and warrants to the Agent and Increasing Lender that each statement
set forth in this Section 6 is true and correct on the date hereof and will be
true and correct on the Effective Date.  Each such representation and warranty
shall survive the execution and delivery of this Agreement and shall not be
qualified or limited by any investigation undertaken by the Agent or Increasing
Lender or any actual or constructive knowledge the Agent or Increasing Lender
may have or be charged with indicating that any such representation or warranty
is inaccurate or incomplete in any respect.

 

Q-3

--------------------------------------------------------------------------------


 

(a)           Each Borrower is duly authorized and empowered to execute, deliver
and perform this Agreement; and all corporate, partnership or other action on
any Borrower’s part requisite for the due execution, delivery and performance of
this Agreement has been duly and effectively taken;

 

(b)           This Agreement constitutes the legal, valid and binding
obligations of each Borrower and is enforceable in accordance with its terms
(except that enforcement may be subject to any applicable bankruptcy, insolvency
or similar laws generally affecting the enforcement of creditors’ rights and
subject to the availability of equitable remedies);

 

(c)           The execution, delivery and performance of this Agreement do not
and will not violate or create a default under any provisions of the articles or
certificate of incorporation, formation or organization, as applicable, bylaws,
partnership agreement or other organizational documents of any Borrower, or any
contract, agreement, instrument or requirements of any Governmental Authority to
which any Borrower is subject which violation or default could have a Material
Adverse Effect, or result in the creation or imposition of any Lien upon any
Properties of any Borrower;

 

(d)           Each Borrower’s execution, delivery and performance of this
Agreement do not require notice to or filing or registration with, or the
authorization, consent or approval of or other action by any other Person,
including, but not limited to, any Governmental Authority, except those obtained
or made; and

 

(e)           No Default or Event of Default has occurred which is continuing.

 

7.             Notice.  All notices, requests and other communications to any
party hereunder shall be given in the manner set forth in Section 10.2 of the
Amended and Restated Credit Agreement.

 

8.             Benefit of Agreement.  This Agreement and the other documents
that may be required pursuant hereto shall be binding upon and inure to the
benefit of and be enforceable by the respective permitted successors and assigns
of the parties hereto, provided that no Borrower may assign or transfer any of
its interest hereunder or thereunder without the prior written consent of the
Agent and Increasing Lender.

 

9.             Amendment and Waiver.  Neither this Agreement nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of Section 10.11 of the Amended and Restated Credit
Agreement.

 

10.           Loan Document.  This Agreement and the Increasing Lender Note (if
delivered pursuant hereto) are Loan Documents for all purposes of the Amended
and Restated Credit Agreement and the other Loan Documents.

 

11.           Entire Agreement.  The Increasing Lender Note, this Agreement, the
Amended and Restated Credit Agreement and the other Loan Documents embody the
entire agreement and understanding between the Agent and Increasing Lender and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof and may

 

Q-4

--------------------------------------------------------------------------------


 

not be contradicted by evidence of prior or contemporaneous agreements of the
parties.  There are no unwritten oral agreements between the parties.

 

12.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same instrument.

 

13.           Further Assurances.  The Borrowers and Increasing Lender agree to
execute, acknowledge, deliver, file and record such further certificated,
instruments and documents, and to do all other acts and things as may be
requested by the Agent as necessary or advisable to carry out the intents and
purposes of this Agreement.

 

14.           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder and under the Increasing Lender Note shall be construed in
accordance with and be governed by the laws of the State of New York, but giving
effect to federal laws of the United States of America applicable to national
banks.

 

15.           Consent of Guarantors.  The Guarantors hereby consent to this
Agreement.

 

16.           Effective Date.  This Agreement shall be effective upon the date
(the “Effective Date”) specified by the Agent below its signature below.

 

[Signature Page Follows]

 

Q-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

 

 

NEENAH PAPER, INC.,

 

as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER MICHIGAN, INC.,

 

as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NPCC HOLDING COMPANY, LLC,

 

as a Borrower

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC, as a Borrower

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Commitment Increase Agreement]

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER INTERNATIONAL, LLC, as a Borrower

 

 

 

 

 

By:        Neenah Paper International Holding Company, LLC, as its sole member

 

 

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

NEENAH PAPER FVC, INC.,

as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEENAH PAPER FR, LLC,

 

as a Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[FUTURE BORROWERS]

 

 

 

 

By:

 

 

Name

 

 

Title:

 

 

[Signature Page to Commitment Increase Agreement]

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER COMPANY OF CANADA,

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[FUTURE GUARANTORS]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Commitment Increase Agreement]

 

--------------------------------------------------------------------------------


 

 

[INCREASING LENDER]

 

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as the Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Commitment Increase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT R

 

FORM OF NEW LENDER AGREEMENT

 

THIS NEW LENDER AGREEMENT is made and entered into as of
                          ,            (this “Agreement”) to be effective as of
the Effective Date (as defined herein), by and NEENAH PAPER, INC., a Delaware
corporation (the “Parent”), each Subsidiary of the Parent listed as a “Borrower”
on the signature pages hereto (together with the Parent, each a “Borrower” and
collectively, the “Borrowers”), each Subsidiary of the Parent listed as a
“Guarantor” on the signature pages hereto (each a “Guarantor” and collectively,
the “Guarantors”), JPMORGAN CHASE BANK, N.A., as Agent, JPMORGAN CHASE BANK,
N.A., Toronto Branch as Canadian Collateral Agent under the Amended and Restated
Credit Agreement (as hereinafter defined), and
                                                                   (“New
Lender”).

 

RECITALS:

 

WHEREAS, the Borrowers, the Guarantors, JPMorgan Chase Bank, N.A., individually
as a Lender and as the Agent, and the other financial institutions parties
thereto as Lenders entered into that certain Amended and Restated Credit
Agreement dated as of November 5, 2009 (as amended through the date hereof, the
“Amended and Restated Credit Agreement”).  Unless otherwise defined herein,
terms defined in the Amended and Restated Credit Agreement and used herein shall
have the meanings given to them in the Amended and Restated Credit Agreement.

 

WHEREAS, the Borrowers have requested that New Lender become a party to the
Amended and Restated Credit Agreement as a Lender and provide a Revolving
Commitment thereunder pursuant to, and as contemplated by, Section 2.15 of the
Amended and Restated Credit Agreement.

 

AGREEMENTS:

 

1.                                       Joinder/Commitment.  New Lender and the
Borrowers agree that, subject to the satisfaction of each condition precedent
set forth in Section 5 hereof, from and after the Effective Date inserted by the
Agent as contemplated below New Lender (a) shall be a party to the Amended and
Restated Credit Agreement as a Lender and is subject to all rights and
obligations of a Lender under the Amended and Restated Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent of its
Commitment Percentage, (b) New Lender’s Revolving Commitment is in the amount of
$                        , (c) Schedule 1.1A to the Amended and Restated Credit
Agreement shall be deemed to be amended to reflect such Revolving Commitment,
and (d) to the extent permitted under applicable law, New Lender shall be
entitled to the benefits of, and shall be deemed to have assumed, to the extent
of its Commitment Percentage, all claims, suits, causes of action and any other
right of a Lender against any Person, whether known or unknown, arising under or
in connection with the Amended and Restated Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing.

 

R-1

--------------------------------------------------------------------------------


 

2.                                       Disbursement.  Subject to the
satisfaction of each condition precedent set forth in Section 5 hereof, on the
Effective Date, New Lender shall fund its Commitment Percentage of the Revolving
Loans outstanding as of such date by making such amount available to the Agent
at its payment office set forth in Section 2.7 of the Amended and Restated
Credit Agreement or at such other office as agreed to by the Agent, in
immediately available funds, and the Agent shall disburse such amounts to each
Lender in such amounts as are necessary to cause each Lender to hold its
Commitment Percentage of all outstanding Revolving Loans after giving effect
thereto.  All such amounts funded by New Lender shall be Alternate Base Rate
Borrowings.  The Borrowers shall be required to pay to the existing Lenders any
amounts required by Section 2.9 of the Amended and Restated Credit Agreement as
a result of the pre-payment made pursuant to this Section 2 of any existing
LIBOR Borrowings prior to the last day of the Interest Period applicable
thereto.

 

3.                                       Promissory Note.  On the Effective
Date, to the extent requested by New Lender, the Borrowers shall issue to New
Lender a promissory note to evidence the Revolving Loans made by New Lender in
accordance with Section 2.6 of the Amended and Restated Credit Agreement (the
“New Lender Note”).

 

4.                                       Certain Agreements of New Lender.  New
Lender (a) represents and warrants that (i) it has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Amended and Restated Credit Agreement, (ii) it satisfies the requirements, if
any, specified in the Amended and Restated Credit Agreement that are required to
be satisfied by it in order to become a Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Amended and Restated
Credit Agreement as a Lender thereunder and, to the extent of its Commitment
Percentage, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Amended and Restated Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.3
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement on the
basis of which it has made such analysis and decision independently and without
reliance on any Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Agreement is any documentation required to be delivered by it
pursuant to the terms of the Amended and Restated Credit Agreement, duly
completed and executed by New Lender; and (b) agrees that (i) it will,
independently and without reliance on any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

5.                                       Conditions Precedent.  The obligation
of New Lender to become a party to the Amended and Restated Credit Agreement as
a Lender thereunder, to issue its Revolving Commitment[s] pursuant thereto and
hereto and to provide extensions of credit to Borrowers thereunder is subject to
the satisfaction of each of the following conditions precedent on or before the
Effective Date:

 

R-2

--------------------------------------------------------------------------------


 

(a)                                  To the extent requested by New Lender, the
Borrowers shall have executed and delivered to New Lender a New Lender Note;

 

(b)                                 The Borrowers shall have delivered to New
Lender and the Agent certified copies of the resolutions of the Board of
Directors, the sole member or other appropriate authority of each Borrower dated
on or prior to the Effective Date and approving this Agreement, and all other
documents, if any, to which each Borrower is required to enter pursuant to this
Agreement and evidencing corporate authorization with respect to such documents;

 

(c)                                  The Borrowers shall have delivered to New
Lender and the Agent a certificate of the Secretary or an Assistant Secretary of
each Borrower dated as of the Effective Date and certifying (i) the name, title
and true signature of each officer of such Person authorized to execute this
Agreement, (ii) the name, title and true signature of each officer of such
Person authorized to provide the certifications required pursuant to this
Agreement, and (iii) that attached thereto is a true and complete copy of the
certificate of incorporation, formation or organization, as applicable,
certified by the appropriate Governmental Authority of the jurisdiction of
incorporation, formation or organization of each Borrower and the bylaws or
other applicable organizational documents of each Borrower, each as amended to
date, recent good standing certificates and/or certificates of existence for
each Borrower and certificates of foreign qualification for each Borrower in
such jurisdictions as New Lender or the Agent shall require;

 

(d)                                 The Borrowers shall have delivered to New
Lender and the Agent an opinion of                                 , counsel to
each Borrower dated as of the Effective Date addressed to New Lender and the
Agent and covering such matters as New Lender or the Agent may reasonably
request;

 

(e)                                  The Borrowers shall have delivered to New
Lender and the Agent a certificate of a Financial Officer of each of the
Borrowers dated as of the Effective Date and certifying, before and after giving
effect to the making of the Revolving Loans being requested hereunder, that
(i) each Borrower is Solvent, (ii) no Default then or immediately thereafter
would, exist, (iii) each of the conditions required by this Section 5 have been
satisfied or waived in writing by Agent and New Lender, and (iv) each
representation and warranty of the Borrowers contained herein and in the Amended
and Restated Credit Agreement is true and correct in all material respects
except for (i) those representations and warranties which relate to a specified
date, which were true and correct in all material respects as of such date, and
(ii) those changes in representations and warranties otherwise permitted by the
terms of the Amended and Restated Credit Agreement;

 

(f)                                    The applicable Borrowers shall have paid
or reimbursed (i) the Agent’s counsels’ fees and expenses incurred in connection
with this Agreement through the Effective Date, to the extent invoiced, (ii) the
Agent’s other expenses incurred through the Effective Date in connection with
this Agreement, and (iii) any fees or expenses then required to be paid to
(A) JPMorgan Chase Bank, N.A. (or its Affiliates) pursuant to the Fee Letter,
and (B) New Lender pursuant to any fee letter between the Borrowers, the Agent
and New Lender;

 

(g)                                 All representations and warranties contained
herein, in the Amended and Restated Credit Agreement and the other Loan
Documents shall be true and correct in all material respects

 

R-3

--------------------------------------------------------------------------------


 

with the same effect as though such representations and warranties had been made
on and as of the Effective Date, except for (i) those representations and
warranties which relate to a specified date, which were true and correct in all
material respects as of such date, and (ii) those changes in representations and
warranties otherwise permitted by the terms of the Amended and Restated Credit
Agreement and the other Loan Documents; and

 

(h)                                 There shall not exist a Default or Event of
Default.

 

6.                                       Certain Representations and
Warranties.  In order to induce the Agent and New Lender to enter into this
Agreement, each Borrower hereby represents and warrants to the Agent and New
Lender that each statement set forth in this Section 6 is true and correct on
the date hereof and will be true and correct on the Effective Date.  Each such
representation and warranty shall survive the execution and delivery of this
Agreement and shall not be qualified or limited by any investigation undertaken
by the Agent or New Lender or any actual or constructive knowledge the Agent or
New Lender may have or be charged with indicating that any such representation
or warranty is inaccurate or incomplete in any respect.

 

(a)                                  Each Borrower is duly authorized and
empowered to execute, deliver and perform this Agreement; and all corporate,
partnership or other action on any Borrower’s part requisite for the due
execution, delivery and performance of this Agreement has been duly and
effectively taken;

 

(b)                                 This Agreement constitutes the legal, valid
and binding obligations of each Borrower and is enforceable in accordance with
its terms (except that enforcement may be subject to any applicable bankruptcy,
insolvency or similar laws generally affecting the enforcement of creditors’
rights and subject to the availability of equitable remedies);

 

(c)                                  The execution, delivery and performance of
this Agreement do not and will not violate or create a default under any
provisions of the articles or certificate of incorporation, formation or
organization, as applicable, bylaws, partnership agreement or other
organizational documents of any Borrower, or any contract, agreement, instrument
or requirements of any Governmental Authority to which any Borrower is subject
which violation or default could have a Material Adverse Effect, or result in
the creation or imposition of any Lien upon any Properties of any Borrower;

 

(d)                                 Each Borrower’s execution, delivery and
performance of this Agreement do not require notice to or filing or registration
with, or the authorization, consent or approval of or other action by any other
Person, including, but not limited to, any Governmental Authority, except those
obtained or made; and

 

(e)                                  No Default or Event of Default has occurred
which is continuing.

 

7.                                       Notice.  All notices, requests and
other communications to any party hereunder shall be given in the manner set
forth in Section 10.2 of the Amended and Restated Credit Agreement.  The initial
notice address for New Lender shall be
                                                          .

 

R-4

--------------------------------------------------------------------------------


 

8.                                       Benefit of Agreement.  This Agreement
and the other documents that may be required pursuant hereto shall be binding
upon and inure to the benefit of and be enforceable by the respective permitted
successors and assigns of the parties hereto, provided that no Borrower may
assign or transfer any of its interest hereunder or thereunder without the prior
written consent of the Agent and New Lender.

 

9.                                       Amendment and Waiver.  Neither this
Agreement nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of Section 10.11 of the
Amended and Restated Credit Agreement.

 

10.                                 Loan Document.  This Agreement and the New
Lender Note (if delivered pursuant hereto) are Loan Documents for all purposes
of the Amended and Restated Credit Agreement and the other Loan Documents.

 

11.                                 Entire Agreement.  The New Lender Note, this
Agreement, the Amended and Restated Credit Agreement and the other Loan
Documents embody the entire agreement and understanding between the Agent and
New Lender and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof and may not be
contradicted by evidence of prior or contemporaneous agreements of the parties. 
There are no unwritten oral agreements between the parties.

 

12.                                 Counterparts.  This Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original but all of which shall together constitute one and the same instrument.

 

13.                                 Further Assurances.  Borrowers and New
Lender agree to execute, acknowledge, deliver, file and record such further
certificated, instruments and documents, and to do all other acts and things as
may be requested by the Agent as necessary or advisable to carry out the intents
and purposes of this Agreement.

 

14.                                 Governing Law.  This Agreement and the
rights and obligations of the parties hereunder and under the New Lender Note
shall be construed in accordance with and be governed by the laws of the State
of New York, but giving effect to federal laws of the United States of America
applicable to national banks.

 

15.                                 Consent of Guarantors.  The Guarantors
hereby consent to this Agreement.

 

16.                                 Effective Date.  This Agreement shall be
effective upon the date (the “Effective Date”) specified by the Agent below its
signature below.

 

[Signature Page Follows]

 

R-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

 

 

NEENAH PAPER, INC.,

 

as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER MICHIGAN, INC.,

 

as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NPCC HOLDING COMPANY, LLC,

 

as a Borrower

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC, as a Borrower

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to New Lender Agreement]

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER INTERNATIONAL, LLC, as a Borrower

 

 

 

By:                         Neenah Paper International Holding Company, LLC, as
its sole member

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER FVC, INC.,

 

as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEENAH PAPER FR, LLC,

 

as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[FUTURE BORROWERS]

 

 

 

By:

 

 

Name

 

 

Title:

 

 

[Signature Page to New Lender Agreement]

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER COMPANY OF CANADA,

 

as a Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[FUTURE GUARANTORS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to New Lender Agreement]

 

--------------------------------------------------------------------------------


 

 

[NEW LENDER]

 

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as the Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Effective Date:

 

                                , 20    .

 

[Signature Page to New Lender Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1A

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Commitments

 

Lender

 

Revolving Note
Commitment
Amount

 

Term
Loan
Commitment
Amount

 

Total Commitment:
Revolver
& Term Loan

 

Swingline Note
Commitment
Amount

 

JPMorgan Chase Bank, N.A.

 

$

39,285,714

 

$

15,714,286

 

$

55,000,000

 

$

15,000,000

 

Bank of America, N.A.

 

35,714,286

 

14,285,714

 

50,000,000

 

N/A

 

UBS AG, Stamford Branch

 

17,857,143

 

7,142,857

 

25,000,000

 

N/A

 

Goldman Sachs Lending Partners LLC

 

7,142,857

 

2,857,143

 

10,000,000

 

N/A

 

Total Commitments

 

$

100,000,000

 

$

40,000,000

 

$

140,000,000

 

$

15,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1B

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Material Leasehold Properties

 

1.                                       Industrial Lease Agreement between
First Industrial Realty Trust, Inc. and Neenah Paper, Inc. — Suite B of the
Building located at 655 Hembree Park Drive, Roswell, Georgia

 

2.                                       Lease between Germania Property
Investors XXXIV, L.P. and Neenah Paper, Inc. dated June 29, 2004, as amended by
that First Amendment to Lease, dated October 10, 2006 and Second Amendment to
Lease, dated April 10, 2007 — 5th and 6th Floor Office Space, 3460 Preston Ridge
Road, Alpharetta, Georgia.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1C

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Equipment Component

 

“Equipment Component” shall mean $7,138,500; provided, that, the Equipment
Component shall reduce (a) by the Quarterly Equipment Component Amortization
Amount, commencing on January 31, 2010, and continuing on the last Business Day
of each April, July, October and January thereafter, and (b) (i) upon the
consummation of Dispositions of Eligible Equipment owned by the Borrowers on the
Closing Date, or (ii) at such time as any Equipment which was previously
Eligible Equipment ceases to be Eligible Equipment hereunder, by the applicable
percentage of the Net Recovery Value Percentage of the Property so disposed of
or the Equipment which has ceased to be Eligible Equipment hereunder, as
applicable.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1D

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Quarterly Equipment Component Amortization Amount

 

“Quarterly Equipment Component Amortization Amount” shall mean $356,925, as such
amount shall be adjusted by Agent (a) upon the consummation of Dispositions of
Eligible Equipment owned by the Borrowers on the Closing Date and (b) at such
time as any Equipment which was previously Eligible Equipment ceases to be
Eligible Equipment hereunder, by the applicable percentage of the Net Recovery
Value Percentage of the Property so disposed of or the Equipment which has
ceased to be Eligible Equipment hereunder, as applicable.

 

1.1D-1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1E

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Quarterly Real Estate Component Amortization Amount

 

“Quarterly Real Estate Component Amortization Amount” shall mean $1,142,375, as
such amount shall be adjusted by Agent (a) upon the consummation of Dispositions
of Closing Date Mortgaged Properties consisting of Eligible Real Estate owned by
the Borrowers on the Closing Date and (b) at such time as any Real Property
Asset which was previously Eligible Real Estate ceases to be Eligible Real
Estate hereunder, by the applicable percentage of the Net Recovery Value
Percentage of the Property so disposed of or the Real Property Asset which has
ceased to be Eligible Real Estate hereunder, as applicable.

 

1.1E-1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1F

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Real Estate Component

 

“Real Estate Component” shall mean $22,847,500; provided, that, the Real Estate
Component shall reduce (a) by the Quarterly Real Estate Component Amortization
Amount commencing on January 31, 2010, and continuing on the last Business Day
of each April, July, October and January thereafter, and (b) (i) upon the
consummation of Dispositions of Closing Date Mortgaged Properties consisting of
Eligible Real Estate owned by the Borrowers on the Closing Date, or (ii) at such
time as any Real Property Asset which was previously Eligible Real Estate ceases
to be Eligible Real Estate hereunder, by the applicable percentage of the Net
Recovery Value Percentage of the Property so disposed of or the Real Property
Asset which has ceased to be Eligible Real Estate hereunder, as applicable.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.4

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Responsible Officers of the Parent

 

Sean T. Erwin

 

Bonnie C. Lind

 

Steven S. Heinrichs

 

Larry N. Brownlee

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.10(a)

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Existing Letters of Credit

 

1.               Standby letter of credit issued under the Original Credit
Agreement — Sentry Insurance A Mutual Company - $800,000 USD

 

2.               Standby letter of credit issued under the Original Credit
Agreement — Employers Insurance Company of Wausau - $175,000 USD

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.2(n)

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Access Agreements and Waivers, Subordinations or Landlord and Warehouse Waivers

 

Entity

 

Address/City/
State/Zip Code

 

County

 

Description of Assets
and Value

WOW Logistics Company

 

923 Valley Road
Menasha, WI
54952

 

Winnebago

 

Paper, $32,000,000

Xpedx

 

7500 Amigos Ave
Downey, California 90242

 

Los Angeles

 

Inventory, $250,000-$350,000

First Industrial Realty Trust, Inc.

 

655 Hembree Park Drive,
Roswell, Georgia 30076

 

Fulton

 

R&D and office equipment

Germania Property Investors XXXIV, L.P.

 

3460 Preston Ridge Road,
Alpharetta, Georgia 30005

 

Fulton

 

Office equipment

Norka Company, Inc.

 

3001 E Newberry Street,
Appleton, WI 54915

 

Outagamie

 

Inventory - $300,000

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.2(r)-1

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Closing Date Mortgaged Properties

 

New Mortgages

 

Real Property Asset

 

Address

Ripon Mill and Excess Land

 

Ripon Mill
942 South Stockton Avenue
Ripon, CA 95366-2784

Appleton Mill

 

430 East South Island Street
Appleton, WI 54912-2215

 

Amendments to Mortgages

 

Real Property Asset

 

Address

Munising Mill

 

501 E. Munising Avenue

Munising, MI 49862-7490

Neenah Mill

 

133/135 North Commercial Street

Neenah, WI 54956

Neenah Distribution Center

 

1300 Kimberly Drive

Neenah, WI 54956

Whiting Mill

 

3243 Whiting Avenue

Stevens Point, WI 54481

 

Other - Timberlands

 

Real Property Asset

 

Description

Nova Scotia Woodlands

 

See applicable Mortgage

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.2(r)-2

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

List of Endorsements

 

1.

ALTA 9;

2.

Access;

3.

Contiguity (where applicable);

4.

First Loss;

5.

Last Dollar;

6.

Tie-In or Aggregate;

7.

Variable Rate;

8.

Revolving Credit Loan;

9.

Zoning 3.1 w/parking;

10.

Same as Survey;

11.

Deletion of Arbitration;

12.

Creditor’s Rights;

13.

Lender Group Variations;

14.

Going Concern;

15.

Address;

16.

Letter of Credit;

17.

Gap;

18.

Usury;

19.

Separate Tax Lot;

20.

Doing Business;

21.

Environmental Protection Lien;

22.

Subdivision; and

23.

Utility Facility.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Governmental Authorization

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Material Litigation

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

SUBSIDIARIES; JURISDICTIONS OF FOREIGN QUALIFICATION; CAPITALIZATION

 

Subsidiary

 

Credit Party

 

Jurisdiction of
Incorporation

 

Percentage of Credit
Party’s Ownership

Neenah Paper Michigan, Inc.

 

Neenah Paper, Inc.

 

Delaware

 

100%

Neenah Paper FVC, Inc.

 

Neenah Paper, Inc.

 

Delaware

 

100%

Neenah Paper FR, LLC

 

Neenah Paper FVC, Inc.

 

Delaware

 

100%

Neenah Paper International Holding Company, LLC

 

Neenah Paper, Inc.

 

Delaware

 

100%

Neenah Paper International, LLC

 

Neenah Paper International Holding Company, LLC

 

Delaware

 

100%

NPCC Holding Company, LLC

 

Neenah Paper, Inc.

 

Delaware

 

100%

Neenah Paper Company of Canada

 

NPCC Holding Company, LLC

 

Nova Scotia, Canada

 

100%

Neenah and Menasha Water Power Company

 

Neenah Paper, Inc.

 

Wisconsin

 

80.4%

 

OFFSHORE ENTITIES

 

Offshore Entity

 

Jurisdiction
of Creation

 

Neenah Party

 

Percentage
of Neenah
Party’s
Ownership
of Stock

Neenah Paper International Finance Company B.V.

 

Netherlands

 

Neenah Paper, Inc.

 

100%

Neenah Germany GmbH

 

Germany

 

Neenah Paper International, LLC

 

100%

 

--------------------------------------------------------------------------------


 

Offshore Entity

 

Jurisdiction
of Creation

 

Neenah Party

 

Percentage
of Neenah
Party’s
Ownership
of Stock

Neenah Services GmbH & Co. KG

 

Germany

 

Neenah Paper International, LLC (limited partner)

 

99.4%

Neenah Services GmbH & Co. KG

 

Germany

 

Neenah Germany GmbH (general partner)

 

0.6%

Neenah Gessner GmbH

 

Germany

 

Neenah Services GmbH & Co. KG

 

100%

Neenah Lahnstein GmbH

 

Germany

 

Neenah Services GmbH & Co. KG

 

100%

Neenah Lahnstein Grundstücksverwaltungsgesellschaft mbH & Co. KG

 

Germany

 

Neenah Lahnstein GmbH (limited partner)

 

94.4%

Neenah Lahnstein Grundstücksverwaltungsgesellschaft mbH & Co. KG

 

Germany

 

Neenah Germany GmbH (general partner)

 

5.6%

Leiss GmbH & Co. KG

 

Germany

 

Neenah Gessner GmbH

 

100%

Neenah Gessner Unterstützungskasse GmbH

 

Germany

 

Neenah Gessner GmbH

 

100%

Neenah Gessner Grunstüchsverwaltungs mbH & Co. KG

 

Germany

 

Neenah Gessner GmbH (limited partner)

 

94.4%

Neenah Gessner Grunstüchsverwaltungs mbH & Co. KG

 

Germany

 

Neenah Germany GmbH (general partner)

 

5.6%

 

FOREIGN QUALIFICATIONS

 

Credit Party

 

Foreign Qualifications

Neenah Paper, Inc.

 

California

Florida

Georgia

Illinois

Maryland

Massachusetts

Michigan

Minnesota

 

--------------------------------------------------------------------------------


 

Credit Party

 

Foreign Qualifications

 

 

Missouri

New Hampshire

New Jersey

North Carolina

Ohio

Pennsylvania

Texas

Virginia

Washington

Wisconsin

Neenah Paper Michigan, Inc.

 

Florida

Michigan

Neenah Paper FVC, Inc.

 

North Carolina

Wisconsin

Neenah Paper FR, LLC

 

California

Georgia

Massachusetts

Michigan

Ohio

North Carolina

Pennsylvania

Wisconsin

Neenah Paper International Holding Company, LLC

 

None

Neenah Paper International, LLC

 

Connecticut

Georgia

Illinois

Michigan

North Carolina

Tennessee

NPCC Holding Company, LLC

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Permits, Licenses, Etc.

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12(b)

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Real Property Leases

 

United States Leases

 

1.                                       Lease between Germania Property
Investors XXXIV, L.P. and Neenah Paper, Inc. dated June 29, 2004, as amended by
that First Amendment to Lease, dated October 10, 2006 and Second Amendment to
Lease, dated April 10, 2007 — 5th and 6th Floor Office Space, 3460 Preston Ridge
Road, Alpharetta, Georgia

 

2.                                       Industrial Lease Agreement between
First Industrial Realty Trust, Inc. and Neenah Paper, Inc. — Suite B of the
Building located at 655 Hembree Park Drive, Roswell, Georgia

 

3.                                       Revised Sublease Agreement between 508
East Boulevard Associates and Neenah Paper, Inc., dated September 30, 2003 —
Back Office on First Floor, 508 East Boulevard, Charlotte, North Carolina

 

4.                                       Lease Agreement between Spring Park
Shopping Center, LP d/b/a Josey Lane Offices and Neenah Paper, Inc., dated
effective as of September 13, 2006 — Parkhill/Rosemeade Office Building, 3740 N.
Josey Lane, Suite 116, Carrollton, Texas

 

5.                                       Lease Agreement between LaSalle
National Bank of Chicago, as Trustee under Trust Agreement dated April 1, 1979,
and known as Trust No. 101123, c/o Gottlieb Properties, Inc. and Neenah
Paper, Inc., dated September 26, 2003 — Woodland Corporate Center, 1315
Butterfield Road, Unit 220, Downers Grove, IL

 

6.                                       Tenancy Agreement between 1144
Properties, LLC and Neenah Paper, Inc. dated November 10, 2004 — 31 Schoosett
Street, Suite 501, Pembroke, Massachusetts, on a month-to-month term

 

7.                                       Offer to Lease between FRVR Corporation
and Kimberly-Clark Corporation, Ref. 86206 — Neenah, WI, corporate records
document #P-137, dated February 28, 1977, for Truck dock and Power House on
Chicago and North Western Right of Way on a month-to-month term

 

8.                                       Lease between Chicago and North Western
Transportation Company and Kimberly-Clark Corporation, for strip of railroad
land and right of way in Neenah, WI, dated February 28, 1978 — corporate records
document #244C

 

9.                                       Water Rights Lease by and between
Neenah and Menasha Water Power Company, as Lessor, and Kimberly-Clark
Corporation, dated July 24, 2000, assigned to Neenah Paper, Inc. November 30,
2004

 

--------------------------------------------------------------------------------


 

10.                                 Lease between the Lake Superior & Ishpeming
Railroad Company and Atlas Plywood Corporation, dated October 10, 1940(1)

 

11.                                 Lease between the Lake Superior & Ishpeming
Railroad Company and Munising Paper Company, dated May 28, 1957(2)

 

12.                                 Agreement between Kimberly-Clark Corporation
of Munising, Michigan and Lake Superior & Ishpeming Railroad Company, dated
January 1, 1968(3)

 

13.                                 Lease and Indemnity Agreement between Lake
Superior & Ishpeming Railroad Company and Kimberly-Clark Corporation dated
January 12, 1982(4)

 

14.                                 Any additional unidentified leases or
agreements related to the operation of the United States properties assigned to
the Credit Parties pursuant to the Distribution Agreement

 

United States Leases [As Lessor]

 

1.                                       Indenture of Lease by and between
Kimberly-Clark Corporation and the State of Michigan, Department of Natural
Resources, dated June 28, 1982

 

2.                                       Lease between Portage County, Wisconsin
(Lessee) and Kimberly-Clark Corporation (Lessor), dated July 1, 2000

 

3.                                       Lease between Kimberly-Clark and Alger
Chamber of Commerce, dated June 14, 1991(5)

 

4.                                       Green Circle Trail Agreement between
Kimberly-Clark Corporation and Portage County Park Commission, dated January 15,
1998

 

5.                                       Agreement between the Munising Paper
Company and the Munising Coal Company, dated March 4, 1937(6)

 

6.                                       Gratuitous Agreement No. 062KWC04040 by
and between Kimberly-Clark Corporation and The United States of America, through
the Department of Commerce, NOAA/NWS, dated September 1, 2004

 

--------------------------------------------------------------------------------

(1)   Believed to have lapsed.

 

(2)   Believed to have lapsed.

 

(3)   Believed to have lapsed.

 

(4)   Believed to have lapsed.

 

(5)   Believed to have lapsed or been suspended.

 

(6)   Believed to have lapsed or been suspended.

 

--------------------------------------------------------------------------------


 

Canadian Leases [As Lessor]

 

1.                                       Antenna Site Lease between
Kimberly-Clark Forest Products Inc. and Central Gas, dated October 1, 1993

 

2.                                       Rogers Cantel, Inc. and Kimberly-Clark
Inc., dated March, 2004

 

3.                                       Lease between Kimberly-Clark Inc. and
Aliant Telecom Inc., dated July 21, 2004

 

4.                                       Camp Site Leases for camp sites in Nova
Scotia woodlands (nominal amounts)

 

5.                                       Gravel Leases for removal of gravel in
Nova Scotia woodlands (nominal amounts)

 

6.                                       List of Christmas Tree Leases for the
lease of land for growing Christmas trees in Nova Scotia woodlands (nominal
amounts)

 

7.                                       Other ancillary leases of Nova Scotia
Woodlands

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Assumed Names

 

Neenah Paper

 

Fox River Paper Company

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.16

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Indebtedness

 

1.               Indebtedness under the Senior Note Documents in the initial
principal amount of $225,000,000.

 

2.               Standby Letters of Credit in effect as of the date of this
agreement and in accordance with the terms of the Credit Facility:

 

a.               Sentry Insurance A Mutual Company - $800,000 USD

b.              Employers Insurance Company of Wausau - $175,000 USD.

 

3.               Loan Agreement between Neenah Paper International Holding
Company, LLC and Neenah Paper International Finance Company BV ($500,000,000
intercompany line of credit note, with $119,742,483.66 principal amount
outstanding as of the September 30, 2009).

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.17

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

ENVIRONMENTAL MATTERS

 

5.17(c)(iii):  Environmental Claims and Liabilities:

 

1.                                       Environmental Claims:

 

Claims (United States):

 

a.                                       Request for Information from the U.S.
Environmental Protection Agency, dated October 27, 1994 (re the Manistique River
Harbor Area, related to Munising Mill).

 

b.                                      Munising RCRA matter, U.S. Forest
Service Landfill in Munising, MI.  Active Site, Groundwater Monitoring, Cap
Maintenance.

 

c.                                       Clean Air Act Matter — MUNISING —
Notice of Violation for Opacity Monitoring; Reporting and Record keeping issues.

 

d.                                      Housatonic:  The Massachusetts DEP is
aware of the presence of historic solid waste disposed of on property adjacent
to the Housatonic mill owned by Neenah Paper FR, LLC (“Neenah FR”).  Based on
this, the Massachusetts DEP required Neenah FR to prepare and submit an Initial
Site Assessment (ISA) as described in Chapter 5 Appendix C of Massachusetts
DEP’s Landfill Technical Guidance Manual.  Neenah FR submitted the ISA including
a Comprehensive Site Assessment (“CSA”) Scope of Work, which was subsequently
approved by the Massachusetts DEP.  The CSA, which includes soil and groundwater
monitoring, will be completed in 4th quarter 2010.  Further remediation action
will be determined based on the CSA finding.  Neenah FR currently has an escrow
liability claim and environmental liability insurance which it believes will
cover costs associated with remediation.

 

2.                                       Environmental Claims/Environmental
Liabilities: those matters set forth in the following studies and assessments:

 

a.                                       InteGreyted International Phase I
Environmental Site Assessment and Environmental, Health and Safety Compliance
Evaluation - Munising Mill, April 2004;

 

b.                                      InteGreyted International Phase I
Environmental Site Assessment and Environmental, Health and Safety Compliance
Evaluation - Whiting Mill, April 2004;

 

c.               InteGreyted International Phase I Environmental Site Assessment
and Environmental, Health and Safety Compliance Evaluation - Neenah Mill,
April 2004;

 

--------------------------------------------------------------------------------


 

d.              InteGreyted International Phase I Environmental Site Assessment
and Environmental, Health and Safety Compliance Evaluation - Neenah Distribution
and Finishing Center, April 2004;

 

e.               InteGreyted International Phase I Environmental Site Assessment
and Environmental, Health and Safety Compliance Evaluation - Pictou Fixed-Base
Operations and Woodlands, April 2004;

 

f.                 Phase I Environmental Site Assessment — Ripon Mill, 942 South
Stockton Avenue Ripon, California — Delta Project No. HS06-018-1.0004, prepared
for: Neenah Paper, Inc., 3460 Preston Ridge Road, Suite 600, Alpharetta, Georgia
30005, prepared by: Delta Environmental Consultants, Inc., 3701 Briarpark Drive,
Suite 300, Houston, Texas 77042, February 12, 2007;

 

g.              Phase I Environmental Site Assessment — Vicksburg, Michigan,
Delta Project No. HS06-018-1.0006, prepared for: Neenah Paper, Inc., 3460
Preston Ridge Road, Suite 600, Alpharetta, Georgia 30005, prepared by: Delta
Environmental Consultants, Inc., 3701 Briarpark Drive, Suite 300, Houston, Texas
77042, February 12, 2007;

 

h.              Phase I Environmental Site Assessment — Kalamazoo Valley Group
Landfill, 2042 South 40th Street, Galesburg, Michigan, Delta Project
No. HS06-018-1.0008, prepared for: Neenah Paper, Inc., 3460 Preston Ridge Road,
Suite 600, Alpharetta, Georgia 30005, prepared by: Delta Environmental
Consultants, Inc., 3701 Briarpark Drive, Suite 300, Houston, Texas 77042,
February 12, 2007; and

 

i.                  Phase I Environmental Site Assessment — Appleton Mill, 430
East South Island Street, Appleton, Wisconsin, Delta Project
No. HS06-018-1.0002, prepared for: Neenah Paper, Inc., 3460 Preston Ridge Road,
Suite 600, Alpharetta, Georgia 30005, prepared by: Delta Environmental
Consultants, Inc., 3701 Briarpark Drive, Suite 300, Houston, Texas 77042,
February 12, 2007.

 

5.17(c)(iv): Notices of Violation:

 

1.                                       Vicksburg:  Ongoing ground water
monitoring at the Sludge Impoundment Area (SIA)  in Vicksburg, MI owned by
Neenah FR. Vicksburg property monitoring indicated exceedance of Generic GSI
criterion for TDS in the May 29, 2009, samples.  Previous reports have indicated
occasional exceedance of barium concentrations.  The MI Department of
Environmental Quality is aware that the closure of the site and installation of
a landfill cap has reduced impact on ground water and is expected to mitigate
any potential deleterious impact on ground water with time.  These exceedances
are not considered significant in nature.

 

2.                                       Ripon:  The California Regional Water
Quality Control Board (RWQCB), Central Valley Region has notified Neenah FR that
it considers the Ripon mill operations to be in violation of its Waste Discharge
Requirements no. 5-01-148 due to TDS groundwater levels in the semi perched and
intermediate aquifers being above the established water quality objectives. 
Neenah FR submitted correction plans that were approved by the RWQCB.  With the
closure of the mill, groundwater

 

--------------------------------------------------------------------------------


 

TDS levels are expected to return to background levels and any future impact is
not expected to be related to mill operations.

 

5.17(d): Predecessors In Interest:

 

1.                                       The matters otherwise described in this
Schedule 5.17 relate to the period prior to the Credit Parties’ ownership and
operation, and are therefore matters relating to a predecessor in interest.

 

5.17(1): Pending/Anticipated Changes in Law:

 

1.                                       Munising Mill Boiler, MACT Standards
Phase-In - the U.S. Environmental Protection Agency recently promulgated
national emission standards limiting hazardous air pollutant emissions from
industrial boilers, Existing sources, such as the Munising Mill’s boiler, have
three years from promulgation to demonstrate compliance, The Munising Mill has
yet to determine its boiler’s compliance status with respect to these new
regulations.  Compliance may require installation of a scrubber.  Costs for such
a scrubber have been included in the company’s environmental capital budget in
the event such scrubber is required.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.22

 

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Intellectual Property

 

Copyrights:

 

There are no registered copyrights.  Common law copyrights exist in creative
materials used in packaging, labeling, advertising, promotion, on web sites and
in technical information about the products, whether verbiage, charts and the
like.

 

--------------------------------------------------------------------------------


 

Trademarks (Neenah Paper, Inc.):

 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Canada

 

1126786

 

12/27/2001

 

TMA592090

 

10/9/2003

 

A and circle design

United States

 

76/342780

 

11/29/2001

 

2642609

 

10/29/2002

 

A and circle design

United States

 

71/045585

 

10/28/1909

 

90952

 

4/8/1913

 

A and Eagle design

United States

 

71/125687

 

12/8/1919

 

131697

 

5/25/1920

 

ACCPETANCE BOND

United States

 

72/447757

 

2/5/1973

 

980666

 

3/19/1974

 

ARROWHEAD and design

Canada

 

547861

 

8/19/1985

 

TMA328816

 

6/12/1987

 

ARTONE

Malaysia

 

90-001741

 

3/14/1990

 

90-001741

 

3/14/1990

 

ARTONE

United States

 

72/393188

 

5/26/1971

 

946349

 

10/31/1972

 

ARTONE

United States

 

75/507608

 

5/8/1998

 

2264919

 

7/27/1999

 

BE GREAT

Taiwan

 

81020049

 

4/27/1992

 

583160

 

1/16/1993

 

BUCKSKIN

United States

 

73/334318

 

10/26/1981

 

1238266

 

5/17/1983

 

BUCKSKIN

United States

 

73/081903

 

3/22/1976

 

1103401

 

10/3/1978

 

CAPITOL BOND

United States

 

73/382328

 

8/27/1982

 

1272643

 

4/3/1984

 

Capitol design

United States

 

74/035772

 

3/7/1990

 

1669929

 

12/24/1991

 

CHADWICK

United States

 

73/410838

 

1/24/1983

 

1272675

 

4/3/1984

 

CHELTENHAM

Canada

 

498720

 

2/11/1983

 

284434

 

10/28/1983

 

CHEMSECURE

United States

 

73/234808

 

4/11/1979

 

1164620

 

8/11/1981

 

CIRCA SELECT

Japan

 

44-039341

 

3/21/1972

 

955358-2

 

3/21/1972

 

CLASS (KATAKANA)

Australia

 

 

 

 

 

59182

 

 

 

CLASSIC

Bahamas

 

11364

 

8/15/1984

 

11364

 

6/5/1985

 

CLASSIC

Benelux

 

 

 

 

 

413199

 

 

 

CLASSIC

Canada

 

328699

 

12/18/1969

 

TMA176942

 

7/16/1971

 

CLASSIC

China P.R.

 

4346

 

2/3/1986

 

317806

 

6/30/1988

 

CLASSIC

Colombia

 

236054

 

8/22/1984

 

296453

 

9/19/1989

 

CLASSIC

El Salvador

 

need no

 

1/24/1987

 

47/115

 

2/26/1988

 

CLASSIC

Guatemala

 

2929

 

10/3/1984

 

51330/209/114

 

2/12/1987

 

CLASSIC

India

 

 

 

 

 

1696834

 

 

 

CLASSIC

Indonesia

 

 

 

 

 

328220

 

 

 

CLASSIC

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Indonesia

 

HC.01.01-10157/91

 

8/22/1991

 

472236

 

1/6/1995

 

CLASSIC

Israel

 

86022

 

1/13/1993

 

86022

 

4/6/1995

 

CLASSIC

Japan

 

44-058422

 

7/20/1972

 

972495-2

 

7/20/1972

 

CLASSIC

Kuwait

 

 

 

 

 

28992

 

 

 

CLASSIC

Netherlands Antilles

 

13429

 

10/17/1984

 

2714

 

12/27/1984

 

CLASSIC

Panama

 

36946

 

10/12/1984

 

36946

 

11/12/1985

 

CLASSIC

Puerto Rico

 

26092

 

8/28/1984

 

26092

 

1/9/1985

 

CLASSIC

South Korea

 

87-14373

 

7/23/1987

 

165365

 

12/27/1988

 

CLASSIC

Taiwan

 

83003231

 

1/24/1994

 

709718

 

3/1/1996

 

CLASSIC

United States

 

71/207652

 

1/5/1925

 

215037

 

7/6/1926

 

CLASSIC

United States

 

72/466075

 

8/20/1973

 

991394

 

8/20/1974

 

CLASSIC

Venezuela

 

8230-1984

 

8/30/1984

 

F125210

 

5/27/1986

 

CLASSIC

Canada

 

786236

 

6/28/1995

 

TMA468055

 

12/30/1996

 

CLASSIC COLUMNS

Taiwan

 

84052819

 

10/23/1995

 

766059

 

7/1/1997

 

CLASSIC COLUMNS

United States

 

74/420471

 

8/5/1993

 

1874659

 

1/17/1995

 

CLASSIC COLUMNS

Canada

 

1026036

 

8/17/1999

 

TMA548368

 

7/19/2001

 

CLASSIC COTTON

United States

 

75/712059

 

5/21/1999

 

2468331

 

7/10/2001

 

CLASSIC COTTON

Australia

 

 

 

 

 

 

 

 

 

CLASSIC CREST

Canada

 

430443

 

10/2/1978

 

TMA235756

 

9/7/1979

 

CLASSIC CREST

Community Trademark

 

 

 

 

 

 

 

 

 

CLASSIC CREST

Japan

 

9-106826

 

4/15/1997

 

4260745

 

4/9/1999

 

CLASSIC CREST

Taiwan

 

84052188

 

10/23/1995

 

766058

 

7/1/1997

 

CLASSIC CREST

United States

 

73/090315

 

6/14/1976

 

1060300

 

3/1/1977

 

CLASSIC CREST

Hong Kong

 

 

 

 

 

2699/83

 

 

 

CLASSIC crest design

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Kenya

 

 

 

 

 

27608

 

 

 

CLASSIC crest design

Portugal

 

 

 

 

 

227057

 

 

 

CLASSIC crest design

South Africa

 

 

 

 

 

84/4937

 

 

 

CLASSIC crest design

United Kingdom

 

 

 

 

 

1121887

 

 

 

CLASSIC crest design

Argentina

 

 

 

 

 

2337864

 

 

 

CLASSIC CURTIS FINE PAPERS

European Community

 

 

 

 

 

73932

 

 

 

CLASSIC CURTIS FINE PAPERS

Hungary

 

 

 

 

 

149814

 

 

 

CLASSIC CURTIS FINE PAPERS

International (Madrid)

 

 

 

 

 

729987

 

 

 

CLASSIC CURTIS FINE PAPERS

United Kingdom

 

 

 

 

 

2224434

 

 

 

CLASSIC CURTIS FINE PAPERS

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Canada

 

1083015

 

11/17/2000

 

608073

 

4/20/2004

 

CLEARFOLD

Mexico

 

460006

 

11/27/2000

 

690019

 

2/28/2001

 

CLEARFOLD

United States

 

75/545538

 

8/31/1998

 

2476180

 

8/7/2001

 

CLEARFOLD

Canada

 

1205933

 

2/10/2004

 

TMA633820

 

2/25/2005

 

columns design

United States

 

78/340278

 

12/12/2003

 

2913245

 

12/21/2004

 

columns design

Community Trademark

 

536623

 

2/27/1997

 

536623

 

3/31/1999

 

CONFETTI

India

 

 

 

 

 

1666864

 

 

 

CONSERVATION

United States

 

 

 

 

 

 

 

 

 

CONSERVATION

United States

 

77/611284

 

11/10/2008

 

 

 

 

 

CONSERVATION

Argentina

 

2658541

 

6/21/1995

 

2118550

 

4/23/1996

 

CORONADO

Chile

 

299176

 

2/9/1995

 

454269

 

12/15/1995

 

CORONADO

Colombia

 

95015519

 

4/17/1995

 

179033

 

8/31/1995

 

CORONADO

Peru

 

260909

 

2/13/1995

 

15883

 

6/6/1995

 

CORONADO

United States

 

76/225461

 

3/14/2001

 

2542864

 

2/26/2002

 

CORONADO

Uruguay

 

275647

 

2/9/1995

 

275647

 

9/9/1999

 

CORONADO

United States

 

74/221233

 

11/12/1991

 

1832152

 

4/19/1994

 

CORRESPOND

Canada

 

1205931

 

2/10/2004

 

TMA633821

 

2/25/2005

 

cotton design

United States

 

78/340280

 

12/12/2003

 

2913246

 

12/21/2004

 

cotton design

United States

 

75/661639

 

3/16/1999

 

2343114

 

4/18/2000

 

CRUSHED LEAF

Chile

 

 

 

 

 

616253

 

 

 

CURTIS FINE PAPERS CLASSIC

Benelux

 

500754

 

1/4/1971

 

360

 

3/18/1971

 

CUSTOMARK

Canada

 

256455

 

4/13/1960

 

TMA122026

 

4/28/1961

 

CUSTOMARK

Community Trademark

 

4651568

 

9/26/2005

 

4651568

 

8/9/2006

 

CUSTOMARK

France

 

198917

 

9/25/1965

 

1323761

 

10/29/1965

 

CUSTOMARK

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Great Britain

 

877172

 

3/19/1965

 

877172

 

10/25/1966

 

CUSTOMARK

Ireland

 

455/65

 

3/22/1965

 

69499B

 

2/27/1967

 

CUSTOMARK

Morocco

 

18962

 

11/2/1965

 

36752

 

11/2/1965

 

CUSTOMARK

United States

 

72/079983

 

8/21/1959

 

696091

 

4/12/1960

 

CUSTOMARK

Canada

 

1205925

 

2/10/2004

 

TMA633234

 

2/21/2005

 

design - uv

United States

 

78/340283

 

12/12/2003

 

2987282

 

8/23/2005

 

design - uv

Canada

 

1205921

 

2/10/2004

 

TMA628813

 

12/21/2004

 

design - woman at loom

United States

 

78/340274

 

12/12/2003

 

2913244

 

12/21/2004

 

design - woman at loom

Argentina

 

2520962

 

6/11/2004

 

2083015

 

5/3/2006

 

design block N

Australia

 

1006392

 

6/11/2004

 

1006392

 

8/16/2005

 

design block N

Bahamas

 

26817

 

6/29/2004

 

26817

 

10/30/2007

 

design block N

Bahrain

 

41583

 

6/16/2004

 

41583

 

6/16/2004

 

design block N

Bolivia

 

SM-1807-2004

 

6/18/2004

 

100419-C

 

8/24/2005

 

design block N

Brazil

 

826428886

 

6/16/2004

 

 

 

 

 

design block N

Chile

 

649542

 

6/10/2004

 

730388

 

8/3/2005

 

design block N

China P.R.

 

4131094

 

6/22/2004

 

4131094

 

6/28/2007

 

design block N

Colombia

 

454684

 

6/10/2004

 

292395

 

1/26/2005

 

design block N

Community Trademark

 

3879277

 

6/10/2004

 

3879277

 

10/10/2005

 

design block N

Community Trademark

 

3879277

 

6/10/2004

 

3879277

 

10/10/2005

 

design block N

Costa Rica

 

need no

 

6/14/2004

 

152610

 

6/2/2005

 

design block N

Dominican Republic

 

2004-47106

 

6/15/2004

 

143245

 

8/30/2004

 

design block N

Ecuador

 

145645

 

7/17/2004

 

32989

 

10/26/2004

 

design block N

El Salvador

 

20050059767

 

1/13/2005

 

39 Book 67

 

8/7/2006

 

design block N

El Salvador

 

5045937

 

1/13/2005

 

39 Book 67

 

8/7/2006

 

design block N

Ghana

 

34817

 

6/21/2004

 

34817

 

12/12/2005

 

design block N

Guatemala

 

M-4370-2004

 

6/11/2004

 

133593

 

1/6/2005

 

design block N

Hong Kong

 

300231245

 

6/11/2004

 

300231245

 

11/15/2005

 

design block N

India

 

1289520

 

6/11/2004

 

1289520

 

11/1/2006

 

design block N

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Indonesia

 

D00.2004.18773.18916

 

7/2/2004

 

 

 

 

 

design block N

Israel

 

172697

 

6/10/2004

 

172697

 

8/4/2004

 

design block N

Japan

 

2004-054848

 

6/14/2004

 

4831749

 

1/7/2005

 

design block N

Kuwait

 

 

 

 

 

 

 

 

 

design block N

Malaysia

 

2004-08162

 

6/15/2004

 

2004-08162

 

9/13/2006

 

design block N

Mexico

 

661031

 

6/10/2004

 

842888

 

7/19/2004

 

design block N

Morocco

 

405

 

7/21/2004

 

92928

 

7/21/2004

 

design block N

New Zealand

 

713824

 

6/14/2004

 

713824

 

12/16/2004

 

design block N

Nicaragua

 

2004-01838

 

6/11/2004

 

81359/181/219

 

2/3/2005

 

design block N

Oman

 

33539

 

6/14/2004

 

33539

 

5/16/2006

 

design block N

Panama

 

135705

 

6/14/2004

 

135705

 

1/7/2005

 

design block N

Peru

 

212506

 

6/11/2004

 

99967

 

9/15/2004

 

design block N

Saudi Arabia

 

90310

 

6/15/2004

 

806/86

 

10/9/2005

 

design block N

South Africa

 

2004/09453

 

6/10/2004

 

 

 

 

 

design block N

South Korea

 

40-2004-26659

 

6/11/2004

 

619280

 

5/26/2005

 

design block N

Switzerland

 

02070/2004

 

6/10/2004

 

524664

 

8/11/2004

 

design block N

Taiwan

 

93027741

 

6/16/2004

 

1161291

 

7/1/2005

 

design block N

Thailand

 

556167

 

6/17/2004

 

TM212195

 

2/4/2005

 

design block N

Trinidad & Tobago

 

35102

 

6/22/2004

 

35102

 

8/25/2005

 

design block N

Turkey

 

2004/19483

 

6/28/2004

 

2004/19483

 

6/28/2004

 

design block N

United Arab Emirates

 

62015

 

6/30/2004

 

52489

 

4/26/2005

 

design block N

United States

 

78/432533

 

6/9/2004

 

3261979

 

7/10/2007

 

design block N

Uruguay

 

355289

 

6/16/2004

 

355289

 

12/20/2004

 

design block N

Venezuela

 

9203-2004

 

6/16/2004

 

 

 

 

 

design block N

Vietnam

 

4-2004-05704

 

6/11/2004

 

 

 

 

 

design block N

Canada

 

1205928

 

2/10/2004

 

TMA633822

 

2/25/2005

 

design of man at press

United States

 

78/340282

 

12/12/2003

 

2913247

 

12/21/2004

 

design of man at press

United States

 

74/097980

 

9/17/1990

 

1735678

 

11/24/1992

 

design of sun

United States

 

73/840011

 

11/15/1989

 

1603743

 

6/26/1990

 

diamond design

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Canada

 

1205929

 

2/10/2004

 

TMA633235

 

2/21/2005

 

double C design

United States

 

74/455454

 

11/8/1993

 

1901217

 

6/20/1995

 

double C design

Canada

 

844773

 

5/12/1997

 

TMA526124

 

3/30/2000

 

DURAFLEX

United States

 

78/287965

 

8/15/2003

 

2871774

 

8/10/2004

 

DURAFLEX

Taiwan

 

81020047

 

4/27/1992

 

574570

 

11/1/1992

 

DURAFORM

United States

 

73/521209

 

2/7/1985

 

1352782

 

8/6/1985

 

DURAFORM

Taiwan

 

81020048

 

4/27/1992

 

574571

 

11/1/1992

 

DURAWEB

Canada

 

1202762

 

1/5/2004

 

TMA626294

 

11/23/2004

 

ENVIRONMENT

Saudi Arabia

 

36396

 

11/13/1996

 

424/41

 

7/1/1998

 

ENVIRONMENT

Taiwan

 

81059967

 

12/3/1992

 

605102

 

7/16/1993

 

ENVIRONMENT

Thailand

 

315220

 

8/19/1996

 

TM65112

 

11/11/1997

 

ENVIRONMENT

United States

 

74/090779

 

8/24/1990

 

1652385

 

7/30/1991

 

ENVIRONMENT

Austria

 

AM 6396/98

 

10/14/1998

 

179358

 

12/7/1998

 

ENVIRONMENT with swirled sun logo

China P.R.

 

9800088704

 

8/5/1998

 

1372942

 

3/14/2000

 

ENVIRONMENT with swirled sun logo

Germany

 

39841248

 

7/22/1998

 

39841248

 

9/2/1998

 

ENVIRONMENT with swirled sun logo

Hong Kong

 

98/09258

 

7/14/1998

 

200216161

 

12/20/2002

 

ENVIRONMENT with swirled sun logo

Malaysia

 

98-08897

 

7/30/1998

 

98-08897

 

9/12/2003

 

ENVIRONMENT with swirled sun logo

Switzerland

 

06507/1998

 

8/7/1998

 

458672

 

3/11/1999

 

ENVIRONMENT with swirled sun logo

Canada

 

1188368

 

8/26/2003

 

TMA627726

 

12/7/2004

 

EPIC II

United States

 

78/287958

 

8/15/2003

 

2871772

 

8/10/2004

 

EPIC II

Argentina

 

2057607

 

11/6/1997

 

1802575

 

8/17/2000

 

ESSE

Australia

 

541011

 

9/18/1990

 

541011

 

8/13/1993

 

ESSE

Brazil

 

819944688

 

6/11/1997

 

819944688

 

10/26/1999

 

ESSE

Canada

 

639140

 

8/23/1989

 

TMA380820

 

3/1/1991

 

ESSE

Chile

 

490767

 

10/30/1996

 

797589

 

7/30/2007

 

ESSE

Community Trademark

 

358010

 

8/7/1996

 

358010

 

6/6/2001

 

ESSE

Ecuador

 

178076

 

11/23/2006

 

7201-07

 

8/24/2007

 

ESSE

France

 

239828

 

9/27/1990

 

1617799

 

2/28/1991

 

ESSE

Germany

 

M68414/16WZ

 

10/16/1990

 

2001900

 

6/19/1991

 

ESSE

Great Britain

 

1438614

 

8/30/1990

 

1438614

 

3/20/1992

 

ESSE

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Hong Kong

 

8599/90

 

10/22/1990

 

3956/92

 

10/2/1992

 

ESSE

Italy

 

42347c/90

 

11/7/1990

 

601950

 

7/14/1993

 

ESSE

Mexico

 

96124

 

9/13/1990

 

520546

 

4/19/1996

 

ESSE

New Zealand

 

204459

 

8/29/1990

 

204459

 

6/16/1995

 

ESSE

Puerto Rico

 

38751

 

8/15/1996

 

38751

 

8/15/1996

 

ESSE

Singapore

 

6798/90

 

10/1/1990

 

6798/90

 

4/30/1993

 

ESSE

United States

 

74/007675

 

12/4/1989

 

1656765

 

9/10/1991

 

ESSE

United States

 

74/184802

 

7/15/1991

 

1756752

 

3/9/1993

 

ESSE

Argentina

 

2693720

 

8/7/2006

 

2191064

 

10/26/2007

 

ESTATE LABEL

Australia

 

1128403

 

8/7/2006

 

1128403

 

8/7/2006

 

ESTATE LABEL

Brazil

 

828612986

 

8/7/2006

 

 

 

 

 

ESTATE LABEL

Chile

 

739642

 

8/9/2006

 

777453

 

1/15/2007

 

ESTATE LABEL

United States

 

72/462559

 

7/10/1973

 

992007

 

8/27/1974

 

ESTATE LABEL

United States

 

78/951714

 

8/14/2006

 

3260828

 

7/10/2007

 

ESTATE LABEL

Brazil

 

818307528

 

1/30/1995

 

818307528

 

12/3/1996

 

EVERGREEN

Colombia

 

95015521

 

4/17/1995

 

177330

 

7/27/1995

 

EVERGREEN

New Zealand

 

299281

 

10/6/1998

 

299281

 

2/5/2002

 

EVERGREEN

Peru

 

260912

 

2/2/1995

 

15619

 

5/23/1995

 

EVERGREEN

United States

 

74/048193

 

4/11/1990

 

1920846

 

9/19/1995

 

EVERGREEN

Uruguay

 

275656

 

2/9/1995

 

275656

 

1/15/1997

 

EVERGREEN

Argentina

 

2695205

 

10/19/1995

 

2158447

 

9/3/1996

 

FILARE

Brazil

 

818307552

 

1/30/1995

 

818307552

 

12/3/1996

 

FILARE

Chile

 

299178

 

2/9/1995

 

454271

 

12/15/1995

 

FILARE

Colombia

 

95016898

 

4/24/1995

 

177810

 

7/31/1995

 

FILARE

Peru

 

260913

 

2/2/1995

 

15618

 

5/23/1995

 

FILARE

United States

 

73/379510

 

8/10/1982

 

1268606

 

2/28/1984

 

FILARE

Uruguay

 

275655

 

2/9/1995

 

275655

 

1/15/1997

 

FILARE

United States

 

72/262277

 

1/10/1967

 

894613

 

7/14/1970

 

FINE WEAVE

Ecuador

 

178071

 

11/23/2006

 

7191-07

 

8/24/2007

 

FOX RIVER

United States

 

75/318724

 

7/2/1997

 

2257787

 

6/29/1999

 

FOX RIVER SELECT

United States

 

71/551630

 

3/10/1948

 

533584

 

11/21/1950

 

FOX RIVER stylized

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

United States

 

72/056953

 

8/11/1958

 

686653

 

10/13/1959

 

FOXLINE

Argentina

 

2695206

 

10/19/1995

 

2158445

 

9/3/1996

 

GAINSBOROUGH

Brazil

 

818307480

 

1/30/1995

 

818307480

 

12/3/1996

 

GAINSBOROUGH

Chile

 

710022

 

2/9/1995

 

751332

 

12/15/1995

 

GAINSBOROUGH

Colombia

 

95015531

 

4/17/1995

 

177327

 

7/27/1995

 

GAINSBOROUGH

Japan

 

03-048611

 

5/10/1991

 

2571245

 

8/31/1993

 

GAINSBOROUGH

Peru

 

260914

 

2/2/1995

 

15882

 

6/7/1995

 

GAINSBOROUGH

United States

 

73/286430

 

11/18/1980

 

1258510

 

11/22/1983

 

GAINSBOROUGH

Uruguay

 

275654

 

2/9/1995

 

275654

 

1/15/1997

 

GAINSBOROUGH

China P.R.

 

5580705

 

9/1/2006

 

5580705

 

6/28/2009

 

GESSNER

China P.R.

 

5580706

 

9/1/2006

 

558078

 

6/28/2009

 

GESSNER

China P.R.

 

5588234

 

9/5/2006

 

 

 

 

 

GESSNER

Germany

 

302009031770

 

5/28/2009

 

302009031776

 

9/24/2009

 

GESSNER

Argentina

 

2012751

 

7/12/1995

 

1700693

 

11/4/1998

 

GILBERT

Australia

 

677659

 

11/9/1995

 

677659

 

10/12/1998

 

GILBERT

Canada

 

498721

 

2/11/1983

 

TMA284603

 

11/4/1983

 

GILBERT

Community Trademark

 

334326

 

8/8/1996

 

334326

 

3/1/1999

 

GILBERT

Ecuador

 

178073

 

11/23/2006

 

7189-07

 

8/24/2007

 

GILBERT

Japan

 

532/1983

 

1/7/1983

 

1799684

 

8/29/1985

 

GILBERT

Mexico

 

238091

 

8/31/1984

 

305593

 

2/25/1985

 

GILBERT

New Zealand

 

255642

 

11/9/1995

 

255642

 

1/11/1999

 

GILBERT

Philippines

 

50655

 

3/16/1983

 

38160

 

2/12/1988

 

GILBERT

Puerto Rico

 

38750

 

8/15/1996

 

38750

 

8/15/1996

 

GILBERT

Taiwan

 

71002386

 

1/20/1983

 

222066

 

9/16/1983

 

GILBERT

United States

 

71/583340

 

8/11/1949

 

532195

 

10/17/1950

 

GILBERT

Great Britain

 

1220123

 

6/5/1984

 

1220123

 

4/19/1991

 

Gilbert & Oxford Weave design

Argentina

 

2142824

 

4/6/1998

 

1861692

 

2/26/2002

 

GILBERT OXFORD

Australia

 

536625

 

6/22/1990

 

536625

 

10/1/1993

 

GILBERT OXFORD

Australia

 

679483

 

11/29/1995

 

679483

 

8/24/1999

 

GILBERT OXFORD

Brazil

 

819650455

 

11/14/1996

 

819650455

 

3/6/2001

 

GILBERT OXFORD

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Community Trademark

 

350330

 

8/6/1996

 

350330

 

2/28/2000

 

GILBERT OXFORD

Mexico

 

269411

 

7/26/1996

 

529278

 

8/26/1996

 

GILBERT OXFORD

New Zealand

 

256450

 

12/1/1995

 

256450

 

1/12/2000

 

GILBERT OXFORD

Australia

 

677661

 

11/9/1995

 

677661

 

3/18/1997

 

GILCLEAR

Canada

 

498722

 

2/11/1983

 

TMA284435

 

10/28/1983

 

GILCLEAR

Canada

 

1008139

 

3/10/1999

 

TMA532981

 

9/20/2000

 

GILCLEAR

Community Trademark

 

333971

 

8/8/1996

 

333971

 

8/31/1998

 

GILCLEAR

Great Britain

 

1414965

 

2/16/1990

 

1414965

 

5/12/1995

 

GILCLEAR

Hong Kong

 

445A/83

 

2/18/1983

 

19831890

 

8/25/1983

 

GILCLEAR

Mexico

 

270842

 

8/12/1996

 

531165

 

9/17/1996

 

GILCLEAR

New Zealand

 

255641

 

11/9/1995

 

255641

 

3/18/1997

 

GILCLEAR

United States

 

73/094223

 

7/22/1976

 

1066724

 

5/31/1977

 

GILCLEAR

United States

 

75/656490

 

3/9/1999

 

2397113

 

10/24/2000

 

GILCLEAR

Australia

 

677660

 

11/9/1995

 

677660

 

3/18/1997

 

GILCREST

Canada

 

498719

 

2/11/1983

 

TMA284602

 

11/4/1983

 

GILCREST

Canada

 

881089

 

6/12/1998

 

TMA512107

 

5/20/1999

 

GILCREST

Great Britain

 

1188406

 

1/11/1983

 

1188406

 

9/25/1985

 

GILCREST

Japan

 

S58-000533

 

1/7/1983

 

1799685

 

8/29/1985

 

GILCREST

New Zealand

 

255643

 

11/9/1995

 

255643

 

3/18/1997

 

GILCREST

Taiwan

 

71002387

 

1/20/1983

 

222067

 

9/16/1983

 

GILCREST

United States

 

73/035747

 

10/29/1974

 

1032981

 

2/10/1976

 

GILCREST

Japan

 

H01-121798

 

10/25/1989

 

2405792

 

4/30/1992

 

GILTECH

United States

 

76/144229

 

10/11/2000

 

2492534

 

9/25/2001

 

GREATPRINT

Canada

 

1095629

 

3/12/2001

 

TMA581489

 

5/13/2003

 

HEIRLOOM

Community Trademark

 

2302057

 

7/13/2001

 

2302057

 

5/27/2003

 

HEIRLOOM

Community Trademark

 

2302057

 

7/13/2001

 

2302057

 

5/27/2003

 

HEIRLOOM

Community

 

2302057

 

7/13/2001

 

2302057

 

5/27/2003

 

HEIRLOOM

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Trademark

 

 

 

 

 

 

 

 

 

 

United States

 

76/223506

 

3/12/2001

 

2737924

 

7/15/2003

 

HEIRLOOM

United States

 

76/223505

 

3/12/2001

 

2748031

 

8/5/2003

 

HEIRLOOM

United States

 

76/223431

 

3/12/2001

 

2722154

 

6/3/2003

 

HEIRLOOM

United States

 

73/444076

 

9/16/1983

 

1292226

 

8/28/1984

 

HILLSDALE

Canada

 

207917

 

6/30/1950

 

UCA38394

 

6/30/1950

 

HOWARD

Ecuador

 

178074

 

11/23/2006

 

7190-07

 

8/24/2007

 

HOWARD

United States

 

77/662966

 

2/4/2009

 

3666680

 

8/11/2009

 

HOWARD

United States

 

71/530001

 

7/30/1947

 

506862

 

2/22/1949

 

HOWARD stylized

United States

 

77/369402

 

1/11/2008

 

3565700

 

1/20/2009

 

IMAGE CLIP

Community Trademark

 

6590459

 

1/17/2008

 

 

 

 

 

IMAGECLIP

Mexico

 

907499

 

1/16/2008

 

 

 

 

 

IMAGECLIP

Community Trademark

 

2384246

 

9/21/2001

 

2384246

 

3/27/2003

 

IMPERVON

United States

 

76/151975

 

10/23/2000

 

2767331

 

9/23/2003

 

IMPERVON

United States

 

75/515599

 

7/8/1998

 

2279233

 

9/21/1999

 

JET TRANS

United States

 

76/308557

 

9/4/2001

 

2653942

 

11/26/2002

 

JET-OPAQUE

United States

 

75/717890

 

6/1/1999

 

2447431

 

5/1/2001

 

JET-PRO

China P.R.

 

5580707

 

9/1/2006

 

 

 

 

 

jia si na

China P.R.

 

5580708

 

9/1/2006

 

558078

 

6/28/2009

 

jia si na

China P.R.

 

5588233

 

9/5/2009

 

 

 

 

 

jia si na

China P.R.

 

5588238

 

9/5/2009

 

 

 

 

 

jia si na

China P.R.

 

5588239

 

9/5/2009

 

 

 

 

 

jia si na

Canada

 

323927

 

7/4/1969

 

TMA201420

 

8/30/1974

 

KIMBERLY

Japan

 

02-010575

 

2/2/1990

 

2418224

 

5/29/1992

 

KIMBERLY

Malaysia

 

90-01742

 

3/14/1990

 

90-01742

 

6/2/1994

 

KIMBERLY

Taiwan

 

81059969

 

12/3/1992

 

605104

 

7/16/1993

 

KIMBERLY

United States

 

72/331045

 

6/26/1969

 

921952

 

10/12/1971

 

KIMBERLY

Argentina

 

2483253

 

12/12/2003

 

2058429

 

12/19/2005

 

KIMDURA

Australia

 

955934

 

5/29/2003

 

955934

 

1/15/2004

 

KIMDURA

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Brazil

 

811092208

 

2/18/1983

 

811092208

 

4/10/1984

 

KIMDURA

Canada

 

365706

 

6/22/1973

 

TMA201940

 

9/20/1974

 

KIMDURA

Chile

 

454161

 

1/17/1989

 

549703

 

10/6/1999

 

KIMDURA

China P.R.

 

3590218

 

6/11/2003

 

3590218

 

6/28/2005

 

KIMDURA

Community Trademark

 

263822

 

6/7/1996

 

263822

 

8/24/1998

 

KIMDURA

Ecuador

 

14473

 

1/12/1989

 

1231-90

 

5/7/1990

 

KIMDURA

Great Britain

 

1105614

 

12/1/1978

 

1105614

 

6/5/1980

 

KIMDURA

Guatemala

 

need no

 

6/13/1989

 

61703/65/135

 

7/18/1990

 

KIMDURA

Hong Kong

 

300025767

 

5/29/2003

 

300025767

 

10/23/2003

 

KIMDURA

India

 

1202397

 

5/29/2003

 

1202397

 

3/20/2006

 

KIMDURA

Indonesia

 

D00.2003.16504.16653

 

6/30/2003

 

IDM000016189

 

9/15/2004

 

KIMDURA

Ireland

 

3121/78

 

12/19/1978

 

94210

 

4/7/1982

 

KIMDURA

Japan

 

2003-044578

 

5/30/2003

 

4726912

 

11/14/2003

 

KIMDURA

Malaysia

 

2003-06506

 

5/30/2003

 

2003-06506

 

5/30/2003

 

KIMDURA

Mexico

 

56470

 

2/1/1989

 

364269

 

7/17/1989

 

KIMDURA

New Zealand

 

679828

 

6/3/2003

 

679828

 

12/4/2003

 

KIMDURA

Peru

 

64810

 

2/9/1983

 

48831

 

5/30/1983

 

KIMDURA

Singapore

 

T03/08186C

 

5/30/2003

 

T03/08186C

 

5/30/2003

 

KIMDURA

South Korea

 

40-2003-24651

 

5/31/2003

 

607175

 

1/27/2005

 

KIMDURA

Taiwan

 

92035529

 

6/3/1993

 

1088708

 

3/1/1994

 

KIMDURA

Thailand

 

520046

 

6/4/2003

 

TM192797

 

2/20/2004

 

KIMDURA

United States

 

72/457637

 

5/16/1973

 

990912

 

8/13/1974

 

KIMDURA

Venezuela

 

1045-1983

 

2/16/1983

 

F114727

 

9/30/1985

 

KIMDURA

Venezuela

 

3016-1989

 

2/24/1989

 

F152846

 

2/16/1994

 

KIMDURA

Canada

 

1188367

 

8/26/2003

 

TMA626045

 

11/19/2004

 

KIMLON

Japan

 

2003-069393

 

8/14/2003

 

4753990

 

3/5/2004

 

KIMLON

United States

 

78/287947

 

8/15/2003

 

2871771

 

8/10/2004

 

KIMLON

International (Madrid?)

 

913682

 

 

 

 

 

 

 

LAHNIT

United States

 

73/799987

 

5/15/1989

 

1573343

 

12/26/1989

 

MAXOPAQUE

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Germany

 

39514646

 

4/4/95

 

39514646

 

8/3/95

 

MICROMELT

Great Britain

 

2021852

 

4/26/95

 

2021852

 

11/15/96

 

MICROMELT

International (WIPO)

 

641702

 

9/8/95

 

641702

 

9/8/95

 

MICROMELT

United States

 

73/237754

 

11/2/1979

 

1160918

 

7/14/1981

 

MIRAGE

United States

 

 

 

 

 

 

 

 

 

miscellaneous logo

Japan

 

58-26413

 

3/25/1983

 

2170437

 

9/29/1989

 

MUNISING

Taiwan

 

72-10105

 

3/18/1983

 

222065

 

9/16/1983

 

MUNISING

United States

 

72/415935

 

2/17/1972

 

957317

 

4/17/1973

 

MUNISING

Benelux

 

713291

 

3/23/1988

 

442367

 

11/7/1988

 

MUNISING LP

Canada

 

544738

 

6/26/1985

 

314201

 

5/16/1986

 

MUNISING LP

Denmark

 

2130/1988

 

3/24/1988

 

6436/1989

 

11/3/1989

 

MUNISING LP

France

 

923282

 

4/27/1988

 

1462495

 

5/18/1998

 

MUNISING LP

Germany

 

K52561/16 Wz

 

3/24/1988

 

1128881

 

10/12/1988

 

MUNISING LP

Great Britain

 

1340720

 

4/8/1988

 

1340720

 

3/15/1991

 

MUNISING LP

Ireland

 

1387/88

 

4/12/1988

 

126969

 

9/7/1989

 

MUNISING LP

Italy

 

RM98C/002046

 

4/19/1988

 

838996

 

3/8/2001

 

MUNISING LP

Norway

 

881321

 

3/23/1988

 

138829

 

10/5/1989

 

MUNISING LP

Sweden

 

88-02753

 

3/28/1988

 

220879

 

2/8/1991

 

MUNISING LP

Switzerland

 

01969/1988

 

3/22/1988

 

361100

 

4/22/1988

 

MUNISING LP

Taiwan

 

75-18746

 

4/22/1986

 

340806

 

9/16/1993

 

MUNISING LP

United States

 

73/441206

 

8/26/1983

 

1291004

 

8/21/1984

 

MUNISING LP

Community Trademark

 

8141756

 

3/6/2009

 

 

 

 

 

N NEENAH PAPER CLASSIC

EU (HBA)

 

4665378

 

10/4/05

 

4665378

 

10/6/06

 

NANOSPIN

Canada

 

1131713

 

2/19/2002

 

TMA591762

 

10/7/2003

 

NB and design

United States

 

76/371622

 

2/19/2002

 

2662947

 

12/17/2002

 

NB and design

Australia

 

646614

 

11/23/1994

 

646614

 

11/23/1994

 

NEENAH

Brazil

 

 

 

 

 

 

 

 

 

NEENAH

Brazil

 

826886264

 

12/8/2004

 

 

 

 

 

NEENAH

Canada

 

 

 

 

 

 

 

 

 

NEENAH

Canada

 

323930

 

7/4/1969

 

201421

 

8/30/1974

 

NEENAH

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Canada

 

323930

 

7/4/1969

 

201421

 

8/30/1974

 

NEENAH

Canada

 

201421

 

10/15/2008

 

 

 

 

 

NEENAH

China P.R.

 

4428283

 

12/22/2004

 

4428283

 

3/14/2008

 

NEENAH

Colombia

 

08-110054

 

10/15/2008

 

 

 

 

 

NEENAH

Community Trademark

 

4181591

 

8/12/2004

 

 

 

 

 

NEENAH

Community Trademark

 

4181591

 

12/8/2004

 

4181591

 

2/14/2006

 

NEENAH

Costa Rica

 

2008-17737

 

11/6/2008

 

188254

 

1/28/2009

 

NEENAH

Costa Rica

 

8010917

 

11/6/2008

 

188254

 

1/28/2009

 

NEENAH

Hong Kong

 

4980/95

 

4/28/1995

 

B07527/1997

 

7/25/1997

 

NEENAH

India

 

1324634

 

12/8/2004

 

1324634

 

3/27/2007

 

NEENAH

Japan

 

2005-000318

 

1/5/2005

 

5011476

 

12/15/2006

 

NEENAH

Malaysia

 

4019205

 

12/8/2004

 

 

 

 

 

NEENAH

Mexico

 

 

 

 

 

 

 

 

 

NEENAH

Mexico

 

691686

 

12/6/2004

 

887687

 

 

 

NEENAH

Singapore

 

T04/21944C

 

12/13/2004

 

T0421944C

 

4/9/2008

 

NEENAH

South Korea

 

5000279

 

7/23/1967

 

159885

 

9/23/1988

 

NEENAH

South Korea

 

87-14372

 

7/23/1987

 

159885

 

9/23/1988

 

NEENAH

South Korea

 

87-14372

 

7/23/1987

 

159885

 

9/23/1988

 

NEENAH

South Korea

 

87-14374

 

7/23/1987

 

159623

 

9/19/1988

 

NEENAH

Thailand

 

315219

 

8/19/1996

 

TM65301

 

8/19/1996

 

NEENAH

United States

 

71/542863

 

12/1/1947

 

518352

 

12/6/1949

 

NEENAH

United States

 

76/129023

 

9/18/2000

 

2546554

 

3/12/2002

 

NEENAH

United States

 

77/455475

 

4/23/2008

 

3637664

 

6/16/2009

 

NEENAH

Venezuela

 

8020723

 

10/22/2008

 

Pub. Term Ended 2/7/2009

 

N/A

 

NEENAH

Austria

 

AM 1869/97

 

4/7/1997

 

170159

 

6/18/1997

 

NEENAH COLUMNS

Benelux

 

862951

 

1/9/1996

 

596315

 

6/2/1997

 

NEENAH COLUMNS

Germany

 

39708856.6

 

2/27/1997

 

39708856

 

8/18/1997

 

NEENAH COLUMNS

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Great Britain

 

2013154

 

3/6/1995

 

2013154

 

9/20/1996

 

NEENAH COLUMNS

Hong Kong

 

4981/95

 

4/28/1995

 

B7528/97

 

7/25/1997

 

NEENAH COLUMNS

Malaysia

 

96-06544

 

6/18/1996

 

96-06544

 

9/20/2005

 

NEENAH COLUMNS

Singapore

 

S/1442/96

 

2/8/1996

 

T96/01442H

 

10/1/1999

 

NEENAH COLUMNS

Switzerland

 

01678/1997

 

2/28/1997

 

444696

 

9/11/1997

 

NEENAH COLUMNS

Benelux

 

862952

 

1/9/1996

 

596316

 

6/2/1997

 

NEENAH CREST

Hong Kong

 

30021103

 

5/19/2003

 

30021103

 

7/25/2003

 

NEENAH CREST

Kuwait

 

40471

 

7/21/1998

 

36211

 

7/27/2002

 

NEENAH CREST

Germany

 

K55002/16 Wz

 

9/11/1989

 

1187522

 

4/20/1993

 

NEENAH N.P.

Spain

 

1262326

 

11/20/1989

 

1262326

 

11/20/1989

 

NEENAH N.P.

Community Trademark

 

 

 

 

 

 

 

 

 

NEENAH PAPER N CLASSIC LAID

Community Trademark

 

 

 

 

 

 

 

 

 

NEENAH PAPER N CLASSIC LINEN

Canada

 

1313410

 

8/17/2006

 

TMA702739

 

12/10/2007

 

NEUTECH

Hong Kong

 

92/15393

 

9/3/1992

 

B01096/95

 

2/13/1995

 

NEUTECH

Japan

 

70763/2006

 

7/28/2006

 

5044130

 

4/27/2007

 

NEUTECH

Mexico

 

800888

 

8/16/2006

 

951410

 

8/30/2006

 

NEUTECH

New Zealand

 

752025

 

7/26/2006

 

752025

 

2/1/2007

 

NEUTECH

United States

 

73/591409

 

4/3/1986

 

1411306

 

9/30/1986

 

NEUTECH

Australia

 

472183

 

8/25/1987

 

A472183

 

9/3/1987

 

NEU-TECH

Canada

 

573124

 

11/19/1986

 

TMA334616

 

11/27/1987

 

NEU-TECH

Japan

 

100388/1987

 

9/4/1987

 

2249308

 

7/30/1990

 

NEU-TECH

Mexico

 

270844

 

8/12/1996

 

567189

 

12/16/1997

 

NEU-TECH

New Zealand

 

255644

 

11/9/1995

 

255644

 

3/18/1997

 

NEU-TECH

United States

 

71/542865

 

12/1/1947

 

507009

 

2/22/1949

 

OLD COUNCIL TREE

United States

 

75/585191

 

11/6/1998

 

2279529

 

9/21/1999

 

OUR GOAL IS TO MAKE YOU LOOK GREAT

Argentina

 

2719999

 

12/18/2006

 

 

 

 

 

OXFORD

Brazil

 

828895210

 

12/14/2006

 

 

 

 

 

OXFORD

Ecuador

 

178072

 

11/23/2006

 

 

 

 

 

OXFORD

Mexico

 

927229

 

4/16/2008

 

 

 

 

 

OXFORD

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

New Zealand

 

760693

 

12/14/2006

 

760693

 

1/8/2009

 

OXFORD

United States

 

72/088797

 

1/11/1960

 

735671

 

8/7/1962

 

OXFORD

United States

 

73/228220

 

8/20/1979

 

1183712

 

12/29/1981

 

OXFORD

Canada

 

521510

 

4/6/1984

 

TMA322680

 

1/9/1987

 

Oxford Weave design

New Zealand

 

256165

 

11/22/1995

 

256165

 

5/19/1999

 

Oxford Weave design

United States

 

74/187999

 

7/24/1991

 

1792536

 

9/14/1993

 

Oxford Weave design

United States

 

 

 

 

 

 

 

 

 

PAPER DOCTOR

United States

 

72/105313

 

9/27/1960

 

714413

 

4/25/1961

 

PERMALIFE

United States

 

 

 

 

 

 

 

 

 

Petal design

United States

 

74/134400

 

1/28/1991

 

1768042

 

4/27/1993

 

PHOTO-TRANS

Taiwan

 

81020050

 

4/27/1992

 

583161

 

1/16/1993

 

PREVAIL

United States

 

73/690418

 

10/19/1987

 

1491134

 

6/7/1988

 

PREVAIL

Uruguay

 

275653

 

2/9/1995

 

275653

 

9/21/2000

 

PROTOCOL

Australia

 

417868

 

11/7/1984

 

417868

 

1/12/1988

 

R RISING logo

Great Britain

 

1229775

 

11/7/1984

 

1229775

 

11/7/1986

 

R RISING logo

United States

 

78/180924

 

11/1/2002

 

2836413

 

4/27/2004

 

R stylized/logo

Community Trademark

 

1263524

 

8/2/1999

 

1263524

 

5/7/2004

 

REALM

United States

 

75/467461

 

4/17/1998

 

2286689

 

10/12/1999

 

REALM

International (WIPO)

 

632228

 

1/26/95

 

632228

 

1/26/95

 

RECYCOTAPE

Australia

 

A417869

 

11/7/1984

 

417869

 

8/11/1987

 

RISING

Canada

 

158850

 

8/22/1932

 

TMA055888

 

12/7/1932

 

RISING

Great Britain

 

1229774

 

11/7/1984

 

1229774

 

4/25/1986

 

RISING

United States

 

71/656110

 

11/9/1953

 

594892

 

9/7/1954

 

RISING

Canada

 

840967

 

4/2/1997

 

TMA492256

 

4/2/1998

 

RUBICON

New Zealand

 

274807

 

4/2/1997

 

274807

 

10/24/1997

 

RUBICON

United Kingdom

 

 

 

 

 

1482561

 

 

 

SCOTIA ORIGINAL CONSERVATION COTTON

Italy

 

 

 

 

 

676283

 

 

 

SCOTIA WEAVE CONSERVATION

Spain

 

 

 

 

 

1780684

 

 

 

SCOTIA WEAVE CONSERVATION

United

 

 

 

 

 

1532326

 

 

 

SCOTIA WEAVE CONSERVATION

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Kingdom

 

 

 

 

 

 

 

 

 

 

Germany

 

302009038819

 

7/2/09

 

302009038319

 

 

 

SMOOTH’n

Argentina

 

2380082

 

7/2/2002

 

1924914

 

4/30/2003

 

STARWHITE

Brazil

 

824683943

 

6/28/2002

 

824683943

 

4/24/2007

 

STARWHITE

Chile

 

579.329

 

8/27/2002

 

649.574

 

11/21/2002

 

STARWHITE

Peru

 

155935

 

7/3/2002

 

83235

 

9/16/2002

 

STARWHITE

United States

 

72/272436

 

5/25/1967

 

849409

 

5/21/1968

 

STARWHITE

Uruguay

 

342.344

 

7/10/2002

 

342344

 

4/11/2003

 

STARWHITE

United States

 

73/362549

 

5/3/1982

 

1242065

 

6/14/1983

 

STONEHENGE

Australia

 

666827

 

7/13/1995

 

666827

 

10/11/1996

 

sun swirl design

Argentina

 

2695207

 

10/19/1995

 

2158446

 

9/3/1996

 

SUNDANCE

Brazil

 

818307544

 

1/30/1995

 

818307544

 

12/3/1996

 

SUNDANCE

Chile

 

637954

 

8/2/1993

 

691353

 

3/29/1994

 

SUNDANCE

Colombia

 

95015522

 

4/17/1995

 

177329

 

7/27/1995

 

SUNDANCE

Ecuador

 

178075

 

11/23/2006

 

7208-07

 

8/24/2007

 

SUNDANCE

Peru

 

260918

 

2/2/1995

 

15923

 

6/9/1995

 

SUNDANCE

United States

 

73/167636

 

4/24/1978

 

1123694

 

8/7/1979

 

SUNDANCE

Uruguay

 

275651

 

2/9/1995

 

275651

 

1/15/1997

 

SUNDANCE

United States

 

74/102716

 

10/3/1990

 

1658202

 

9/24/1991

 

TECHNACLEAR

United States

 

76/308556

 

9/4/2001

 

2624535

 

9/24/2002

 

TECHNI-PRINT

Argentina

 

2658542

 

3/22/2006

 

2118551

 

10/4/2006

 

TETON

Brazil

 

818307501

 

1/30/1995

 

818307501

 

12/3/1996

 

TETON

Chile

 

463380

 

8/2/1993

 

766920

 

7/1/1996

 

TETON

Colombia

 

95016899

 

4/24/1995

 

177811

 

7/31/1995

 

TETON

Japan

 

03-048612

 

5/10/1991

 

2571246

 

8/31/1993

 

TETON

Peru

 

260919

 

2/2/1995

 

15924

 

6/8/1995

 

TETON

South Korea

 

2006-11013

 

4/24/1995

 

346590

 

9/10/1996

 

TETON

United States

 

72/420342

 

4/4/1972

 

960919

 

6/12/1973

 

TETON

Uruguay

 

275650

 

2/9/1995

 

275650

 

1/15/1997

 

TETON

Canada

 

321166

 

3/31/1969

 

TMA167640

 

1/30/1970

 

TEXOPRINT

Denmark

 

01012/1969

 

3/13/1969

 

02674/1970

 

8/28/1970

 

TEXOPRINT

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Denmark

 

01012/1969

 

3/13/1969

 

02674/1970

 

8/28/1970

 

TEXOPRINT

Denmark

 

01012/1969

 

3/13/1969

 

02674/1970

 

8/28/1970

 

TEXOPRINT

Hong Kong

 

837/77

 

5/27/1977

 

221/1978

 

2/25/1978

 

TEXOPRINT

New Zealand

 

126021

 

11/28/1978

 

126021

 

9/24/1981

 

TEXOPRINT

United States

 

71/631301

 

6/17/1952

 

578822

 

8/18/1953

 

TEXOPRINT

Venezuela

 

10130-1990

 

6/19/1990

 

F156337

 

3/18/1994

 

TEXOPRINT

United States

 

78/173690

 

10/11/2002

 

2777955

 

10/28/2003

 

THE WORKHORSE

United States

 

75/806006

 

9/22/1999

 

2460402

 

6/12/2001

 

THEMEMARKS

United States

 

71/209327

 

2/9/1925

 

207551

 

1/5/1926

 

TROJAN

Kuwait

 

43631

 

7/17/1999

 

40517

 

7/14/2003

 

UV ULTRA II

Benelux

 

740207

 

1/22/1990

 

475810

 

11/5/1990

 

UV/ULTRA

Canada

 

291561

 

8/27/1965

 

TMA148417

 

12/9/1966

 

UV/ULTRA

Great Britain

 

1411978

 

1/25/1990

 

1411978

 

7/17/1992

 

UV/ULTRA

Taiwan

 

81059968

 

12/3/1992

 

605103

 

7/16/1993

 

UV/ULTRA

United States

 

72/224214

 

7/26/1965

 

813471

 

8/23/1966

 

UV/ULTRA

Australia

 

705804

 

4/3/1996

 

705804

 

5/22/1997

 

UV/ULTRA II

United States

 

73/349008

 

2/5/1982

 

1268603

 

2/28/1984

 

VALLEY FORGE

Argentina

 

2695208

 

10/19/1995

 

2158448

 

9/3/1996

 

VALLEY FORGE PARCHMENT

Brazil

 

818307536

 

1/31/1995

 

818307536

 

12/3/1996

 

VALLEY FORGE PARCHMENT

Chile

 

710023

 

2/9/1995

 

751331

 

2/21/2006

 

VALLEY FORGE PARCHMENT

Colombia

 

95015527

 

4/17/1995

 

177338

 

7/27/1995

 

VALLEY FORGE PARCHMENT

Peru

 

260920

 

2/9/1995

 

16053

 

6/9/1995

 

VALLEY FORGE PARCHMENT

Uruguay

 

275649

 

2/9/1995

 

275649

 

1/15/1997

 

VALLEY FORGE PARCHMENT

United States

 

79/006428

 

9/16/2004

 

3109447

 

6/27/2006

 

Varitess (stylized)

Community Trademark

 

1262740

 

8/2/1999

 

1262740

 

7/24/2001

 

VOICE

United States

 

75/087302

 

4/12/1996

 

2100309

 

9/23/1997

 

VOICE

Canada

 

233248

 

11/15/1955

 

TMA108013

 

9/20/1957

 

WINSTED

United States

 

71/649049

 

6/15/1953

 

595557

 

9/21/1954

 

WINSTED

United States

 

73/798266

 

5/8/1989

 

1569692

 

12/5/1989

 

WORKWELL

 

--------------------------------------------------------------------------------


 

Trademarks (Neenah Paper FR, LLC):

 

Country

 

Application No.

 

Filing Date

 

Registration
No.

 

Registration
Date

 

Mark

Canada

 

498720

 

2/11/1983

 

284434

 

10/28/1983

 

CHEMSECURE

Canada

 

1083015

 

11/17/2000

 

608073

 

4/20/2004

 

CLEARFOLD

Canada

 

256455

 

4/13/1960

 

TMA122026

 

4/28/1961

 

CUSTOMARK

Canada

 

639140

 

8/23/1989

 

TMA380820

 

3/1/1991

 

ESSE

United States

 

74/184802

 

7/15/1991

 

1756752

 

3/9/1993

 

ESSE

Canada

 

498721

 

2/11/1983

 

TMA284603

 

11/4/1983

 

GILBERT

Canada

 

498722

 

2/11/1983

 

TMA284435

 

10/28/1983

 

GILCLEAR

Canada

 

1008139

 

3/10/1999

 

TMA532981

 

9/20/2000

 

GILCLEAR

Canada

 

498719

 

2/11/1983

 

TMA284602

 

11/4/1983

 

GILCREST

Canada

 

881089

 

6/12/1998

 

TMA512107

 

5/20/1999

 

GILCREST

Canada

 

207917

 

6/30/1950

 

UCA038394

 

6/30/1950

 

HOWARD

Canada

 

573124

 

11/19/1986

 

TMA334616

 

11/27/1987

 

NEU-TECH

Canada

 

521510

 

4/6/1984

 

TMA322680

 

1/9/1987

 

Oxford Weave design

Canada

 

158850

 

8/22/1932

 

TMDA55888

 

12/7/1932

 

RISING

Canada

 

233248

 

11/15/1955

 

TMA108013

 

9/20/1957

 

WINSTED

United States

 

73/081903

 

3/22/1976

 

1103401

 

10/3/1978

 

CAPITOL BOND

 

Patents (Neenah Paper, Inc.):

 

Country

 

Application No.

 

Filing Date

 

Patent No.

 

Grant Date

 

Title

United States

 

10/335133

 

12/31/2002

 

 

 

 

 

Amino-Functionalized Pulp Fibers

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Patent No.

 

Grant Date

 

Title

Canada

 

2321601

 

3/17/1999

 

 

 

 

 

Cellulose-Based Medical Packaging Material Sterilizable by Oxidizing Gas Plasma

United States

 

09/047559

 

3/25/1998

 

 

 

 

 

Cellulose-Based Medical Packaging Material Sterilizable by Oxidizing Gas Plasma

Canada

 

2116371

 

2/24/1994

 

2116371

 

10/14/2003

 

Coated Fabric Suitable for Preparing Releasably Attachable Abrasive Sheet
Material

United States

 

12/411770

 

3/26/2009

 

 

 

 

 

Coated Label Substrates

Canada

 

2277348

 

7/14/1999

 

 

 

 

 

Curl-Resistant, Antislip Abrasive Backing and Paper

Mexico

 

PA/a/2001/001942

 

8/27/1999

 

 

 

 

 

Curl-Resistant, Antislip Abrasive Backing and Paper

United States

 

09/141052

 

8/27/1998

 

 

 

 

 

Curl-Resistant, Antislip Abrasive Backing and Paper

United States

 

07/758381

 

9/3/1991

 

 

 

 

 

Densified Tactile Imaging Paper

European Patent Convention

 

2006-0818381

 

11/6/2006

 

Published EP 1866052

A1

 

 

 

Dust Filter Bag

Canada

 

2305004

 

4/11/2000

 

2305004

 

11/8/2005

 

Dust Filter Bag  Containing Nano Non-Woven Tissue

United States

 

09/564379

 

4/28/2000

 

6395046

 

5/28/2002

 

Dust Filter Bag Containing Nano Non-Woven Tissue

United States

 

09/978888

 

10/16/2001

 

6706086

 

3/16/2004

 

Dust Filter Bag Including a Highly Porous Backing Material Ply

United States

 

09/942468

 

8/29/2001

 

6635146

 

10/21/2003

 

Enzamatic Treatment of Pulp to Increase Strength

Australia

 

2005323144

 

12/21/2005

 

 

 

 

 

Fine Abrasive Paper Backing Material and Method of Making Thereof

Brazil

 

PI0518525-4

 

12/21/2005

 

 

 

 

 

Fine Abrasive Paper Backing Material and Method of Making Thereof

Canada

 

2587102

 

12/21/2005

 

 

 

 

 

Fine Abrasive Paper Backing Material and Method of Making Thereof

Costa Rica

 

PCT/US2005/046076

 

12/21/2005

 

 

 

 

 

Fine Abrasive Paper Backing Material and Method of Making Thereof

European Patent Convention

 

5854737.3

 

12/21/2005

 

 

 

 

 

Fine Abrasive Paper Backing Material and Method of Making Thereof

Mexico

 

MX/a/2007/005943

 

12/31/2002

 

 

 

 

 

Fine Abrasive Paper Backing Material and Method of Making Thereof

Patent

 

PCT/US2005/046076

 

12/21/2005

 

N/A

 

N/A

 

Fine Abrasive Paper Backing Material and Method of Making

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Patent No.

 

Grant Date

 

Title

Cooperation Treaty

 

 

 

 

 

 

 

 

 

Thereof

South Korea

 

10-2007-7014933

 

 

 

 

 

 

 

Fine Abrasive Paper Backing Material and Method of Making Thereof

United States

 

11/027241

 

 

 

 

 

 

 

Fine Abrasive Paper Backing Material and Method of Making Thereof

Canada

 

2655671

 

 

 

 

 

 

 

Formaldehyde Free Paper Backed Veneer Products and Methods of Making the Same

China P.R.

 

2.01E+11

 

7/17/2007

 

 

 

 

 

Formaldehyde Free Paper Backed Veneer Products And Methods Of Making The Same

European Patent Convention

 

7813002.8

 

 

 

 

 

 

 

Formaldehyde Free Paper Backed Veneer Products And Methods Of Making The Same

Mexico

 

MX/a/2008/015878

 

7/17/2007

 

 

 

 

 

Formaldehyde Free Paper Backed Veneer Products And Methods Of Making The Same

Patent Cooperation Treaty

 

PCT/US2007/073664

 

6/17/2007

 

N/A

 

N/A

 

Formaldehyde Free Paper Backed Veneer Products And Methods Of Making The Same

Patent Cooperation Treaty

 

PCT/US2007/073664

 

7/17/2007

 

N/A

 

N/A

 

Formaldehyde Free Paper Backed Veneer Products And Methods Of Making The Same

United States

 

11/490536

 

 

 

 

 

 

 

Formaldehyde Free Paper Backed Veneer Products And Methods Of Making The Same

Vietnam

 

1-2008-03004

 

7/17/2007

 

 

 

 

 

Formaldehyde Free Paper Backed Veneer Products and Methods of Making the Same

United States

 

08/954440

 

10/20/1997

 

 

 

 

 

Fusible Printable Coating for Durable Images

United States

 

08/954565

 

10/20/1997

 

 

 

 

 

Fusible Printable Coating for Durable Images

United States

 

09/285958

 

4/5/1999

 

 

 

 

 

Fusible Printable Coating for Durable Images

Canada

 

2587066

 

3/30/2005

 

 

 

 

 

Heat Transfer Masking Sheet Materials and Methods for Use Thereof

European Patent

 

5742025.9

 

3/30/2005

 

 

 

 

 

Heat Transfer Masking Sheet Materials and Methods for Use Thereof

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Patent No.

 

Grant Date

 

Title

Convention

 

 

 

 

 

 

 

 

 

 

Patent Cooperation Treaty

 

PCT/US2005/010770

 

3/30/2005

 

N/A

 

N/A

 

Heat Transfer Masking Sheet Materials and Methods for Use Thereof

United States

 

11/026408

 

12/30/2004

 

 

 

 

 

Heat Transfer Masking Sheet Materials and Methods for Use Thereof

United States

 

12/267133

 

11/7/2008

 

 

 

 

 

Heat Transfer Masking Sheet Materials and Methods for Use Thereof

European Patent Convention

 

4812494

 

11/30/2004

 

 

 

 

 

Heat Transfer Material

Patent Cooperation Treaty

 

PCT/US/039984

 

11/30/2004

 

 

 

 

 

Heat Transfer Material

Canada

 

2217120

 

4/19/1996

 

2217120

 

10/18/2005

 

Heat Transfer Material for Dye Diffusion Thermal Transfer Printing

Mexico

 

PA/a/1997/008464

 

4/19/1996

 

237091

 

 

 

Heat Transfer Material for Dye Diffusion Thermal Transfer Printing

United States

 

08/432290

 

5/1/1995

 

5716900

 

2/10/1998

 

Heat Transfer Material for Dye Diffusion Thermal Transfer Printing

Canada

 

2368181

 

3/17/2000

 

 

 

 

 

Heat Transfer Material Having a Fusible Coating Containing cyclohexane
Dimethonol Dibenzoate Thereon

European Patent Convention

 

921399.2

 

3/17/2000

 

 

 

 

 

Heat Transfer Material Having a Fusible Coating Containing cyclohexane
Dimethonol Dibenzoate Thereon

Mexico

 

PA/a/2001/009341

 

3/17/2000

 

247655

 

 

 

Heat Transfer Material Having a Fusible Coating Containing cyclohexane
Dimethonol Dibenzoate Thereon

United States

 

09/271645

 

3/18/1999

 

6428878

 

 

 

Heat Transfer Material Having a Fusible Coating Containing cyclohexane
Dimethonol Dibenzoate Thereon

Mexico

 

PA/a/2002/000367

 

7/12/2000

 

252001

 

 

 

Heat Transfer Material Having Meltable Layers Separated by a

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Patent No.

 

Grant Date

 

Title

 

 

 

 

 

 

 

 

 

 

Release Coating Layer

United States

 

09/614829

 

7/12/2000

 

6916751

 

 

 

Heat Transfer Material Having Meltable Layers Separated by a Release Coating
Layer

European Patent Convention

 

958010.1

 

7/12/2000

 

6916751

 

7/12/2005

 

Heat Transfer Material Having Meltable Layers Separated by a Release Coating
Layer

France

 

958010.1

 

7/12/2000

 

EP1198354

 

8/20/2008

 

Heat Transfer Material Having Meltable Layers Separated by a Release Coating
Layer - GB, DE, FR, IT,

Germany

 

EP1198354

 

7/12/2000

 

EP1198354

 

8/20/2008

 

Heat Transfer Material Having Meltable Layers Separated by a Release Coating
Layer - GB, DE, FR, IT,

Great Britain

 

958010.1

 

7/12/2000

 

60039985

 

8/20/2008

 

Heat Transfer Material Having Meltable Layers Separated by a Release Coating
Layer - GB, DE, FR, IT,

Italy

 

958010.1

 

7/12/2000

 

EP1198354

 

8/20/2008

 

Heat Transfer Material Having Meltable Layers Separated by a Release Coating
Layer - GB, DE, FR, IT,

Spain

 

958010.1

 

7/12/2000

 

EP1198354

 

8/20/2008

 

Heat Transfer Material Having Meltable Layers Separated by a Release Coating
Layer - GB, DE, FR, IT,

Canada

 

2574441

 

7/12/2000

 

EP1198354

 

8/20/2008

 

Heat Transfer Material Having Meltable Layers Separated by a Release Coating
Layer - GB, DE, FR, IT,

European Patent Convention

 

5732738.9

 

3/29/2005

 

 

 

 

 

Heat Transfer Materials and Method of Use Thereof

Mexico

 

MX/a/2007/000752

 

3/29/2005

 

 

 

 

 

Heat Transfer Materials and Method of Use Thereof

Patent Cooperation Treaty

 

PCT/US2005/010495

 

3/29/2005

 

N/A

 

N/A

 

Heat Transfer Materials and Method of Use Thereof

Taiwan

 

94117773

 

5/31/2005

 

I2722194

 

2/1/2007

 

Heat Transfer Materials and Method of Use Thereof

United States

 

10/894841

 

7/20/2004

 

 

 

 

 

Heat Transfer Materials and Method of Use Thereof

United States

 

11/334812

 

1/18/2006

 

 

 

 

 

Heat Transfer Materials and Method of Use Thereof

United States

 

12/117386

 

5/8/2008

 

 

 

 

 

Heat Transfer Materials and Methods of Making and Using the Same

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Patent No.

 

Grant Date

 

Title

United States

 

12/250975

 

10/14/2008

 

 

 

 

 

Heat Transfer Methods and Sheets for Applying an Image to a Colored Substrate

Patent Cooperation Treaty

 

PCT/US2008/076359

 

9/15/2008

 

 

 

 

 

Heat Transfer Methods of Applying a Coated Image on a Substrate Where the
Unimaged Areas are Uncoate

United States

 

11/923795

 

10/25/2007

 

 

 

 

 

Heat Transfer Methods of Applying a Coated Image on a Substrate Where the
Unimaged Areas are Uncoated

Canada

 

2425327

 

10/31/2001

 

 

 

 

 

Heat Transfer Paper with Peelable Film and Crosslinked Coatings

European Patent Convention

 

1984976.9

 

10/31/2001

 

EP1330570

 

6/14/2006

 

Heat Transfer Paper with Peelable Film and Crosslinked Coatings

France

 

1984976.9

 

10/31/2001

 

EP1330570

 

6/14/2006

 

Heat Transfer Paper with Peelable Film and Crosslinked Coatings

Germany

 

EP1330570

 

10/31/2001

 

60120735.1

 

6/14/2006

 

Heat Transfer Paper with Peelable Film and Crosslinked Coatings

Great Britain

 

1984976.9

 

10/31/2001

 

EP1330570

 

6/14/2006

 

Heat Transfer Paper with Peelable Film and Crosslinked Coatings

Italy

 

1984976.9

 

10/31/2001

 

EP1330570

 

6/14/2006

 

Heat Transfer Paper with Peelable Film and Crosslinked Coatings

Japan

 

2002-539141

 

10/31/2001

 

4328091

 

6/19/2009

 

Heat Transfer Paper with Peelable Film and Crosslinked Coatings

Mexico

 

PA/a/2003/003641

 

10/31/2001

 

252374

 

12/10/2007

 

Heat Transfer Paper with Peelable Film and Crosslinked Coatings

Spain

 

20010984976T

 

10/31/2001

 

 

 

 

 

Heat Transfer Paper with Peelable Film and Crosslinked Coatings

United States

 

10/003697

 

10/31/2001

 

7364636

 

4/29/2008

 

Heat Transfer Paper with Peelable Film and Crosslinked Coatings

Canada

 

2426133

 

10/31/2001

 

 

 

 

 

Heat Transfer Paper with Peelable Film and Discontinuous Coatings

European Patent Convention

 

1993199.7

 

10/31/2001

 

EP1330365

 

10/11/2006

 

Heat Transfer Paper with Peelable Film and Discontinuous Coatings

France

 

1993199.7

 

10/31/2001

 

EP1330365

 

10/11/2006

 

Heat Transfer Paper with Peelable Film and Discontinuous Coatings

Germany

 

EP1330365

 

10/31/2001

 

60123820.6-08

 

10/11/2006

 

Heat Transfer Paper with Peelable Film and Discontinuous Coatings

Great Britain

 

1993199.7

 

10/31/2001

 

EP1330365

 

10/11/2006

 

Heat Transfer Paper with Peelable Film and Discontinuous Coatings

Italy

 

EP1330365

 

10/31/2001

 

74397BE/2006

 

10/11/2006

 

Heat Transfer Paper with Peelable Film and Discontinuous

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Patent No.

 

Grant Date

 

Title

 

 

 

 

 

 

 

 

 

 

Coatings

Japan

 

2002-556017

 

10/31/2001

 

4033771

 

11/2/2007

 

Heat Transfer Paper with Peelable Film and Discontinuous Coatings

Mexico

 

PA/a/2003/003643

 

10/31/2001

 

 

 

 

 

Heat Transfer Paper with Peelable Film and Discontinuous Coatings

Mexico

 

MX/a/2009/004037

 

10/31/2001

 

 

 

 

 

Heat Transfer Paper with Peelable Film and Discontinuous Coatings

United States

 

10/003698

 

10/31/2001

 

7238410

 

7/3/2007

 

Heat Transfer Paper with Peelable Film and Discontinuous Coatings

United States

 

11/755427

 

5/30/2007

 

7604856

 

10/20/2009

 

Heat Transfer Paper with Peelable Film and Discontinuous Coatings

Canada

 

2070730

 

6/8/1992

 

2070730

 

11/20/2001

 

Image Receptive Heat Transfer Paper

Canada

 

2235385

 

10/11/1996

 

2235385

 

8/31/2004

 

Image-Receptive Coating

Germany

 

EP0861154

 

10/11/1996

 

69620782.6

 

4/17/2002

 

Image-Receptive Coating

Great Britain

 

96936371.2

 

10/11/1996

 

EP0861154

 

4/17/2002

 

Image-Receptive Coating

Italy

 

EP0861154

 

10/11/1996

 

22465/BE/2002

 

4/17/2002

 

Image-Receptive Coating

Mexico

 

PA/a/1998/003788

 

10/11/1996

 

213946

 

4/28/2003

 

Image-Receptive Coating

United States

 

09/272866

 

3/19/1999

 

6450633

 

9/17/2002

 

Image-Receptive Coating

Canada

 

2070731

 

6/8/1992

 

2070731

 

11/20/2001

 

Image-Receptive Heat Transfer Paper

United States

 

07/782685

 

10/25/1991

 

5242739

 

9/7/1993

 

Image-Receptive Heat Transfer Paper

United States

 

07/783437

 

10/23/1991

 

5271990

 

12/21/1993

 

Image-Receptive Heat Transfer Paper

United States

 

08/885653

 

6/30/1997

 

6120888

 

9/19/2000

 

Ink Jet Printable, Saturated Hydroentangled Cellulosic Subastrate

Canada

 

2288008

 

6/5/1998

 

2288008

 

11/27/2007

 

Ink Jet Printable, Washable Saturated Cellulosic Substrate

Mexico

 

PA/a/2000/000518

 

6/5/1998

 

217727

 

11/24/2003

 

Ink Jet Printable, Washable Saturated Cellulosic Substrate

United States

 

08/885558

 

6/30/1997

 

6103364

 

8/15/2000

 

Ink Jet Printable, Washable Saturated Cellulosic Substrate

United States

 

08/736349

 

10/3/1996

 

5895557

 

4/20/1999

 

Latex-Saturated Paper

Canada

 

2334669

 

6/18/1999

 

2334669

 

10/21/2008

 

Loop Substrate for Releasably Attachable Abrasive Sheet Material

United States

 

09/100576

 

6/19/1998

 

6162522

 

12/19/2000

 

Loop Substrate for Releasably Attachable Abrasive Sheet Material

Brazil

 

2004PI8236

 

11/30/2004

 

 

 

 

 

Matched Heat Transfer Materials and Method of Use Thereof

Canada

 

2552437

 

11/30/2004

 

 

 

 

 

Matched Heat Transfer Materials and Method of Use Thereof

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Patent No.

 

Grant Date

 

Title

European Patent Convention

 

4812493.7

 

11/30/2004

 

 

 

 

 

Matched Heat Transfer Materials and Method of Use Thereof

Japan

 

2006-547024

 

11/30/2004

 

 

 

 

 

Matched Heat Transfer Materials and Method of Use Thereof

Mexico

 

PA/a/2006/007585

 

11/30/2004

 

265119

 

3/13/2009

 

Matched Heat Transfer Materials and Method of Use Thereof

Patent Cooperation Treaty

 

PCT/US2004/039983

 

11/30/2004

 

N/A

 

N/A

 

Matched Heat Transfer Materials and Method of Use Thereof

South Korea

 

10-2006-7013065

 

11/30/2004

 

 

 

 

 

Matched Heat Transfer Materials and Method of Use Thereof

United States

 

10/749687

 

12/31/2003

 

7361247

 

4/22/2008

 

Matched Heat Transfer Materials and Method of Use Thereof

United States

 

09/580758

 

5/30/2000

 

6349826

 

2/26/2002

 

Medical Packaging Fabric With Improved Bacteria Barrier

Canada

 

2613429

 

12/4/2007

 

 

 

 

 

Medical Packaging Substrate for Ozone Sterilization

United States

 

11/711495

 

2/27/2007

 

 

 

 

 

Medical Packaging Substrate for Ozone Sterilization

United States

 

11/649714

 

1/4/2007

 

 

 

 

 

Medical Packaging Substrate With Security Feature

United States

 

09/448162

 

11/24/1999

 

6413362

 

7/2/2002

 

Method of Steam Treating Low Yield Papermaking Fibers to Produce a Permanent
Curl

United States

 

11/877733

 

10/24/2007

 

 

 

 

 

Methods for Making False Watermarks in a Fibrous Substrate

Patent Cooperation Treaty

 

PCT/US2008/076355

 

9/15/2008

 

 

 

 

 

Methods of Screen Printing Images onto Fibrous Substates

United States

 

11/944837

 

11/26/2007

 

 

 

 

 

Methods of Screen Printing Images onto Fibrous Substates

United States

 

08/095751

 

7/21/1993

 

5437910

 

8/1/1995

 

Multi-Ply Filter Laminate/Composite For Manufacturing Vacuum Cleaner Filter Bags

United States

 

12/021058

 

1/28/2008

 

 

 

 

 

Odour-Absorbing Sheet-Like Structure, Method for It’s Production and Use of Zinc
Ricinoleate In Finely Divided Solid Form On Odour-Absorbing Sheet-Like
Structures

United States

 

08/622498

 

3/25/1996

 

5690787

 

11/25/1997

 

Polymer Reinforced Paper Having Improved Cross-Direction Tear

European Patent Convention

 

94119771.7

 

12/14/1994

 

EP0658650

 

2/9/2000

 

Polymer-Reinforced Paper Having Improved Cross-Direction Tear

Mexico

 

PA/a/1998/010073

 

12/16/1994

 

228768

 

6/29/2005

 

Polymer-Reinforced Paper Having Improved Cross-Direction

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Patent No.

 

Grant Date

 

Title

 

 

 

 

 

 

 

 

 

 

Tear

United States

 

08/346665

 

11/30/1994

 

5622786

 

4/22/1997

 

Polymer-Reinforced, Eucalyptus Fiber-Containing Paper

United States

 

08/451590

 

5/26/1995

 

5595828

 

1/21/1997

 

Polymer-Reinforced, Eucalyptus Fiber-Containing Paper

Canada

 

2209704

 

7/11/1997

 

2209704

 

3/22/2005

 

Printable Heat Transfer Mateiral Having Cold Release Properties

Japan

 

9-196950

 

7/23/1997

 

 

 

 

 

Printable Heat Transfer Mateiral Having Cold Release Properties

Belgium

 

97112576

 

7/22/1997

 

EPO820874

 

10/18/2000

 

Printable Heat Transfer Material Having Cold Release Properties

Belgium

 

99125565.4

 

5/19/1998

 

EP0987120

 

3/3/2004

 

Printable Heat Transfer Material Having Cold Release Properties

France

 

99125565.4

 

5/19/1998

 

EP0987120

 

3/3/2004

 

Printable Heat Transfer Material Having Cold Release Properties

France

 

97112576

 

7/22/1997

 

EPO820874

 

10/18/2000

 

Printable Heat Transfer Material Having Cold Release Properties

Germany

 

EPO820874

 

7/22/1997

 

69703320.1

 

10/18/2000

 

Printable Heat Transfer Material Having Cold Release Properties

Germany

 

EP0987120

 

5/19/1998

 

69727979

 

3/3/2004

 

Printable Heat Transfer Material Having Cold Release Properties

Great Britain

 

99125565.4

 

5/19/1998

 

EP0987120

 

3/3/2004

 

Printable Heat Transfer Material Having Cold Release Properties

Great Britain

 

97112576

 

7/22/1997

 

EPO820874

 

10/18/2000

 

Printable Heat Transfer Material Having Cold Release Properties

Italy

 

EP0987120

 

5/19/1998

 

25481BE/2004

 

3/3/2004

 

Printable Heat Transfer Material Having Cold Release Properties

Italy

 

EPO820874

 

7/22/1997

 

25899BE/2000

 

10/18/2000

 

Printable Heat Transfer Material Having Cold Release Properties

Netherland

 

99125565.4

 

5/19/1998

 

EP0987120

 

3/3/2004

 

Printable Heat Transfer Material Having Cold Release Properties

Netherland

 

97112576

 

7/22/1997

 

EPO820874

 

10/18/2000

 

Printable Heat Transfer Material Having Cold Release Properties

Spain

 

99125565.4

 

5/19/1998

 

EP0987120

 

3/3/2004

 

Printable Heat Transfer Material Having Cold Release Properties

Spain

 

97112576

 

7/22/1997

 

EPO820874

 

10/18/2000

 

Printable Heat Transfer Material Having Cold Release Properties

Sweden

 

99125565.4

 

5/19/1998

 

EP0987120

 

3/3/2004

 

Printable Heat Transfer Material Having Cold Release Properties

Sweden

 

97112576

 

7/22/1997

 

EPO820874

 

10/18/2000

 

Printable Heat Transfer Material Having Cold Release Properties

United States

 

08/685282

 

7/23/1996

 

5798179

 

8/25/1998

 

Printable Heat Transfer Material Having Cold Release Properties

United States

 

09/089910

 

6/3/1998

 

6113725

 

9/5/2000

 

Printable Heat Transfer Material Having Cold Release Properties

United States

 

09/081191

 

5/19/1998

 

6200668

 

3/13/2001

 

Printable Heat Transfer Material Having Cold Release Properties

Canada

 

2145891

 

3/30/1995

 

2145891

 

6/29/2004

 

Printable Material

United States

 

09/041789

 

3/13/1998

 

6265053

 

7/24/2001

 

Printable Material

United States

 

09/766266

 

1/19/2001

 

6703086

 

3/9/2004

 

Printable Material

United States

 

08/268089

 

6/28/1994

 

5501902

 

3/26/1996

 

Printable Material

European Patent Convention

 

00958010.1

 

7/12/2000

 

EP 1198354/B1

 

8/20/2008

 

Printable Material Having Meltable Layers for Transfer By Heat

 

--------------------------------------------------------------------------------


 

Country

 

Application No.

 

Filing Date

 

Patent No.

 

Grant Date

 

Title

Spain

 

200009580010

 

7/12/2000

 

 

 

 

 

Printalbe Material Having Meltable Layers for Transfer by Heat

United States

 

08/885654

 

6/30/1997

 

5780369

 

7/14/1998

 

Saturated Cellulostic Substrate

Brazil

 

0114530-4

 

10/12/2001

 

 

 

 

 

Self Heat Sealable Packaging and a Method for Making Same

Canada

 

2423217

 

10/12/2001

 

 

 

 

 

Self Heat Sealable Packaging and a Method for Making Same

European Patent Convention

 

1983119.7

 

10/12/2001

 

 

 

 

 

Self Heat Sealable Packaging and a Method for Making Same

Japan

 

2002-534608

 

10/12/2001

 

4301809

 

5/1/2009

 

Self Heat Sealable Packaging and a Method for Making Same

Mexico

 

PA/a/2003/002898

 

10/12/2001

 

261416

 

10/16/2008

 

Self Heat Sealable Packaging and a Method for Making Same

United States

 

09/976851

 

10/12/2001

 

6743522

 

6/1/2004

 

Self Heat Sealable Packaging and a Method for Making Same

United States

 

10/831800

 

4/26/2004

 

6887537

 

5/3/2005

 

Self Heat Sealable Packaging and a Method for Making Same

European Patent Convention

 

7104757.5

 

3/23/2007

 

 

 

 

 

Self-releasing Lint Tape

Taiwan

 

96108874

 

3/15/2007

 

 

 

 

 

Self-releasing Lint Tape

United States

 

11/436885

 

5/18/2006

 

 

 

 

 

Self-releasing Lint Tape

United States

 

09/559258

 

4/27/2000

 

6315805

 

11/13/2001

 

Single or Multi-Ply Filter Medium For Air Filtration and a Filter Element Made
Therefrom

United States

 

08/496266

 

6/28/1995

 

5660928

 

8/26/1997

 

Substrate For Ink Jet Printing Having A Dual Layer Ink-Receptive Coating

United States

 

09/027515

 

2/20/1998

 

5945375

 

8/31/1999

 

Thermal Dye Diffusion Coating and Substrate

Canada

 

2281507

 

3/27/1998

 

2281507

 

11/13/2007

 

Two Layer Printable Material

Germany

 

EP0971821

 

3/27/1998

 

69823654.8

 

5/5/2004

 

Two Layer Printable Material

Great Britain

 

98915192.3

 

3/27/1998

 

EP0971821

 

5/5/2004

 

Two Layer Printable Material

Italy

 

98915192.3

 

3/27/1998

 

EP0971821

 

5/5/2004

 

Two Layer Printable Material

Japan

 

10-541918

 

3/27/1998

 

4119487

 

5/2/2008

 

Two Layer Printable Material

Mexico

 

PA/a/1999/008983

 

3/27/1998

 

224780

 

12/9/2004

 

Two Layer Printable Material

South Korea

 

1019997008881

 

9/29/1999

 

 

 

 

 

Two-Layer Printable Material

United States

 

11/044673

 

1/27/2005

 

7507272

 

3/24/2009

 

Vacuum Filter Bag with Odor Removing Effect

United States

 

09/766262

 

1/19/2001

 

6699537

 

3/2/2004

 

Waterfast Ink Receptive Coatings for Ink Jet Printing, Methods of Coating
Substrates Utilizing Said Coatings, and Materials Coated with Said Coatings

 

--------------------------------------------------------------------------------


 

Invention Disclosures:

 

CASE NO.

 

TITLE

 

INVENTORS

NP-0005

 

Enzyme Treated Cellulose Substrates for Decontamination of Organophosphorus
Compounds

 

B. Stokes

NP-0012

 

Medical Packaging Substrate with High Strength and High Barrier Properties

 

G. Deka

NP-0015

 

Media for Plotter-Cutter Heat Transfer Applications

 

F. Kronzer, R. Dolsey

NP-0018

 

Stiff But Flexible Isocyanate Saturated Cellulose Products

 

B. Stokes, F. Kronzer, G. Deka

NP-0019

 

One-Step Inkjet Transfer for Dark Fabric Decoration

 

R. Dolsey

NP-0020

 

Polymer Impregnated Substrates Formed with Multi-Layer Woven/Non-Woven Media

 

G. Deka

NP-0023

 

Characteristics of Polymer Impregnated Carbon Fiber Containing Cellulose
Nonwoven Substrates

 

G. Deka, C. Rueckert

NP-0024

 

Internal Bond Improvement on Saturated Paper

 

A. Jacobson, S. Vervacke

NP-0025

 

Stencil Heat Transfer Method

 

F. Kronzer, R. Dolsey

NP-0026

 

Influence on Conductance, Both Electrical and Thermal, by Polymer Impregnation
of Paper (nonwoven) Substrates

 

G. Deka, J. Pugliano

NP-0027

 

Texturized Washable Tag

 

C. Rueckert, R. Lassila

NPI—158

 

Laser Printable Heat Transfer Paper

 

 

 

--------------------------------------------------------------------------------


 

Software:

 

Software Name

 

Description

 

User

Viziya WorkAlign scheduler

 

EAM Planning

 

Whiting

Intranet

 

Various Intranet Sites

 

Corporate

Lotus Notes

 

Lotus Notes Licenses and Databases. transferred from K-C (55 total)

 

Corporate

Microsoft Vista Business

 

849 licenses

 

Corporate

Microsoft Office Standard

 

200 licenses

 

Corporate

Microsoft Office Professional

 

955 licenses

 

Corporate

Microsoft Windows Server Cal

 

1375 licenses

 

Corporate

Microsoft Office SharePoint Cal

 

849 licenses

 

Corporate

Microsoft SMS

 

849 licenses

 

Corporate

Microsoft Exchange Standard Cal

 

1415 licenses

 

Corporate

Microsoft SQL Server Standard Edition

 

10 Licenses

 

Corporate

Microsoft Windows Server Standard Edition

 

97 Licenses being transferred from K-C

 

Corporate

Microsoft Commerce Server Standard Edition

 

10 Licenses being transferred from K-C

 

Corporate

Microsoft System Management Server

 

18 Licenses being transferred from K-C

 

Corporate

MS Windows Terminal Server Cal

 

46 licenses

 

Corporate

MS Exchange Server Ent

 

6 licenses

 

Corporate

MS Exchange Server Std

 

1 license

 

Corporate

ISA Server Std

 

1 license

 

Corporate

MS MapPoint

 

2 license

 

Corporate

MS Office SharePoint Designer

 

13 licenses

 

Corporate

MS Windows Server Ent

 

4 licenses

 

Corporate

Microsoft SQL CAL

 

872 Licenses

 

Corporate

Microsoft FrontPage

 

13 Licenses

 

Corporate

Microsoft Access 2002

 

315 Licenses

 

Corporate

Microsoft Visio Standard

 

48 Licenses

 

Corporate

Microsoft Visio Professional

 

25 Licenses

 

Corporate

Microsoft Project Standard

 

83 Licenses

 

Corporate

Microsoft Office Communicator

 

 

 

 

Oracle e-business suite

 

821 licenses (e-business intelliegence, telesales, field sales, OM, Inventory
Mgt, Purchasing, Mfg, Teleservice, contracts, Financials, HR

 

Corporate

Oracle ASCP

 

Advanced Supply Chain Planning — 1000 COGS

 

Corporate

 

--------------------------------------------------------------------------------


 

Software Name

 

Description

 

User

Oracle Demand Planning / Demantra

 

Forecasting — 1000 COGS

 

Corporate

Oracle iProcurement

 

30000

 

Corporate

Oracle iSupplier

 

35

 

Corporate

Oracle Manufacturing Scheduling

 

100

 

Corporate

Oracle EAM

 

193 licenses

 

Corporate

Oracle EAM Self Service

 

193

 

Corporate

Oracle Enterprise Planning and Budgeting

 

20

 

Corporate

Oracle Internet Expense

 

5000

 

Corporate

Oracle Internal Controls Manager

 

2200

 

Corporate

Oracle Self Service HR

 

2200

 

Corporate

Oracle Time and labor

 

2200

 

Corporate

Oracle HR Intelligence

 

2200

 

Corporate

Oracle Projects Collaboration

 

50

 

Corporate

Oracle Project Contracts

 

10

 

Corporate

Oracle Project Management

 

25

 

Corporate

Oracle Transportation Execution

 

1000 COGS

 

Corporate

Oracle Transportation Optimization

 

1000 COGS

 

Corporate

Oracle Transportation Planning

 

1000 COGS

 

Corporate

Oracle Tutor

 

650

 

Corporate

Oracle UPK

 

 

 

Corporate

Oracle Internet Application Server

 

40

 

Corporate

Oracle Internet Developer Suite

 

10

 

Corporate

Oracle Warehouse Management

 

78 licenses

 

Corporate

Oracle Adv Pricing

 

98 licenses

 

Corporate

Oracle DB Enterprise

 

10 licenses

 

Corporate

Oracle Real Application Clusters

 

10 licenses

 

Corporate

Oracle Treasury

 

5 licenses

 

Corporate

Microsoft SharePoint

 

 

 

Corporate

Quest

 

Oracle SQL Development Tool

 

Corporate

STT Trainer

 

Training software

 

Corporate

Dataloader

 

Oracle Data Loading Software

 

Corporate

Websense

 

Internet Filtering

 

Corporate

Tumbleweed

 

Spam Software

 

Corporate

Trend

 

Virus Control Software

 

Corporate

Blackberry

 

Server and Clients

 

Corporate

Loftware

 

Label Printing Software

 

Corporate

Greycon

 

Deckle Planning Software

 

Corporate

Macs

 

Costing and profitability software

 

Corporate

Struxure

 

Item Management Software

 

Corporate

Captaris

 

Fax Software

 

Corporate

RSA

 

Remote Access software

 

Corporate

 

--------------------------------------------------------------------------------


 

Software Name

 

Description

 

User

Domain Name

 

Numerous Internet Domain Names

 

Corporate

Group Manager

 

Software for managing file security

 

Corporate

Expense Reporting

 

Hosted Expense Reporting Service

 

Corporate

MSDS

 

Hosted service for Material Safety Data Sheets.

 

Corporate

Kronos

 

No longer used.

 

Corporate

Research Files

 

System allows storage of research technical documents. Database is searchable
for content and abstract data as well as keywords. (Selected files only)

 

Corporate

RSR-MSR

 

Lotus Notes system used for R&D (Selected files only)

 

Corporate

SEQUEL

 

Database software from Advanced System Concepts. No longer used.

 

Corporate

CA Server Virus Control

 

 

 

 

AS/400 Automatic Faxing

 

Allows automated faxes from the AS/400. Faxes sent from a DOS based server. No
longer used.

 

Fine Paper

Cisco VPN

 

 

 

 

EZVIEW

 

Software to display MacPac tables, files and reference categories. No longer
used.

 

Fine Paper

AS/400 Database & Operating System and other supporting software residing on the
AS/400

 

AS/400 Database & Operating System

 

Fine Paper

IBM Personal Communication Software (PCOMM)

 

575 copies of IBM’s Personal Communication Software version 5.7

 

Corporate

Corporate Safety Reporting

 

Intranet based system used to track illness and injury statistics

 

Corporate

Jetform Central

 

Software that allows creation and maintenance of the Jetforms in MacPac. No
longer used.

 

Fine Paper

LXE RFU

 

Radio frequency software from LXE used in warehouse

 

Fine Paper

MacPac

 

MacPac is the Order Processing, Traffic, Rates and Invoicing application. Used
for history only.

 

Fine Paper

Phone Systems

 

IVR software used for Call Management

 

Fine Paper

PIMS

 

Process Information management software from Mountain Systems.

 

Fine Paper

POS Partner

 

Web-based credit card processing

 

Fine Paper

Quotes

 

Application used to track Customer Quotes

 

Fine Paper

Ricomm-Rtape

 

Software from Ricomm used for backups on AS/400. No longer Used.

 

Fine Paper

Robot

 

MacPac batch job scheduling system — No longer used.

 

Fine Paper

 

--------------------------------------------------------------------------------


 

Software Name

 

Description

 

User

SPOT / ISOP

 

Contact Management and E-Commerce software. Used as a Marketing Data Base for
mailings.

 

Fine Paper

Stock Master

 

Warehouse Management System No Longer Used.

 

Fine Paper

Hawkeye Pathfinder

 

No Longer Used

 

Fine Paper

Telex Fax

 

No Longer Used

 

Fine Paper

Comtek SNMP Agent

 

No Longer Used

 

Fine Paper

RTAPE

 

No Longer Used

 

Fine Paper

XCOM

 

No Longer Used

 

Fine Paper

Robot

 

No Longer Used

 

Fine Paper

OS/400 Subscription

 

No Longer Used

 

Fine Paper

NetIQ - PSSecure

 

No Longer Used

 

Fine Paper

NetIQ - PSAudit

 

No Longer Used

 

Fine Paper

NetIQ - PSSecure

 

No Longer Used

 

Fine Paper

TurnOver

 

No Longer Used

 

Fine Paper

Showcase

 

No Longer Used

 

Fine Paper

Pentasafe

 

No Longer Used

 

Fine Paper

WizPak400

 

No Longer Used

 

Fine Paper

TAA Tools

 

No Longer Used

 

Fine Paper

Hawkeye Pathfinder

 

No Longer Used

 

Fine Paper

TL Ashford

 

Interfaces to MacPac to produce labels for production rolls. No longer Used.

 

Fine Paper

Turnover

 

MacPac change control software from Softlanding to control code changes. No
longer used.

 

Fine Paper

Vertex

 

Application used to calculate sales tax for Neenah Paper web site.

 

Fine Paper

Water Marks

 

Access Data Bases with Water Marks data.

 

Fine Paper

XCOM - File transfer

 

XCOM software is used to transfer files between MacPac and other platforms. No
longer used.

 

Fine Paper

X-Reference

 

Hawkeye - Pathfinder query tool that is used to find strings of code on MacPac.
No longer used.

 

Fine Paper

AutoCAD

 

Software used for Computer Aided Design

 

 

Export Documentation

 

Excel and visual basic system used to create documentation for International
shipments

 

Technical Paper

Finishing Specification Application

 

Mill based in-house PC Application

 

Technical Paper

MP2

 

Maintenance and workflow software. No longer used.

 

Technical Paper

OptiVision

 

Order Processing and Inventory Control system used by Technical Paper. No longer
used.

 

Technical Paper

 

--------------------------------------------------------------------------------


 

Software Name

 

Description

 

User

PIMS - PI

 

Process Information Management software

 

Technical Paper

Research Run Tracking

 

Notes database used for tracking RSR-> MTR -> Product flow. Also used for
tracking customer complaints and competitive intelligence. (selected files
replicated)

 

Technical Paper

Arcserve

 

 

 

All

Crystal Reports

 

 

 

Multiple Sites

OHM

 

 

 

All

EBAM

 

Internet Security

 

 

 

 

 

 

 

Technical Paper Sales Database

 

Sales tracking system for Technical Paper

 

Technical Paper

The “O-Matics”

 

Various excel-based reporting tools

 

Technical Paper

 

 

 

 

 

ENGINEERING

 

 

 

 

 

 

 

 

 

ShockWatch

 

 

 

Whiting

DRCS

 

 

 

Neenah

Security System ID System

 

 

 

Munising

Computer Based training (Clarity)

 

 

 

Neenah

Auto CAD

 

 

 

 

ABB Process Control Software

 

Programming software used to program machine logic and drives

 

Fine Paper

ABB AC 400 Connect

 

 

 

Neenah

ABB Control Software

 

 

 

Munising

ABB Defect Detector Software

 

 

 

Munising

ABB Industrial IT

 

 

 

Neenah

ABB Process Portal

 

 

 

Neenah

ABB/ Masterview/Master Aid/Function Chart Builder/Online Builder/Advanta Display
Builder/DSQview 1996***

 

 

 

Whiting

DL20

 

 

 

Neenah

GML

 

 

 

Neenah

PLC 2 AI series

 

 

 

Neenah

PLC 5 AI series

 

 

 

Neenah

SLC 150

 

 

 

Neenah

Building Security Systems

 

 

 

Munising

Continuum

 

 

 

Neenah

Testpoint

 

 

 

Neenah

Access 4000

 

 

 

Neenah

 

--------------------------------------------------------------------------------


 

Software Name

 

Description

 

User

XP Server (Including ID badges)

 

 

 

Whiting

Bearing Vibration Analysis (MasterTrend)

 

 

 

Munising

Minolta

 

 

 

Neenah

Delta V

 

 

 

Neenah

Lab (need new disks)

 

 

 

Whiting

Foxboro DCS Boiler Control Software

 

 

 

Munising

GE DLAN View

 

 

 

Whiting

GE Drives (current version is 10)

 

 

 

Whiting

GE Series 1 PLC

 

 

 

Whiting

GE Cimplicty

 

 

 

Whiting

Modicon

 

 

 

Neenah

Complay 2000

 

 

 

Neenah

APCS

 

 

 

Neenah

Hyster

 

 

 

Neenah

SLC Logistics

 

 

 

Neenah

Power Management

 

 

 

Whiting

Integral Remote View

 

 

 

Neenah

Oasis (Security System)

 

 

 

Neenah

Appropriation

 

 

 

Whiting

ATS

 

 

 

Whiting

Away From Home Prod Req.

 

 

 

Whiting

CPC

 

 

 

Whiting

Crisis Management

 

 

 

Whiting

EEO/EAP (Outsourced)

 

 

 

Whiting

Home Paper Products Requisition

 

 

 

Whiting

Office supply requisition

 

 

 

Whiting

Photo ID System

 

 

 

Nova Scotia

Keyence

 

 

 

Neenah

Lotus Smart Suite

 

 

 

Neenah

MicroPERM Porosity Meter PC

 

 

 

Munising

Lubrication System Software

 

 

 

Munising

Environmental/OPS

 

 

 

Whiting

Emveco

 

 

 

Neenah

AutoMATE

 

 

 

Whiting

AutoMAX

 

 

 

Neenah

AutoMAX (DOS)

 

 

 

Whiting

AutoMAX (Windows)

 

 

 

Whiting

AutoMAX 4.3

 

 

 

Neenah

DCS5000

 

 

 

Whiting

 

--------------------------------------------------------------------------------


 

Software Name

 

Description

 

User

Woodstock

 

 

 

Nova Scotia

AutoMax 2000

 

 

 

Munising

AutoMax 2000

 

 

 

Munising

AutoMax 2000 version 4.0

 

 

 

Munising

AutoMax 2000 version 4.0

 

 

 

Munising

AutoMax 2000 version 4.0

 

 

 

Munising

AutoMax 2000 version 4.0

 

 

 

Munising

CS 3000

 

 

 

Neenah

Drive Exectutive

 

 

 

Whiting

DriveTools 32 ver. 2.50

 

 

 

Munising

DriveTools 32 ver. 2.50

 

 

 

Munising

Inview Messaging Software

 

 

 

Neenah

MaxTools 2000

 

 

 

Munising

MicroLogix

 

 

 

Whiting

PanelBuilder 1400E

 

 

 

Munising

Panelbuilder 32

 

 

 

Neenah

Panelbuilder 32

 

 

 

Whiting

PanelBuilder 32 version 3.80

 

 

 

Munising

RSLinx

 

 

 

Neenah

RSLinx

 

 

 

Whiting

RSLinx Gateway v 2.41

 

 

 

Munising

RSLinx Pro version 2.41

 

 

 

Munising

RSLogix 5

 

 

 

Neenah

RSLogix 5 Pro

 

 

 

Neenah

RSLogix 5 Pro

 

 

 

Whiting

RSLogix 5 Pro Version 6.00

 

 

 

Munising

RSLogix 500 Std

 

 

 

Neenah

RSLogix 500 Std

 

 

 

Whiting

RSLogix 500 Std. Version 6.0

 

 

 

Munising

RSLogix 500 Std. Version 6.1

 

 

 

Munising

RSLogix 5000 Pro 1111

 

 

 

Munising

RSLogix Emulate 500

 

 

 

Munising

RSLogix Emulate 5000

 

 

 

Munising

RSLogix Emulate 5v5.0

 

 

 

Munising

RSLogix SLC150

 

 

 

Whiting

RSLogix5000 Pro (w/Linx)

 

 

 

Neenah

RSLogix5000 Pro (w/Linx)

 

 

 

Whiting

RSLogix5000 Pro Control Flash MegaBndl

 

 

 

Whiting

RSLogix5000 Std

 

 

 

Neenah

 

--------------------------------------------------------------------------------


 

Software Name

 

Description

 

User

RSLogix5000 Std

 

 

 

Whiting

RSNetworx ControlNET

 

 

 

Whiting

RSNetworx EtherNET I/P

 

 

 

Whiting

RSView 32

 

 

 

Munising

RSView32 WKS 100K w/Linx

 

 

 

Neenah

RSTrendx

 

 

 

Whiting

RSView32 WKS 100K w/Linx

 

 

 

Whiting

RT32K version 6.3

 

 

 

Munising

RSLinx OEM

 

 

 

Munising

Pronto rustrak ranger

 

 

 

Neenah

Folios

 

 

 

Whiting

Simonin D

 

 

 

Whiting

Struc (vs DOS)

 

 

 

Whiting

Fire System Software

 

 

 

Munising

Square D Electrical System Software

 

 

 

Munising

Switzer Electric Circuit Breaker Control

 

 

 

Munising

OHN/Nurse/Audometer

 

 

 

Whiting

ToCo/Plus

 

 

 

Neenah

Quick Designer

 

 

 

Neenah

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.27

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Financing Statements

 

UCC Financing Statements — Delaware Secretary of State

 

DEBTOR

 

SECURED PARTY AND
ADDRESS

 

ORIGINAL UCC
FILING
INFORMATION

 

AMENDMENT
FILING
INFORMATION

 

EXPIRY
DATE

 

COLLATERAL
DESCRIPTION

 

NECESSARY
FILING

Neenah Paper, Inc.

 

JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670

 

DE SOS 43382605 filed 12/02/2004

 

DE SOS 92262530, filed 07/15/2009 (Continuation).

 

DE SOS 92717327, filed 08/25/2009 (amended secured party name/address)

 

12/02/2014

 

All of debtor’s assets owned or thereafter acquired

 

Amend to correct secured party name/address.

Neenah Paper Sales, Inc.

 

JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670

 

DE SOS 43383165 filed 12/02/2004

 

DE SOS 92230479, filed 07/13/2009 (Continuation).

 

DE SOS 92717079, filed 08/25/2009 (amended secured party name/address)

 

12/02/2014

 

All of debtor’s assets owned or thereafter acquired

 

Amend to reflect merger of Neenah Paper Sales, Inc. and Neenah Paper, Inc.

Neenah Paper FVC, Inc.

 

JPMorgan Chase Bank, N.A., as Agent

2200 Ross Avenue

6th Floor Dallas, TX 75201

 

DE SOS 71204469, filed 03/30/2007

 

—

 

03/30/2012

 

All of debtor’s assets owned or thereafter acquired, excluding all equipment,
fixtures and proceeds thereof [exclusion to be deleted after closing].

 

Amend collateral description to include all of debtor’s assets.

 

--------------------------------------------------------------------------------


 

DEBTOR

 

SECURED PARTY AND
ADDRESS

 

ORIGINAL UCC
FILING
INFORMATION

 

AMENDMENT
FILING
INFORMATION

 

EXPIRY
DATE

 

COLLATERAL
DESCRIPTION

 

NECESSARY
FILING

Neenah Paper FR, LLC

 

JPMorgan Chase Bank, N.A., as Agent
2200 Ross Avenue
6th Floor
Dallas, TX 75201

 

DE SOS 71204535, filed 03/30/2007

 

DE SOS 82964383, filed 09/02/2008 (amendment to release security interest as to
tangible personal property located at 295 Park St., Great Barrington, MA 01230).

Amendment to be filed deleting exclusion from collateral description.

 

03/30/2012

 

All of debtor’s assets owned or thereafter acquired, excluding all equipment,
fixtures and proceeds thereof [exception to be deleted after closing].

 

Amend collateral description to include all of debtor’s assets

 

--------------------------------------------------------------------------------

 


 

PPSA LIENS — Ontario

 

DEBTOR

 

FILE NO.

 

SECURED PARTY AND
ADDRESS

 

REGISTRATION NO.

 

EXPIRY
DATE

 

COLLATERAL
DESCRIPTION

 

NECESSARY
FILING

Neenah Paper Company of Canada

 

610438608

 

JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Collateral Agent

Suite 1800, South Tower

Royal Bank Plaza, 200 Bay Street

Toronto, ON M5J 2J2

 

20041108 1540 1590 9855

 

20041126 0829 1590 0592 (amendment to amend address of debtor and the name of
secured party)

 

20041130 0806 1590 0696

(amendment to add a motor vehicle schedule)

 

20051005 1611 1590 5252 (amendment to release Bell Helicopter Textron Bell 206
L-3 Longranger, Registration C-GKCA Serial No. 51341)

 

20060829 1457 1590 1390 (amendment to discharge security interest in respect of
(i) Assets (as such term is defined in the Asset Purchase Agreement dated as of
August 4, 2006 among the debtor (as seller), NPCC Holding Company, LLC (as
seller parent), and Terrace Bay Pulp Inc. (as purchaser) and (ii) the Assets (as
such term is defined in the Asset Purchase Agreement dated as of August 4, 2006
among the debtor (as seller), NPCC Holding Company (as seller parent), and Eagle
Logging Inc. (as purchaser)

 

5 yrs

 

Miscellaneous motor vehicles.

 

Continuation

 

--------------------------------------------------------------------------------

 


 

PPSA LIENS — Nova Scotia

 

DEBTOR

 

FILE NO.

 

SECURED PARTY AND
ADDRESS

 

REGISTRATION
NO.

 

EXPIRY DATE

 

COLLATERAL
DESCRIPTION

 

NECESSARY
FILING

Neenah Paper Company of Canada

 

301/117

 

JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Collateral Agent

Royal Bank Plaza, South Tower

Suite 1800

200 Bay Street

Toronto, ON M5J 2J2, Canada

 

8972310

 

2009/11/22

 

Blanket security interest.

 

 

Continuation

8981195

 

 

Amendments:

Change to Debtor address

Change to name of Secured Party

Change in description of collateral.

 

 

 

9000065

 

 

Amendment:

Change in description of collateral

 

 

 

9000403

 

 

Amendment:

Change in description of collateral

 

 

 

53107/1

 

10216992

 

 

Amendment:

Change in description of collateral

 

 

 

FR-1134

 

10866770

 

 

Amendment:

Change in description of collateral

 

 

 

12636445

 

 

Amendment:

Change in description of collateral

 

 

 

14259386

 

 

Amendment:

Change in description of collateral

 

 

 

--------------------------------------------------------------------------------

 


 

DEBTOR

 

FILE NO.

 

SECURED PARTY AND
ADDRESS

 

REGISTRATION
NO.

 

EXPIRY DATE

 

COLLATERAL
DESCRIPTION

 

NECESSARY
FILING

 

 

 

 

 

 

14259410

 

 

 

Amendment:

Change in description of collateral

 

 

 

 

 

 

 

 

 

14260517

 

 

 

Amendment:

Change in description of collateral

 

 

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 5.29

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Entity

 

Type of Account

 

Name & Address of Financial Institutions

 

Neenah Paper, Inc.

 

***

 

Bank of America 600 Peachtree Street, N.W. Atlanta, GA

 

 

 

***

 

Bank of America 1655 Grant Street Concord, CA

 

 

 

***

 

Bancorp 6100 S. Old Village place Sioux Falls, SD

 

 

 

***

 

First Third Bank E. State Street Columbus, OH

 

Neenah Paper Company of Canada

 

***

 

Bank of America, Canadian Branch 200 Front Street, 27th Floor Toronto, Ontario,
Canada

 

Neenah Paper International, LLC

 

***

 

Bank of America 600 Peachtree Street, N.W. Atlanta, GA

 

 

--------------------------------------------------------------------------------

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

LIENS

 

ENCUMBRANCES ON TITLE OF REAL PROPERTY

 

Closing Date Mortgaged Property

 

Munising Mill Property

 

Exceptions listed in Schedule B, Section 2 of First American Title Policy No.:
NCS-121617-CHI1, as endorsed.

 

Neenah Mill and Kimberly Drive Properties in Neenah, Wisconsin

 

Exceptions listed in Schedule B, Section 2 of First American Title Policy No.:
NCS-112000-CHI2, as endorsed.

 

Whiting Mill Property

 

Exceptions listed in Schedule B, Section 2 of First American Title Policy No.:
NCS-112287-MAD, as endorsed.

 

Ripon Mill Property

 

Exceptions listed in Schedule B, Section 2 of First American Title Policy No.:
                              .

 

Appleton Mill Property

 

Exceptions listed in Schedule B, Section 2 of First American Title Policy No.:
                              .

 

Nova Scotia Property

 

Exceptions listed in Schedule B of First Canadian Title Policy Nos.:
(a) ACL0002507, (b) ACL00002508, and (c) ACL0002597, as endorsed.

 

--------------------------------------------------------------------------------

 


 

UCC Financing Statements — Delaware Secretary of State

 

DEBTOR

 

SECURED PARTY AND
ADDRESS

 

ORIGINAL UCC
FILING
INFORMATION

 

AMENDMENT
FILING
INFORMATION

 

EXPIRY
DATE

 

COLLATERAL DESCRIPTION

Neenah Paper, Inc.

 

Additional debtors:

Neenah Paper Michigan, Inc.

 

CIT Communications Finance Corporation

1 CIT Drive

Livingston, NJ 07039

 

DE SOS 53013290, filed 09/29/2005

 

—

 

09/29/2010

 

Equipment owned or thereafter acquired/leased pursuant to Lease No. X897032,
including but not limited to Avaya Inc. S8710 Media Servers and Call Management
System, and all attachments, etc. Equipment location, includes, but is not
limited to 1376 Kimberly Drive, Neenah, WI 54956.

 

 

 

 

 

 

 

 

 

 

 

Neenah Paper, Inc.

 

Astenjohnson, Inc.

4399 Corporate Road

P. O. Box 118001

Charleston, SC 29423-8001

 

DE SOS 61934694, filed 06/07/2006

 

—

 

06/07/2011

 

All of consignee’s right, title and interest in and to all goods and inventory
(including without limitation any/all paper machine clothing) consigned to
consignee from time to time; and all proceeds of the foregoing, including
without limitation chattel paper, accounts and insurance proceeds.

 

 

 

 

 

 

 

 

 

 

 

Neenah Paper, Inc.

 

CIT Communications Finance Corporation

1 CIT Drive

Livingston, NJ 07039

 

DE SOS 81514106, filed 05/01/2008

 

—

 

05/01/2013

 

Equipment leased or thereafter acquired pursuant to Lease No. 0004032, including
but not limited to, Avaya Inc. S8500 media server and DEFINITY sets, and all
attachments, etc. Support and services provided to debtor, which is financed by
secured party pursuant to Lease No. X897032, including but not limited to, all
rights of debtor under a Service Agreement between Avaya Inc. and debtor.
Equipment locations include 3460 Preston Ridge Road, Alpharetta, GA 30005; 1376
Kimberly Drive, Neenah, WI 54956; 3243 Whiting Road, Stevens Point, WI 54481;
501 E. Munising Ave., Munising, MI 49862

 

--------------------------------------------------------------------------------


 

Neenah Paper Michigan, Inc.

 

Additional debtors:

Neenah Paper, Inc.;

 

CIT Communications Finance Corporation

1 CIT Drive

Livingston, NJ 07039

 

DE SOS 53013290, filed 09/29/2005

 

—

 

09/29/2010

 

Equipment owned or thereafter acquired/leased pursuant to Lease No. X897032,
including but not limited to Avaya Inc. S8710 Media Servers and Call Management
System, and all attachments, etc. Equipment location, includes, but is not
limited to 1376 Kimberly Drive, Neenah, WI 54956.

 

UCC Financing Statements — Fulton County, Georgia

 

DEBTOR

 

SECURED PARTY AND
ADDRESS

 

ORIGINAL UCC
FILING
INFORMATION

 

AMENDMENT
FILING
INFORMATION

 

EXPIRY
DATE

 

COLLATERAL DESCRIPTION

Neenah Paper, Inc.

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510-3457

 

Fulton County, GA 007-2008-5457, filed 03/14/08

 

—

 

03/14/2013

 

It is the intent of the parties that the transaction referenced herin [sic]
constitutes a true lease. The party designated as the secured party in item 3
above is the owner of the property described herein. This filing is made as a
precaution should the transaction be viewed as other than a true lease. TWO
(2) TOYOTA FORKLIFT MODEL #7FGCSU20 SERIAL # 69937 & 69936

 

 

 

 

 

 

 

 

 

 

 

Neenah Paper, Inc.

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510-3457

 

Fulton County, GA 007-2008-5462, filed 03/14/08

 

—

 

03/14/2013

 

It is the intent of the parties that the transaction referenced herin [sic]
constitutes a true lease. The party designated as the secured party in item 3
above is the owner of the property described herein. This filing is made as a
precaution should the transaction be viewed as other than a true lease. ONE
(1) TOYOTA FORKLIFT MODEL #7FGCU25 SERIAL # 96241

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 7.6

TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

Permitted Affiliated Transactions

 

1.                                       License and Technical Assistance
Agreement between Neenah Paper, Inc. and Neenah Paper Michigan, Inc.

 

2.                                       Loan Agreement between Neenah
Paper, Inc. and Neenah Paper Michigan, Inc.

 

3.                                       Consignment Manufacturing Agreement
between Neenah Paper FR, LLC and Neenah Paper, Inc.

 

4.                                       Loan Agreement between Neenah Paper
International Holding Company, LLC and Neenah Paper International Finance
Company BV

 

5.                                       Loan Agreement between Neenah Paper
International Finance Company BV and Neenah Paper International, LLC

 

6.                                       Management and Services Agreement
between Neenah Paper International, LLC, Neenah Paper, Inc., Neenah Paper
FVC, Inc., Neenah Paper FR, LLC  and Neenah Paper Michigan, Inc.

 

--------------------------------------------------------------------------------

 